Exhibit 10.1

EXECUTION VERSION

AMENDMENT AND RESTATEMENT AGREEMENT

AMENDMENT AND RESTATEMENT AGREEMENT dated as of August 7, 2015 (this
“Agreement”), to the Credit Agreement dated as of August 17, 2012 (as amended,
supplemented or otherwise modified from time to time through the date hereof,
the “Existing Credit Agreement”), among NAVISTAR, INC., a Delaware corporation
(the “Borrower”), NAVISTAR INTERNATIONAL CORPORATION, a Delaware corporation
(“Parent”), the LENDERS party thereto and JPMORGAN CHASE BANK, N.A. (“JPMCB”),
as Administrative Agent and Collateral Agent (capitalized terms used but not
defined herein having the meaning provided in the Amended and Restated Credit
Agreement (as defined below)). J.P. Morgan Securities LLC, Goldman Sachs Lending
Partners LLC and Credit Suisse Securities (USA) LLC have been appointed to act
as joint lead arrangers and joint bookrunner in connection with this Agreement
(in such capacities, the “Arrangers”).

W I T N E S S E T H

WHEREAS, pursuant to the Existing Credit Agreement, the Existing Lenders (as
defined below) have made Tranche B Term Loans to the Borrower on the terms and
subject to the conditions set forth therein;

WHEREAS, Parent and the Borrower have requested that the Existing Credit
Agreement be amended and restated in the form attached hereto as Exhibit A (as
so amended and restated, the “Amended and Restated Credit Agreement”), to
provide for, among other things:

 

  (a) the making of Additional Term Loans (as defined below) to the Borrower on
the Amendment and Restatement Effective Date (as defined below), on the terms
and subject to the conditions set forth herein and in the Amended and Restated
Credit Agreement, in an aggregate principal amount of $342,500,000, which
Additional Term Loans shall, on and after the Amendment and Restatement
Effective Date, be part of the same Class of Loans as the Tranche B Term Loans
(as defined in the Existing Credit Agreement) outstanding under the Existing
Credit Agreement immediately prior to the Amendment and Restatement Effective
Date (the “Existing Term Loans”);

 

  (b) the extension of the maturity date of the Existing Term Loans to the date
that is five years after the Amendment and Restatement Effective Date; and

 

  (c) the modification of certain covenants and other provisions, as reflected
in the Amended and Restated Credit Agreement;

WHEREAS, the Borrower has requested that the financial institutions set forth on
Schedule I hereto (the “Additional Lenders”) commit to make term loans to the
Borrower on the Amendment and Restatement Effective Date in an aggregate
principal amount of $342,500,000 (the “Additional Term Loans”; the commitment of
each Additional Lender to provide its applicable portion of the Additional Term
Loans, as set forth opposite such Additional Lender’s name on Schedule I hereto,
is such Additional Lender’s “Additional Commitment”). The Additional Lenders are
willing to make the Additional Term Loans to the Borrower on the Amendment and
Restatement Effective Date on the terms set forth herein and in the Amended and
Restated Credit Agreement and subject to the conditions set forth herein; and



--------------------------------------------------------------------------------

WHEREAS, each lender holding outstanding Tranche B Term Loans immediately prior
to the Amendment and Restatement Effective Date (the “Existing Lenders”) that
executes and delivers a signature page to this Agreement as a “Continuing
Lender” (each, a “Continuing Lender”) at or prior to 3:00 p.m., New York City
time, on August 3, 2015 (the “Signing Date”) will have agreed to the terms of
this Agreement upon the effectiveness of this Agreement on the Amendment and
Restatement Effective Date. Each Existing Lender that does not execute and
deliver a signature page to this Agreement at or prior to the Signing Date
(each, a “Departing Lender”) will be deemed not to have agreed to this
Agreement, and will be subject to the mandatory assignment provisions of
Section 2.19 of the Existing Credit Agreement upon the effectiveness of this
Agreement on the Amendment and Restatement Effective Date (it being understood
that the interests, rights and obligations of the Departing Lenders under the
Credit Documents will be assumed by the financial institutions set forth on
Schedule II hereto (each, a “New Lender”), in each case in accordance with
Section 2.19 of the Existing Credit Agreement and Section 2 hereof).

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Amendment and Restatement of the Existing Credit Agreement. Effective
as of the Amendment and Restatement Effective Date (but after giving effect to
the transactions contemplated by Section 2(b) hereof), the Existing Credit
Agreement is hereby amended and restated in the form attached hereto as Exhibit
A. Each of Schedule 1.1(c), Schedule 6.3(p) and Schedule 9.1 to the Existing
Credit Agreement is replaced by the applicable Schedule having the same
designation attached to the Amended and Restated Credit Agreement. The
Administrative Agent hereby consents to this Agreement and confirms that each
Additional Lender and each New Lender is acceptable to it.

SECTION 2. Transactions on the Amendment and Restatement Effective Date.
(a) Additional Term Loans. On the terms and subject to the conditions set forth
herein, each Additional Lender agrees, severally and not jointly, to make, on
the Amendment and Restatement Effective Date, an Additional Term Loan to the
Borrower in an aggregate principal amount equal to its Additional Commitment.
The Additional Commitment of each Additional Lender shall automatically
terminate upon the making of the Additional Term Loans on the Amendment and
Restatement Effective Date. The proceeds of the Additional Term Loans are to be
used for ongoing working capital requirements and other general corporate
purposes of Parent and the Restricted Subsidiaries.

(b) Concerning the Tranche B Term Lenders and Existing Term Loans. (i) Subject
to the terms and conditions set forth herein and in the Amended and Restated
Credit Agreement, on the Amendment and Restatement Effective Date, (A) each New
Lender and each Additional Lender shall become, and each Continuing Lender shall
continue to be, a “Tranche B Term Lender” and a “Lender” under the Amended and
Restated Credit Agreement and (B) each New Lender and each Additional Lender
shall have, and each Continuing Lender shall continue to have, all the rights
and obligations of a “Tranche B Term Lender” and a “Lender” holding a Tranche B
Term Loan under the Amended and Restated Credit Agreement.

 

- 2 -



--------------------------------------------------------------------------------

(ii) On the Amendment and Restatement Effective Date, (A) pursuant to
Section 2.19 of the Existing Credit Agreement, each Departing Lender shall be
deemed to have assigned and delegated its Existing Term Loans, and (B) each
Continuing Lender that will be allocated an aggregate principal amount of the
Tranche B Term Loans as of the Amendment and Restatement Effective Date (as
disclosed to such Continuing Lender by the Administrative Agent prior to the
date hereof) that is less than the aggregate principal amount of Existing Term
Loans of such Continuing Lender immediately prior to the Amendment and
Restatement Effective Date shall be deemed to have assigned and delegated the
portion of its Existing Term Loans in excess of such allocated amount, in each
case together with all its interests, rights (other than its existing rights to
payments pursuant to Section 2.16 or 2.17 of the Existing Credit Agreement) and
obligations under the Credit Documents in respect thereof to each New Lender in
the amounts as set forth opposite such New Lender’s name on Schedule II hereto,
at a purchase price equal to par (the “Purchase Price”). Upon (x) payment to a
Departing Lender of (I) the Purchase Price with respect to its Existing Term
Loans and (II) accrued and unpaid interest and fees through but excluding the
Amendment and Restatement Effective Date (including any amounts due under
Section 2.15(c) of the Existing Credit Agreement), which interest and fees shall
be paid by the Borrower, and (y) the satisfaction of the conditions set forth in
Section 2.19 of the Existing Credit Agreement (but without the requirement of
any further action on the part of such Departing Lender, Parent, the Borrower or
the Administrative Agent), such Departing Lender shall cease to be a party to
the Existing Credit Agreement (and shall not become a party to the Amended and
Restated Credit Agreement).

(c) Each New Lender, if any, by delivering its signature page to this Agreement
and assuming Existing Term Loans, shall be deemed to have acknowledged receipt
of, and consented to and approved, each Credit Document and each other document
required to be approved by any Agent, the Requisite Lenders or any other
Lenders, as applicable, on the Amendment and Restatement Effective Date (and
after giving effect to the amendment and restatement of the Existing Credit
Agreement).

(d) For purposes of clarity, all Existing Term Loans outstanding immediately
prior to the Amendment and Restatement Effective Date shall continue to be
outstanding as Tranche B Term Loans under the Amended and Restated Credit
Agreement on and after the Amendment and Restatement Effective Date, subject to
the terms of the Amended and Restated Credit Agreement. On and after the
Amendment and Restatement Effective Date, all Existing Term Loans and all
Additional Term Loans shall constitute the same Class of Loans for all purposes
of the Amended and Restated Credit Agreement, which Class of Loans is designated
“Tranche B Term Loans” in the Amended and Restated Credit Agreement. The initial
Interest Period for all Tranche B Term Loans (including, for purposes of
clarity, the Existing Term Loans), commencing on the Amendment and Restatement
Effective Date, shall be the Interest Period specified in the Funding Notice
submitted by the Borrower with respect to the Borrowing comprised of the
Additional Term Loans to be made on the Amendment and Restatement Effective
Date.

SECTION 3. Conditions to Effectiveness of Agreement. The amendment and
restatement of the Existing Credit Agreement and associated provisions set forth
herein shall become effective as of the first date on which the following occur
or have been waived in accordance with Section 9.5 of the Existing Credit
Agreement (the “Amendment and Restatement Effective Date”):

 

- 3 -



--------------------------------------------------------------------------------

(a) The Administrative Agent shall have received a counterpart of (i) this
Agreement, executed and delivered by a duly authorized officer of Parent, the
Borrower, the Additional Lenders, Continuing Lenders constituting the Requisite
Lenders (as defined in the Existing Credit Agreement), each New Lender and the
Administrative Agent and (ii) the Reaffirmation Agreement attached to this
Agreement, executed and delivered by a duly authorized officer of each Credit
Party.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Collateral Agent, the Arrangers and
the Lenders and dated the Amendment and Restatement Effective Date) of each of
(A) Kirkland & Ellis, LLP, counsel for the Credit Parties and (B) Steven Covey,
General Counsel of Parent, in each case in form and substance reasonably
satisfactory to the Administrative Agent (and each Credit Party hereby instructs
such counsel to deliver such opinion to the Administrative Agent).

(c) The Administrative Agent shall have received, in respect of each of Parent
and the Borrower, (i) a certificate of such Credit Party executed by the
secretary or assistant secretary of such Credit Party attaching (A) a copy of
each Organizational Document of such Credit Party, which shall, to the extent
applicable, be certified as of the Amendment and Restatement Effective Date or a
recent date prior thereto by the appropriate Governmental Authority,
(B) signature and incumbency certificates of the officers of such Credit Party,
(C) resolutions of the board of directors or similar governing body of such
Credit Party approving and authorizing the execution, delivery and performance
of this Agreement and the Reaffirmation Agreement to which it is a party,
certified as of the Amendment and Restatement Effective Date by such secretary
or assistant secretary as being in full force and effect without modification or
amendment, and (D) a good standing certificate from the applicable Governmental
Authority of such Credit Party’s jurisdiction of organization, dated the
Amendment and Restatement Effective Date or a recent date prior thereto, and
(ii) such other documents and certificates as the Administrative Agent may
reasonably request relating to the organization, existence and good standing of
each of Parent and the Borrower and the authorization of the transactions
contemplated hereby and the Reaffirmation Agreement, all in form and substance
reasonably satisfactory to the Administrative Agent.

(d) The Borrower shall have paid to the Administrative Agent and the Arrangers
all fees, expenses (including legal expenses) and other amounts due and payable
on or prior to the Amendment and Restatement Effective Date pursuant to this
Agreement, the Arrangement Letter, and the Credit Documents.

(e) At the time of and immediately after giving effect to this Agreement, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom.

(f) The representations and warranties made or deemed to be made in this
Agreement shall be true and correct (i) in the case of the representations and
warranties qualified or modified as to materiality in the text thereof, in all
respects and (ii) otherwise, in all material respects, in each case on and as of
the Amendment and Restatement Effective Date, except in the case of any such
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be so true and correct, or true and
correct in all material respects, as applicable, on and as of such earlier date.

 

- 4 -



--------------------------------------------------------------------------------

(g) At least five days prior to the Amendment and Restatement Effective Date,
the Lenders shall have received all documentation and other information required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.

(h) The Administrative Agent shall have received evidence that the insurance
required by Section 5.8 of the Amended and Restated Credit Agreement is in
effect.

(i) The Administrative Agent shall have received a Solvency Certificate, dated
the Amendment and Restatement Effective Date and signed by the chief financial
officer of Parent.

(j) The Borrower shall have delivered to the Administrative Agent the Funding
Notice required by Section 2.1 of the Amended and Restated Credit Agreement.

(k) The Collateral and Guarantee Requirement shall have been satisfied to the
extent applicable (and shall continue to be satisfied after giving effect to
this Agreement) and the Collateral Agent, on behalf of the Secured Parties,
shall have a security interest in the Collateral of the type and priority
described in each Collateral Document, except as otherwise set forth in
Section 5 of this Agreement. The Collateral Agent shall have received a
completed Supplemental Collateral Questionnaire dated the Amendment and
Restatement Effective Date and executed by an Authorized Officer of each of
Parent and the Borrower, together with all attachments contemplated thereby,
including the results of a search of the UCC (or equivalent) filings made with
respect to the Credit Parties in the jurisdictions contemplated by the
Supplemental Collateral Questionnaire and copies of the financing statements (or
similar documents) disclosed by such search and evidence reasonably satisfactory
to the Collateral Agent that the Liens indicated by such financing statements
(or similar documents) are permitted by Section 6.1 of the Amended and Restated
Credit Agreement or have been, or substantially contemporaneously with the
funding of Loans on the Amendment and Restatement Effective Date will be,
released or terminated.

(l) The Borrower shall have prepaid all accrued and unpaid interest and fees in
respect of the Existing Term Loans to but excluding the Amendment and
Restatement Effective Date.

(m) The Administrative Agent shall have received a certificate, dated the
Amendment and Restatement Effective Date and signed by a Financial Officer of
Parent, certifying to the matters set forth in clauses (e) and (f) and the first
sentence of clause (k) of this Section 3.

(n) The Obligations Guarantee of Parent shall constitute “Senior Indebtedness”
and shall have been designated as “Designated Senior Indebtedness” under and as
defined in the Convertible Subordinated Notes Indentures and the Administrative
Agent shall have received evidence reasonably satisfactory to it of the
foregoing.

 

- 5 -



--------------------------------------------------------------------------------

The Administrative Agent shall notify Parent, the Borrower, the Additional
Lenders, the Existing Lenders and the New Lenders of the Amendment and
Restatement Effective Date and such notice shall be conclusive and binding.
Notwithstanding the foregoing, this Agreement shall not become effective, and
the obligations of the applicable Continuing Lenders and the New Lenders to
assume Tranche B Term Loans as provided for herein will automatically terminate,
if each of the conditions set forth or referred to in this Section 3 has not
been satisfied at or prior to 5:00 p.m., New York City time, on August 7, 2015
(it being understood that any such failure of this Agreement to become effective
will not affect any rights or obligations of any Person under the Existing
Credit Agreement).

For purposes of determining compliance with the conditions specified above, each
Lender party to this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Persons unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Credit Documents shall have received notice
from such Person prior to the Amendment and Restatement Effective Date
specifying its objection thereto.

SECTION 4. Representations and Warranties. Each of Parent and the Borrower
hereby represents and warrants to each Agent and each Lender on the Amendment
and Restatement Effective Date that:

(a) This Agreement has been duly authorized, executed and delivered by each of
Parent and the Borrower and constitutes a legal, valid and binding obligation of
each of Parent and the Borrower, enforceable against the Parent and the Borrower
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(b) The representations and warranties of each Credit Party set forth in the
Credit Documents are true and correct (i) in the case of the representations and
warranties qualified or modified as to materiality in the text thereof, in all
respects and (ii) otherwise, in all material respects, in each case on and as of
the Amendment and Restatement Effective Date, except in the case of any such
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be so true and correct, or true and
correct in all material respects, as applicable, on and as of such earlier date.

(c) No Default or Event of Default has occurred and is continuing or would
result from this Agreement.

SECTION 5. Post-Amendment and Restatement Effective Date Matters. Within (a) 60
days after the Amendment and Restatement Effective Date (or such later date as
the Collateral Agent in its sole discretion may permit) with respect to any
Mortgage encumbering any Material Real Estate Asset set forth on Schedule III
hereto and otherwise at the reasonable request of the Collateral Agent with
respect to any other Material Real Estate Asset, the Collateral Agent shall have
received (i) an amendment thereof (each, a “Mortgage Amendment”), setting forth
such changes as are reasonably necessary to reflect that the lien

 

- 6 -



--------------------------------------------------------------------------------

securing the Obligations encumbers such Material Real Estate Asset and to
further grant, preserve, protect and perfect the validity and priority of the
security interest thereby created and perfected, (ii) an opinion by local
counsel to the applicable Credit Party, as may be reasonably requested by the
Collateral Agent, regarding the enforceability of such Mortgage Amendment and
(iii) a date-down endorsement to each policy of title insurance insuring the
interest of the mortgagee with respect to such Mortgage, each of the foregoing
being in all respects reasonably acceptable to the Collateral Agent and (b) 30
days after the Amendment and Restatement Effective Date (or such later date as
the Collateral Agent in its sole discretion may permit) Parent and the Borrower
shall deliver or cause each Credit Party to deliver to the Collateral Agent such
Control Agreements or amendments thereto, if any, as would be required to
satisfy the requirements of clause (g) of the definition of “Collateral and
Guarantee Requirement” under the Credit Agreement to the extent such clause is
not satisfied as of the date hereof.

SECTION 6. Effects on Credit Documents; No Novation. (a) Except as expressly set
forth herein, this Agreement shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Existing Credit Agreement, the Amended and Restated Credit Agreement or any
other Credit Document, all of which shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.

(b) The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Credit Documents, nor constitute a waiver
of any provision of the Credit Documents or in any way limit, impair or
otherwise affect the rights and remedies of the Agents or the Lenders under the
Credit Documents. Nothing herein shall be deemed to entitle Parent, the Borrower
or any other Credit Party to a consent to, or a waiver, amendment, modification
or other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Amended and Restated Credit Agreement or any other
Credit Document in similar or different circumstances.

(c) On and after the Amendment and Restatement Effective Date, each reference in
the Amended and Restated Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import, and each reference to the “Credit
Agreement”, “thereunder”, “thereof”, “therein” or words of like import in any
other Credit Document, shall be deemed a reference to the Amended and Restated
Credit Agreement. Parent, the Borrower and the other parties hereto acknowledge
and agree that this Agreement shall constitute a Credit Document for all
purposes of the Existing Credit Agreement, the Amended and Restated Credit
Agreement and the other Credit Documents.

(d) Neither this Agreement nor the effectiveness of the Amended and Restated
Credit Agreement shall extinguish the obligations for the payment of money
outstanding under the Existing Credit Agreement or discharge or release the Lien
or priority of any Collateral Document or any other security therefor or any
guarantee thereof. Nothing herein contained shall be construed as a substitution
or novation of the Obligations outstanding under the Credit Agreement or the
Collateral Documents or instruments guaranteeing or securing the same, which
shall remain in full force and effect, except as modified hereby or by
instruments executed concurrently herewith. Nothing expressed or implied in this
Agreement, the Amended and Restated Credit Agreement or any other document
contemplated hereby or thereby shall be construed as a release or other
discharge of any Credit Party under any Credit Document from any of its
obligations and liabilities thereunder.

 

- 7 -



--------------------------------------------------------------------------------

SECTION 7. APPLICABLE LAW, JURISDICTION, WAIVER OF JURY TRIAL. THE PROVISIONS OF
SECTIONS 9.14, 9.15 AND 9.16 OF THE EXISTING CREDIT AGREEMENT ARE HEREBY
INCORPORATED BY REFERENCE HEREIN, MUTATIS MUTANDIS.

SECTION 8. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9. Notices. All notices, requests and demands to or upon the respective
parties hereto shall be given in the manner, and become effective, as set forth
in Section 9.1 of the Existing Credit Agreement.

[Remainder of page intentionally left blank.]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

NAVISTAR, INC., By:  

/s/ James M. Moran

  Name: James M. Moran   Title: Senior Vice President and Treasurer

 

NAVISTAR INTERNATIONAL CORPORATION, By:  

/s/ James M. Moran

  Name: James M. Moran   Title: Senior Vice President and Treasurer

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as the Administrative Agent, the Collateral Agent and
a Lender, By:  

/s/ Rob D. Bryant

  Name: Rob D. Bryant   Title: Executive Director

[Signature Page to Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

NHIT: STRATEGIC ALPHA TRUST, as Lender

 

By: Loomis Sayles Trust Company, LLC,
Its Trustee

 

/s/ Mary McCarthy

  Name: Mary McCarthy   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

BOEING COMPANY EMPLOYEE RETIREMENT PLANS MASTER TRUST

By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory

 

By  

/s/ Colin Pennycooke

  Name: Colin Pennycooke   Title: Counsel By  

/s/ James C. Fifield

  Name: James C. Fifield   Title: Assistant General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

IOWA PUBLIC EMPLOYEES’ RETIREMENT SYSTEM

By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory

 

        By  

/s/ Colin Pennycooke

  Name: Colin Pennycooke   Title: Counsel         By  

/s/ James C. Fifield

 

Name: James C. Fifield

 

Title: Assistant General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

PRINCIPAL GLOBAL OPPORTUNITIES SERIES P.L.C. – GLOBAL FLOATING RATE HIGH INCOME
FUND

By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory

        By  

/s/ Colin Pennycooke

  Name: Colin Pennycooke   Title: Counsel By  

/s/ James C. Fifield

 

Name: James C. Fifield

 

Title: Assistant General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

PRINCIPAL LIFE INSURANCE COMPANY ON BEHALF OF ONE OR MORE SEPARATE ACCOUNTS
(PRINCIPAL LIFE INSURANCE COMPANY, DBA BOND & MORTGAGE SEPARATE ACCOUNT)

By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory

        By  

/s/ Colin Pennycooke

  Name: Colin Pennycooke   Title: Counsel By  

/s/ James C. Fifield

 

Name: James C. Fifield

 

Title: Assistant General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

PRINCIPAL FUNDS, INC. - BOND & MORTGAGE SECURITIES FUND

By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory

        By  

/s/ Colin Pennycooke

  Name: Colin Pennycooke   Title: Counsel By  

/s/ James C. Fifield

 

Name: James C. Fifield

 

Title: Assistant General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. - BOND AND MORTGAGE SECURITIES ACCOUNT

By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory

        By  

/s/ Colin Pennycooke

  Name: Colin Pennycooke   Title: Counsel By  

/s/ James C. Fifield

 

Name: James C. Fifield

 

Title: Assistant General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

PRINCIPAL LIFE INSURANCE COMPANY - PRINCIPAL PFG LDI SEPARATE ACCOUNT

By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory

        By  

/s/ Colin Pennycooke

  Name: Colin Pennycooke   Title: Counsel By  

/s/ James C. Fifield

 

Name: James C. Fifield

 

Title: Assistant General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

PRINCIPAL LIFE INSURANCE COMPANY - PLIC PRINCIPAL LDI LONG DURATION SEPARATE
ACCOUNT

By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory

        By  

/s/ Colin Pennycooke

  Name: Colin Pennycooke   Title: Counsel By  

/s/ James C. Fifield

 

Name: James C. Fifield

 

Title: Assistant General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

PRINCIPAL LIFE INSURANCE COMPANY - PRINCIPAL PPIO LDI SEPARATE ACCOUNT

By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory

        By  

/s/ Colin Pennycooke

  Name: Colin Pennycooke   Title: Counsel By  

/s/ James C. Fifield

 

Name: James C. Fifield

 

Title: Assistant General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

PRINCIPAL FUNDS, INC. - CREDIT OPPORTUNITIES EXPLORER FUND

By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory

        By  

/s/ Colin Pennycooke

  Name: Colin Pennycooke   Title: Counsel By  

/s/ James C. Fifield

 

Name: James C. Fifield

 

Title: Assistant General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

BLT 14 LLC         By  

/s/ Ian Landow

  Name: Ian Landow   Title: Authorized Signatory By  

/s/ Sathish Shanthan

 

Name: Sathish Shanthan

 

Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

CITIBANK, N.A.         By  

/s/ Brian S. Broyles

  Name: Brian S. Broyles   Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

COA SUMMIT CLO LTD.

By: 3i Debt Management US, LLC, as its Collateral Manager

        By  

/s/ David Nadeau

  Name: David Nadeau   Title: Partner



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA         By  

/s/ Kevin Booth

  Name: Kevin Booth   Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

RS FLOATING RATE FUND         By  

/s/ Kevin Booth

  Name: Kevin Booth   Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

RS STRATEGIC INCOME FUND         By  

/s/ Kevin Booth

  Name: Kevin Booth   Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

FORTRESS CREDIT OPPORTUNITIES VI CLO LIMITED

Its collateral manager

        By  

/s/ David Prael

  Name: David Prael   Title: Chief Financial Officer



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Mackay Shields Defensive Bond Arbitrage Fund LTD.

 

By: MacKay Shields LLC, as Investment Adviser and not individually

        By  

/s/ Dan Roberts

  Name: Dan Roberts   Title: Executive Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

ARKANSAS PUBLIC EMPLOYEES RETIREMENT SYSTEM

 

By: MacKay Shields LLC, as Investment Adviser and not individually

        By  

/s/ Dan Roberts

  Name: Dan Roberts   Title: Executive Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

FIRE AND POLICE EMPLOYEES’ RETIREMENT SYSTEM OF THE CITY OF BALTIMORE

 

By: MacKay Shields LLC, as Investment Adviser and not individually

By  

/s/ Dan Roberts

  Name: Dan Roberts   Title: Executive Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Gold Coast Capital Subsidiary III Limited

 

By: MacKay Shields LLC, as Investment Adviser and not individually

        By  

/s/ Dan Roberts

  Name: Dan Roberts   Title: Executive Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

New York Life Insurance Company (Guaranteed Products)

 

By: MacKay Shields LLC, as Investment Adviser and not individually

        By  

/s/ Dan Roberts

  Name: Dan Roberts   Title: Executive Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

New York Life Insurance Company, GP - Portable Alpha

 

By: MacKay Shields LLC, as Investment Adviser and not individually

        By  

/s/ Dan Roberts

  Name: Dan Roberts   Title: Executive Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Northrop Grumman Pension Master Trust

 

By: MacKay Shields LLC, as Investment Adviser and not individually

        By  

/s/ Dan Roberts

  Name: Dan Roberts   Title: Executive Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

UPS Group Trust

 

By: MacKay Shields LLC, as Investment Adviser and not individually

        By  

/s/ Dan Roberts

  Name: Dan Roberts   Title: Executive Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Arkansas Judicial Retirement System

 

By: MacKay Shields LLC, as Investment Adviser and not individually

        By  

/s/ Dan Roberts

  Name: Dan Roberts   Title: Executive Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

First Trust High Income Long/Short Fund

 

By: MacKay Shields LLC, as Investment Adviser and not individually

By  

/s/ Dan Roberts

  Name: Dan Roberts   Title: Executive Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

OHIO POLICE & FIRE PENSION FUND

 

By: MacKay Shields LLC, as Investment Adviser and not individually

        By  

/s/ Dan Roberts

  Name: Dan Roberts   Title: Executive Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Manulife Floating Rate Senior Loan Fund         By  

/s/ Jim Roth

  Name: Jim Roth   Title: Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

John Hancock Variable Insurance Trust Income Trust         By  

/s/ Richard Hsu

  Name: Richard Hsu   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

AZL Franklin Templeton Founding Strategy Plus Fund         By  

/s/ Richard Hsu

  Name: Richard Hsu   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Advanced Series Trust -

AST Franklin Templeton Founding Funds Allocation Portfolio

        By  

/s/ Richard Hsu

  Name: Richard Hsu   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Franklin Custodian Funds -

Franklin Income Fund

        By  

/s/ Richard Hsu

  Name: Richard Hsu   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Franklin Templeton Variable Insurance Products Trust -

Franklin Income VIP Fund

        By  

/s/ Richard Hsu

  Name: Richard Hsu   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Franklin Templeton Variable Insurance Products Trust -

Franklin Income VIP Fund

        By  

/s/ Richard Hsu

  Name: Richard Hsu   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

EQ Advisors Trust -

AXA/Franklin Balanced Managed Volatility Portfolio

        By  

/s/ Richard Hsu

  Name: Richard Hsu   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

JNL/Franklin Templeton Income Fund         By  

/s/ Richard Hsu

  Name: Richard Hsu   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

VY Franklin Income Portfolio         By  

/s/ Richard Hsu

  Name: Richard Hsu   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

STICHTING DEPOSITARY APG FIXED INCOME CREDITS POOL, as Lender

By: apg Asset Management US Inc.

        By  

/s/ Michael Leiva

  Name: Michael Leiva   Title: Portfolio Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Deutsche Bank AG New York Branch

By: DB Services New Jersey, Inc.

        By  

/s/ Deirdre Cesario

  Name: Deirdre Cesario   Title: Assistant Vice President By  

/s/ Howard Lee

  Name: Howard Lee   Title: Assistant Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Fayett Group, LLC

By its managing member, Troob Capital Advisors, LLC

        By  

/s/ Peter Troob

  Name: Peter Troob   Title: Managing Member



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

TCM Eagle Fund LP

By Troob Capital Management, LLC, its general Partner

        By  

/s/ Peter Troob

  Name: Peter Troob   Title: Managing Member



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

TCM Steel Curtain Fund, LP

By Troob Capital Management, LLC, its general Partner

        By  

/s/ Peter Troob

  Name: Peter Troob   Title: Managing Member



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

OCP CLO 2012-1, Ltd.

By Onex Credit Partners, LLC, as Portfolio Manager

        By  

/s/ Paul Travers

  Name: Paul Travers   Title: Portfolio Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

OCP CLO 2012-2, Ltd.

By Onex Credit Partners, LLC, as Portfolio Manager

        By  

/s/ Paul Travers

  Name: Paul Travers   Title: Portfolio Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

OCP CLO 2013-3, Ltd.

By Onex Credit Partners, LLC, as Portfolio Manager

        By  

/s/ Paul Travers

  Name: Paul Travers   Title: Portfolio Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

OCP CLO 2013-4, Ltd.

By Onex Credit Partners, LLC, as Portfolio Manager

        By  

/s/ Paul Travers

  Name: Paul Travers   Title: Portfolio Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

OCP CLO 2014-6, Ltd.

By Onex Credit Partners, LLC, as Portfolio Manager

        By  

/s/ Paul Travers

  Name: Paul Travers   Title: Portfolio Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

OCP CLO 2014-7, Ltd.

By Onex Credit Partners, LLC, as Portfolio Manager

        By  

/s/ Paul Travers

  Name: Paul Travers   Title: Portfolio Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

OCP CLO 2015-8, Ltd.

By Onex Credit Partners, LLC, as Portfolio Manager

        By  

/s/ Paul Travers

  Name: Paul Travers   Title: Portfolio Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

OCP Credit Strategy Fund

By Onex Credit Partners, LLC, its manager

        By  

/s/ Paul Travers

  Name: Paul Travers   Title: Portfolio Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

OCP Credit Trust

By Onex Credit Partners, LLC, its manager

        By  

/s/ Paul Travers

  Name: Paul Travers   Title: Portfolio Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

OCP Credit Partners, LP

By Onex Credit Partners, LLC, its investment manager

        By  

/s/ Paul Travers

  Name: Paul Travers   Title: Portfolio Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Onex Debt Opportunity Fund, Ltd.

By Onex Credit Partners, LLC, its investment manager

By  

/s/ Paul Travers

  Name: Paul Travers   Title: Portfolio Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Onex Senior Credit Fund, L.P.

By Onex Credit Partners, LLC, its investment manager

        By    /s/ Paul Travers   Name: Paul Travers   Title: Portfolio Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Onex Senior Credit II, LP

By Onex Credit Partners, LLC, its investment manager

        By  

/s/ Paul Travers

  Name: Paul Travers   Title: Portfolio Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Onex Senior Floating Income Fund, L.P.

By Onex Credit Partners, LLC, its investment manager

        By  

/s/ Paul Travers

  Name: Paul Travers   Title: Portfolio Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Franklin CLO VI, Ltd.

By: Franklin Advisers, Inc., as collateral manager

By  

/s/ David Ardini

  Name: David Ardini   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Muir Woods CLO, Ltd.

By: Franklin Advisers, Inc., as collateral manager

        By  

/s/ David Ardini

  Name: David Ardini   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Franklin Templeton Series II Funds - Franklin

Floating Rate II Fund

        By  

/s/ Madeline Lam

  Name: Madeline Lam   Title: Assistant Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Franklin Floating Rate Master Trust - Franklin

Floating Rate Master Series

        By  

/s/ Madeline Lam

  Name: Madeline Lam   Title: Assistant Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Franklin Investors Securities Trust - Franklin

Floating Rate Daily Access Fund

        By  

/s/ Madeline Lam

  Name: Madeline Lam   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Palmer Square Long/Short Credit Fund

By: Fountain Capital as agent for Palmer Square

Absolute Return Fund - Long/Short

        By  

/s/ Neal Braswell

  Name: Neal Braswell   Title: Vice President - Operations



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Pictet - US High Yield

By: Metropolitan West Asset Management as

Investment Manager

        By  

/s/ Bibi Khan

  Name: Bibi Khan   Title: Managing Director         By  

/s/ Nora Olan

  Name: Nora Olan   Title: Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Pontus Holdings Ltd.         By  

/s/ Russell F. Bryant

  Name: Russell F. Bryant  

Title: Chief Financial Officer

Quadrant Capital Advisors, Inc.

Investment Advisor to Pontus Holdings Ltd.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

REDWOOD OPPORTUNITY MASTER FUND, LTD.

By: Redwood Capital Management, LLC, its

investment manager

        By  

/s/ Jonathan Kolatch

  Name: Jonathan Kolatch   Title: Managing Member



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

BMO Floating Rate Income Fund         By  

/s/ Daniel Brennand

  Name: Daniel Brennand   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

CFS Wholesale Global Corporate Debt Fund         By  

/s/ Daniel Brennand

  Name: Daniel Brennand   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Commonwealth International Fixed Interest Fund 6         By  

/s/ Daniel Brennand

  Name: Daniel Brennand   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

ACE American Insurance Company

By: T. Rowe Price Associates, as investment advisor

        By  

/s/ Brian Burns

  Name: Brian Burns   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Board of Pensions of the Evangelical Lutheran Church in America

By: T. Rowe Price Associates, as investment advisor

        By  

/s/ Brian Burns

  Name: Brian Burns   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

John Hancock Funds II - Spectrum Income Fund

By: T. Rowe Price Associates, as investment sub-advisor

        By  

/s/ Brian Burns

  Name: Brian Burns   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Lucent Technologies Inc. Master Pension Trust

By: T. Rowe Price Associates, as investment advisor

        By  

/s/ Brian Burns

  Name: Brian Burns   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Penn Series Funds, Inc. - High Yield Bond Fund

By: T. Rowe Price Associates, as investment advisor

        By  

/s/ Brian Burns

  Name: Brian Burns   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

T. Rowe Price Fixed Income Trust

By: T. Rowe Price Trust Company, Trustee

        By  

/s/ Brian Burns

  Name: Brian Burns   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

T. Rowe Price Floating Rate Fund, Inc.         By  

/s/ Brian Burns

  Name: Brian Burns   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

T. Rowe Price Floating Rate Multi-Sector Account Portfolio         By  

/s/ Brian Burns

  Name: Brian Burns   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

T. Rowe Price High Yield Fund, Inc.         By  

/s/ Brian Burns

  Name: Brian Burns   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

T. Rowe Price Institutional Floating Rate Fund         By  

/s/ Brian Burns

  Name: Brian Burns   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

T. Rowe Price Institutional High Yield Fund         By  

/s/ Brian Burns

  Name: Brian Burns   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

T. Rowe Price U.S. High Yield Trust         By  

/s/ Brian Burns

  Name: Brian Burns   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Avery Street CLO, Ltd.         By  

/s/ Scott D’Orsi

  Name: Scott D’Orsi   Title: Portfolio Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

FEINGOLD O’KEEFFE SECURED VALUE MASTER FUND, LTD.         By  

/s/ Scott D’Orsi

  Name: Scott D’Orsi   Title: Portfolio Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

AB Core Plus Advanced Bond Fund

By: AllianceBernstein L.P.

        By  

/s/ Janegail Orringer

  Name: Janegail Orringer   Title: Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

AllianceBernstein Bond Fund Inc. - AllianceBernstein

Limited Duration High Income Portfolio

By: AllianceBernstein L.P.

        By  

/s/ Janegail Orringer

  Name: Janegail Orringer   Title: Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

AllianceBernstein Global High Income Fund

By: AllianceBernstein L.P.

        By  

/s/ Janegail Orringer

  Name: Janegail Orringer   Title: Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

AllianceBernstein High Income Fund

By: AllianceBernstein L.P.

        By  

/s/ Janegail Orringer

  Name: Janegail Orringer   Title: Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

AllianceBernstein Pooling Portfolios - High Yield

By: AllianceBernstein L.P.

        By  

/s/ Janegail Orringer

  Name: Janegail Orringer   Title: Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

AllianceBernstein US High Yield Collective Trust

By: AllianceBernstein L.P.

        By  

/s/ Janegail Orringer

  Name: Janegail Orringer   Title: Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Halifax Regional Municipality Master Trust

By: AllianceBernstein L.P.

        By  

/s/ Janegail Orringer

  Name: Janegail Orringer   Title: Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Teacher’s Retirement System of Louisiana

By: AllianceBernstein L.P., as Investment Advisor

        By  

/s/ Janegail Orringer

  Name: Janegail Orringer   Title: Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

3i US Senior Loan Fund, L.P.

By: 3i Debt Management US, LLC as Manager

        By  

/s/ David Nadeau

  Name: David Nadeau   Title: Partner



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Fraser Sullivan CLO II, Ltd., as Lender

By: 3i Debt Management US, LLC as Manager

        By  

/s/ David Nadeau

  Name: David Nadeau   Title: Partner



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Fraser Sullivan CLO VII Ltd.

By: 3i Debt Management US, LLC as Manager

        By  

/s/ David Nadeau

  Name: David Nadeau   Title: Partner



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Jamestown CLO I Ltd.

By: 3i Debt Management US, LLC as Manager

        By  

/s/ David Nadeau

  Name: David Nadeau   Title: Partner



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Jamestown CLO II Ltd.

By: 3i Debt Management US, LLC as Manager

        By  

/s/ David Nadeau

  Name: David Nadeau   Title: Partner



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Jamestown CLO III Ltd.

By: 3i Debt Management US, LLC as Manager

        By  

/s/ David Nadeau

  Name: David Nadeau   Title: Partner



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Jamestown CLO IV Ltd.

By: 3i Debt Management US, LLC as Manager

        By  

/s/ David Nadeau

  Name: David Nadeau   Title: Partner



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Jamestown CLO VI Ltd.

By: 3i Debt Management US, LLC as Manager

        By  

/s/ David Nadeau

  Name: David Nadeau   Title: Partner



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

FORTRESS CREDIT BSL LIMITED

By: FC BSL CM, LLC, its collateral manager

        By  

/s/ David Prael

  Name: David Prael   Title: Chief Financial Officer



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

FORTRESS CREDIT FUNDING V LP

By: Fortress Credit Funding V GP LLC, its General Partner

        By  

/s/ David Prael

  Name: David Prael   Title: Chief Financial Officer



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

FORTRESS CREDIT FUNDING VI LP

By: Fortress Credit Funding VI GP LLC, its General Partner

        By  

/s/ David Prael

  Name: David Prael   Title: Chief Financial Officer



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Palmer Square Absolute Return Fund         By  

/s/ Neal Braswell

  Name: Neal Braswell   Title: Vice President - Operations



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Palmer Square CLO 2015-2, Ltd.

By: Palmer Square Capital Management LLC, as Portfolio Manager

        By  

/s/ Neal Braswell

  Name: Neal Braswell   Title: Vice President - Operations



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Venture IX CDO, Limited

By: its investment advisor, MJX Asset Management LLC

        By  

/s/ Frederick Taylor

  Name: Frederick Taylor   Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Venture VIII CDO, Limited

By: its investment advisor, MJX Asset Management LLC

        By  

/s/ Frederick Taylor

  Name: Frederick Taylor   Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Venture VII CDO, Limited

By: its investment advisor, MJX Asset Management LLC

        By  

/s/ Frederick Taylor

  Name: Frederick Taylor   Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Venture X CDO, Limited

By: its investment advisor, MJX Asset Management LLC

        By  

/s/ Frederick Taylor

  Name: Frederick Taylor   Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Shell Pension Trust

By: Logan Circle Partners, LP as Investment Manager

        By  

/s/ Hume Najdawi

  Name: Hume Najdawi   Title: Associate



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

State of New Jersey Common Pension Fund D (Logan High Yield Mid-Grade)

By: Logan Circle Partners, LP as Investment Manager

        By  

/s/ Hume Najdawi

  Name: Hume Najdawi   Title: Associate



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

State of New Jersey Common Pension Fund D (Logan High Yield)

By: Logan Circle Partners, LP as Investment Manager

        By  

/s/ Hume Najdawi

  Name: Hume Najdawi   Title: Associate



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Stichting Bedrijfstakpennsioenfonds voor het Beroepsvervoer over de Weg
(LP-BL-VBL)

By: Logan Circle Partners, LP as Investment Manager

        By  

/s/ Hume Najdawi

  Name: Hume Najdawi   Title: Associate



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Manulife Floating Rate Income Fund         By  

/s/ Jim Roth

  Name: Jim Roth   Title: Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Manulife Investments Trust - Floating Rate Income Fund         By  

/s/ Jim Roth

  Name: Jim Roth   Title: Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Manulife U.S. Dollar Floating Rate Income Fund         By  

/s/ Jim Roth

  Name: Jim Roth   Title: Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Metropolitan West High Yield Bond Fund

By: Metropolitan West Asset Management as Investment Manager

        By  

/s/ Bibi Khan

  Name: Bibi Khan   Title: Managing Director         By  

/s/ Nora Olan

  Name: Nora Olan   Title: Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Metropolitan West Unconstrained Bond Fund

By: Metropolitan West Asset Management as Investment Manager

        By  

/s/ Bibi Khan

  Name: Bibi Khan   Title: Managing Director         By  

/s/ Nora Olan

  Name: Nora Olan   Title: Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Pictet Sicav II - US High Yield

By: Metropolitan West Asset Management as Investment Manager

        By  

/s/ Bibi Khan

  Name: Bibi Khan   Title: Managing Director         By  

/s/ Nora Olan

  Name: Nora Olan   Title: Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Fraser Sullivan CLO VII Ltd.

By: 3i Debt Management US, LLC as Manager

        By  

/s/ David Nadeau

  Name: David Nadeau   Title: Partner



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Jamestown CLO I Ltd.

By: 3i Debt Management US, LLC as Manager

        By  

/s/ David Nadeau

  Name: David Nadeau   Title: Partner



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Jamestown CLO II Ltd.

By: 3i Debt Management US, LLC as Manager

        By  

/s/ David Nadeau

  Name: David Nadeau   Title: Partner



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Jamestown CLO III Ltd.

By: 3i Debt Management US, LLC as Portfolio Manager

        By  

/s/ David Nadeau

  Name: David Nadeau   Title: Partner



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Jamestown CLO IV Ltd.

By: 3i Debt Management US, LLC as Portfolio Manager

        By  

/s/ David Nadeau

  Name: David Nadeau   Title: Partner



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Jamestown CLO VI Ltd.

By: 3i Debt Management US, LLC as Portfolio Manager

        By  

/s/ David Nadeau

  Name: David Nadeau   Title: Partner



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Dunham Corporate/Government Bond Fund         By  

/s/ Kyle Jennings

  Name: Kyle Jennings   Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Virtus Balanced Fund         By  

/s/ Kyle Jennings

  Name: Kyle Jennings   Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Virtus Bond Fund         By  

/s/ Kyle Jennings

  Name: Kyle Jennings   Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Virtus Global Multi Sector Income Fund         By  

/s/ Kyle Jennings

  Name: Kyle Jennings   Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Virtus Multi-Sector Intermediate Bond Fund f/k/a

Virtus Multi Sector Fixed Income Fund

        By  

/s/ Kyle Jennings

  Name: Kyle Jennings   Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Virtus Senior Floating Rate Fund         By  

/s/ Kyle Jennings

  Name: Kyle Jennings   Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Virtus Tactical Allocation Fund         By  

/s/ Kyle Jennings

  Name: Kyle Jennings   Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Virtus Total Return Fund         By  

/s/ Kyle Jennings

  Name: Kyle Jennings   Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

VVIT: Virtus Multi-Sector Fixed Income Series         By  

/s/ Kyle Jennings

  Name: Kyle Jennings   Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Avery Street CLO, Ltd.         By  

/s/ Kyle Jennings

  Name: Scott D’Orsi   Title: Portfolio Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

FEINGOLD O’KEEFFE SECURED VALUE MASTER FUND, LTD.         By  

/s/ Kyle Jennings

  Name: Scott D’Orsi   Title: Portfolio Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

ARES DYNAMIC CREDIT ALLOCATION FUND, INC.

By: Ares Capital Management II, LLC, its Advisor

        By  

/s/ John Eanes

  Name: John Eanes   Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

ARES ENHANCED CREDIT OPPORTUNITIES FUND II LTD.

 

By: ARES ENHANCED CREDIT OPPORTUNITIES INVESTMENT MANAGEMENT II, LLC, ITS
INVESTMENT MANAGER

        By  

/s/ John Eanes

  Name: John Eanes   Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

ARES ENHANCED LOAN INVESTMENT STRATEGY IR LTD.

 

BY: ARES ENHANCED LOAN MANAGEMENT IR, L.P., AS PORTFOLIO MANAGER

 

BY: ARES ENHANCED LOAN IR GP, LLC, ITS GENERAL PARTNER

        By  

/s/ John Eanes

  Name: John Eanes   Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Ares Multi-Strategy Credit Fund V (H), L.P.

 

BY: Ares MSCF V (H) Management LLC, its Manager

        By  

/s/ John Eanes

  Name: John Eanes   Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

ARES MULTI-STRATEGY CREDIT FUND, INC. BY: Ares Capital Management II, LLC, its
Adviser         By   /s/ John Eanes   Name: John Eanes   Title: Authorized
Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

ARES STRATEGIC INVESTMENT PARTNERS LTD. BY: ARES STRATEGIC INVESTMENT MANAGEMENT
LLC, AS INVESTMENT MANAGER         By    /s/ John Eanes   Name: John Eanes  
Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

ARES XXIII CLO LTD. BY: ARES CLO MANAGEMENT XXIII, L.P., ITS ASSET MANAGER BY:
ARES CLO GP XXIII, LLC, ITS GENERAL PARTNER         By    /s/ John Eanes   Name:
John Eanes   Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

ARES XXIV CLO LTD. BY: ARES CLO MANAGEMENT XXIV, L.P., ITS ASSET MANAGER BY:
ARES CLO GP XXIV, LLC ITS GENERAL PARTNER         By    /s/ John Eanes   Name:
John Eanes   Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

ARES XXIX CLO LTD. BY: Ares CLO Management XXIX, L.P., its Asset Manager BY:
Ares CLO GP XXIX, LLC its General Partner         By    /s/ John Eanes   Name:
John Eanes   Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

ARES XXV CLO LTD. BY: Ares CLO Management XXV, L.P., its Asset Manager BY: Ares
CLO GP XXV, LLC its General Partner         By    /s/ John Eanes   Name: John
Eanes   Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

ARES XXVI CLO LTD. BY: Ares CLO Management XXVI, L.P., its Collateral Manager
BY: Ares CLO GP XXVI, LLC its General Partner         By    /s/ John Eanes  
Name: John Eanes   Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

ARES XXVII CLO LTD. BY: Ares CLO Management XXVII, L.P., its Asset Manager BY:
Ares CLO GP XXVII, LLC its General Partner         By    /s/ John Eanes   Name:
John Eanes   Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

ARES XXXI-B CLO Ltd. BY: Ares CLO Management XXXI, L.P., its Portfolio Manager
        By    /s/ John Eanes   Name: John Eanes   Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

ARES XXXII CLO Ltd. BY: Ares CLO Management XXXII, L.P., its Asset Manager
        By    /s/ John Eanes   Name: John Eanes   Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

ARES XXXIII CLO Ltd. BY: Ares CLO Management XXXIII, L.P., its Asset Manager
        By    /s/ John Eanes   Name: John Eanes   Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

ASIP (HOLDCO) IV S.À.R.L. BY: ASIP OPERATING MANAGER IV LLC, ITS INVESTMENT
MANAGER         By    /s/ John Eanes   Name: John Eanes   Title: Authorized
Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

FUTURE FUND BOARD OF GUARDIANS BY: Ares ENHANCED LOAN INVESTMENT STRATEGY
ADVISOR IV, L.P., ITS INVESTMENT MANAGER (ON BEHALF OF THE ASIP II SUB-ACCOUNT)
BY: ARES ENHANCED LOAN INVESTMENT STRATEGY ADVISOR IV GP, LLC, ITS GENERAL
PARTNER         By    /s/ John Eanes   Name: John Eanes   Title: Authorized
Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

RSUI Indemnity Company BY: Ares ASIP VII Management, L.P., its Portfolio Manager
BY: Ares ASIP VII GP, LLC, its General Partner         By    /s/ John Eanes  
Name: John Eanes   Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Transatlantic Reinsurance Company By: Ares ASIP VII Management, L.P., its
Portfolio Manager By: Ares ASIP VII GP, LLC, its General Partner         By   
/s/ John Eanes   Name: John Eanes   Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Ascension Alpha Fund, LLC

By: Pioneer Institutional Asset Management, Inc.,

As its advisor

        By    /s/ maggie begley   Name: maggie begley   Title: Vice President
and Associate General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Ascension Health Master Pension Trust

By: Pioneer Institutional Asset Management, Inc.,

As its advisor

        By    /s/ maggie begley   Name: maggie begley   Title: Vice President
and Associate General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Multi Sector Value Bond Fund

By: Pioneer Institutional Asset Management, Inc.,

As its advisor

        By    /s/ Maggie Begley   Name: Maggie Begley   Title: Vice President
and Associate General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

MWRD Retirement Fund

By: Pioneer Institutional Asset Management, Inc.,

As its advisor

        By    /s/ Maggie Begley   Name: Maggie Begley   Title: Vice President
and Associate General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Pioneer Diversified High Income Trust

By: Pioneer Institutional Asset Management, Inc.,

As its advisor

        By    /s/ Maggie Begley   Name: Maggie Begley   Title: Vice President
and Associate General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Pioneer Dynamic Credit Fund

By: Pioneer Investment Management, Inc.,

As its advisor

        By    /s/ Maggie Begley   Name: Maggie Begley   Title: Vice President
and Associate General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Pioneer Floating Rate Fund

By: Pioneer I Investment Management, Inc.,

As its advisor

        By    /s/ Maggie Begley   Name: Maggie Begley   Title: Vice President
and Associate General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Pioneer Floating Rate Trust

By: Pioneer Investment Management, Inc.,

As its advisor

        By    /s/ Maggie Begley   Name: Maggie Begley   Title: Vice President
and Associate General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Pioneer Institutional Multi-Sector Fixed Income Portfolio

By: Pioneer Institutional Asset Management, Inc.,

As its advisor

        By   /s/ Maggie Begley   Name: Maggie Begley   Title: Vice President and
Associate General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Pioneer Institutional Solutions - Credit Opportunities

By: Pioneer Investment Management, Inc.,

As its advisor

        By    /s/ Maggie Begley   Name: Maggie Begley   Title: Vice President
and Associate General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Pioneer Multi-Sector Fixed Income Trust

By: Pioneer Institutional Asset Management, Inc.,

As its advisor

        By    /s/ Maggie Begley   Name: Maggie Begley   Title: Vice President
and Associate General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Pioneer Short Term Income Fund

By: Pioneer Investment Management, Inc.,

As its advisor

        By    /s/ Maggie Begley   Name: Maggie Begley   Title: Vice President
and Associate General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Pioneer Strategic Income Fund

By: Pioneer Investment Management, Inc.,

As its advisor

        By    /s/ Maggie Begley   Name: Maggie Begley   Title: Vice President
and Associate General Counsel



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

TCW Funds - MetWest High Yield Bond Fund By: TCW Investment Management Company
as Investment Manager         By    /s/ Bibi Khan   Name: Bibi Khan   Title:
Managing Director         By    /s/ Nora Olan   Name: Nora Olan   Title: Senior
Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Valcour Opportunities Master Fund, Ltd.         By   

/s/ John D’Angelo

 

Name: John D’Angelo

 

Title: Sr. Portfolio Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Venture XI CLO, Limited By: its investment advisor, MJX Asset Management, LLC
        By    /s/ Frederick Taylor   Name: Frederick Taylor   Title: Managing
Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Brookside Mill CLO Ltd. By: SHENKMAN CAPITAL MANAGEMENT, INC., as Collateral
Manager         By    /s/ Justin Slatky   Name: Justin Slatky   Title: Senior
Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT AND RESTATEMENT

AGREEMENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Agreement and consents to the amendment and restatement of the
Existing Credit Agreement effected hereby and (b) on the terms and subject to
the conditions set forth in this Agreement and the Amended and Restated Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment and
Restatement Effective Date as Tranche B Term Loans under the Amended and
Restated Credit Agreement (as such amount may be reduced prior to the Amendment
and Restatement Effective Date in the sole discretion of the Administrative
Agent by notice to such Lender).

 

Westbrook CLO Ltd. By: SHENKMAN CAPITAL MANAGEMENT, INC., as Collateral Manager
        By    /s/ Justin Slatky   Name: Justin Slatky   Title: Senior Vice
President



--------------------------------------------------------------------------------

EXHIBIT A

Form of Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Schedule I

Additional Term Loan Commitments

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 342,500,000.00      

 

 

 

Total

   $ 342,500,000.00      

 

 

 



--------------------------------------------------------------------------------

Schedule II

New Lenders

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 277,162,424.38      

 

 

 

Total

   $ 277,162,424.38      

 

 

 



--------------------------------------------------------------------------------

Schedule III

Mortgage Amendments

 

Credit Party/Name of Owner

  

Name/Address/City/State/Zip Code

Navistar, Inc.

  

2050 N. Mannheim Rd

Melrose Park, IL 60160

  

2701 & 2601 Navistar Dr.

Lisle, IL 60532

  

4300 Oxford St.

Fort Wayne, IN 46806

  

1116 W. County Road 450 N

Brazil, IN 47834

  

5975 Urbana Rd

Springfield, OH 45502

  

100 Bishop Way

Brookfield, WI 53005

Pure Power Technologies, LLC

  

121 Research Drive

Columbia, SC 29203



--------------------------------------------------------------------------------

EXHIBIT A

CREDIT AGREEMENT

dated as of August 17, 2012,

as amended and restated as of August 7, 2015

among

NAVISTAR, INC.,

as Borrower,

NAVISTAR INTERNATIONAL CORPORATION,

THE LENDERS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

 

 

J.P. MORGAN SECURITIES LLC,

GOLDMAN SACHS LENDING PARTNERS LLC

and

CREDIT SUISSE SECURITIES (USA) LLC

as Joint Lead Arrangers and Joint Bookrunners

 

 

$1,040,000,000 Senior Secured Term Loan Facility

 

 

THE TRANCHE B TERM LOANS ISSUED PURSUANT TO THIS AGREEMENT WERE ISSUED WITH
ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTION 1271 ET SEQ. OF THE UNITED
STATES INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM TIME TO TIME. BEGINNING NO
LATER THAN TEN DAYS AFTER THE AMENDMENT AND RESTATEMENT EFFECTIVE DATE, A LENDER
MAY OBTAIN THE ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND
YIELD TO MATURITY OF THE TRANCHE B TERM LOANS BY SUBMITTING A WRITTEN REQUEST
FOR SUCH INFORMATION TO THE BORROWER PURSUANT TO SECTION 9.1.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

SECTION 1. DEFINITIONS AND INTERPRETATION

     1   

1.1.

  Definitions      1   

1.2.

  Accounting Terms      54   

1.3.

  Interpretation, Etc      54   

1.4.

  Classification of Loans and Borrowings      55   

SECTION 2. LOANS

     55   

2.1.

  Loans      55   

2.2.

  Pro Rata Shares; Obligations Several; Availability of Funds      56   

2.3.

  Use of Proceeds      57   

2.4.

  Evidence of Debt; Register; Notes      57   

2.5.

  Interest on Loans      58   

2.6.

  Conversion/Continuation      59   

2.7.

  Default Interest      60   

2.8.

  Fees      60   

2.9.

  Scheduled Installments; Repayment on Maturity Date      60   

2.10.

  Voluntary Prepayments; Tranche B Term Loan Call Protection      61   

2.11.

  Mandatory Prepayments      61   

2.12.

  Application of Prepayments      63   

2.13.

  General Provisions Regarding Payments      63   

2.14.

  Ratable Sharing      64   

2.15.

  Making or Maintaining Eurodollar Rate Loans      65   

2.16.

  Increased Costs; Capital Adequacy      67   

2.17.

  Taxes; Withholding, Etc      68   

2.18.

  Obligation to Mitigate      72   

2.19.

  Replacement of Lenders      72   

2.20.

  Extension Offers      73   

2.21.

  Refinancing Facilities      74   

SECTION 3. CONDITIONS PRECEDENT

     75   

3.1.

  Amendment and Restatement Effective Date      75   

3.2.

  Each Credit Extension      75   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     76   

4.1.

  Organization; Qualification; Requisite Power and Authority      76   

4.2.

  Capital Stock and Ownership      76   

4.3.

  Powers      76   

4.4.

  Governmental Authorization      77   

4.5.

  Due Execution      77   

4.6.

  No Action, Suit, Etc      77   

4.7.

  No Material Adverse Effect      78   

4.8.

  Historical Financial Statements      78   

4.9.

  Information      78   

4.10.

  Margin Regulations      78   

 

i



--------------------------------------------------------------------------------

4.11.

  Governmental Regulation      78   

4.12.

  Solvency      79   

4.13.

  ERISA      79   

4.14.

  Environmental      80   

4.15.

  Taxes      81   

4.16.

  Existing Indebtedness      81   

4.17.

  Existing Liens      81   

4.18.

  Insurance      81   

4.19.

  Security Interest in Collateral      82   

4.20.

  Anti-Corruption Laws and Sanctions      82   

4.21.

  Labor Disputes      83   

4.22.

  No Defaults      83   

4.23.

  Properties      84   

4.24.

  Senior Indebtedness      84   

4.25.

  Shy Agreement      85   

4.26.

  “In the Business of Selling” Inventory      85   

SECTION 5. AFFIRMATIVE COVENANTS

     85   

5.1.

  Financial Statements and Other Reports      85   

5.2.

  Notices of Material Events      89   

5.3.

  Existence; Conduct of Business      89   

5.4.

  Payment of Taxes      89   

5.5.

  Maintenance of Properties      90   

5.6.

  Books and Records; Inspection Rights      90   

5.7.

  Compliance with Laws      91   

5.8.

  Insurance      91   

5.9.

  Subsidiaries      91   

5.10.

  Additional Collateral      92   

5.11.

  Further Assurances      92   

5.12.

  Maintenance of Ratings      92   

5.13.

  Maintenance of Status as Senior Indebtedness      92   

5.14.

  Cooperation with Syndication Efforts      92   

5.15.

  Use of Proceeds      92   

SECTION 6. NEGATIVE COVENANTS

     93   

6.1.

  Limitation on Liens      93   

6.2.

  Limitation on Incurrence of Indebtedness      94   

6.3.

  Limitation on Restricted Payments      100   

6.4.

  Limitation on Certain Asset Dispositions; Capital Stock of Subsidiaries     
105   

6.5.

  Limitation on Sale/Leaseback Transactions      107   

6.6.

  Limitation on Payment Restrictions Affecting Subsidiaries      108   

6.7.

  Limitation on Transaction with Affiliates      110   

6.8.

  Consolidation, Merger or Other Fundamental Changes      112   

6.9.

  No Further Negative Pledges      113   

6.10.

  Amendment or Waivers of Organizational Documents and Certain Agreements     
114   

6.11.

  Conduct of Business; Corporate Separateness      115   

6.12.

  Sales of Receivables      115   

 

ii



--------------------------------------------------------------------------------

6.13.

  Designation of Designated Senior Debt      115   

6.14.

  Fiscal Year      116   

SECTION 7. EVENTS OF DEFAULT

     116   

7.1.

  Events of Default      116   

SECTION 8. AGENTS

     118   

8.1.

  Appointment of Agents      118   

8.2.

  Powers and Duties      119   

8.3.

  General Immunity      119   

8.4.

  Agents Entitled to Act in Individual Capacity      121   

8.5.

  Lenders’ Representations, Warranties and Acknowledgments      122   

8.6.

  Right to Indemnity      122   

8.7.

  Successor Administrative Agent and Collateral Agent      122   

8.8.

  Collateral Documents and Obligations Guarantee      123   

8.9.

  Withholding Taxes      125   

8.10.

  Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim     
126   

8.11.

  Collateral Cooperation Agreement      126   

SECTION 9. MISCELLANEOUS

     127   

9.1.

  Notices      127   

9.2.

  Expenses      129   

9.3.

  Indemnity      129   

9.4.

  Set-Off      131   

9.5.

  Amendments and Waivers      131   

9.6.

  Successors and Assigns; Participations      134   

9.7.

  Independence of Covenants      138   

9.8.

  Survival of Representations, Warranties and Agreements      139   

9.9.

  No Waiver; Remedies Cumulative      139   

9.10.

  Marshalling; Payments Set Aside      139   

9.11.

  Severability      139   

9.12.

  Independent Nature of Lenders’ Rights      140   

9.13.

  Headings      140   

9.14.

  APPLICABLE LAW      140   

9.15.

  CONSENT TO JURISDICTION      140   

9.16.

  WAIVER OF JURY TRIAL      141   

9.17.

  Confidentiality      141   

9.18.

  Usury Savings Clause      142   

9.19.

  Counterparts      143   

9.20.

  Effectiveness; Entire Agreement      143   

9.21.

  PATRIOT Act      143   

9.22.

  Electronic Execution of Assignments      143   

9.23.

  No Fiduciary Duty      143   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:    1.1(a)    Excluded Pledge    1.1(b)    Excluded Subsidiaries   
1.1(c)    Real Estate Assets    4.2    Capital Stock and Ownership    4.16   
Existing Indebtedness    4.17    Existing Liens    4.18    Insurance   
4.23(b)(i)    Owned Real Estate    4.23(b)(ii)    Leases    4.23(b)(iii)(B)   
Obligations to Sell Material Real Estate Assets    4.25    Shy Settlement
Agreement    6.3(p)    Tax Restructuring Transactions    9.1    Notices
EXHIBITS:    A    Assignment Agreement    B    Closing Date Certificate    C   
Compliance Certificate    D    Conversion/Continuation Notice    E    Funding
Notice    F    Guarantee and Collateral Agreement    G    Intercompany Note    H
   Intercompany Subordination Agreement    I    Solvency Certificate    J   
Supplemental Collateral Questionnaire    K-1    Form of U.S. Tax Certificate for
Non-U.S. Lenders that are not Partnerships for U.S. Federal Income Tax Purposes
   K-2    Form of U.S. Tax Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes    K-3    Form of U.S. Tax
Certificate for Non-U.S. Participants that are Partnerships for U.S. Federal
Income Tax Purposes    K-4    Form of U.S. Tax Certificate for Non-U.S. Lenders
that are Partnerships for U.S. Federal Income Tax Purposes

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of August 17, 2012, among NAVISTAR, INC., a Delaware
corporation (the “Borrower”), NAVISTAR INTERNATIONAL CORPORATION, a Delaware
corporation (“Parent”), the LENDERS party hereto and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent, as amended as of April 2, 2013 by
the First Amendment (as defined below) and as amended and restated as of
August 7, 2015 by the Amendment and Restatement Agreement (as defined below).

The Borrower, Parent, the Lenders and the Administrative Agent and Collateral
Agent entered into the Credit Agreement dated as of August 17, 2012 (the
“Original Credit Agreement”), and the Lenders agreed to extend a secured term
loan facility to the Borrower consisting of Tranche B Term Loans in an aggregate
principal amount of up to $1,000,000,000.

The Borrower, Parent, the Lenders and the Administrative Agent and Collateral
Agent entered into the First Amendment (as defined below) (the Original Credit
Agreement, as amended by the First Amendment, the “Existing Credit Agreement”)
and repaid a portion of the outstanding Tranche B Term Loans.

The Borrower, Parent, the Lenders and the Administrative Agent and Collateral
Agent have entered into the Amendment and Restatement Agreement dated as of
August 7, 2015 (the “Amendment and Restatement Agreement”), pursuant to which
(i) the parties thereto have agreed, subject to the terms and conditions
thereof, to amend and restate the Existing Credit Agreement to be in the form
hereof and (ii) certain Lenders have agreed, subject to the terms and conditions
thereof, to make additional Tranche B Term Loans to the Borrower on the
Amendment and Restatement Effective Date (as defined below) in the aggregate
principal amount of $342,500,000.

As of the Amendment and Restatement Effective Date, the Existing Credit
Agreement will be amended and restated in the form of this Agreement in
accordance with the Amendment and Restatement Agreement.

The parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions. As used in this Agreement (including the recitals hereto), the
following terms have the meanings specified below:

“2013 Convertible Subordinated Notes” means Parent’s 4.50% Senior Subordinated
Convertible Notes due 2018, issued under the 2013 Convertible Subordinated Notes
Indenture.

“2013 Convertible Subordinated Notes Indenture” means the Indenture dated as of
October 11, 2013, among Parent, as issuer, Wilmington Trust, National
Association, as trustee, and Citibank, N.A., as note registrar, paying agent,
transfer agent, authenticating agent and conversion agent.



--------------------------------------------------------------------------------

“2014 Convertible Subordinated Notes” means Parent’s 4.75% Senior Subordinated
Convertible Notes due 2019, issued under the 2014 Convertible Subordinated Notes
Indenture.

“2014 Convertible Subordinated Notes Indenture” means the Indenture dated as of
March 24, 2014, between Parent, as issuer, and The Bank of New York Mellon Trust
Company, N.A., as trustee.

“ABL Collateral” has the meaning assigned to the term “Collateral” as defined
in, and as supplemented by the designation of additional locations for such
“Collateral” and additional “Pledged Accounts” in accordance with the terms of,
the Security Agreement (as defined in the ABL Credit Agreement), as in effect on
the Amendment and Restatement Effective Date.

“ABL Credit Agreement” means the Amended and Restated ABL Credit Agreement,
dated as of August 17, 2012, by and among the Borrower, as borrower, the lenders
from time to time party thereto, Bank of America, N.A., as administrative agent
(the “ABL Agent”), and the other agents and arrangers party thereto, as amended
by Amendment No. 1, dated as of April 2, 2013, among the Borrower, the lenders
party thereto and the ABL Agent, Amendment No. 2, dated as of July 3, 2014,
among the Borrower, the lenders party thereto and the ABL Agent, and Amendment
No. 3, dated as of July 15, 2015, among the Borrower, the lenders party thereto
and the ABL Agent.

“ABL Facility Documents” means (a) the ABL Credit Agreement and (b) the Security
Agreement (as defined in the ABL Credit Agreement), in each case in form and
substance reasonably satisfactory to the Arrangers.

“ABL Loan Documents” means the ABL Credit Agreement and all other “Loan
Documents” under and as defined therein.

“ABL Pledged Accounts” has the meaning assigned to the term “Pledged Accounts”
as defined in, and as supplemented by the designation of additional “Pledged
Accounts” in accordance with the terms of, the Security Agreement (as defined in
the ABL Credit Agreement), as in effect on the Amendment and Restatement
Effective Date.

“Acquired Indebtedness” of any specified Person means Indebtedness of any other
Person (other than any Unrestricted Subsidiary) and its Restricted Subsidiaries
existing at the time such other Person merged with or into or became a
Restricted Subsidiary of such specified Person or assumed by the specified
Person in connection with the acquisition of assets from such other Person and
not incurred by the specified Person in connection with or in anticipation of
(a) such other Person and its Restricted Subsidiaries being merged with or into
or becoming a Restricted Subsidiary of such specified Person or (b) such
acquisition by the specified Person.

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Rate Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) the Eurodollar Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate; provided that,
notwithstanding the foregoing, in the case of Tranche B Term Loans, the Adjusted
Eurodollar Rate shall at no time be less than 1.00%.

 

2



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and under the other Credit
Documents, and its successors in such capacity as provided in Section 8.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Adverse Proceeding” means any action, suit, proceeding, hearing or
investigation, in each case whether administrative, judicial or otherwise, by or
before any Governmental Authority or any arbitrator, that is pending or, to the
knowledge of Parent or any Subsidiary, threatened against or affecting Parent or
any Subsidiary or any property of Parent or any Subsidiary.

“Affected Lender” as defined in Section 2.15(b).

“Affected Loans” as defined in Section 2.15(b).

“Affiliate” means, when used with reference to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with, such Person, as the case may be. For the purposes of this
definition, “control” when used with respect to any specified Person means the
power to direct or cause the direction of management or policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative of the foregoing.

“Agent” means each of (a) the Administrative Agent, (b) the Collateral Agent,
(c) the Arrangers and (d) any other Person appointed under the Credit Documents
to serve in an agent or similar capacity.

“Aggregate Amounts Due” as defined in Section 2.14.

“Agreement” means this Credit Agreement dated as of August 17, 2012, as amended
and restated pursuant to the Amendment and Restatement Agreement.

“Amendment and Restatement Agreement” as defined in the preamble hereto.

“Amendment and Restatement Effective Date” means the date on which each of the
conditions specified in the Amendment and Restatement Agreement occur or have
been waived in accordance with Section 9.5, which date is August 7, 2015.

“Amendment and Restatement Reaffirmation Agreement” means a Reaffirmation dated
as of the Amendment and Restatement Effective Date among Parent, the Borrower
and the Guarantor Subsidiaries, substantially in the form attached to the
Amendment and Restatement Agreement, as the same may be amended, supplemented or
otherwise modified from time to time.

 

3



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Parent, the Borrower, or any of their respective
Subsidiaries from time to time concerning or relating to bribery or corruption
administered or enforced by any Governmental Authority having jurisdiction over
Navistar International, Borrower, or any of their respective Subsidiaries.

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including the PATRIOT Act.

“Applicable Rate” means, on any day, (a) with respect to any Tranche B Term
Loan, (i) 4.50% per annum, in the case of a Base Rate Loan, and (ii) 5.50% per
annum, in the case of a Eurodollar Rate Loan, and (b) with respect to a Loan of
any other Class, the rate or rates per annum specified in the Extension
Agreement or the Refinancing Facility Agreement applicable to such Class.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to the
Administrative Agent that is distributed to any Agent or any Lender by means of
electronic communications pursuant to Section 9.1(b).

“Arrangement Letter” means the Arrangement Letter dated July 18, 2015, from
JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC, Goldman Sachs Lending
Partners LLC and Credit Suisse Securities (USA) LLC to Parent and the Borrower.

“Arranger” means each of J.P. Morgan Securities LLC, Goldman Sachs Lending
Partners LLC and Credit Suisse Securities (USA) LLC, in its capacity as a joint
lead arranger and joint bookrunner for the term loan credit facility provided
herein.

“Asset Sale” means any sale, transfer or other disposition of assets (other than
ABL Collateral) of any Credit Party made in reliance on Section 6.4(a)(x) or
6.4(a)(xiv) or the first sentence of Section 6.5.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit A with such amendments or modifications
thereto as may be approved by the Administrative Agent.

“Assignment Effective Date” as defined in Section 9.6(b).

“Attributable Indebtedness” in respect of a Sale/Leaseback Transaction involving
an operating lease means, as at the time of determination, the present value
(discounted at the implied interest rate in such transaction compounded
annually) of the total obligations of the lessee for rental payments during the
remaining term of the lease included in such Sale/Leaseback Transaction
(including any period for which such lease has been extended).

“Authorized Officer” means, with respect to any Person, any individual holding
the position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer
or treasurer of such Person; provided that, when such term is used in reference
to any document executed by, or a certification of, an Authorized Officer, the
secretary or assistant secretary of such Person shall have delivered an
incumbency certificate to the Administrative Agent as to the authority of such
individual.

 

4



--------------------------------------------------------------------------------

“Average Life” means, as of the date of determination, with respect to any
Indebtedness for borrowed money or Preferred Stock, the quotient obtained by
dividing (a) the sum of the products of the number of years from the date of
determination to the dates of each successive scheduled principal or liquidation
value payments of such Indebtedness or Preferred Stock, respectively, and the
amount of such principal or liquidation value payments, by (b) the sum of all
such principal or liquidation value payments.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus  1⁄2 of 1% and (c) the Adjusted Eurodollar Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month plus 1%. For
purposes of clause (c) above, the Adjusted Eurodollar Rate on any day shall be
based on the rate per annum appearing on the applicable Reuters screen page
(currently page LIBOR01) displaying interest rates for dollar deposits in the
London interbank market as administered by the ICE Benchmark Administration or
any other Person that takes over the administration of such rate (or, in the
event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion) at approximately 11:00 a.m., London time, on such day for
deposits in dollars with a maturity of one month. Any change in the Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted Eurodollar Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted Eurodollar Rate, respectively.

“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System.

“Borrower” as defined in the preamble hereto.

“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurodollar Rate Loans, as to which a single
Interest Period is in effect.

“Business Day” means any day other than a Saturday or Sunday, a day that is a
legal holiday under the laws of the State of New York or a day on which banking
institutions located in such State are authorized or required by law to remain
closed; provided that, with respect to all notices, determinations, fundings and
payments in connection with the Adjusted Eurodollar Rate or any Eurodollar Rate
Loan, such day is also a day for trading by and between banks in Dollar deposits
in the London interbank market.

 

5



--------------------------------------------------------------------------------

“Canadian Subsidiary” means any Foreign Subsidiary having its principal
operations in Canada.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in, or other equivalents (however designated
and whether voting or non-voting) of, such Person’s capital stock (or other
ownership or profits interest, including, without limitation, partnership,
member or trust interest), including each class of Common Stock or Preferred
Stock of such Person, whether outstanding on the Closing Date or issued after
the Closing Date, and any and all rights, warrants or options to purchase or
exchangeable for or convertible into any of the foregoing (other than any debt
securities convertible or exchangeable into any of the foregoing).

“Capitalized Lease Obligation” means obligations under a lease that are required
to be classified and accounted for as capital lease obligations under GAAP and,
for purposes of this Agreement, the amount of such obligations at any date shall
be the capitalized amount of such obligations at such date, determined in
accordance with GAAP. The Stated Maturity of such obligation shall be the date
of the last payment of rent or any other amount due under such lease prior to
the first date upon which such lease may be terminated by the lessee without
penalty.

“Captive Insurance Company” means any Subsidiary maintained as a special purpose
self-insurance Subsidiary.

“CARB” means the California Air Resources Board.

“cash” means money, currency or a credit balance in any demand or deposit
account.

“Cash Equivalents” means:

(a) United States dollars or, in the case of any Foreign Subsidiary, such local
currencies held by it from time to time in the ordinary course of business;

(b) securities issued or directly and fully guaranteed or insured by the United
States government (or, in the case of a Canadian Subsidiary, Canadian government
(federal or provincial)) or any agency or instrumentality of the United States
government (or Canadian government) (provided that the full faith and credit of
the United States or Canada (federal or provincial, as the case may be), as the
case may be, is pledged in support of those securities) having maturities of not
more than twenty-four months from the date of acquisition;

(c) certificates of deposit and eurodollar time deposits with maturities of
twenty-four months or less from the date of acquisition, bankers’ acceptances
with maturities not exceeding twenty-four months and overnight bank deposits, in
each case, with any commercial bank incorporated under the laws of the United
States, any state thereof, the District of Columbia, Canada or any province or
territory thereof and having capital and surplus in excess of $500,000,000 and a
Thomson Bank Watch Rating of “B” or better;

 

6



--------------------------------------------------------------------------------

(d) repurchase obligations or securities lending arrangements for underlying
securities of the types described in clauses (b) and (c) above entered into with
any financial institution meeting the qualifications specified in clause (c)
above;

(e) commercial paper having a rating of at least “A-2” from S&P or “P-2” from
Moody’s and in each case maturing within 270 days after the date of acquisition
or asset backed securities having a rating of at least “A” from S&P or “A2” from
Moody’s and in each case maturing within thirty-six months after the date of
acquisition;

(f) demand or time deposit accounts used in the ordinary course of business with
overseas branches of commercial banks incorporated under the laws of the United
States of America, any state thereof or the District of Columbia (or in the case
of a Canadian Subsidiary, Canada or any province or territory thereof), provided
that such commercial bank has, at the time of Parent’s or such Restricted
Subsidiary’s Investment therein, (i) capital, surplus and undivided profits (as
of the date of such institution’s most recently published financial statements)
in excess of $100,000,000 and (ii) the long-term unsecured debt obligations
(other than such obligations rated on the basis of the credit of a Person other
than such institution) of such institution, at the time of Parent’s or any
Restricted Subsidiary’s Investment therein, are rated at least “A” from S&P or
“A2” from Moody’s;

(g) obligations (including, but not limited to demand or time deposits, bankers’
acceptances and certificates of deposit) issued or guaranteed by a depository
institution or trust company incorporated under the laws of the United States of
America, any state thereof or the District of Columbia (or in the case of a
Canadian Subsidiary, Canada or any province or territory thereof), provided that
(i) such instrument has a final maturity not more than one year from the date of
purchase thereof by Parent or any Restricted Subsidiary of Parent and (ii) such
depository institution or trust company has at the time of Parent’s or such
Restricted Subsidiary’s Investment therein or contractual commitment providing
for such Investment, (A) capital, surplus and undivided profits (as of the date
of such institution’s most recently published financial statements) in excess of
$100,000,000 and (B) the long-term unsecured debt obligations (other than such
obligations rated on the basis of the credit of a Person other than such
institution) of such institution, at the time of Parent’s or such Restricted
Subsidiary’s Investment therein or contractual commitment providing for such
Investment, are rated at least “A” from S&P or “A2” from Moody’s;

(h) in the case of any Foreign Subsidiary, securities issued or directly and
fully guaranteed or insured by the federal government of the country where the
Foreign Subsidiary is located, money market funds, demand or time deposits
accounts, certificate of deposits, in each case denominated and payable in local
currency and used in the ordinary course of the business with reputable
commercial banks located in the jurisdiction of organization of such Foreign
Subsidiary; and

 

7



--------------------------------------------------------------------------------

(i) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (e) of this
definition.

Notwithstanding the foregoing, Investments which would otherwise constitute Cash
Equivalents of the kinds described in clauses (b), (c), (d) and (e) above that
are permitted to have maturities in excess of twelve months shall only be deemed
to be Cash Equivalents under this definition if and only if the total weighted
average maturity of all Cash Equivalents of the kinds described in clauses (b),
(c), (d) and (e) above does not exceed twelve months on an aggregate basis.

“Certificate-of-Title Statute” means a certificate-of-title statute and
regulations thereunder covering automobiles, trucks, trailers, RVs, rolling
stock, mobile homes, boats, farm tractors or the like (or any part thereof),
which provides for a security interest to be indicated on the certificate as a
condition or result of perfection, but with respect to which Section 9-311(d) of
the UCC provides that the filing of a financing statement is effective to
perfect a security interest in collateral subject thereto during any period in
which such collateral is inventory held for sale or lease by a person or leased
by that person as lessor and that person is in the business of selling goods of
that kind.

“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Internal Revenue Code and (b) each Subsidiary of any such
controlled foreign corporation.

“CFC Holding Company” means a Restricted Subsidiary (a)(i) that is a Domestic
Subsidiary and (ii) substantially all the assets of which consist of voting
Capital Stock of one or more CFCs or (b)(i) that is treated as a disregarded
entity for U.S. federal income tax purposes and (ii) substantially all the
assets of which consist of voting Capital Stock in one or more CFCs.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

 

8



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of one or more of the following events:

(a) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Exchange Act), other than employee or retiree benefit plans or trusts
sponsored or established by Parent or the Borrower, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Parent representing 35% or more of the combined
voting power of Parent’s then outstanding Voting Stock;

(b) the following individuals cease for any reason to constitute a majority of
the number of directors then serving on the board of directors of Parent:
individuals who, on the Amendment and Restatement Effective Date, constitute the
board of directors of Parent and any new director whose appointment or election
by the board of directors of Parent or nomination for election by Parent’s
stockholders was approved (i) by the vote of at least a majority of the
directors then still in office or whose appointment, election or nomination was
previously so approved or recommended or (ii) with respect to directors whose
appointment of election to the board of directors of Parent was made by the
holders of Parent’s nonconvertible junior preference stock, series B, by the
holders of such preference stock;

(c) the shareholders of Parent or the Borrower shall approve any Plan of
Liquidation (whether or not otherwise in compliance with the provisions of this
Agreement);

(d) Parent consolidates with or merges with or into another Person, other than a
merger or consolidation of Parent in which the holders of the Common Stock of
Parent outstanding immediately prior to the consolidation or merger hold,
directly or indirectly, at least a majority of the Common Stock of the surviving
corporation immediately after such consolidation or merger;

(e) Parent or any Restricted Subsidiary of Parent, directly or indirectly,
sells, assigns, conveys, transfers, leases or otherwise disposes of, in one
transaction or a series of related transactions, all or substantially all of the
property or assets of Parent and the Restricted Subsidiaries of Parent
(determined on a consolidated basis) to any Person; provided that neither
(i) the merger of a Restricted Subsidiary of Parent into any other Restricted
Subsidiary of Parent (other than the Borrower or, in the case of the merger of a
Restricted Subsidiary of Parent that is not a Shy Obligor, any other Shy
Obligor) nor (ii) a series of transactions involving the sale of Receivables or
interests therein in the ordinary course of business by a Securitization
Subsidiary in connection with a Qualified Securitization Transaction nor
(iii) the grant (but not the foreclosure or realization) of a Lien on assets of
Parent or any Restricted Subsidiary in connection with this Agreement or the ABL
Credit Agreement, shall be deemed to be a Change of Control;

(f) the acquisition of ownership by any Person other than Parent of any shares
of Capital Stock of the Borrower; or

(g) the occurrence of a “Change of Control” as defined in the ABL Credit
Agreement, the Senior Notes Indenture, the Convertible Subordinated Notes
Indentures, the Cook County Loan Agreement or the IFA Loan Agreement or any
“change of control” (or similar event, however denominated) with respect to
Parent or the Borrower under and as defined in any indenture or other agreement
or instrument evidencing or governing the rights of the holders of or otherwise
relating to any Material Indebtedness of Parent or any Restricted Subsidiary.

 

9



--------------------------------------------------------------------------------

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Restricted
Subsidiaries of Parent, the Capital Stock of which constitutes all or
substantially all of the properties and assets of Parent, shall be deemed to be
the transfer of all or substantially all of the properties and assets of Parent.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche B Term Loans or
Loans of any other Class, (b) any Term Loan Commitment, refers to whether such
Term Loan Commitment is a Tranche B Term Loan Commitment or a Term Loan
Commitment of any other Class and (c) any Lender, refers to whether such Lender
has a Loan or Term Loan Commitment of a particular Class. Additional Classes of
Loans, Borrowings, Term Loan Commitments and Lenders may be created pursuant to
Sections 2.20 and 2.21.

“Closing Date” means August 17, 2012.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit B.

“Collateral” means, collectively, all of the property (including Capital Stock)
on which Liens are purported to be granted pursuant to the Collateral Documents
as security for the Obligations.

“Collateral Agent” means the Administrative Agent, in its capacity as collateral
agent for the Secured Parties under the Credit Documents, and its successors in
such capacity as provided in Section 8.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Collateral Agent shall have received from Parent, the Borrower and each
other Designated Subsidiary either (i) a counterpart of the Guarantee and
Collateral Agreement duly executed and delivered on behalf of such Person or
(ii) in the case of any Person that becomes a Designated Subsidiary after the
Closing Date, a supplement to the Guarantee and Collateral Agreement, in the
form specified therein, duly executed and delivered on behalf of such Person;

(b) in the case of any Person that becomes a Designated Subsidiary after the
Closing Date, the Administrative Agent shall have received documents, opinions
and certificates of the type referred to in Sections 3(b), (c), (g), (h) and
(k) of the Amendment and Restatement Agreement with respect to such Designated
Subsidiary;

(c) all Capital Stock owned by or on behalf of any Credit Party shall have been
pledged pursuant to the Guarantee and Collateral Agreement (provided that the
Credit Parties shall not be required to pledge (i) subject to clause (vi) below,
more than 65% of the outstanding

 

10



--------------------------------------------------------------------------------

voting Capital Stock in any first-tier CFC or CFC Holding Company, (ii) any
shares of capital stock in any Shy Restricted Subsidiary owned by Parent or any
Shy Restricted Subsidiary, (iii) any Capital Stock in any Person that is not a
wholly owned Subsidiary if, for so long as and to the extent its Organizational
Documents or any related joint venture, shareholders’ or similar agreement
prohibits or restricts such pledge without the consent of any Person other than
Parent or an Affiliate of Parent, (iv) any Capital Stock in any Unrestricted
Subsidiary that is a Captive Insurance Company, (v) any Capital Stock in any
Unrestricted Subsidiary if, for so long as and to the extent the pledge of such
Capital Stock is prohibited or restricted under the definitive agreements or
instruments governing Indebtedness (other than any Indebtedness owing to Parent
or an Affiliate of Parent) of such Person existing on the Closing Date),
(vi) any Capital Stock in Navistar Canada and (vii) any Capital Stock in any
Person set forth in Schedule 1.1(a), and the Collateral Agent shall, to the
extent required by the Guarantee and Collateral Agreement, have received
certificates or other instruments representing all such Capital Stock, together
with undated stock powers or other instruments of transfer with respect thereto
endorsed in blank;

(d) all Indebtedness (other than any Shy Restricted Indebtedness) of Parent, the
Borrower and each other Subsidiary that is owing to any Credit Party shall be
evidenced by the Intercompany Note and shall have been pledged pursuant to the
Guarantee and Collateral Agreement, and the Collateral Agent shall have received
all such notes, together with undated instruments of transfer with respect
thereto endorsed in blank;

(e) all instruments and documents, including UCC financing statements, required
by applicable law or reasonably requested by the Collateral Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Collateral Documents and to perfect such Liens to the extent required by, and
with the priority required by, the Collateral Documents shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or recording;

(f) the Collateral Agent shall have received (i) a Mortgage with respect to each
Material Real Estate Asset, duly executed and delivered by the record owner of
such Material Real Estate Asset, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each Mortgage as a valid and enforceable Lien on the Material Real Estate Asset
described therein, free of any other Liens other than Liens permitted by
Section 6.1, which policies shall be in form and substance reasonably
satisfactory to the Collateral Agent, together with such endorsements,
coinsurance and reinsurance as the Collateral Agent may reasonably request,
(iii) a completed Flood Certificate with respect to each Material Real Estate
Asset, which Flood Certificate shall be addressed to the Collateral Agent and
shall otherwise comply with the Flood Program and (iv) if the Flood Certificate
with respect to any Material Real Estate Asset states that such Material Real
Estate Asset is located in a Flood Zone, (x) a written acknowledgement from the
applicable Credit Party of receipt of written notification from the Collateral
Agent as to the existence of such Material Real Estate Asset and as to whether
the community in which such Material Real Estate Asset is located is
participating in the Flood Program and (y) if such Material Real Estate Asset is
located in a community that participates in the Flood Program, evidence that the
applicable Credit Party has obtained a policy of flood insurance that is in
compliance with all applicable requirements of the Flood Program and (v) such
surveys, abstracts, appraisals, legal opinions and other documents as the
Collateral Agent may reasonably request with respect to any such Mortgage or
Material Real Estate Asset;

 

11



--------------------------------------------------------------------------------

(g) with respect to each deposit account and each securities account maintained
by any Credit Party with any depository bank or securities intermediary (other
than (i) any deposit account the funds in which are used, in the ordinary course
of business, solely for the payment of salaries and wages, workers’
compensation, taxes and similar expenses, (ii) any deposit account or securities
account the funds or financial assets in which consist solely of funds held by
any Credit Party in a bona fide trust for any director, officer or employee of
Parent or any Subsidiary or any employee benefit plan maintained by Parent or
any Subsidiary, (iii) the ABL Pledged Accounts and (iv) deposit accounts the
daily balance in which does not at any time exceed $5,000,000 in the aggregate
for all such accounts), the Collateral Agent shall have received a counterpart,
duly executed and delivered by the applicable Credit Party and such depositary
bank or securities intermediary, as the case may be, of a Control Agreement; and

(h) each Credit Party shall have obtained all material consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Collateral Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal
opinions, consents, approvals or other deliverables with respect to, any
particular assets of the Credit Parties if and for so long as the Collateral
Agent, in consultation with Parent, determines that the cost of creating or
perfecting such pledges or security interests in such assets, or obtaining such
deliverables shall be excessive in view of the benefits to be obtained by the
Lenders therefrom. The Collateral Agent may grant extensions of time for the
creation and perfection of security interests in or the obtaining of title
insurance, legal opinions, consents, approvals or other deliverables with
respect to particular assets or the provision of any Obligations Guarantee by
any Designated Subsidiary (including extensions beyond the Closing Date or in
connection with assets acquired, or Subsidiaries formed or acquired, after the
Closing Date) where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Collateral Documents.

“Collateral Cooperation Agreement” means the Collateral Cooperation Agreement
dated as of August 17, 2012, among the Administrative Agent and Bank of America,
N.A., as administrative agent under the ABL Credit Agreement.

“Collateral Documents” means the Guarantee and Collateral Agreement, the
Mortgages, the Intellectual Property Security Agreements, the Control
Agreements, the First Amendment Reaffirmation Agreement, the Amendment and
Restatement Reaffirmation Agreement, any deed or amendment of deed executed in
connection with the First Amendment or the Amendment and Restatement Agreement
and all other instruments, documents and agreements delivered by or on behalf of
any Credit Party pursuant to this Agreement or any of the other Credit Documents
in order to grant to, or perfect in favor of, the Collateral Agent, for the
benefit of the Secured Parties, a Lien on any property of such Credit Party as
security for the Obligations.

“Collateral Questionnaire” means the Collateral Questionnaire delivered by
Parent and the Borrower on the Closing Date.

 

12



--------------------------------------------------------------------------------

“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock, whether outstanding on the Closing
Date or issued after the Closing Date, and includes, without limitation, all
series and classes of such common stock.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consolidated Cash Flow Available for Fixed Charges” of any Person means for any
period the Consolidated Net Income of such Person for such period plus (without
duplication and, in the case of clauses (a) through (f), to the extent
Consolidated Net Income for such period has been reduced thereby and, in the
case of clauses (g) and (i), to the extent Consolidated Net Income for such
period included or has been increased thereby) the sum for such Person and its
Restricted Subsidiaries (and, for the avoidance of doubt, eliminating all
accounts of the Unrestricted Subsidiaries):

(a) Consolidated Fixed Charges of such Person for such period; plus

(b) Consolidated Tax Expense of such Person for such period; plus

(c) the consolidated depreciation and amortization expense of such Person and
its Restricted Subsidiaries included in the income statement of such Person
prepared in accordance with GAAP for such period; plus

(d) any non-recurring fees, expenses or charges of such Person or its Restricted
Subsidiaries related to any offering of Qualified Capital Stock, Permitted
Investment, acquisition, recapitalization, disposition or incurrence of
Indebtedness permitted under this Agreement (in each case, whether or not
successful); plus

(e) any non-recurring or unusual charges or expenses of such Person or its
Restricted Subsidiaries (which, for the avoidance of doubt, shall include the
following items: restructuring, plant closure and consolidation, severance,
relocation, contract termination, retention costs, employee termination and
similar type items); plus

(f) any other non-cash charges of such Person or its Restricted Subsidiaries,
except for (i) any non-cash charges that represent accruals of, or reserves for,
cash disbursements to be made in any future accounting period, (ii) any
write-off or write-down of accounts receivable or inventory and (iii) any
additions to bad debt reserves or bad debt expense; minus

(g) any non-cash items of such Person or its Restricted Subsidiaries (other than
the reversal of a prior accrual or reserve for cash items but only to the extent
such accrual or reserve reduced Consolidated Cash Flow Available For Fixed
Charges in a prior period); minus

(h) all cash payments of such Person or its Restricted Subsidiaries during such
period relating to non-cash charges that were added back in determining
Consolidated Cash Flow Available For Fixed Charges in any prior period; minus

 

13



--------------------------------------------------------------------------------

(i) non-recurring or unusual gains or income of such Person and its Restricted
Subsidiaries.

“Consolidated Cash Flow Ratio” of any Person means, for any period, the ratio of
(a) Consolidated Cash Flow Available for Fixed Charges of such Person for such
period to (b) Consolidated Fixed Charges for such period.

In the event that Parent or any Restricted Subsidiary incurs, assumes,
guarantees, redeems, retires or extinguishes any Indebtedness (other than
Indebtedness incurred under any revolving credit facility unless such
Indebtedness has been permanently repaid and has not been replaced) or issues or
redeems Disqualified Stock or Preferred Stock subsequent to the commencement of
the period for which the Consolidated Cash Flow Ratio is being calculated but
prior to or simultaneously with the event for which the calculation of the
Consolidated Cash Flow Ratio is made (the “Consolidated Cash Flow Ratio
Calculation Date”), then the Consolidated Cash Flow Ratio shall be calculated
giving pro forma effect to such incurrence, assumption, guarantee, redemption,
retirement or extinguishment of Indebtedness, or such issuance or redemption of
Disqualified Stock or Preferred Stock, as if the same had occurred at the
beginning of the applicable period of four full Fiscal Quarters.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(as determined in accordance with GAAP) that have been made by Parent or any of
its Restricted Subsidiaries during the applicable period of four full Fiscal
Quarters or subsequent to such period and on or prior to or simultaneously with
the Consolidated Cash Flow Ratio Calculation Date shall be calculated on a pro
forma basis assuming that all such Investments, acquisitions, dispositions,
mergers, consolidations and discontinued operations (and the change in any
associated fixed charge obligations and the change in Consolidated Cash Flow
Available for Fixed Charges resulting therefrom) had occurred on the first day
of such period. If since the beginning of such period any Person that
subsequently became a Restricted Subsidiary or was merged with or into Parent or
any of its Restricted Subsidiaries since the beginning of such period shall have
made any Investment, acquisition, disposition, merger, consolidation or
discontinued operation that would have required adjustment pursuant to this
definition, then the Consolidated Cash Flow Ratio shall be calculated giving pro
forma effect thereto for such period as if such Investment, acquisition,
disposition, merger, consolidation or discontinued operation had occurred at the
beginning of the applicable period.

Calculations of pro forma amounts in accordance with this definition shall be
done in good faith by a Financial Officer of Parent and may give pro forma
effect to any cost savings, operating expense reductions or synergies (net of
any associated expenses) that have been realized during such period and are
reasonably expected to be recurring as if such actions had been implemented at
the beginning of such period and, except as otherwise provided above, in
accordance with Article 11 of Regulation S-X under the Securities Act or any
successor provision.

 

14



--------------------------------------------------------------------------------

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Consolidated Cash Flow Ratio Calculation Date had been the
applicable rate for the entire period (taking into account any Hedge Agreement
relating to interest rates applicable to such Indebtedness). Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a Financial Officer of Parent to be the rate of
interest implicit in such Capitalized Lease Obligation in accordance with GAAP.
For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period except as set forth in the first paragraph of this
definition. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as Parent may designate.

“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum of, without duplication, the amounts for such period, taken as a single
accounting period, of (a) Consolidated Interest Expense of such Person and
(b) all dividends or other distributions paid or accrued on Disqualified Capital
Stock of such Person or Preferred Stock of such Person’s Restricted Subsidiaries
(except dividends payable in shares of Qualified Capital Stock).

In calculating “Consolidated Fixed Charges” for purposes of determining the
denominator (but not the numerator) of the Consolidated Cash Flow Ratio:

(i) interest on Indebtedness determined on a fluctuating basis as of the date of
determination and which will continue to be so determined thereafter shall be
deemed to have accrued at a fixed rate per annum equal to the rate of interest
on such Indebtedness in effect on the date of determination;

(ii) if interest on any Indebtedness actually incurred on the date of
determination may be optionally determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate or
other rates, then the interest rate in effect on the date of determination will
be deemed to have been in effect during the relevant four-quarter period
reference; and

(iii) notwithstanding the foregoing, interest on Indebtedness determined on a
fluctuating basis, to the extent such interest is covered by agreements relating
to interest swap agreements, shall be deemed to accrue at the rate per annum
resulting after giving effect to the operation of such agreements.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the aggregate of the net interest expense of such Person and its
Restricted Subsidiaries for such period (after giving effect to any interest
income), on a consolidated basis, as determined in accordance with GAAP (but,
for the avoidance of doubt, eliminating all accounts of Unrestricted
Subsidiaries), but in any event including:

(a) all amortization of original issue discount for such period;

(b) the interest component of Capitalized Lease Obligations paid, accrued and/or
scheduled to be paid or accrued by such Person or its Restricted Subsidiaries
during such period;

 

15



--------------------------------------------------------------------------------

(c) net cash payments, if any, made (less any net payments, if any, received) by
such Person and its Restricted Subsidiaries for such period under all Hedge
Agreements relating to interest rates (including amortization of fees);

(d) all capitalized interest for such period;

(e) the interest portion of any deferred payment obligations for such period;
and

(f) any interest expense on Indebtedness of another Person (other than
Indebtedness incurred under Section 6.2(u) unless Parent or any of its
Restricted Subsidiaries makes a payment with respect to such guarantees, in
which case the interest expense associated with such underlying Indebtedness
shall be included) that is guaranteed by Parent or any of its Restricted
Subsidiaries or secured by a Lien on assets of Parent or any of its Restricted
Subsidiaries, whether or not such guarantees or Liens is called upon;

and excluding:

(a) amortization or write-off of deferred financing fees, debt issuance costs,
commissions, fees and expenses for such period; and

(b) any non-cash interest for such period imputed on any convertible debt
securities (including the Convertible Subordinated Notes) as in accordance with
FSP APB 14-1.

“Consolidated Net Income” means, with respect to any Person for any period, the
consolidated net income (or deficit) of and attributable to such Person and its
Restricted Subsidiaries for such period, on a consolidated basis, as determined
in accordance with GAAP (but, subject to the next succeeding proviso, treating
Unrestricted Subsidiaries as if they were not consolidated with Parent and
otherwise eliminating all accounts of Unrestricted Subsidiaries) and before any
reduction in respect of dividends accrued or paid on any Preferred Stock, if
any; provided that (x) net income of any other Person (other than such Person or
a Restricted Subsidiary of such Person) shall be included in Consolidated Net
Income for such period solely to the extent of any amount that has been actually
received by such Person or a Restricted Subsidiary of such Person from such
other Person in the form of cash dividends or other similar cash distributions
(other than payments in respect of debt obligations) and (y) in the event any
Restricted Payment to NFC or Navistar Financial Mexico has been made by Parent
or any of its Restricted Subsidiaries after August 1, 2012 (other than any
Restricted Payment by the Borrower to NFC required to be made by the Support
Agreement), any net income of NFC or Navistar Financial Mexico included in
Consolidated Net Income of Parent pursuant to clause (x) above shall, from and
after the date of such Restricted Payment, be excluded from Consolidated Net
Income of Parent for purposes of Section 6.3(a)(C)(1) to the extent such net
income was so included pursuant to clause (x) on account of any cash dividends
or other similar cash distributions (other than payments in respect of debt
obligations) from NFC or Navistar Financial Mexico to Parent or any Restricted
Subsidiary in the twelve-month period immediately preceding such Restricted
Payment; and provided further that there shall be excluded:

 

16



--------------------------------------------------------------------------------

(a) any restoration to income of such Person or any of its Restricted
Subsidiaries of any contingency reserve, except to the extent that provision for
such contingency reserve was made out of Consolidated Net Income accrued at any
time following the Closing Date and reduced Consolidated Net Income in the
period in which such provision was made;

(b) any gain or loss, together with any related provisions for taxes, realized
by such Person or any of its Restricted Subsidiaries upon the sale or other
disposition (including, without limitation, dispositions pursuant to
sale-leaseback transactions) of any property or assets which are not sold or
otherwise disposed of in the ordinary course of business (provided that sales of
Receivables or interests therein pursuant to Qualified Securitization
Transactions shall be deemed to be in the ordinary course of business) and upon
the sale or other disposition of any Capital Stock of any Subsidiary of such
Person;

(c) any extraordinary gain or extraordinary loss together with any related
provision for taxes and any one time gains or losses (including, without
limitation, those related to the adoption of new accounting standards) realized
by such Person or any of its Restricted Subsidiaries during such period;

(d) income or loss of such Person or any of its Restricted Subsidiaries
attributable to discontinued operations (including, without limitation,
operations disposed of during such period whether or not such operations were
classified as discontinued);

(e) in the case of a successor to such Person or any of its Restricted
Subsidiaries by consolidation or merger or as a transferee of such Person’s or
such Restricted Subsidiary’s assets, any earnings of the successor prior to such
consolidation, merger or transfer of assets;

(f) for purposes of Section 6.3, the net income of any Restricted Subsidiary of
such Person (other than a Guarantor Subsidiary) which is subject to restrictions
which prevent or limit the payment of dividends or the making of distributions
to such Person to the extent of such restrictions (except to the extent of the
amount of cash dividends or other similar cash distributions that have been paid
to such Person or any Restricted Subsidiary of such Person not subject to any
such restriction during such period);

(g) non-cash compensation charges resulting from the application of Statement of
Financial Accounting Standards No. 123(R), including any such charges resulting
from stock options, restricted stock grants, stock appreciation rights or other
equity-incentive programs;

(h) effects of adjustments in such Person’s consolidated financial statements
pursuant to GAAP resulting from the application of recapitalization accounting
or, if applicable, purchase accounting in relation to any consummated
acquisition or the amortization or write-off of any amounts thereof, net of
taxes;

(i) any non-cash impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation (but excluding any write-off or
write-down of accounts receivable or inventory) by such Person or any of its
Restricted Subsidiaries, in each case, pursuant to GAAP, and the amortization of
intangibles arising pursuant to GAAP; and

 

17



--------------------------------------------------------------------------------

(j) (i) any net unrealized gain or loss (after any offset) resulting in such
period from Hedge Agreements and the application of Statement of Financial
Accounting Standards No. 133 and (ii) any net unrealized gain or loss (after any
offset) resulting in such period from currency translation gains or losses,
including those related to currency remeasurements of Indebtedness (including
any net loss or gain resulting from Hedge Agreements for currency exchange
risk).

“Consolidated Tax Expense” means, with respect to any Person for any period, the
aggregate of the U.S. Federal, state and local tax expense attributable to taxes
based on income and foreign income tax expenses of such Person and its
Restricted Subsidiaries for such period (net of any income tax benefit),
determined in accordance with GAAP (and, for the avoidance of doubt, excluding
all amounts attributable to Unrestricted Subsidiaries), other than taxes (either
positive or negative) attributable to extraordinary or unusual gains or losses
or taxes attributable to sales or dispositions of assets.

“Control Agreement” means, with respect to any deposit account or securities
account maintained by any Credit Party, a control agreement in form and
substance reasonably satisfactory to the Collateral Agent, duly executed and
delivered by such Credit Party and the depositary bank or the securities
intermediary, as the case may be, with which such account is maintained.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit D.

“Convertible Subordinated Notes” means, collectively, the 2013 Convertible
Subordinated Notes and the 2014 Convertible Subordinated Notes.

“Convertible Subordinated Notes Indentures” means, collectively, the 2013
Convertible Subordinated Notes Indenture and the 2014 Convertible Subordinated
Notes Indenture.

“Cook County Loan Agreement” means the Loan Agreement dated as of October 1,
2010, between Parent and the County of Cook, Illinois.

“Credit Date” means the date of any Credit Extension.

“Credit Document” means each of this Agreement, the First Amendment, the
Amendment and Restatement Agreement, the Collateral Documents, the Extension
Agreements, the Refinancing Facility Agreements, the Collateral Cooperation
Agreement and, except for purposes of Section 9.5, the Notes, if any, the
Collateral Questionnaire and all other documents, certificates, instruments or
agreements executed and delivered by or on behalf of any Credit Party for the
benefit of any Agent or any Lender in connection herewith on or after the
Closing Date.

 

18



--------------------------------------------------------------------------------

“Credit Extension” means the making of a Loan.

“Credit Facilities” means, with respect to Parent or any of its Restricted
Subsidiaries, one or more debt facilities, including, without limitation, the
facilities under this Agreement and under the ABL Credit Agreement, or other
financing arrangements (including, without limitation, commercial paper
facilities or indentures) providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables), letters of
credit or other long-term indebtedness, including any notes, mortgages,
guarantees, collateral documents, instruments and agreements executed in
connection therewith, and any amendments, supplements, modifications,
extensions, renewals, restatements or refundings thereof and any indentures or
credit facilities or commercial paper facilities or receivables financings that
replace, refund or refinance any part of the loans, notes, other credit
facilities or commitments thereunder, including any such replacement, refunding
or refinancing facility or indenture that increases the amount permitted to be
borrowed thereunder or alters the maturity thereof (provided that such increase
in borrowings is permitted under Section 6.2) or adds Restricted Subsidiaries as
additional borrowers or guarantors thereunder and whether by the same or any
other agent, lender or group of lenders.

“Credit Parties” means Parent, the Borrower and the Guarantor Subsidiaries.

“DealCor Subsidiaries” means any Subsidiaries owned as of the Closing Date by
Parent or one of its Subsidiaries or acquired by Parent or one of its
Subsidiaries after the Closing Date whose principal business is owning or
operating a dealership that sells products manufactured by Parent or any of its
Restricted Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.

“Default” means any condition or event which is, or after notice or passage of
time or both would be, an Event of Default.

“Designated Subsidiary” means (a) the Borrower and (b) each other Restricted
Subsidiary other than (i) any Restricted Subsidiary that is a CFC or a CFC
Holding Company, (ii) any Restricted Subsidiary that has assets with a total
book value of $5,000,000 or less and (iii) any Restricted Subsidiary set forth
on Schedule 1.1(b).

“Disqualified Capital Stock” means any Capital Stock that, other than solely at
the option of the issuer thereof, by its terms (or by the terms of any security
into which it is convertible or exchangeable) is, or upon the happening of an
event or the passage of time would be, required to be redeemed or repurchased,
in whole or in part, prior to the first anniversary of the latest Maturity Date
in effect at the time of the issuance thereof or has, or upon the happening of
an event or the passage of time would have, a redemption or similar payment due
on or prior to the first anniversary of the latest Maturity Date in effect at
the time of the issuance thereof, or

 

19



--------------------------------------------------------------------------------

is convertible into or exchangeable for Indebtedness at the option of the holder
thereof at any time prior to the first anniversary of the latest Maturity Date
in effect at the time of the issuance thereof. For purposes of this definition,
any Capital Stock issued prior to the Closing Date shall be deemed to have been
issued on the Closing Date.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Restricted Subsidiary organized under the laws
of the United States of America, any State thereof or the District of Columbia.

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds of any Lender being treated as a
single Eligible Assignee for all purposes hereof) and (b) any commercial bank,
insurance company, investment or mutual fund or other Person that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
that extends credit or buys loans in the ordinary course of business; provided
that neither a natural person or any Credit Party or any Affiliate of any Credit
Party, shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan”, as defined in
Section 3(3) of ERISA, that is sponsored, maintained or contributed to by, or
required to be contributed to by, Parent, any Restricted Subsidiary or any of
their respective ERISA Affiliates.

“Environmental Claim” means any action, suit, demand, demand letter, claim,
notice of non compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement or
other order or directive relating in any way to any Environmental Law, any
Environmental Permit or any Hazardous Material or arising from alleged injury or
threat to health, safety, the environment, or natural resources by any
Governmental Authority or any Person, including for enforcement, cleanup,
removal, response, remedial or other actions, damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, decrees, directives, judgments, injunctions, notices,
promulgated or entered into by any Governmental Authority, relating to the
environment, preservation or reclamation of natural resources, threatened or
endangered species, the management, generation, storage, disposal, release or
threatened release of any Hazardous Material or to health and safety matters.

“Environmental Permit” means any permit, approval, identification number,
license, certification or other authorization required under any Environmental
Law.

“EPA” means the U.S. Environmental Protection Agency.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

20



--------------------------------------------------------------------------------

“ERISA Affiliate” means, with respect to any Person, (a) any corporation that is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which such Person is a member,
(b) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which such Person is a member and
(c) any member of an affiliated service group within the meaning of
Section 414(m) or 414(o) of the Internal Revenue Code of which such Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member. Any Person that was, but has since ceased to be,
an ERISA Affiliate (within the meaning of the previous sentence) of Parent or
any Restricted Subsidiary shall continue to be considered an ERISA Affiliate of
Parent or such Restricted Subsidiary within the meaning of this definition with
respect to the period during which such Person was an ERISA Affiliate of Parent
or such Restricted Subsidiary and with respect to liabilities arising after such
period if Parent or such Restricted Subsidiary could reasonably be expected to
be liable for any such liabilities under the Internal Revenue Code or ERISA as a
result of such Person’s former status as an ERISA Affiliate.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
subject to such provision (excluding those events for which the provision for
30-day notice to the PBGC has been waived by regulation), (b) the failure of
Parent, any Restricted Subsidiary or any of their respective ERISA Affiliates to
meet the minimum funding standard of Section 412 of the Internal Revenue Code or
Section 302 of ERISA, if applicable, with respect to any Pension Plan (whether
or not waived in accordance with Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA) or the failure of Parent, any Restricted Subsidiary or
any of their respective ERISA Affiliates to make by its due date a required
installment under Section 430(j) of the Internal Revenue Code or Section 303(j)
of ERISA, if applicable, with respect to any Pension Plan or the failure of
Parent, any Restricted Subsidiary or any of their respective ERISA Affiliates to
make any required contribution to a Multiemployer Plan, (c) the filing pursuant
to Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA, if
applicable, of an application for a waiver of the minimum funding standard with
respect to any Pension Plan, (d) the provision by the administrator of any
Pension Plan pursuant to Section 4041(a)(2) of ERISA, if applicable, of a notice
of intent to terminate such Pension Plan in a distress termination described in
Section 4041(c) of ERISA, (e) the incurrence by Parent, any Restricted
Subsidiary or any of their respective ERISA Affiliates of any liability under
Title IV of ERISA, if applicable, with respect to the termination of any Pension
Plan or Multiemployer Plan under Section 4041(c), 4041A or 4042 of ERISA,
(f) the withdrawal by Parent, any Restricted Subsidiary or any of their
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan, in either case resulting
in liability to Parent, any Restricted Subsidiary or any of their respective
Affiliates pursuant to Section 4063 or 4064 of ERISA, if applicable, (g) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any condition or event that might constitute grounds under ERISA,
if applicable, for the termination of, or the appointment of a trustee to
administer, any Pension Plan, (h) the incurrence by Parent, any Restricted
Subsidiary or any of their respective ERISA Affiliates of any liability under
ERISA or the Internal Revenue Code, if applicable, with respect to the
withdrawal or partial withdrawal from any Pension Plan, (i) the imposition of
liability on Parent, any Restricted Subsidiary or any of their respective ERISA
Affiliates pursuant to Section 4062 or 4069 of ERISA, if applicable, or by
reason of the application of Section 4212(c) of ERISA, if applicable, (j) the
withdrawal of Parent, any

 

21



--------------------------------------------------------------------------------

Restricted Subsidiary or any of their respective ERISA Affiliates in a complete
or partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA, if
applicable) from any Multiemployer Plan if there is any potential liability
therefor, (k) the receipt by Parent, any Restricted Subsidiary or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan, or the
receipt by any Multiemployer Plan of notice from Parent, any Restricted
Subsidiary or any of their respective ERISA Affiliates, (i) concerning the
imposition of Withdrawal Liability under ERISA, if applicable, (ii) that such
Multiemployer Plan is, or is expected to be, in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, if applicable, (iii) that such
Multiemployer Plan is, or is expected to be, in “endangered” or “critical”
status (within the meaning of Section 432 of the Internal Revenue Code or
Section 305 of ERISA, if applicable) or (iv) that such Multiemployer Plan
intends to terminate or has terminated under Section 4041A or 4042 of ERISA, if
applicable, (l) a determination that any Pension Plan is, or is expected to be,
in “at risk” status (as defined in Section 430(i)(4) of the Internal Revenue
Code or Section 303(i)(4) of ERISA, if applicable), (m) the occurrence of an act
or omission that could reasonably be expected to give rise to the imposition on
Parent, any Restricted Subsidiary or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), 502(i) or 502(l), or
Section 4071 of ERISA, if applicable, in respect of any Employee Benefit Plan,
(n) the assertion of a claim under any applicable federal, state or local law
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against Parent, any
Restricted Subsidiary or any of their respective ERISA Affiliates in connection
with any Employee Benefit Plan, (o) receipt from the IRS of notice of the
failure of any Employee Benefit Plan intended to qualify under Section 401(a) of
the Internal Revenue Code to so qualify, or of the failure of any trust forming
part of such Employee Benefit Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code, (p) the imposition of a Lien
pursuant to Section 430(k) of the Internal Revenue Code or Title I or Title IV
of ERISA, if applicable, or a violation of Section 436 of the Internal Revenue
Code, if applicable, (q) the occurrence of a non-exempt “prohibited transaction”
(as defined in Section 4975 of the Internal Revenue Code or Section 406 of
ERISA, if applicable) with respect to which Parent, any Restricted Subsidiary or
any of their respective ERISA Affiliates is a “disqualified person” (within the
meaning of Section 4975 of the Internal Revenue Code) or a “party in interest”
(within the meaning of Section 406 of ERISA) or with respect to which the
Borrower, any Restricted Subsidiary or any of their respective ERISA Affiliates
could otherwise be liable, (r) any other event or condition with respect to an
Employee Benefit Plan that could reasonably be expected to result in liability
under ERISA or the Internal Revenue Code to Parent, any Restricted Subsidiary or
any of their respective ERISA Affiliates or (s) the occurrence of any event or
condition with respect to any Employee Benefit Plan that is maintained outside
of the United States primarily for the benefit of nonresident aliens that, under
any applicable foreign law, is similar to any of clauses (a) through (r) above,
except with respect to clauses (a) through (s) above as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

“Eurodollar Rate” means, with respect to any Eurodollar Rate Borrowing for any
Interest Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as displayed on the Reuters screen page that displays such rate

 

22



--------------------------------------------------------------------------------

(currently page LIBOR01) or, in the event such rate does not appear on a page of
the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion, at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period (such
applicable rate being called the “LIBO Screen Rate”). If no LIBO Screen Rate
shall be available for a particular Interest Period but LIBO Screen Rates shall
be available for maturities both longer and shorter than such Interest Period,
then the Eurodollar Rate for such Interest Period shall be the Interpolated
Screen Rate. In the event that the LIBO Screen Rate is not available at such
time for any reason, then the “Eurodollar Rate” with respect to such Eurodollar
Rate Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period

“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Loans.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” as defined in Section 7.1.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Matters” means (a) any regulatory action by the EPA or the CARB with
respect to the NOx emissions standards for the 15L and 13L heavy-duty diesel
engines of Parent and the Subsidiaries (including, without limitation, any such
action resulting from the decision of the United States Court of Appeals for the
District of Columbia Circuit in Mack Trucks, Inc. and Volvo Group North America,
LLC v. Environmental Protection Agency decided June 12, 2012) and events and
conditions arising in connection therewith (the “Regulatory Actions”) but only
so long as, notwithstanding any such Regulatory Actions, Parent and the
Subsidiaries shall (at all times on and after July 31, 2012 and, in the case of
the 15L heavy-duty diesel engines, prior to Parent and the Subsidiaries
commencing to sell trucks in the United States containing 15L heavy-duty diesel
engines purchased from Cummins Inc. that have been certified by the EPA as
complying with the NOx emissions standards for the 15L heavy-duty diesel engines
and, in the case of the 13L heavy-duty diesel engines, prior to Parent and the
Subsidiaries having developed a 13L heavy-duty ICT+ diesel engine and such
engine having been certified by the EPA as complying with the NOx emissions
standards for the 13L heavy-duty diesel engines) be permitted to sell
noncompliant 15L and 13L heavy-duty diesel engines (and trucks containing such
engines) in the United States) and (b) any adverse effect on the general
affairs, assets, liabilities, financial position or results of operations of
Parent and the Subsidiaries, taken as a whole, on account of or related to the
Regulatory Actions.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income or net profits
(however denominated), franchise Taxes

 

23



--------------------------------------------------------------------------------

and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Term Loan Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Term Loan Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.19) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in such Loan or Term Loan Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any U.S. federal withholding
Taxes imposed under FATCA.

“Existing ABL Credit Agreement” means the ABL Credit Agreement dated as of
October 18, 2011, among the Borrower, certain of the Subsidiaries, the lenders
party thereto, Bank of America, N.A., as administrative agent for the lenders
thereunder, and certain other financial institutions party thereto.

“Existing Credit Agreement” as defined in the preamble hereto.

“Extending Lender” as defined in Section 2.20(a).

“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among Parent, the Borrower,
the Administrative Agent and one or more Extending Lenders, effecting one or
more Extension Permitted Amendments and such other amendments hereto and to the
other Credit Documents as are contemplated by Section 2.20.

“Extension Offer” as defined in Section 2.20(a).

“Extension Permitted Amendment” means an amendment to this Agreement and the
other Credit Documents, effected in connection with an Extension Offer pursuant
to Section 2.20, providing for an extension of the Maturity Date applicable to
the Loans of the Extending Lenders of the applicable Extension Request Class
(such Loans being referred to as the “Extended Loans”) and, in connection
therewith:

(a) an increase or decrease in the rate of interest accruing on such Extended
Loans,

(b) a modification of the scheduled amortization applicable to such Extended
Loans, provided that the weighted average life to maturity of such Extended
Loans shall be no shorter than the remaining weighted average life to maturity
(determined at the time of such Extension Offer) of the Loans of the applicable
Extension Request Class,

 

24



--------------------------------------------------------------------------------

(c) a modification of voluntary or mandatory prepayments applicable thereto
(including prepayment premiums and other restrictions thereon), provided that
such requirements may provide that such Extended Loans may participate in any
mandatory prepayments on a pro rata basis (or on a basis that is less than pro
rata) with the Loans of the applicable Extension Request Class, but may not
provide for mandatory prepayment requirements that are more favorable than those
applicable to the Loans of the applicable Extension Request Class,

(d) an increase in the fees payable to, or the inclusion of new fees to be
payable to, the Extending Lenders in respect of such Extension Offer or their
Extended Loans, and/or

(e) an addition of any affirmative or negative covenants applicable to Parent
and the Restricted Subsidiaries, provided that any such additional covenant with
which Parent and the Restricted Subsidiaries shall be required to comply prior
to the latest Maturity Date in effect immediately prior to such Extension
Permitted Amendment for the benefit of the Extending Lenders providing such
Extended Loans shall also be for the benefit of all other Lenders.

“Extension Request Class” as defined in Section 2.20(a).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code (effective
as of the Amendment and Restatement Effective Date) (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with), any current or future regulations promulgated thereunder or other
official IRS interpretations thereof, any agreements entered into pursuant to
Section 1471(b) of the Code and any intergovernmental agreements with respect
thereto.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letters” means (a) the Arranger Fee Letter dated July 18, 2015, from
JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC, Goldman Sachs Lending
Partners LLC and Credit Suisse Securities (USA) LLC to Parent and the Borrower
and (b) the Administrative Agent Fee Letter dated July 18, 2015, from JPMorgan
Chase Bank, N.A. and J.P. Morgan Securities LLC to Parent and the Borrower.

“Finance Subsidiary” means (a) NFC, (b) any Subsidiary of NFC and (c) any other
Subsidiary of Parent existing on the Closing Date or formed or acquired
thereafter which engages principally in securitization or financing transactions
and in activities reasonably related to or in connection with the entering into
of securitization or financing transactions and, in the case of each of
clauses (a), (b) and (c) above:

 

25



--------------------------------------------------------------------------------

(i) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which:

(A) is guaranteed by Parent or any Restricted Subsidiary of Parent,

(B) is recourse to or obligates Parent or any Restricted Subsidiary of Parent in
any way other than pursuant to representations, warranties and covenants
(including those related to servicing) entered into in the ordinary course of
business in connection with a Permitted Receivables Financing or a Master
Intercompany Agreement or

(C) subjects any property or asset of Parent or any Restricted Subsidiary of
Parent, directly or indirectly, contingently or otherwise, to any Lien or to the
satisfaction thereof, other than pursuant to representations, warranties and
covenants (including those related to servicing) entered into in the ordinary
course of business in connection with a Permitted Receivables Financing or a
Master Intercompany Agreement; and

(ii) to or with which neither Parent nor any Restricted Subsidiary of Parent:

(A) provides any credit support or

(B) has any contract, agreement, arrangement or understanding other than on
terms that are fair and reasonable and that are no less favorable to Parent or
such Restricted Subsidiary than could be obtained from an unrelated Person
(other than, in the case of subclauses (A) and (B) of this clause (ii),
representations, warranties and covenants (including those relating to
servicing) entered into in the ordinary course of business in connection with a
Permitted Receivables Financing, a Master Intercompany Agreement and
intercompany notes relating to the sale of accounts receivable to such Finance
Subsidiary); and

(iii) with which neither Parent nor any Restricted Subsidiary of Parent has any
obligation to maintain or preserve such Subsidiary’s financial condition or to
cause such Subsidiary to achieve certain levels of operating results. For
purposes of the foregoing, the Borrower shall not be deemed to be providing
credit support to any Subsidiary of NFC that would otherwise qualify as a
Finance Subsidiary as a result of the terms of the Support Agreement in which
the Borrower agrees to provide credit support directly to NFC for the benefit of
its lenders (but not any other provisions).

“Financial Officer” means, with respect to any Person, the chief financial
officer, vice president of finance, chief accounting officer, treasurer or
officer with equivalent responsibilities of such Person; provided that, when
such term is used in reference to a certificate or other document executed by,
or a certification of, a Financial Officer, such Person shall have delivered to
the Administrative Agent an incumbency certificate executed by the secretary or
assistant secretary of such Person as to the authority of such individual.

“Financial Officer Certification” means, with respect to any consolidated
financial statements of any Person, a certificate of a Financial Officer of such
Person stating that such financial statements fairly present, in all material
respects, the consolidated financial position of such Person and its
Subsidiaries as of the dates indicated and the consolidated results of their
operations and their cash flows for the periods indicated in accordance with
GAAP applied on a consistent basis (except as otherwise disclosed in such
financial statements), subject to changes resulting from audit and normal
year-end adjustments.

 

26



--------------------------------------------------------------------------------

“Financial Services Segment” means the business of Parent and its Subsidiaries
consisting of (a) the offer and sale of retail, wholesale and lease financing
and/or other financial services products to finance the purchase or lease of
products sold by Parent and its Restricted Subsidiaries or other manufacturers
whose products are from time to time sold through the dealer network of Parent
and its Restricted Subsidiaries, (b) the financing of wholesale and retail
accounts receivable and (c) captive insurance business.

“Financing Transactions” means the execution, delivery and performance by each
Credit Party of the Credit Documents to which it is to be a party, the creation
of the Liens provided for in the Collateral Documents and, in the case of the
Borrower, the borrowing of Loans and the use of the proceeds thereof.

“First Amendment” means the First Amendment dated as of April 2, 2013, to this
Agreement, the Guarantee and Collateral Agreement and the Collateral Cooperation
Agreement.

“First Amendment Effective Date” means April 2, 2013.

“First Amendment Reaffirmation Agreement” means a Reaffirmation dated as of the
First Amendment Effective Date among Parent, the Borrower and the Guarantor
Subsidiaries, substantially in the form attached to the First Amendment, as the
same may be amended, supplemented or otherwise modified from time to time.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Parent and the Subsidiaries ending on
October 31 of each calendar year.

“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage in
favor of the Collateral Agent, for the benefit of the Secured Parties, and
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency.

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004.

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968.

“Foreign Lender” means a Lender that is not a U.S. Person.

 

27



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Restricted Subsidiary of Parent that is not
organized under the laws of the United States, any State thereof or the District
of Columbia and any Subsidiary of such Restricted Subsidiary.

“Funding Notice” means a notice substantially in the form of Exhibit E.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants, the opinions and pronouncements of the Public
Company Accounting Oversight Board and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, which are in effect as of the Senior Notes Issue Date,
except for any financial statements and reports required to be delivered
pursuant to Section 5.1, which shall be prepared in accordance with GAAP in
effect on the date thereof.

“Governmental Authority” means any federal, state, municipal, national,
supranational or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with the United States of America, any
State thereof or the District of Columbia or a foreign entity or government.

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, plan, directive, binding agreement, order, ruling,
permit, certification, exemption, notice, declaration or similar right,
undertaking or other action of, to or by, or any filing, qualification or
registration with, any Governmental Authority.

“guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person:

(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such other Person (whether arising by agreement to
keepwell, to purchase assets, goods, securities or services, to take-or-pay or
to maintain financial statement conditions or otherwise); or

(b) entered into for purposes of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part);

provided that the term “guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business or customary contractual
indemnities or warranties not in connection with borrowed money. The term
“guarantee” used as a verb has a corresponding meaning. The amount, as of any
date of determination, of any guarantee shall be the principal amount
outstanding on such date of Indebtedness guaranteed thereby (or, in the case of
(i) any guarantee the terms of which limit the monetary exposure of the
guarantor or (ii) any guarantee of

 

28



--------------------------------------------------------------------------------

Indebtedness that does not have a principal amount, the maximum monetary
exposure as of such date of the guarantor under such guarantee (as determined,
in the case of clause (i), pursuant to such terms or, in the case of clause
(ii), reasonably and in good faith by a Financial Officer of Parent)).

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement among Parent, the Borrower, the other Credit Parties and the
Collateral Agent, substantially in the form of Exhibit F (as amended by the
First Amendment), together with all supplements thereto.

“Guarantor Subsidiary” means each Subsidiary that is a party to the Guarantee
and Collateral Agreement as a “Guarantor” thereunder.

“Guarantors” means Parent and each Guarantor Subsidiary.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, chlorinated solvents,
asbestos-containing materials, polychlorinated biphenyls and radon gas and
(b) any other chemicals, materials or substances that are designated or
classified as hazardous or toxic or as a pollutant or contaminant or words of
similar meaning and regulatory effect, or that are otherwise regulated or
prohibited, under any Environmental Law.

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, prices of
equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock, option, stock appreciation right or similar plan or right
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of Parent or any of its
Subsidiaries shall be a Hedge Agreement.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender that are presently in effect or, to the extent
allowed by law, under such applicable laws that may hereafter be in effect and
that allow a higher maximum nonusurious interest rate than applicable laws now
allow.

“Historical Financial Statements” means (a) the audited consolidated balance
sheet and related consolidated statements of operations, comprehensive income
(loss), stockholders’ equity (deficit) and cash flows of Parent and its
consolidated Subsidiaries as of and for the Fiscal Year ended October 31, 2014,
and (b) the unaudited consolidated balance sheets and related consolidated
statements of operations, comprehensive income (loss), stockholders’ equity
(deficit) and cash flows of Parent and its consolidated Subsidiaries as of the
end of and for the Fiscal Quarters ended January 31, 2015 and April 30, 2015
(and the corresponding portion of the prior Fiscal Year).

 

29



--------------------------------------------------------------------------------

“IFA Loan Agreement” means the Loan Agreement dated as of October 1, 2010,
between Parent and the Illinois Finance Authority.

“incur” means, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (by conversion, exchange or otherwise), assume,
guarantee or otherwise become liable in respect of such Indebtedness or other
obligation or the recording, as required pursuant to GAAP or otherwise, of any
such Indebtedness or other obligation on the balance sheet of such Person (and
“incurrence,” “incurred” and “incurring” shall have meanings correlative to the
foregoing), provided that:

(a) any Indebtedness or Capital Stock of a Person existing at the time such
Person becomes (after the Closing Date) a Restricted Subsidiary of Parent
(whether by merger, consolidation, acquisition or otherwise) shall be deemed to
be incurred or issued, as the case may be, by such Restricted Subsidiary at the
time it becomes a Restricted Subsidiary of Parent; and

(b) any amendment, modification or waiver of any document pursuant to which
Indebtedness was previously incurred shall not be deemed to be an incurrence of
Indebtedness unless and then only to the extent such amendment, modification or
waiver increases the principal or premium thereof or interest rate thereon
(including by way of original issue discount).

“Indebtedness” means, with respect to any Person, at any date, any of the
following, without duplication:

(a) any liability, contingent or otherwise, of such Person (i) for borrowed
money (whether or not the recourse of the lender is to the whole of the assets
of such Person or only to a portion thereof), (ii) evidenced by a note, bond,
debenture or similar instrument or letters of credit (including a purchase money
obligation) or (iii) for the payment of money relating to a Capitalized Lease
Obligation or other obligation (whether issued or assumed) relating to the
deferred or accrued purchase price of property or services, but excluding trade
accounts payable, deferred expenses, deferred compensation and similar
obligations of such Person arising in the ordinary course of business;

(b) all conditional sale obligations of such Person and all obligations of such
Person under any title retention agreement (even if the rights and remedies of
the seller under such agreement in the event of default are limited to
repossession or sale of such property), but excluding trade accounts payable,
deferred expenses, deferred compensation and similar obligations of such Person
arising in the ordinary course of business or earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP;

(c) all obligations, contingent or otherwise, of such Person for reimbursement
on any letter of credit, banker’s acceptance or similar credit transaction;

 

30



--------------------------------------------------------------------------------

(d) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien (other than in connection with property subject to a Qualified
Securitization Transaction) on any asset or property (including, without
limitation, leasehold interests and any other tangible or intangible property)
of such Person, whether or not such Indebtedness is assumed by such Person or is
not otherwise such Person’s legal liability; provided that if the obligations so
secured have not been assumed by such Person or are otherwise not such Person’s
legal liability, the amount of such Indebtedness for the purposes of this
definition shall be limited to the lesser of the amount of such Indebtedness
secured by such Lien or the fair market value of the assets or property securing
such Lien;

(e) all Indebtedness of others (including all dividends of other Persons the
payment of which is) guaranteed, directly or indirectly, by such Person or that
is otherwise its legal liability or which such Person has agreed to purchase or
repurchase or in respect of which such Person has agreed contingently to supply
or advance funds;

(f) all Disqualified Capital Stock issued by such Person and Preferred Stock of
any Restricted Subsidiary of such Person, with the amount of Indebtedness
represented by such Disqualified Capital Stock or Preferred Stock being equal to
the greater of its voluntary or involuntary liquidation preference and its
maximum fixed repurchase price, but excluding accrued dividends, if any;

(g) all net amounts owing under Hedge Agreements relating to interest rates,
foreign currency exchange rates or commodity prices; and

(h) all Attributable Indebtedness in respect of Sale/Leaseback Transactions
entered into by such Person.

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Agreement, and if such price
is based upon, or measured by, the fair market value of such Disqualified
Capital Stock, such fair market value shall be determined reasonably and in good
faith by the board of directors or similar governing body of the issuer of such
Disqualified Capital Stock. Notwithstanding the foregoing, Indebtedness shall
not include: (i) any guarantees of obligations of suppliers to Parent or any of
its Restricted Subsidiaries that ensure timely delivery of products, tooling and
other materials used in the production process or (ii) any customary contractual
indemnities or warranties.

The amount of Indebtedness of any Person at any date shall be the outstanding
balance without duplication at such date of all unconditional obligations as
described above and the maximum liability, upon the occurrence of the
contingency giving rise to the obligation, of any contingent obligations at such
date; provided that the amount outstanding at any time of any Indebtedness
issued with original issue discount is the full amount of such Indebtedness less
the remaining unamortized portion of the original issue discount of such
Indebtedness at such time as determined in accordance with GAAP.

 

31



--------------------------------------------------------------------------------

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees,
expenses and other charges of counsel and consultants for the Indemnitees in
connection with any investigative, administrative or judicial proceeding or
hearing commenced or threatened by any Person (including by any Credit Party or
any Affiliate thereof), whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred by
the Indemnitees in enforcing this indemnity), whether direct, indirect, special,
consequential or otherwise and whether based on any federal, state or foreign
laws, statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable causes of action or on contract or otherwise, that may be imposed on,
incurred by or asserted against any such Indemnitee, in any manner relating to
or arising out of (a) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions, the syndication of the credit facilities provided herein
or the use or intended use of the proceeds thereof, any amendments, waivers or
consents with respect to any provision of this Agreement or any of the other
Credit Documents, or any enforcement of any of the Credit Documents (including
any sale of, collection from, or other realization upon any of the Collateral or
the enforcement of the Obligations Guarantee)), (b) any commitment letter,
engagement letter, fee letter or other letter or agreement delivered by any
Agent, Arranger or Lender to Parent or the Borrower, or any Affiliate thereof,
in connection with the arrangement of the credit facilities provided herein or
in connection with the transactions contemplated by this Agreement or (c) any
Environmental Claim or any Hazardous Materials relating to or arising from,
directly or indirectly, any past or present activity, operation, land ownership,
product, or practice of, or relating to or arising from the current or former
properties of, Parent or any Subsidiary.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” as defined in Section 9.3.

“Installment” means when used in respect of the Tranche B Term Loans or Tranche
B Term Borrowings, each payment of the principal amount thereof due under
Section 2.9(a) (including the payment due on the Tranche B Term Loan Maturity
Date).

“Insurance/Condemnation Event” means any casualty or other insured damage to, or
any taking under the power of eminent domain or by condemnation or similar
proceeding of, or any disposition under a threat of such taking of, all or any
part of any assets of Parent or any other Credit Party (other than ABL
Collateral), other than any of the foregoing resulting in aggregate Net Proceeds
not exceeding $5,000,000.

“Intellectual Property” as defined in the Guarantee and Collateral Agreement.

 

32



--------------------------------------------------------------------------------

“Intellectual Property Security Agreements” as defined in the Guarantee and
Collateral Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
G.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement substantially in the form of Exhibit H.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of March, June, September and December of each year, commencing on
the first such date to occur after the Amendment and Restatement Date, and
(b) with respect to any Eurodollar Rate Loan, the last day of each Interest
Period applicable to such Loan and, in the case of any such Loan with an
Interest Period of longer than three months’ duration, each date that is three
months, or an integral multiple thereof, after the commencement of such Interest
Period.

“Interest Period” means, with respect to any Eurodollar Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as selected by the Borrower in the applicable Funding Notice or
Conversion/Continuation Notice; provided that (a) if an Interest Period would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless no succeeding Business Day
occurs in such month, in which case such Interest Period shall end on the
immediately preceding Business Day, (b) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) below, end on the last Business Day of the
last calendar month of such Interest Period and (c) notwithstanding anything to
the contrary in this Agreement, no Interest Period for a Eurodollar Rate
Borrowing of any Class may extend beyond the Maturity Date for Borrowings of
such Class. For purposes hereof, the date of a Eurodollar Rate Borrowing shall
initially be the date on which such Borrowing is made and thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Interpolated Screen Rate” means, with respect to any Eurodollar Rate Borrowing
for any Interest Period, a rate per annum which results from interpolating on a
linear basis between (a) the applicable LIBO Screen Rate for the longest
maturity for which a LIBO Screen Rate is available that is shorter than such
Interest Period and (b) the applicable LIBO Screen Rate for the shortest
maturity for which a LIBO Screen Rate is available that is longer than such
Interest Period, in each case at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.

 

33



--------------------------------------------------------------------------------

“Inventory” as defined in the UCC as from time to time in effect in the State of
New York.

“Investment” by any Person means any direct or indirect:

(a) loan, advance or other extension of credit or capital contribution (by means
of transfers of cash or other property (valued at the fair market value thereof
as of the date of transfer) to others or payments for property or services for
the account or use of others, or otherwise other than in the ordinary course of
business) and any guarantee of Indebtedness of any other Person;

(b) purchase or acquisition of Capital Stock, bonds, notes, debentures or other
securities or evidences of Indebtedness issued by any other Person (whether by
merger, consolidation, amalgamation or otherwise and whether or not purchased
directly from the issuer of such securities or evidences of Indebtedness); and

(c) all other items that would be classified as investments (including, without
limitation, purchases of assets outside the ordinary course of business) on a
balance sheet of such Person prepared in accordance with GAAP.

If (i) Parent or any Restricted Subsidiary of Parent sells or otherwise disposes
of any Capital Stock of a direct or indirect Restricted Subsidiary such that,
after giving effect to such sale or disposition, such Person is no longer a
Restricted Subsidiary of Parent, Parent will be deemed to have made an
Investment on the date of any such sale or other disposition equal to the fair
market value of the Investments of Parent and the Restricted Subsidiaries of
Parent in such Subsidiary not sold or disposed of or (ii) any Subsidiary is
designated an Unrestricted Subsidiary, Parent will be deemed to have made an
Investment on the date of such designation equal to the fair market value of the
Investments of Parent and the Restricted Subsidiaries of Parent in such
Subsidiary. For purposes of the definition of “Unrestricted Subsidiary” and
Section 6.3 only,

(A) “Investment” shall include the portion (proportionate to Parent’s equity
interest in such Subsidiary) of the fair market value of the net assets of any
Subsidiary of Parent at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided that if such designation is made in connection
with the acquisition of such Subsidiary or the assets owned by such Subsidiary,
the “Investment” in such Subsidiary shall be deemed to be the consideration paid
in connection with such acquisition; provided further that upon a redesignation
of such Subsidiary as a Restricted Subsidiary, Parent will be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (1) Parent’s “Investment” in such Subsidiary at the time of
such redesignation less (2) the portion (proportionate to Parent’s equity
interest in such Subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation; and

(B) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the board of directors of Parent.

 

34



--------------------------------------------------------------------------------

“IP Subsidiary” means a wholly owned Domestic Subsidiary that (a) is a Guarantor
Subsidiary and the Capital Stock of which has been pledged to secure the
Obligations and (b) is neither a Shy Obligor nor a Shy Restricted Subsidiary.

“IRS” means the United States Internal Revenue Service.

“Lender” means each financial institution party to the Amendment and Restatement
Agreement as a Lender, and any other Person that shall have become a party
hereto in accordance with the terms hereof pursuant to an Assignment Agreement
or a Refinancing Facility Agreement, other than any such Person that shall have
ceased to be a party hereto pursuant to an Assignment Agreement.

“Lender Presentation” means the Lender Presentation dated July 21, 2015,
relating to the term loan credit facility provided herein.

“LIBO Screen Rate” as defined in the definition of the term “Eurodollar Rate”.

“Lien” means (a) any mortgage, pledge, assignment, lien, encumbrance, easement,
restriction, covenant, right-of-way, charge or adverse claim affecting title or
resulting in an encumbrance against real or personal property, or a security
interest of any kind, any conditional sale or other title retention agreement,
any lease in the nature thereof, any option, right of first refusal or other
similar agreement to sell and (b) with respect to any Person, any filing of or
agreement to give any financing statement under the Uniform Commercial Code (or
equivalent statute or statutes) of any jurisdiction, but excluding any such
filing or agreement which reflects ownership by a third party of (i) property
leased to such Person or any of its Restricted Subsidiaries under a lease that
is not in the nature of a conditional sale or title retention agreement or
(ii) accounts, general intangibles or chattel paper sold by such Person.

“Loan” means a Tranche B Term Loan or a Loan of any other Class created pursuant
to Section 2.20 or 2.21.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, in the case of the Lenders of any Class, Lenders having Loans or
Term Loan Commitments, as the case may be, representing more than 50% of the
Loans or Term Loan Commitments, as the case may be, of all the Lenders of such
Class at such time.

“Margin Stock” as defined in Regulation U.

“Master Intercompany Agreements” means: (a) the Amended and Restated Master
Intercompany Agreement, dated as of April 1, 2007, between NFC and the Borrower
(formerly known as International Truck and Engine Corporation), and its related
manufacturing subsidiaries and affiliates, (b) the agreement, dated as of
December 18, 1986, among Navistar Canada, Navistar Financial Corporation Canada
Inc. and General Electric Canadian Holdings Limited, (c) the Operating
Agreement, dated as of March 5, 2010, among General Electric Capital
Corporation, GE Capital Commercial, Inc., Parent, the Borrower and NFC, (d) the
Intercompany Operating and Partnership Agreement, dated as of December 1, 2008,
by and among Navistar Financial Mexico and Navistar México, S.A. de C.V.,
(e) one or more agreements serving some or all of the same purposes of the
agreements listed in clauses (a)

 

35



--------------------------------------------------------------------------------

through (d) above among Parent or one of its Restricted Subsidiaries and one or
more other Persons (including one or more Unrestricted Subsidiaries) in the
ordinary course of business on terms no less favorable to Parent and its
Restricted Subsidiaries than the agreements in clauses (a), (b), (c) and
(d) above, and (f) any amendment, modification, supplement or restatement from
time to time of the agreements in clauses (a) through (e) that complies with
Section 6.10.

“Material Acquisition” means any purchase or other acquisition (in one
transaction or a series of transactions, including pursuant to any merger or
consolidation) of (a) solely in the case of a merger or consolidation with or
into Parent or the Borrower, all or substantially all the issued and outstanding
Capital Stock of, or (b) all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of), any Person the acquisition consideration (whether
in the form of cash, securities or other property) for which exceeds $10,000,000
in the aggregate.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of Parent and the Restricted
Subsidiaries, taken as a whole, other than, for purposes of Sections 4.6(a) and
4.7, in respect of Excluded Matters, (b) the ability of any Credit Party to
fully and timely perform its obligations under the Credit Documents, taken as a
whole, (c) the legality, validity, binding effect or enforceability against any
Credit Party of any Credit Document to which it is a party or (d) the rights,
remedies and benefits available to, or conferred upon, any Agent, any Lender or
any Secured Party under the Credit Documents, taken as a whole.

“Material Indebtedness” means Indebtedness (other than the Loans and Obligations
Guarantees under the Credit Documents) of any one or more of Parent and its
Subsidiaries in an aggregate principal amount of $50,000,000 or more. In the
case of any Material Indebtedness that is a guarantee of any other Indebtedness,
each reference to “Material Indebtedness” shall be deemed to include a reference
to such guaranteed Indebtedness. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of Parent or any of its
Subsidiaries in respect of any Hedge Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Parent or such
Subsidiary would be required to pay if such Hedge Agreement were terminated at
such time.

“Material Real Estate Asset” means (a) each Real Estate Asset set forth on
Schedule 1.1(c) and (b) each Real Estate Asset owned in fee by a Credit Party
that, together with the improvements thereon and all contiguous and all related
parcels and the improvements thereon (whether owned or leased), has a book or
fair value of not less than $5,000,000 in the aggregate; provided that no Shy
Principal Property shall be a Material Real Estate Asset.

“Maturity Date” means the Tranche B Term Loan Maturity Date or the maturity date
established for any Class of Loans created pursuant to Section 2.20 or 2.21, as
the context requires.

“Mexican Finance Subsidiary” means Navistar Financial Mexico, or any other
Subsidiary of Parent that is part of the Financial Services Segment in Mexico.

 

36



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc., or any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Material Real Estate Asset in
favor of the Collateral Agent, for the benefit of the Secured Parties, as
security for the Obligations. Each Mortgage shall be in form and substance
reasonably satisfactory to the Collateral Agent.

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) or Section 4001(a)(3) of ERISA.

“NAIC” means The National Association of Insurance Commissioners.

“Navistar Canada” means Navistar Canada, Inc. (formerly known as Navistar
International Corporation Canada), an Ontario corporation.

“Navistar Financial Mexico” means Navistar Financial, S.A. de C.V., Sociedad
Financiera de Objeto Multiple, Entidad no Regulada, a Mexican corporation.

“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include Cash Equivalents) proceeds received
in respect of such event, including any cash received in respect of any noncash
proceeds, but only as and when received, net of (b) the sum, without
duplication, of (i) all reasonable fees and out-of-pocket expenses (including
any underwriting discounts and commissions) paid in connection with such event
by Parent or any Restricted Subsidiary to Persons that are not Affiliates of
Parent or any Subsidiary, and (ii) in the case of any Asset Sale or
Insurance/Condemnation Event, (A) the amount of all payments required to be made
by Parent and the Restricted Subsidiaries as a result of such event to repay
Indebtedness of Parent or the Restricted Subsidiaries of the types referred to
in clauses (a) and (b) of the definition of “Indebtedness” (other than Loans and
Indebtedness under the ABL Credit Agreement (or any other Indebtedness secured
by ABL Collateral)) secured by the assets subject thereto and (B) the amount of
all taxes paid (or reasonably estimated to be payable) by Parent or any
Restricted Subsidiary, and the amount of any reserves established by Parent or
any Restricted Subsidiary in accordance with GAAP to fund purchase price
adjustment, indemnification and similar contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the immediately succeeding year and that are directly attributable to the
occurrence of such event (as determined reasonably and in good faith by a
Financial Officer of Parent). For purposes of this definition, in the event any
contingent liability reserve established with respect to any event as described
in clause (b)(ii)(B) above shall be reduced, the amount of such reduction shall,
except to the extent such reduction is made as a result of a payment having been
made in respect of the contingent liabilities for which such reserve has been
established, be deemed to be receipt, on the date of such reduction, of cash
proceeds in respect of such event.

“NFC” means Navistar Financial Corporation, a Delaware corporation.

“NFC Credit Agreement” means the Second Amended and Restated Credit Agreement,
dated as of December 2, 2011, by and among NFC and Navistar Financial, S.A. de
C.V., Sociedad Financiera de Objeto Multiple, Entidad no Regulada, as borrowers,
the lenders party thereto, JPMorgan Chase Bank, N.A., as administrative agent,
Bank of America, N.A., as syndication agent, and Citibank, N.A., as
documentation agent.

 

37



--------------------------------------------------------------------------------

“Non-Public Information” means material non-public information (within the
meaning of the United States Federal or state securities laws or the securities
laws of any other jurisdiction where Parent or any Subsidiary thereof has
issued, registered or listed for trading any securities) with respect to with
respect to Parent and its Subsidiaries or their securities.

“Note” means a promissory note issued to any Lender pursuant to Section 2.4(c).

“Obligations” as defined in the Guarantee and Collateral Agreement.

“Obligations Guarantee” means the guarantee of the Obligations created under the
Guarantee and Collateral Agreement.

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

“Organizational Documents” means (a) with respect to any corporation or company,
its certificate or articles of incorporation, organization or association, as
amended, and its bylaws, as amended, (b) with respect to any limited
partnership, its certificate or declaration of limited partnership, as amended,
and its partnership agreement, as amended, (c) with respect to any general
partnership, its partnership agreement, as amended, and (d) with respect to any
limited liability company, its certificate of formation or articles of
organization, as amended, and its operating agreement, as amended. In the event
any term or condition of this Agreement or any other Credit Document requires
any Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“Original Credit Agreement” as defined in the preamble hereto.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Credit Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.19).

“Parent” as defined in the preamble hereto.

 

38



--------------------------------------------------------------------------------

“Parent Guarantee Agreement” means the Third Amended and Restated Parent
Guarantee dated as of December 2, 2011, by Parent in favor of JPMorgan Chase
Bank, N.A., as administrative agent for the lenders party to the NFC Credit
Agreement.

“Participant Register” as defined in Section 9.6(g)(i).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 or
Title IV of ERISA.

“Permitted Business” means (a) the lines of business conducted by Parent and its
Restricted Subsidiaries on the Closing Date and businesses reasonably related,
ancillary or complementary thereto, including reasonably related extensions or
expansions thereof (including, for the avoidance of doubt, any business
involving the manufacture, sale, supply or distribution of vehicles or other
means of transportation of any type (or the supply of services or parts in
connection therewith)), and (b) any unrelated business, to the extent that it is
not material in size.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents;

(b) guarantees of Indebtedness to the extent such guarantees are otherwise
permitted under Section 6.2 (other than clause (x) thereof);

(c) any Investment by Parent or any Restricted Subsidiary in or relating to a
Securitization Subsidiary that, in the good faith determination of Parent, is
necessary or advisable to effect any Qualified Securitization Transaction or any
repurchase obligation in connection therewith;

(d) deposits, including interest-bearing deposits, maintained in the ordinary
course of business in banks;

(e) any acquisition of the Capital Stock of any Person and any Investment in
another Person (in each case, other than an Unrestricted Subsidiary) if as a
result of such acquisition or other Investment such other Person is merged with
or consolidated into, or transfers or conveys all or substantially all of its
assets to, Parent or a Restricted Subsidiary of Parent; provided that (i) after
giving effect to any such acquisition or other Investment such Person shall
become a Restricted Subsidiary of Parent and (ii) any such Capital Stock held by
a Credit Party shall be pledged in accordance with (and, if such Person shall be
a Designated Subsidiary, such Person shall comply with) the requirements of the
definition of the term “Collateral and Guarantee Requirement”;

 

39



--------------------------------------------------------------------------------

(f) trade receivables and prepaid expenses, in each case arising in the ordinary
course of business; provided that such receivables and prepaid expenses would be
recorded as assets of such Person in accordance with GAAP;

(g) endorsements for collection or deposit in the ordinary course of business by
such Person of bank drafts and similar negotiable instruments of such other
Person received as payment for ordinary course of business trade receivables;

(h) any Hedge Agreement with an unaffiliated Person otherwise permitted by this
Agreement;

(i) Investments received as noncash consideration from a sale, transfer or other
disposition of any asset in compliance with Section 6.4;

(j) Investments acquired in exchange for the issuance of Capital Stock (other
than Disqualified Capital Stock) of Parent or acquired with the Net Proceeds
received by Parent after the Closing Date from the issuance and sale of Capital
Stock (other than Disqualified Capital Stock) of Parent; provided that such Net
Proceeds are used to make such Investment within 60 days of the receipt thereof
and the amount of all such Net Proceeds will be excluded from clause (C)(2) of
Section 6.3(a);

(k) loans and advances to employees made in the ordinary course of business in
an aggregate amount not to exceed $2,500,000 at any one time outstanding;

(l) Investments outstanding on the Closing Date (but not any additions thereto
made after the Closing Date);

(m) (i) Investments in Parent or another Credit Party, (ii) Investments by any
Restricted Subsidiary that is not a Credit Party in any other Restricted
Subsidiary that is not a Credit Party, (iii) Investments in any Restricted
Subsidiary that is not a Credit Party in an aggregate amount not to exceed
$25,000,000 at any one time outstanding and (iv) loans or advances made by
Parent or any Restricted Subsidiary to any Restricted Subsidiary consisting of
payments made to suppliers on behalf of such Restricted Subsidiary in the
ordinary course of business, in each case to the extent such loans or advances
are repaid on commercially reasonable terms (including by netting against other
obligations); provided that (A) any Capital Stock held by a Credit Party shall
be pledged in accordance with the requirements of the definition of the term
“Collateral and Guarantee Requirement” and (B) any such Investment in the form
of a guarantee is otherwise permitted under Section 6.2 (other than clause
(x) thereof);

(n) Investments in securities of trade creditors, suppliers or customers
received pursuant to any plan of reorganization, restructuring, workout or
similar arrangement of such trade creditor, supplier or customer or upon the
compromise of any debt created in the ordinary course of business owing to
Parent or a Subsidiary, whether through litigation, arbitration or otherwise;

 

40



--------------------------------------------------------------------------------

(o) Investments in any Person after the Closing Date having an aggregate fair
market value (measured on the date each Investment was made without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this clause (o) that are at that time outstanding
(after giving effect to any Net Proceeds received from any sale, transfer or
other disposition of any such Investment), not to exceed $25,000,000;

(p) Investments resulting from the tax restructuring steps identified on
Schedule 6.3(p);

(q) Investments made pursuant to the Support Agreement or the Master
Intercompany Agreements;

(r) extensions of loans, trade credit and advances to, and guarantees in favor
of, customers and suppliers and lease, utility and similar deposits, in each
case to the extent made in the ordinary course of business; and

(s) Investments consisting of the non-exclusive licensing (or exclusive as to a
particular country (if other than the United States, Canada or Mexico) or a
particular use) or contribution of intellectual property pursuant to joint
marketing arrangements with other Persons; provided that any such license does
not adversely affect in any material respect the value of the intellectual
property of Parent and its Restricted Subsidiaries (including the value thereof
as Collateral), taken as a whole, and any such license or contribution does not
interfere in any material respect with the ordinary conduct of business of
Parent and its Restricted Subsidiaries.

“Permitted Joint Venture” means any Person which is, directly or indirectly,
through its subsidiaries or otherwise, engaged principally in any business in
which Parent is engaged, or a reasonably related, ancillary or complimentary
business, and the Capital Stock of which is owned, or acquired in compliance
with the terms of this Agreement, by Parent or a Restricted Subsidiary and owned
by one or more Persons other than Parent or any Affiliate of Parent.

“Permitted Liens” means:

(a) Liens for taxes, assessments and governmental charges (other than any Lien
imposed by ERISA) that are not yet delinquent or are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted
and for which adequate reserves have been established or other provisions have
been made in accordance with generally accepted accounting principles;

(b) statutory mechanics’, workmen’s, materialmen’s, operators’ or similar Liens
imposed by law and arising in the ordinary course of business for sums which are
not yet overdue for a period of more than 30 days or are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted
and for which adequate reserves have been established or other provisions have
been made in accordance with generally accepted accounting principles;

 

41



--------------------------------------------------------------------------------

(c) minor imperfections of, or encumbrances on, title that do not impair the
value of property for its intended use;

(d) Liens (other than any Lien under ERISA) incurred or deposits made in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security;

(e) Liens incurred or deposits made to secure the performance of tenders, bids,
trade contracts, leases, statutory or regulatory obligations (other than any
Lien under ERISA), bankers’ acceptances, surety and appeal bonds, government
contracts, performance and return of money bonds and other obligations of a
similar nature incurred in the ordinary course of business (exclusive of
obligations for the payment of borrowed money or Capitalized Lease Obligations);

(f) easements, rights-of-way, municipal and zoning ordinances and similar
charges, encumbrances, title defects or other irregularities that do not
materially adversely affect the use of the subject property for its present
purposes;

(g) Liens (including extensions, replacements and renewals thereof) upon real or
tangible personal property acquired after the Closing Date; provided that

(i) (A) such Lien is created solely for the purpose of securing Indebtedness
that is incurred in accordance with this Agreement to finance the cost
(including the cost of improvement or construction) of the item of property or
assets subject thereto and such Lien is created prior to, at the time of or
within 180 days after the later of the acquisition, the completion of
construction or the commencement of full operation of such property or (B) such
Lien exists on any such property or assets at the time of acquisition (other
than any such Liens created in contemplation of such acquisition that do not
secure the purchase price),

(ii) the principal amount of the Indebtedness secured by such Lien does not
exceed 100% of such cost and

(iii) any such Lien shall not extend to or cover any property or assets of
Parent or of any Restricted Subsidiary of Parent other than such item of
property or assets so acquired and any improvements on such item;

(h) leases or subleases and non-exclusive licenses or sublicenses (or exclusive
as to a particular country (if other than the United States, Canada or Mexico)
or a particular use) granted to others that do not materially interfere with the
ordinary course of business of Parent and its Restricted Subsidiaries and do not
adversely affect in any material respect the value of the properties of Parent
and its Subsidiaries (including the value thereof as Collateral), taken as a
whole;

(i) any interest or title of a lessor in the property subject to any Capitalized
Lease Obligation; provided that any transaction related thereto otherwise
complies with this Agreement;

 

42



--------------------------------------------------------------------------------

(j) Liens arising from filing Uniform Commercial Code financing statements
regarding leases;

(k) Liens securing judgments or orders, or securing appeal or other surety bonds
related to such judgments or orders, against Parent or any Restricted Subsidiary
of Parent that does not give rise to an Event of Default;

(l) Liens securing reimbursement obligations with respect to letters of credit
incurred in accordance with this Agreement that encumber documents and other
property relating to such letters of credit and the products and proceeds
thereof;

(m) any Lien (including extensions, replacements and renewals thereof) existing
on property, shares of stock or Indebtedness of a Person at the time such Person
becomes a Restricted Subsidiary of Parent or is merged with or consolidated into
Parent or a Restricted Subsidiary of Parent or at the time of sale, lease or
other disposition of the properties of any Person (other than an Unrestricted
Subsidiary) as an entirety or substantially as an entirety to Parent or any
Restricted Subsidiary of Parent; provided (i) such Lien is not created in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary (or such merger, consolidation, sale, lease or other disposition),
(ii) such Lien (and any extension, replacement or renewal thereof) shall not
apply to any other asset of Parent or any Restricted Subsidiary (other than, in
the case of any such merger or consolidation, the assets of any special purpose
merger Subsidiary that is a party thereto) and (iii) such Lien (and any
extension, replacement or renewal thereof) shall secure only those obligations
that it secures on the date such Person becomes a Restricted Subsidiary (or the
date of such merger, consolidation, sale, lease or other disposition), and any
extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof (except by an amount not greater than
accrued and unpaid interest, fees and premiums (if any) with respect to such
original obligations and reasonable fees and expenses arising from such
extension, renewal or refinancing) and, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.2(m) in respect
thereof;

(n) Liens on property of any Subsidiary of Parent (other than the Borrower or
any Guarantor Subsidiary) to secure Indebtedness for borrowed money owed to
Parent or to a Restricted Subsidiary of Parent;

(o) Liens in favor of Parent or any Restricted Subsidiary of Parent (other than
Liens on property of any Credit Party);

(p) Liens existing on the Closing Date, including extensions, replacements and
renewals thereof; provided that (i) the Lien so extended, replaced or renewed
does not extend to any additional property or assets and (ii) such Lien shall
secure only those obligations that it secures on the Closing Date and any
extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof and, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.2(m) in respect
thereof;

 

43



--------------------------------------------------------------------------------

(q) Liens in favor of custom and revenue authorities arising as a matter of law
to secure payment of nondelinquent customs duties in connection with the
importation of goods;

(r) Liens encumbering customary initial deposits and margin deposits, and other
Liens incurred in the ordinary course of business that are within the general
parameters customary in the industry, in each case securing Indebtedness under
any Hedge Agreement permitted by this Agreement;

(s) Liens encumbering deposits made in the ordinary course of business to secure
nondelinquent obligations arising from statutory, regulatory, contractual or
warranty requirements of Parent or its Restricted Subsidiaries for which a
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made;

(t) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by Parent or any Restricted Subsidiary in the ordinary course
of business in accordance with industry practice;

(u) other Liens securing Indebtedness and other obligations outstanding in an
aggregate principal amount not to exceed $50,000,000 at any time;

(v) Liens incurred pursuant to the Master Intercompany Agreements;

(w) Liens securing Indebtedness otherwise permitted to be incurred under
clause (m) under Section 6.2 where the Indebtedness being refunded was secured
by a Lien (other than any Lien permitted by clause (u) above), including
extensions, replacements and renewals of Liens otherwise permitted by this
clause (w); provided that any Lien so extended, renewed or replaced does not
extend to any additional property or assets;

(x) Liens on intellectual property resulting from non-exclusive licensing
agreements (or exclusive as to a particular country (if other than the United
States, Canada or Mexico) or a particular use) for use of such intellectual
property entered into in the ordinary course of business; provided that any such
Lien does not adversely affect in any material respect the value of the
intellectual property of Parent and its Subsidiaries (including the value
thereof as Collateral), taken as a whole, and does not interfere in any material
respect with the ordinary conduct of business of Parent and its Restricted
Subsidiaries;

(y) Liens securing Indebtedness incurred pursuant to Section 6.2(h); provided
such Liens do not extend to any property or assets of Parent or any Restricted
Subsidiary of Parent other than the property or assets so acquired;

(z) Liens on accounts receivable subject to a Permitted Receivables Financing
granted in connection with such Permitted Receivables Financing; and

 

44



--------------------------------------------------------------------------------

(aa) Liens on assets of Foreign Subsidiaries securing vendor financing
Indebtedness outstanding in an aggregate principal amount not to exceed
$10,000,000 at any time.

“Permitted Receivables Financing” means any receivables financing facility or
arrangement (a) entered into in the ordinary course of business of Parent and
its Restricted Subsidiaries pursuant to which a Finance Subsidiary purchases or
otherwise acquires accounts receivable of Parent or any Restricted Subsidiary
and enters into a third party financing thereof on terms that are market and
customary to Parent and its Restricted Subsidiaries, (b) entered into by Parent
or any Restricted Subsidiary at the request of a customer and pursuant to which
Parent or such Restricted Subsidiary, as applicable, agrees to sell to a
commercial bank or its Affiliate accounts receivable owing by such customer at a
discount (i.e., “supply chain financing”) or (c) entered into by Parent or any
Restricted Subsidiary for the purpose of factoring its accounts receivables for
cash consideration, in an aggregate amount for clauses (a), (b) and (c) not to
exceed $50,000,000 at any time outstanding. The “amount” of any Permitted
Receivables Financing shall be deemed at any time to be the aggregate principal
or stated amount of the Indebtedness incurred in respect thereof or, if there
shall be no such principal or stated amount of Indebtedness, the uncollected
amount of the accounts receivable transferred pursuant to such transaction or
transactions.

“Person” means any individual, corporation, partnership, limited liability
company, joint stock company, joint venture, trust, estate, unincorporated
organization or other entity or any Governmental Authority.

“Plan of Liquidation” means, with respect to any Person, a plan (including by
operation of law) that provides for, contemplates or the effectuation of which
is preceded or accompanied by (whether or not substantially contemporaneously)
(a) the sale, lease, conveyance or other disposition of all or substantially all
of the assets of such Person and (b) the distribution of all or substantially
all of the proceeds of such sale, lease, conveyance or other disposition and all
or substantially all of the remaining assets of such Person to holders of
Capital Stock of such Person.

“Platform” means IntraLinks/IntraAgency, SyndTrak or another similar website or
other information platform.

“Preferred Stock” means, as applied to the Capital Stock of any Person, the
Capital Stock of such Person (other than the Common Stock of such Person) of any
class or classes (however designated) that ranks prior, as to the payment of
dividends or as to the distribution of assets upon any voluntary or involuntary
liquidation, dissolution or winding-up of such Person, to shares of Capital
Stock of any other class of such Person.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

45



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to any Lender, at any time, (a) when used
in reference to payments, computations and other matters relating to the
Tranche B Term Loan Commitments, the percentage obtained by dividing (i) the
Tranche B Term Loan Commitment of such Lender by (ii) the Tranche B Term Loan
Commitments of all the Lenders at such time, (b) when used in reference to
payments, computations and other matters relating to the Tranche B Term Loans or
Tranche B Term Borrowings, the percentage obtained by dividing (i) the Tranche B
Term Loans of such Lender at such time by (ii) the aggregate Tranche B Term
Loans of all the Lenders at such time and (c) when used in reference to any
other purpose (including Section 8.6), the percentage obtained by dividing
(i) an amount equal to the sum of the Tranche B Term Loan Commitments and the
Tranche B Term Loans of such Lender at such time by (ii) an amount equal to the
sum of the aggregate Tranche B Term Loan Commitments and the aggregate Tranche B
Term Loans of all the Lenders at such time.

“Public Lenders” means Lenders that do not wish to receive Non-Public
Information.

“Qualified Capital Stock” means, with respect to any Person, any Capital Stock
of such Person that is not Disqualified Capital Stock or convertible into or
exchangeable or exercisable for Disqualified Capital Stock.

“Qualified Securitization Transaction” means any transaction or series of
transactions that have been or may be entered into by any of the Restricted
Subsidiaries of Parent in connection with or reasonably related to a transaction
or series of transactions in which any of the Restricted Subsidiaries of Parent
may sell, convey or otherwise transfer to (a) a Securitization Subsidiary or
(b) any other Person that is not an Affiliate of Parent or any Restricted
Subsidiary of Parent, or may grant a security interest in, any Receivables or
interests therein secured by the merchandise or services financed thereby
(whether such Receivables are then existing or arising in the future) of any of
the Restricted Subsidiaries of Parent, and any assets related thereto including,
without limitation, all security or ownership interests in merchandise or
services financed thereby, the proceeds of such Receivables, and other assets
which are customarily sold or in respect of which security interests are
customarily granted in connection with securitization transactions involving
Receivables; provided that all Receivables sold, conveyed or otherwise
transferred, or in which a security interest is granted, pursuant to a Qualified
Securitization Transaction shall be wholesale notes, retail notes, finance
leases, operating leases, finance receivables, retail accounts receivable and
other receivables, in each case of the type sold by Parent and its Restricted
Subsidiaries to NFC or any of its Subsidiaries prior to the Closing Date in the
ordinary course of business consistent with past practice.

“Real Estate Asset” means any interest (fee or otherwise) owned by any Credit
Party in any real property.

“Receivables” means (a) any right of payment from or on behalf of any obligor,
whether constituting an account, chattel paper, instrument, general intangible
or otherwise, arising from the financing by any Restricted Subsidiary of Parent
of merchandise or services, and monies due thereunder, security or ownership
interests in the merchandise and services financed thereby, records related
thereto, and the right to payment of any interest or finance charges and other
obligations with respect thereto, proceeds from claims on insurance policies
related thereto,

 

46



--------------------------------------------------------------------------------

any other proceeds related thereto, and any other related rights and (b) for
purposes of Section 6.12 and the definition of the term “Receivables Trigger
Event”, any receivables required to be sold pursuant to, and in accordance with,
the terms of any Master Intercompany Agreement.

“Receivables Trigger Event” means (a) any counterparty to a Master Intercompany
Agreement becoming subject to any proceeding of any type referred to in
Section 7.1(f) or 7.1(g); (b) the failure of any counterparty to a Master
Intercompany Agreement to pay in cash (after giving effect to netting
counterpayments made in the ordinary course of business consistent with the past
practices of the counterparties) to the applicable other counterparty thereto
the full purchase price of any Receivables sold to such counterparty thereunder
within two Business Days of the deadline for such payment pursuant to such
Master Intercompany Agreement, provided that, with respect to payments to be
made pursuant to the Master Intercompany Agreement described in clause (a) of
the definition of such term, if such two-day payment deadline occurs during a
“Blackout Period” (as defined in such Master Intercompany Agreement) then the
deadline for payment under this clause (b) shall be the first Business Day
following such Blackout Period; or (c) the termination of any Master
Intercompany Agreement by any counterparty thereto without a comparable
replacement being in full force and effect.

“Recipient” means (a) the Administrative Agent and (b) any Lender.

“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among Parent,
the Borrower, the Administrative Agent and one or more Refinancing Term Lenders,
establishing Refinancing Term Loan Commitments and effecting such other
amendments hereto and to the other Credit Documents as are contemplated by
Section 2.21.

“Refinancing Term Lender” as defined in Section 2.21(a).

“Refinancing Term Loan” as defined in Section 2.21(a).

“Refinancing Term Loan Commitments” as defined in Section 2.21(a).

“Register” as defined in Section 2.4(b).

“Regulation D” means Regulation D of the Board of Governors.

“Regulation U” means Regulation U of the Board of Governors.

“Regulation X” means Regulation X of the Board of Governors.

“Related Fund” means, with respect to any Lender that is an investment fund or
managed account, any other investment fund or managed account that invests in
commercial loans and that is managed or advised by the same investment advisor
or manager as such Lender or by an Affiliate of such investment advisor or
manager.

 

47



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, partners, members, trustees, employees, controlling
persons, agents and advisors of such Person and of such Person’s Affiliates.

“Related Transactions” means the obtaining and effectiveness of the ABL Facility
Documents.

“Release” means any actual or threatened release, spill, emission, leaking,
pumping, pouring, injection, escaping, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of any Hazardous Material in or into the indoor
or outdoor environment (including the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Material and
including the movement of any Hazardous Material through the air, soil, surface
water or groundwater).

“Repricing Event” means (a) any prepayment or repayment of any Tranche B Term
Loan with the proceeds of, or in connection with the incurrence of, any
Indebtedness that has a Weighted Average Yield lower than the Weighted Average
Yield of such Tranche B Term Loan at the time of such prepayment or repayment
and (b) any amendment or other modification of this Agreement that reduces the
Weighted Average Yield of any Tranche B Term Loan.

“Requisite Lenders” means, at any time, Lenders having or holding Tranche B Term
Loan Commitments and Tranche B Term Loans representing more than 50% of the sum
of the aggregate Tranche B Term Loan Commitments and the aggregate Tranche B
Term Loans of all the Lenders at such time.

“Restricted Payment” as defined in Section 6.3(a).

“Restricted Subsidiary” means any Subsidiary of Parent that is not an
Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill
Financial, Inc., or any successor to its rating agency business.

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired whereby Parent or a Restricted Subsidiary transfers such
property to a Person and Parent or a Restricted Subsidiary leases it from such
Person.

“SEC” means the United States Securities and Exchange Commission.

“Secured Parties” as defined in the Guarantee and Collateral Agreement.

“Securities Act” means the Securities Act of 1933.

“Securitization Subsidiary” means a Subsidiary of Parent existing on the Closing
Date or formed or acquired thereafter which engages principally in
securitization transactions and in activities reasonably related to or in
connection with the entering into of securitization transactions and:

 

48



--------------------------------------------------------------------------------

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which:

(i) is guaranteed by Parent or any Restricted Subsidiary of Parent,

(ii) is recourse to or obligates Parent or any Restricted Subsidiary of Parent
in any way other than pursuant to representations, warranties and covenants
(including those related to servicing) entered into in the ordinary course of
business in connection with a Qualified Securitization Transaction or

(iii) subjects any property or asset of Parent or any Restricted Subsidiary of
Parent, directly or indirectly, contingently or otherwise, to any Lien or to the
satisfaction thereof, other than pursuant to representations, warranties and
covenants (including those related to servicing) entered into in the ordinary
course of business in connection with a Qualified Securitization Transaction;

(b) to or with which neither Parent nor any Restricted Subsidiary of Parent:

(i) provides any credit support or

(ii) has any contract, agreement, arrangement or understanding other than on
terms that are fair and reasonable and that are no less favorable to Parent or
such Restricted Subsidiary than could be obtained from an unrelated Person
(other than, in the case of subclauses (i) and (ii) of this clause (b),
representations, warranties and covenants (including those relating to
servicing) entered into in the ordinary course of business in connection with a
Qualified Securitization Transaction and intercompany notes relating to the sale
of Receivables to such Securitization Subsidiary); and

(c) with which neither Parent nor any Restricted Subsidiary of Parent has any
obligation to maintain or preserve such Subsidiary’s financial condition or to
cause such Subsidiary to achieve certain levels of operating results. For
purposes of the foregoing, the Borrower shall not be deemed to be providing
credit support to any Subsidiary of NFC that would otherwise qualify as a
Securitization Subsidiary as a result of the terms of the Support Agreement in
which the Borrower agrees to provide credit support directly to NFC for the
benefit of its lenders (but not any other provisions).

“Senior Notes” means Parent’s 8.25% Senior Notes due 2021, issued under the
Senior Notes Indenture.

“Senior Notes Indenture” means the Indenture dated as of October 28, 2009, among
Parent, as issuer, the Borrower, as guarantor, and The Bank of New York Mellon
Trust Company, N.A., as trustee.

“Senior Notes Issue Date” means October 28, 2009.

 

49



--------------------------------------------------------------------------------

“Shy Obligor” means Parent, the Borrower and any other “Employer” as defined in
the Shy Settlement Agreement.

“Shy Principal Property” means a “Principal Property” as defined in the Shy
Settlement Agreement.

“Shy Restricted Indebtedness” means indebtedness for borrowed money issued by
any Shy Restricted Subsidiary and owned by Parent or any Shy Restricted
Subsidiary.

“Shy Restricted Subsidiary” means a “Restricted Subsidiary” as defined in the
Shy Settlement Agreement.

“Shy Settlement Agreement” means that certain Amended and Restated Settlement
Agreement dated June 30, 1993 in reference to the class action of Shy et al. v.
Navistar, Civil Action No. C-3-92-333 (S.D. Ohio), including all exhibits and
attachments thereto.

“Solvency Certificate” means a Solvency Certificate executed by the chief
financial officer of Parent substantially in the form of Exhibit I.

“Solvent” means, with respect to any Person and its Subsidiaries, that as of the
date of determination, taking such Person and its Subsidiaries as a whole
(a) the sum of the debt and other liabilities (including contingent liabilities)
of such Person and its Subsidiaries does not exceed the present fair saleable
value of their present assets, (b) the capital of such Person and its
Subsidiaries is not unreasonably small in relation to their business as
conducted or proposed to be conducted, (c) such Person and its Subsidiaries have
not incurred and do not intend to incur, or believe (nor should they reasonably
believe) that they will incur, debts and liabilities (including contingent
liabilities) beyond their ability to pay such debts and liabilities as they
become due (whether at maturity or otherwise) and (d) such Person and its
Subsidiaries are “solvent” within the meaning given to that term and similar
terms under the Bankruptcy Code and applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under GAAP).

“Stated Maturity” means, with respect to any security or Indebtedness of a
Person, the date specified therein as the fixed date on which any principal of
such security or Indebtedness is due and payable, including pursuant to any
mandatory redemption provision (but excluding any provision providing for the
repurchase thereof at the option of the holder thereof).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D). Such reserve percentages shall include those
imposed pursuant to Regulation D. Eurodollar Rate Loans shall be deemed to
constitute

 

50



--------------------------------------------------------------------------------

eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D or any comparable regulation.
The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is contractually subordinated in right of payment to any other Indebtedness
of such Person.

“Subsidiary” of any Person means (a) any other Person (other than a trust formed
in connection with a Qualified Securitization Transaction) a majority of whose
Voting Stock or, in the case of a partnership, a majority of the general
partnership interests, is at the time, directly or indirectly, owned by such
Person, by one or more Subsidiaries of such Person or by such Person and one or
more Subsidiaries of such Person, or (b) any other Person (other than a trust
formed in connection with a Qualified Securitization Transaction) in which such
Person, a Subsidiary of such Person or such Person and one or more Subsidiaries
of such Person, directly or indirectly, at the date of determination thereof,
have at least a majority ownership interest. Unless otherwise specified, all
references herein to Subsidiaries shall be deemed to refer to Subsidiaries of
Parent.

“Supplemental Collateral Questionnaire” means a certificate in the form of
Exhibit J or any other form approved by the Collateral Agent.

“Support Agreement” means (a) the Second Amended and Restated Parents’ Side
Agreement dated as of December 16, 2009, between Parent and the Borrower, and
(b) any amendment, modification, supplement, restatement or renewal from time to
time thereof that complies with Section 6.10.

“Tax” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tax Allocation Agreements” means (a) the Tax Allocation Agreement among
International Harvester Company (predecessor to the Borrower) and its
Subsidiaries (as defined therein), effective as of October 1, 1981, (b) the Tax
Allocation Agreement between Parent and Navistar International Transportation
Corp. (predecessor to the Borrower), effective April 1, 1987, (c) the Tax
Allocation Agreement among Parent and its Subsidiary Members (as defined
therein), effective as of April 14, 2008, and (d) any amendment, modification,
supplement or restatement from time to time of the agreements in clauses (a)
through (c) that complies with Section 6.10.

“Term Loan Commitment” means a Tranche B Term Loan Commitment or a Refinancing
Term Loan Commitment of any Class established pursuant to Section 2.21.

“Tranche B Term Borrowing” means a Borrowing comprised of Tranche B Term Loans.

 

51



--------------------------------------------------------------------------------

“Tranche B Term Lender” means a Lender with a Tranche B Term Loan Commitment or
a Tranche B Term Loan.

“Tranche B Term Loan” means a Tranche B Term Loan made by a Lender to the
Borrower pursuant to Section 2.1(a)(i).

“Tranche B Term Loan Commitment” means, with respect to any Lender, the
commitment of such Lender to make a Tranche B Term Loan hereunder, expressed as
an amount representing the maximum aggregate principal amount of the Tranche B
Term Loan to be made by such Lender, subject to any increase or reduction
pursuant to the terms and conditions hereof. The initial amount of each Lender’s
Tranche B Term Loan Commitment is set forth on Schedule I to the Amendment and
Restatement Agreement or in the Assignment Agreement pursuant to which such
Lender shall have assumed its Tranche B Term Loan Commitment. The aggregate
amount of the Tranche B Term Loan Loans as of the Amendment and Restatement
Effective Date is $1,040,000,000.

“Tranche B Term Loan Maturity Date” means August 7, 2020.

“Transactions” means the Financing Transactions and the Related Transactions.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Base Rate.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“United States” means the United States of America (including the States and the
District of Columbia), its territories, its possessions and other areas subject
to its jurisdiction.

“Unrestricted Subsidiary” means:

(a) each of NFC; Navistar Financial Mexico; Navistar Comercial, S.A. de C.V.;
Servicios Corporativos NFC, S. de R.L. de C.V.; Transproteccion Agente de
Seguros, S.A. de C.V.; Harbour Assurance Company of Bermuda Limited; Navistar
Leasing Services Corporation (f/k/a Harco Leasing Company, Inc.); Navistar
Acceptance Corporation Limited; International Truck and Engine Corporation US
Holding Company, LLC; International Truck and Engine Corporation Cayman Islands
Holding Company; International Truck and Engine Investments Corporation; Blue
Diamond Truck, S. de R.L. de C.V.; Blue Diamond Parts, LLC; International
Dealcor Operations, Ltd.; Navistar Defense Engineering, LLC; International Truck
and Engine Mauritius Holding Ltd.; International Truck Leasing Corp.; Navistar
Financial Retail Receivables Corporation; Navistar Financial Securities
Corporation; Truck Retail Accounts Corporation; Navistar Cayman Islands
Intellectual Property Company; Navistar Luxembourg Intellectual Property
Company; World Truck Rapid Service, LLC; WTRS Cumberland, Inc.; Custom Chassis
Products, LLC (in bankruptcy); Navistar China (Cayman Islands) Limited; Navistar
International Hong Kong Limited; Navistar Hong Kong Holding Company Limited;
Navistar (Shanghai) Trading Co., Ltd.; Mahindra Navistar Automotives

 

52



--------------------------------------------------------------------------------

Limited; Mahindra Navistar Engines Private Limited; Navistar Financial Asset
Sales Corp.; Navistar Financial Fleet Funding Corp.; Navistar Defence Africa
(Proprietary) Limited; Navistar Asia Pacific Pte. Ltd.; Navistar Eurasia, LLC;
Navistar Korea Limited; Navistar (Gibraltar) Holding Limited; Parts and Service
Ventures, Inc.; Distribuidora de Camiones International, S. de R.L. de C.V.;
Parts and Service Ventures Canada, Inc.; all DealCor Subsidiaries and all
Securitization Subsidiaries in existence as of the Closing Date and their
respective Subsidiaries, in each case until such time as any such Subsidiary is
designated a Restricted Subsidiary pursuant to the second succeeding sentence;

(b) any Subsidiary of Parent (other than the Borrower or any Guarantor
Subsidiary) that at the time of determination shall be designated an
Unrestricted Subsidiary by the board of directors of Parent in the manner
provided below; and

(c) any Subsidiary of an Unrestricted Subsidiary.

The board of directors of Parent may designate any Subsidiary of Parent
(including any newly acquired or newly formed Subsidiary, but excluding the
Borrower or any Guarantor Subsidiary) to be an Unrestricted Subsidiary unless
such Subsidiary or any of its Subsidiaries owns any Capital Stock of, or holds
any Lien on any property of, Parent or any other Restricted Subsidiary of
Parent; provided that either (i) the Subsidiary to be so designated has total
assets of $1,000 or less or (ii) if such Subsidiary has assets greater than
$1,000, such designation would be permitted under Section 6.3; and provided
further that no Subsidiary may be so designated unless such Subsidiary also
constitutes an “Unrestricted Subsidiary” (however defined or denominated) under
the Senior Notes Indenture, the Cook County Loan Agreement, the IFA Loan
Agreement, the ABL Credit Agreement and all other Material Indebtedness of
Parent and the Restricted Subsidiaries.

The board of directors of Parent may designate any Unrestricted Subsidiary to be
a Restricted Subsidiary; provided that immediately after giving effect to such
designation (i) if such Unrestricted Subsidiary at such time has Indebtedness,
Parent could incur $1.00 of additional Indebtedness under Section 6.2(a) and
(ii) no Default or Event of Default shall have occurred and be continuing. Any
such designation by the board of directors of Parent shall be evidenced by
Parent to the Administrative Agent by promptly delivering to the Administrative
Agent a copy of the board resolution giving effect to such designation and a
certificate of an Authorized Officer of Parent certifying that such designation
complied with the foregoing provisions.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” as defined in Section 2.17(f)(ii)(B)(3).

“Voting Stock” means, with respect to any Person, securities of any class or
classes of Capital Stock in such Person entitling the holders thereof (whether
at all times or only so long as no senior class of stock has voting power by
reason of any contingency) to vote in the election of members of the board of
directors or other governing body of such Person.

 

53



--------------------------------------------------------------------------------

“Weighted Average Yield” means, at any time, with respect to any Loan or other
Indebtedness, the weighted average yield to stated maturity of such Loan or
other Indebtedness based on the interest rate or rates applicable thereto and
giving effect to all upfront or similar fees or original issue discount payable
to the Lenders or other applicable creditor advancing such Loan or other
Indebtedness with respect thereto (in each case, with upfront or similar fees or
original issue discount being deemed to constitute like amounts of original
issue discount, and such fees and original discount being equated to interest
margins in a manner consistent with generally accepted financial practice based
on an assumed life to maturity of the lesser of four years and the tenor of such
Loan or other Indebtedness) and to any interest rate “floor”. For purposes of
determining the Weighted Average Yield of any floating rate Indebtedness at any
time, the rate of interest applicable to such Indebtedness at such time shall be
assumed to be the rate applicable at all times prior to maturity; provided that
appropriate adjustments shall be made for any scheduled changes in rates of
interest provided for in the documents governing such Indebtedness.
Determinations of the Weighted Average Yield of any Loans for purposes of
Section 2.10(b) shall be made by the Administrative Agent at the request of the
Borrower and in a manner determined by the Administrative Agent to be consistent
with accepted financial practice, and any such determination shall be
conclusive, absent manifest error.

“wholly owned”, when used in reference to a Subsidiary of any Person, means that
all the Capital Stock of such Subsidiary (other than directors’ qualifying
shares and other nominal amounts of Capital Stock that are required to be held
by other Persons under applicable law) are owned, beneficially and of record, by
such Person, another wholly owned Subsidiary of such Person or any combination
thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan incurred due to a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in accordance with GAAP. For purposes of this Agreement, the aggregate
principal amount of any Indebtedness shall be determined without giving effect
to any election, made for purposes of reflecting such Indebtedness on a balance
sheet, to value such Indebtedness at “fair value” or any other accounting
principle that results in the amount of any such Indebtedness (other than zero
coupon Indebtedness) as reflected on such balance sheet to be below the stated
principal amount of such Indebtedness.

1.3. Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Article, Section, Schedule or Exhibit
shall be to an Article or a Section of, or a Schedule or an Exhibit to, this
Agreement, unless otherwise specifically provided. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all real and
personal, tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official

 

54



--------------------------------------------------------------------------------

rulings and interpretations thereunder having the force of law or with which
affected Persons customarily comply), and all judgments, orders, writs and
decrees, of all Governmental Authorities. Except as otherwise expressly provided
herein and unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document (including this
Agreement and the other Credit Documents) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), and all
references to any statute shall be construed as referring to all rules,
regulations, rulings and official interpretations promulgated or issued
thereunder, (c) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions on assignment
set forth herein) and, in the case of any Governmental Authority or any
self-regulating entity, any other Governmental Authority or entity that shall
have succeeded to any or all functions thereof, and (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof.

1.4. Classification of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings may be classified and referred to by Class (e.g., a
“Tranche B Term Loan” or “Tranche B Term Borrowing”) or by Type (e.g., a
“Eurodollar Rate Loan” or “Eurodollar Rate Borrowing”) or by Class and Type
(e.g., a “Eurodollar Rate Tranche B Term Loan” or “Eurodollar Rate Tranche B
Term Borrowing”).

SECTION 2. LOANS

2.1. Loans. (a) Commitments. (i) Pursuant to the terms and subject to the
conditions of the Amendment and Restatement Agreement, each Lender has made a
Tranche B Term Loan to the Borrower as set forth in the Amendment and
Restatement Agreement. Amounts borrowed as Tranche B Term Loans that are repaid
or prepaid may not be reborrowed.

(ii) Additional Classes of Term Loan Commitments may be established as provided
in Section 2.21, and the Loans thereunder shall be made in accordance with, and
subject to the terms and conditions set forth in, such Section.

(b) Borrowing Mechanics for Loans. (i) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders of
such Class proportionately to their applicable Pro Rata Shares. At the
commencement of each Interest Period for any Eurodollar Rate Borrowing, such
Borrowing shall be in an aggregate amount of $5,000,000 or an integral multiple
of $1,000,000 in excess of such amount; provided that (A) a Eurodollar Rate
Borrowing that results from a continuation of an outstanding Eurodollar Rate
Borrowing may be in an aggregate amount that is equal to the amount of such
outstanding Borrowing and (B) a Eurodollar Rate Borrowing of any Class made on
any Credit Date may be in an aggregate amount that is equal to the entire unused
balance of the Term Loan Commitments of such Class at such time.

 

55



--------------------------------------------------------------------------------

(ii) To request a Borrowing, the Borrower shall deliver to the Administrative
Agent a fully completed and executed Funding Notice (A) in the case of a
Eurodollar Rate Borrowing, not later than 12:00 p.m. (New York City time) at
least three Business Days in advance of the proposed Credit Date (which shall be
a Business Day) and (B) in the case of a Base Rate Borrowing, not later than
12:00 p.m. (New York City time) at least one Business Day in advance of the
proposed Credit Date (which shall be a Business Day) (or, in each case, with
respect to any Borrowing to be made on the Amendment and Restatement Effective
Date, such shorter period as may be acceptable to the Administrative Agent).
Promptly upon receipt by the Administrative Agent of a Funding Notice in
accordance with this paragraph, the Administrative Agent shall notify each
Lender of the applicable Class of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing. Following delivery
of a Funding Notice for a Eurodollar Rate Borrowing, any failure to make such
Borrowing shall be subject to Section 2.15(c).

(iii) Each Lender shall make the principal amount of its Loan required to be
made by it hereunder on any Credit Date available to the Administrative Agent
not later than 12:00 p.m. (New York City time) on the applicable Credit Date by
wire transfer of same day funds in Dollars to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make each such Loan available to the Borrower by
promptly remitting the amounts so received, in like funds, to the account
specified by the Borrower in the applicable Funding Notice.

2.2. Pro Rata Shares; Obligations Several; Availability of Funds. (a) All Loans
on the occasion of any Borrowing shall be made by the Lenders proportionately to
their applicable Pro Rata Shares. The failure of any Lender to make any Loan or
fund any participation required hereunder shall not relieve any other Lender of
its obligations hereunder; provided that the Term Loan Commitments and other
obligations of the Lenders hereunder are several, and no Lender shall be
responsible for the failure of any other Lender to make any Loan or fund any
participation required hereunder or to satisfy any of its other obligations
hereunder.

(b) Unless the Administrative Agent shall have been notified by a Lender prior
to the applicable Credit Date that such Lender does not intend to make available
to the Administrative Agent the amount of such Lender’s Loan requested on such
Credit Date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such Credit Date and may, in its
sole discretion, but shall not be obligated to, make available to the Borrower a
corresponding amount on such Credit Date. In such event, if a Lender has not in
fact made the amount of such Lender’s Loan requested on such Credit Date
available to the Administrative Agent, then such Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand, such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
such payment to the Administrative Agent, (i) in the case of a payment to be
made by such Lender, (A) at any time prior to the third Business Day following
the date such amount is made available to the Borrower, the customary rate set
by the Administrative Agent for the correction of errors among banks and
(B) thereafter, the Base Rate or (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable hereunder to Base Rate Loans of the
applicable Class. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in the applicable
Borrowing.

 

56



--------------------------------------------------------------------------------

2.3. Use of Proceeds. The Borrower will use the proceeds of the Tranche B Term
Loans solely (a) to repay in part or in full the Indebtedness and other
obligations outstanding under the Existing ABL Credit Agreement, (b) to pay in
full all fees and expenses incurred by Parent or any Restricted Subsidiary in
connection with the Financing Transactions and the other transactions
contemplated hereby and (c) to the extent of any proceeds remaining after the
uses described above, for ongoing working capital purposes and other general
corporate purposes of Parent and the Restricted Subsidiaries. The Borrower will
use the proceeds of any Refinancing Term Loans solely to repay or prepay
Borrowings hereunder and to pay fees and expenses incurred by Parent or any
Restricted Subsidiary in connection therewith.

2.4. Evidence of Debt; Register; Notes. (a) Lenders’ Evidence of Debt. Each
Lender shall maintain records evidencing the Obligations of the Borrower owing
to such Lender, including the principal amount of the Loans made by such Lender
and each repayment and prepayment in respect thereof. Such records maintained by
any Lender shall be conclusive and binding on the Borrower, absent manifest
error; provided that the failure to maintain any such records, or any error
therein, shall not in any manner affect the obligation of the Borrower to pay
any amounts due hereunder in accordance with the terms hereof; provided further
that in the event of any inconsistency between the records maintained by any
Lender and the records maintained by the Administrative Agent, the records
maintained by the Administrative Agent shall govern and control.

(b) Register. The Administrative Agent shall maintain records of the name and
address of, and the Term Loan Commitments of and the principal amount of and
stated interest on the Loans owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding on the
Borrower and each Lender, absent manifest error; provided that the failure to
maintain the Register, or any error in the recordations therein, shall not in
any manner affect the obligation of any Lender to make a Loan or other payment
hereunder or the obligation of the Borrower to pay any amounts due hereunder, in
each case in accordance with the terms of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender (but, in the case of a
Lender, only with respect to (i) any entry relating to such Lender’s Term Loan
Commitments or Loans and (ii) the identity of the other Lenders (but not
information as to such other Lenders’ Term Loan Commitments or Loans)) at any
reasonable time and from time to time upon reasonable prior notice. The Borrower
hereby designates the Person serving as the Administrative Agent to serve as the
Borrower’s non-fiduciary agent solely for purposes of maintaining the Register
as provided in this Section 2.4(b) and agrees that, to the extent such Person
serves in such capacity, such Person and its Related Parties shall constitute
“Indemnitees”.

(c) Notes. Upon request of any Lender by written notice to the Borrower (with a
copy to the Administrative Agent), the Borrower shall promptly prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) to evidence
such Lender’s Loans of any Class, which shall be in a form approved by the
Administrative Agent.

 

57



--------------------------------------------------------------------------------

2.5. Interest on Loans. (a) Subject to Section 2.7, each Loan of any Class shall
bear interest on the outstanding principal amount thereof from the date made
through repayment (whether by acceleration or otherwise) thereof as follows:

(i) if a Base Rate Loan, at the Base Rate plus the Applicable Rate with respect
to Loans of such Class; or

(ii) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Rate with respect to Loans of such Class.

The applicable Base Rate or Adjusted Eurodollar Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive and binding on
the parties hereto, absent manifest error.

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any Eurodollar Rate Borrowing, shall be
selected by the Borrower pursuant to the applicable Funding Notice or
Conversion/Continuation Notice delivered in accordance herewith; provided that
there shall be no more than 10 (or such greater number as may be agreed to by
the Administrative Agent) Eurodollar Rate Borrowings outstanding at any time. In
the event the Borrower fails to specify in any Funding Notice the Type of the
requested Borrowing, then the requested Borrowing shall be made as a Base Rate
Borrowing. In the event the Borrower fails to deliver in accordance with
Section 2.6 a Conversion/Continuation Notice with respect to any Eurodollar Rate
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a Base Rate Borrowing. In the event
the Borrower requests the making of, or the conversion to or continuation of,
any Eurodollar Rate Borrowing but fails to specify in the applicable Funding
Notice or Conversion/Continuation Notice the Interest Period to be applicable
thereto, the Borrower shall be deemed to have specified an Interest Period of
one month. No Borrowing of any Class may be converted into a Borrowing of
another Class.

(c) Interest on Loans shall accrue on a daily basis and shall be computed (i) in
the case of Base Rate Loans when the Base Rate is based on the Prime Rate, on
the basis of a year of 365 days (or 366 days in a leap year) and (ii) in the
case of Eurodollar Rate Loans, on the basis of a year of 360 days, in each case
for the actual number of days elapsed in the period during which it accrues. In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan being converted from a Eurodollar Rate Loan, the date of conversion of
such Eurodollar Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted to a Eurodollar Rate Loan, the date of conversion of such Base
Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded.

(d) Except as otherwise set forth herein, accrued interest on each Loan shall be
payable in arrears (i) on each Interest Payment Date applicable to such Loan,
(ii) upon any voluntary or mandatory repayment or prepayment of such Loan, to
the extent accrued on the amount being repaid or prepaid, (iii) on the Maturity
Date applicable to such Loan and (iv) in the event of any conversion of a
Eurodollar Rate Loan prior to the end of the Interest Period then applicable
thereto, on the effective date of such conversion.

 

58



--------------------------------------------------------------------------------

2.6. Conversion/Continuation. (a) Subject to Section 2.15, the Borrower shall
have the option:

(i) to convert at any time all or any part of any Borrowing from one Type to the
other Type; and

(ii) to continue, at the end of the Interest Period applicable to any Eurodollar
Rate Borrowing, all or any part of such Borrowing as a Eurodollar Rate Borrowing
and to elect an Interest Period therefor;

provided, in each case, that at the commencement of each Interest Period for any
Eurodollar Rate Borrowing, such Borrowing shall be in an amount that complies
with Section 2.1(b).

In the event any Borrowing shall have been converted or continued in accordance
with this Section 2.6 in part, such conversion or continuation shall be
allocated ratably, in accordance with their applicable Pro Rata Shares, among
the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each part of such Borrowing resulting from such conversion or
continuation shall be considered a separate Borrowing.

(b) To exercise its option pursuant to this Section 2.6, the Borrower shall
deliver a fully completed and executed Conversion/Continuation Notice to the
Administrative Agent not later than 12:00 p.m. (New York City time) at least
(i) one Business Day in advance of the proposed Conversion/Continuation Date, in
the case of a conversion to a Base Rate Borrowing, and (ii) three Business Days
in advance of the proposed Conversion/Continuation Date, in the case of a
conversion to, or a continuation of, a Eurodollar Rate Borrowing. In lieu of
delivering a Conversion/Continuation Notice, the Borrower may give, not later
than the applicable time set forth above, the Administrative Agent telephonic
notice of any proposed conversion or continuation; provided that such telephonic
notice shall be promptly confirmed in writing by delivery to the Administrative
Agent of a fully completed and executed Conversion/Continuation Notice. Except
as otherwise provided herein, a Conversion/Continuation Notice for a conversion
to, or a continuation of, any Eurodollar Rate Borrowing shall be irrevocable on
and after the related Interest Rate Determination Date, and the Borrower shall
be bound to effect a conversion or continuation in accordance therewith; any
failure to effect such conversion or continuation in accordance therewith shall
be subject to Section 2.15(c).

(c) Notwithstanding anything to the contrary herein, if an Event of Default
under Section 7.1(a), 7.1(f) or 7.1(g) or, at the request of the Requisite
Lenders (or a Majority in Interest of Lenders of any Class), any other Event of
Default shall have occurred and is continuing, then no outstanding Borrowing (of
the applicable Class, in the case of such a request by a Majority in Interest of
Lenders of any Class) may be converted to or continued as a Eurodollar Rate
Borrowing.

 

59



--------------------------------------------------------------------------------

2.7. Default Interest. Notwithstanding anything to the contrary herein, upon the
occurrence and during the continuance of an Event of Default under
Section 7.1(a), 7.1(f) or 7.1(g), any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder shall bear interest,
payable on demand, after as well as before judgment, at a rate per annum equal
to (a) in the case of the principal of any Loan, 2.00% per annum in excess of
the interest rate otherwise applicable hereunder to such Loan or (b) in the case
of any other amount, a rate (computed on the basis of a year of 365 days (or 366
days in a leap year) for the actual number of days elapsed) that is 2.00% per
annum in excess of the highest interest rate otherwise payable hereunder for
Base Rate Loans. Payment or acceptance of the increased rates of interest
provided for in this Section 2.7 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of the Administrative Agent or any
Lender.

2.8. Fees. (a) The Borrower agrees to pay on the Amendment and Restatement
Effective Date to the Administrative Agent, for the account of each Tranche B
Term Lender, a closing fee in an amount equal to 1.50% of such Lender’s Tranche
B Term Loans as of the Amendment and Restatement Effective Date and after giving
effect to the transactions set forth in the Amendment and Restatement Agreement
on such date.

(b) The Borrower agrees to pay to the Administrative Agent and the Collateral
Agent such other fees in the amounts and at the times as shall have been
separately agreed upon in respect of the credit facilities provided herein.

(c) Fees paid hereunder shall not be refundable or creditable under any
circumstances.

2.9. Scheduled Installments; Repayment on Maturity Date. (a) Subject to
Section 2.9(b), the Borrower shall repay Tranche B Term Borrowings on
January 31, April 30, July 31 and October 31 of each year, commencing with
January 31, 2016 and ending with the last such day to occur prior to the Tranche
B Term Loan Maturity Date, in an aggregate principal amount for each such date
equal to 0.25% of the aggregate original principal amount of the Tranche B Term
Loans outstanding on the Amendment and Restatement Effective Date immediately
after giving effect to the Amendment and Restatement Agreement. To the extent
not previously paid, all Tranche B Term Loans shall be due and payable on the
Tranche B Term Loan Maturity Date.

(b) The Installments shall be reduced in connection with any voluntary or
mandatory prepayments of the Tranche B Term Loans after the Amendment and
Restatement Effective Date in accordance with Section 2.12.

(c) Prior to any repayment of any Borrowings of any Class under this
Section 2.9, the Borrower shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent of such
selection. Each such notice may be given by telephone or in writing (and, if
given by telephone, shall promptly be confirmed in writing). Each repayment of a
Borrowing shall be allocated among the Lenders holding Loans comprising such
Borrowing in accordance with their applicable Pro Rata Shares.

 

60



--------------------------------------------------------------------------------

2.10. Voluntary Prepayments; Tranche B Term Loan Call Protection. (a) Voluntary
Prepayments. (i) At any time and from time to time, the Borrower may, without
premium or penalty (except as applicable under Section 2.10(b)) but subject to
compliance with the conditions set forth in this Section 2.10(a) and with
Section 2.15(c), prepay any Borrowing in whole or in part; provided that each
such partial voluntary prepayment of any Borrowing shall be in an aggregate
principal amount of $5,000,000 or an integral multiple of $1,000,000 in excess
of such amount.

(ii) To make a voluntary prepayment pursuant to Section 2.10(a)(i), the Borrower
shall notify the Administrative Agent not later than 12:00 p.m. (New York City
time) (A) at least one Business Day prior to the date of prepayment, in the case
of prepayment of Base Rate Borrowings, or (B) at least three Business Days prior
to the date of prepayment, in the case of prepayment of Eurodollar Rate
Borrowings. Each such notice shall specify the prepayment date (which shall be a
Business Day) and the principal amount of each Borrowing or portion thereof to
be prepaid, and may be given by telephone or in writing (and, if given by
telephone, shall promptly be confirmed in writing). Each such notice shall be
irrevocable, and the principal amount of each Borrowing specified therein shall
become due and payable on the prepayment date specified therein; provided that a
notice of prepayment of any Borrowing pursuant to Section 2.10(a)(i) may state
that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice may be rescinded by the Borrower
(by notice to the Administrative Agent on or prior to the specified date of
prepayment) if such condition is not satisfied. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the details thereof. Each voluntary prepayment of a
Borrowing shall be allocated among the Lenders holding Loans comprising such
Borrowing in accordance with their applicable Pro Rata Shares.

(b) Tranche B Term Loan Call Protection. In the event that all or any portion of
the Tranche B Term Borrowings are repaid or prepaid for any reason (excluding
any payment of any Installment due and payable pursuant to Section 2.9(a)) or
are subject to any other Repricing Event, in each case, prior to the second
anniversary of the Amendment and Restatement Effective Date, then each Lender
whose Tranche B Term Loans are repaid or prepaid or are subject to such a
Repricing Event (or which is required to assign any of its Tranche B Term Loans
pursuant to Section 2.19 in connection with such prepayment or such Repricing
Event) shall be paid a fee equal to 1.00% of the aggregate principal amount of
such repayment or prepayment (or the principal amount subject to such Repricing
Event or such assignment).

2.11. Mandatory Prepayments. (a) Asset Sales. Not later than the third Business
Day following the date of receipt by Parent or any Restricted Subsidiary of any
Net Proceeds in respect of any Asset Sale by any Credit Party, the Borrower
shall prepay the Borrowings in an aggregate amount equal to such Net Proceeds;
provided that, except in the case of Net Proceeds in respect of Asset Sales made
pursuant to Section 6.4(a)(xiv) in any Fiscal Year that, together with all Net
Proceeds in respect of other Asset Sales made pursuant to Section 6.4(a)(xiv)
during such Fiscal Year, exceed $100,000,000, so long as no Default or Event of
Default shall have occurred and be continuing, the Borrower may, prior to the
date of the required prepayment, deliver to the Administrative Agent a
certificate of an Authorized Officer of each of Parent and the Borrower to the
effect that the Borrower intends to cause such Net Proceeds (or a portion
thereof specified in such certificate) to be reinvested in assets useful in the

 

61



--------------------------------------------------------------------------------

business of the Borrower and the other Credit Parties (which assets, in the case
of any reinvestment of the Net Proceeds of any Asset Sale of any Collateral,
shall constitute Collateral) within 365 days after the receipt of such Net
Proceeds (or within 180 days following the end of such 365-day period if a
binding agreement so to reinvest such Net Proceeds is entered into within such
365-day period), and certifying that, as of the date thereof, no Default or
Event of Default has occurred and is continuing, in which case during such
period the Borrower shall not be required to make such prepayment to the extent
of the amount set forth in such certificate; provided further that any such Net
Proceeds that are not so reinvested by the end of such 365-day period (as such
period may be extended as set forth above) shall be applied to prepay the
Borrowings promptly upon the expiration of such period.

(b) Insurance/Condemnation Events. Not later than the third Business Day
following the date of receipt by Parent or any Restricted Subsidiary, or by the
Collateral Agent as loss payee, of any Net Proceeds in respect of any
Insurance/Condemnation Event with respect to assets of any Credit Party, the
Borrower shall prepay the Borrowings in an aggregate amount equal to such Net
Proceeds; provided that, so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower may, prior to the date of the required
prepayment, deliver to the Administrative Agent a certificate of an Authorized
Officer of each of Parent and the Borrower to the effect that the Borrower
intends to cause such Net Proceeds (or a portion thereof specified in such
certificate) to be reinvested in assets useful in the business of the Borrower
and the other Credit Parties, including through the repair or restoration of the
property subject to such Casualty (or the replacement of the property subject to
such Condemnation or Casualty) (which assets, in the case of any reinvestment of
the Net Proceeds of any Insurance/Condemnation Event with respect to assets
constituting Collateral, shall constitute Collateral), within 365 days after the
receipt of such Net Proceeds (or within 180 days following the end of such
365-day period if a binding agreement so to reinvest such Net Proceeds is
entered into within such 365-day period), and certifying that, as of the date
thereof, no Default or Event of Default has occurred and is continuing, in which
case during such period the Borrower shall not be required to make such
prepayment to the extent of the amount set forth in such certificate; provided
further that any such Net Proceeds that are not so applied by the end of such
365-day period (as such period may be extended as set forth above) shall be
applied to prepay the Borrowings promptly upon the expiration of such period.

(c) Issuance of Debt. Not later than the third Business Day following the date
of receipt by Parent or any Restricted Subsidiary of any Net Proceeds from the
incurrence of any Indebtedness by any Credit Party (other than any Indebtedness
permitted to be incurred pursuant to Section 6.2), the Borrower shall prepay the
Borrowings in an aggregate amount equal to 100% of such Net Proceeds.

(d) Notice and Certificate. Prior to or concurrently with any mandatory
prepayment pursuant to this Section 2.11, the Borrower (i) shall notify the
Administrative Agent of such prepayment and (ii) shall deliver to the
Administrative Agent a certificate of an Authorized Officer of each of Parent
and the Borrower setting forth the calculation of the amount of the applicable
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid (with such specification to be in accordance with Section 2.12(b))
and may be given by telephone or in writing (and, if given by telephone, shall
promptly be confirmed in writing).

 

62



--------------------------------------------------------------------------------

Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the applicable Class of the details thereof. Each
mandatory prepayment of any Borrowing shall be allocated among the Lenders
holding Loans comprising such Borrowing in accordance with their applicable Pro
Rata Shares.

2.12. Application of Prepayments. (a) Application of Voluntary Prepayments. Any
voluntary prepayment of Borrowings of any Class pursuant to Section 2.10(a)
shall be applied to reduce the subsequent Installments to be paid pursuant to
Section 2.9 with respect to Borrowings of such Class in the manner specified by
the Borrower in the notice of prepayment relating thereto (or, if no such manner
is specified in such notice, in direct order of maturity); provided that any
prepayment of Borrowings of any Class as contemplated by Section 2.21(b) shall
be applied to reduce the subsequent Installments to be paid pursuant to
Section 2.9 with respect to Borrowings of such Class in the manner specified in
Section 2.21(b).

(b) Application of Mandatory Prepayments. Any mandatory prepayment of Borrowings
pursuant to Section 2.11 shall (i) be allocated among the Classes of Borrowings
on a pro rata basis (in accordance with the aggregate principal amount of
outstanding Borrowings of each such Class) and (ii) be applied to reduce the
subsequent Installments to be made pursuant to Section 2.9 with respect to
Borrowings of any Class on a pro rata basis (in accordance with the principal
amounts of such Installments).

2.13. General Provisions Regarding Payments. (a) All payments by the Borrower or
any other Credit Party of principal, interest, fees and other amounts required
to be made hereunder or under any other Credit Document shall be made by wire
transfer of same day funds in Dollars, without defense, recoupment, setoff or
counterclaim, free of any restriction or condition, to the account of the
Administrative Agent most recently designated by it for such purpose and
delivered to the Administrative Agent not later than 12:00 p.m. (New York City
time) on the date due for the account of the Persons entitled thereto; provided
that payments made pursuant to Sections 2.15(c), 2.16, 2.17, 9.2 and 9.3 shall
be made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any payment received by it hereunder for the account of any other
Person to the appropriate recipient promptly following receipt thereof.

(b) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.

(c) If any Conversion/Continuation Notice is withdrawn as to any Affected Lender
or if any Affected Lender makes Base Rate Loans in lieu of its applicable Pro
Rata Share of any Eurodollar Rate Borrowing, the Administrative Agent shall give
effect thereto in apportioning payments received thereafter.

(d) Subject to the proviso set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall be
included in the computation of the payment of interest hereunder.

 

63



--------------------------------------------------------------------------------

(e) Any payment hereunder by or on behalf of the Borrower to the Administrative
Agent that is not received by the Administrative Agent in same day funds prior
to 12:00 p.m. (New York City time) on the date due shall, unless the
Administrative Agent shall determine otherwise, be deemed to have been received,
for purposes of computing interest and fees hereunder (including for purposes of
determining the applicability of Section 2.7), on the Business Day immediately
following the date of receipt (or, if later, the Business Day immediately
following the date the funds received become available funds).

(f) Unless the Administrative Agent shall have been notified by the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in its sole discretion, but
shall not be obligated to, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to pay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at (i) prior to the third
Business Day following the date such amount is so distributed, the customary
rate set by the Administrative Agent for the correction of errors among banks
and (ii) thereafter, the Base Rate.

2.14. Ratable Sharing. The Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any
Lender shall, whether through the exercise of any right of set-off or banker’s
lien, by counterclaim or cross action or by the enforcement of any right under
the Credit Documents or otherwise, or as adequate protection of a deposit
treated as cash collateral under the Bankruptcy Code, receive payment or
reduction of a proportion of the aggregate amount of any principal, interest and
fees owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) resulting in such
Lender receiving payment of a greater proportion of the Aggregate Amounts Due to
such Lender than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify the Administrative Agent and
each other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase (for cash at face value) participations in the Aggregate
Amounts Due to the other Lenders so that all such payments of Aggregate Amounts
Due shall be shared by all the Lenders ratably in accordance with the Aggregate
Amounts Due to them; provided that, if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of the Borrower or otherwise,
those purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. The Borrower expressly consents to the
foregoing arrangements and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, consolidation,
set-off or counterclaim with respect to any and all monies owing by the Borrower
to such holder with respect thereto as

 

64



--------------------------------------------------------------------------------

fully as if such holder were owed the amount of the participation held by such
holder. The provisions of this Section 2.14 shall not be construed to apply to
(i) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (for the avoidance of doubt, as in effect from
time to time) or (ii) any payment obtained by any Lender as consideration for
the assignment of or sale of a participation in Loans or other Obligations owing
to it pursuant to and in accordance with the express terms of this Agreement.

2.15. Making or Maintaining Eurodollar Rate Loans. (a) Inability to Determine
Applicable Interest Rate. In the event that the Administrative Agent shall have
determined (which determination shall be final and conclusive and binding upon
all parties hereto), on any Interest Rate Determination Date with respect to any
Eurodollar Rate Loans, that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of “Adjusted Eurodollar Rate”, the Administrative Agent shall on such
date give notice (which may be telephonic) to the Borrower and each Lender of
such determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as the Administrative Agent notifies the
Borrower and Lenders that the circumstances giving rise to such notice no longer
exist, and (ii) any Funding Notice or Conversion/Continuation Notice given by
the Borrower with respect to the Loans in respect of which such determination
was made shall be deemed to be rescinded by the Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date (i) any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto) that the making,
maintaining, converting to or continuation of its Eurodollar Rate Loans has
become unlawful as a result of compliance by such Lender in good faith with any
law (or would conflict with any treaty, rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) the Requisite Lenders shall have determined (which
determination shall be final and conclusive and binding upon all parties hereto)
that the making, maintaining, converting to or continuation of their Eurodollar
Rate Loans has become impracticable as a result of contingencies occurring after
the date hereof that materially and adversely affect the London interbank market
or the position of the Lenders in that market, then, if such Lender or Lenders
shall have provided notice thereof to the Administrative Agent and the Borrower,
such Lender or each of such Lenders, as the case may be, shall be an “Affected
Lender”. If the Administrative Agent receives a notice from (A) any Lender
pursuant to clause (i) of the preceding sentence or (B) a notice from Lenders
constituting Requisite Lenders pursuant to clause (ii) of the preceding
sentence, then (1) the obligation of the Lenders (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, of the applicable Lender) to
make Loans as, or to convert Loans to, Eurodollar Rate Loans shall be suspended
until such notice shall be withdrawn by each applicable Affected Lender, (2) to
the extent such determination by any Affected Lender relates to a Eurodollar
Rate Loan then being requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, the applicable Lender) shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan, (3) the Lenders’ (or in the case of any notice
pursuant to clause (i) of the preceding sentence, the applicable Lender’s)
obligations to maintain their respective outstanding Eurodollar Rate Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in

 

65



--------------------------------------------------------------------------------

effect with respect to the Affected Loans or when required by law, and (4) the
Affected Loans shall automatically convert into Base Rate Loans on the date of
such termination. Notwithstanding the foregoing, to the extent any such
determination by an Affected Lender relates to a Eurodollar Rate Loan then being
requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Borrower shall have the option, subject to
Section 2.15(c), to rescind such Funding Notice or Conversion/Continuation
Notice as to all Lenders by giving written notice (or telephonic notice promptly
confirmed by written notice) thereof to the Administrative Agent of such
rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender).

(c) Compensation for Breakage or Non-Commencement of Interest Periods. In the
event that (i) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in any Funding Notice (or any telephonic request for a
borrowing) given by the Borrower (other than as a result of a failure by such
Lender to make such Loan in accordance with its obligations hereunder), whether
or not such notice may be rescinded in accordance with the terms hereof, (ii) a
conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in any Conversion/Continuation Notice (or a telephonic
request given for any conversion or continuation) given by the Borrower, whether
or not such notice may be rescinded in accordance with the terms hereof,
(iii) any payment of any principal of any Eurodollar Rate Loan occurs on a day
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (iv) the conversion of any Eurodollar Rate
Loan occurs on a day other than on the last day of an Interest Period applicable
thereto, (v) any Eurodollar Rate Loan is assigned other than on the last day of
an Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19 or (vi) a prepayment of any Eurodollar Rate Loan does
not occur on a date specified therefor in any notice of prepayment given by the
Borrower, whether or not such notice may be rescinded in accordance with the
terms hereof, the Borrower shall compensate each Lender for all losses, costs,
expenses and liabilities that such Lender may sustain, including any loss
incurred from obtaining, liquidating or employing losses from third parties, but
excluding any loss of margin for the period following any such payment,
assignment or conversion or any such failure to borrow, pay, prepay, convert or
continue. To request compensation under this Section 2.15(c), a Lender shall
deliver to the Borrower a certificate setting forth in reasonable detail the
basis and calculation of any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.15(c), which certificate shall be conclusive
and binding absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.15 and under Section 2.16 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (a)(i) of the definition of the
term Adjusted Eurodollar Rate in an amount equal to the amount of such

 

66



--------------------------------------------------------------------------------

Eurodollar Rate Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurodollar deposit from an offshore
office of such Lender to a domestic office of such Lender in the United States
of America; provided that each Lender may fund each of its Eurodollar Rate Loans
in any manner it sees fit and the foregoing assumptions shall be utilized only
for the purposes of calculating amounts payable under this Section 2.15 and
under Section 2.16.

2.16. Increased Costs; Capital Adequacy. (a) Increased Costs Generally. If any
Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted Eurodollar Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or any Loan made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation with respect to the Term
Loan Commitments, or to reduce the amount of any sum received or receivable by
such Lender or other Recipient hereunder (whether of principal, interest or any
other amount) then, from time to time upon request of such Lender or other
Recipient, the Borrower will pay to such Lender or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has had or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Term Loan Commitment of such Lender or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company, if any, could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company, if any, with respect to capital adequacy or liquidity), then from time
to time upon request of such Lender the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company, if any, for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section 2.16 and
delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

67



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.16 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.16 for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

2.17. Taxes; Withholding, Etc. (a) Payments Free of Taxes. Any and all payments
by or on account of any obligation of any Credit Party under any Credit Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes by the Credit Parties. Each Credit Party shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(c) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that no
Credit Party has already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the

 

68



--------------------------------------------------------------------------------

provisions of Section 9.6(g) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.17(d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.17, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax.

(B) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

69



--------------------------------------------------------------------------------

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit K-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN or W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
as applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
K-4 on behalf of each such direct and indirect partner.

(C) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

70



--------------------------------------------------------------------------------

(D) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes
imposed with respect to such refund) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.17(g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.17(g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.17(g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 2.17(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Term Loan
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.

 

71



--------------------------------------------------------------------------------

(i) Defined Term. For purposes of this Section 2.17, the term “applicable law”
includes FATCA.

(j) FATCA Grandfathering. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Amendment and Restatement Effective Date, the
Credit Parties and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loan as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

2.18. Obligation to Mitigate. If any Lender becomes an Affected Lender or
requests compensation under Section 2.16, or if the Borrower is required to pay
any additional amount to any Lender or to any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign and delegate its
rights and obligations hereunder to another of its offices, branches or
Affiliates if, in the judgment of such Lender, such designation or assignment
and delegation (a) would cause such Lender to cease to be an Affected Lender or
would eliminate or reduce amounts payable pursuant to Section 2.16 or 2.17, as
the case may be, in the future and (b) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.

2.19. Replacement of Lenders. If (i) any Lender has become an Affected Lender,
(ii) any Lender requests compensation under Section 2.16, (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or (iv) any
Lender fails to consent to a proposed waiver, amendment or other modification of
any Credit Document, or to any departure of any Credit Party therefrom, that
under Section 9.5(b) requires the consent of all the Lenders (or all the
affected Lenders or all the Lenders of the affected Class) and with respect to
which the Requisite Lenders (or, in circumstances where Section 9.5(d) does not
require the consent of the Requisite Lenders, a Majority in Interest of the
Lenders of the affected Class) shall have granted their consent, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.6, including the consent requirements set forth therein), all its
interests, rights (other than its existing rights to payments pursuant to
Section 2.16 or 2.17) and obligations under this Agreement and the other Credit
Documents (or, in the case of any such assignment and delegation resulting from
a failure to provide a consent, all its interests, rights and obligations under
this Agreement and the other Credit Documents as a Lender of a particular Class)
to an Eligible Assignee that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment and delegation); provided that
(A) the Borrower shall have paid to the Administrative Agent the registration
and processing fee referred to in Section 9.6(d), (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder (including any amounts under

 

72



--------------------------------------------------------------------------------

Section 2.15(c) and any fee due under Section 2.10(b) (if applicable, in each
case only to the extent such amounts relate to its interest as a Lender of a
particular Class) from the assignee (in the case of such principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (C) such
assignment and delegation does not conflict with applicable law, (D) in the case
of any such assignment and delegation resulting from a claim for compensation
under Section 2.16 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments
thereafter and (E) in the case of any such assignment and delegation resulting
from the failure to provide a consent, the assignee shall have given such
consent and, as a result of such assignment and delegation and any
contemporaneous assignments and delegations and consents, the applicable waiver,
amendment or other modification, or consent to a departure, can be effected. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver or consent by such Lender or otherwise,
the circumstances entitling the Borrower to require such assignment and
delegation have ceased to apply. Each party hereto agrees that an assignment and
delegation required pursuant to this Section 2.19 may be effected pursuant to an
Assignment Agreement executed by the Borrower, the Administrative Agent and the
assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.

2.20. Extension Offers. (a) The Borrower may on one or more occasions, by
written notice to the Administrative Agent, make one or more offers (each, an
“Extension Offer”) to all the Lenders of any Class (each Class subject to such
an Extension Offer being referred to as an “Extension Request Class”), on the
same terms and conditions to each Lender within any Extension Request Class, to
make one or more Extension Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower. Such notice shall set forth (i) the terms and conditions of the
requested Extension Permitted Amendment and (ii) the date on which such
Extension Permitted Amendment is requested to become effective (which shall not
be less than 10 Business Days nor more than 30 Business Days after the date of
such notice, unless otherwise agreed to by the Administrative Agent). Extension
Permitted Amendments shall become effective only with respect to the Loans of
the Lenders of the Extension Request Class that accept the applicable Extension
Offer (such Lenders, the “Extending Lenders”) and, in the case of any Extending
Lender, only with respect to such Lender’s Loans of such Extension Request Class
as to which such Lender’s acceptance has been made.

(b) An Extension Permitted Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by Parent, the Borrower, each applicable
Extending Lender and the Administrative Agent; provided that no Extension
Permitted Amendment shall become effective unless (i) on the date of
effectiveness thereof, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) on the date of effectiveness thereof,
the representations and warranties of each Credit Party set forth in the Credit
Documents shall be true and correct (A) in the case of the representations and
warranties qualified or modified as to materiality in the text thereof, in all
respects and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty shall be so true and correct on and as of such earlier date and
(iii) Parent and the Borrower shall have delivered to the Administrative Agent
such legal opinions, board resolutions, secretary’s certificates, officer’s
certificates and other documents as

 

73



--------------------------------------------------------------------------------

shall reasonably be requested by the Administrative Agent in connection
therewith. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension Agreement. Each Extension Agreement may, without
the consent of any Lender other than the applicable Extending Lenders, effect
such amendments to this Agreement and the other Credit Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section 2.20, including any amendments
necessary to treat the applicable Loans of the Extending Lenders as a new
“Class” of loans hereunder.

2.21. Refinancing Facilities. (a) The Borrower may, on one or more occasions, by
written notice to the Administrative Agent, request the establishment hereunder
of one or more additional Classes of term loan commitments (the “Refinancing
Term Loan Commitments”) pursuant to which each Person providing such a
commitment (a “Refinancing Term Lender”) will make term loans to the Borrower
(the “Refinancing Term Loans”); provided that each Refinancing Term Loan Lender
shall be an Eligible Assignee.

(b) The Refinancing Term Loan Commitments shall be effected pursuant to one or
more Refinancing Facility Agreements executed and delivered by Parent, the
Borrower, each Refinancing Term Lender providing such Refinancing Term Loan
Commitments and the Administrative Agent; provided that no Refinancing Term Loan
Commitments shall become effective unless (i) on the date of effectiveness
thereof, no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (ii) on the date of effectiveness thereof, the
representations and warranties of each Credit Party set forth in the Credit
Documents shall be true and correct (A) in the case of the representations and
warranties qualified or modified as to materiality in the text thereof, in all
respects and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty shall be so true and correct on and as of such earlier date,
(iii) Parent and the Borrower shall have delivered to the Administrative Agent
such legal opinions, board resolutions, secretary’s certificates, officer’s
certificates and other documents as shall reasonably be requested by the
Administrative Agent in connection therewith, (iv) substantially concurrently
with the effectiveness thereof, the Borrower shall obtain Refinancing Term Loans
thereunder and shall repay or prepay (subject to Section 2.10(b)) the then
outstanding Borrowings of any Class in an aggregate principal amount equal to
the aggregate amount of such Refinancing Term Loan Commitments (less the
aggregate amount of accrued and unpaid interest with respect to such outstanding
Borrowings and any reasonable fees, premium and expenses relating to such
refinancing) and (v) any such prepayment of Borrowings of any Class shall be
applied to reduce the subsequent scheduled repayments of Borrowings of such
Class to be made pursuant to Section 2.9(a) on a pro rata basis (in accordance
with the principal amounts of such Installments) and, in the case of a
prepayment of Eurodollar Borrowings, shall be subject to Section 2.15(c).

(c) The Refinancing Facility Agreement shall set forth, with respect to the
Refinancing Term Loans, to the extent applicable, the following terms thereof:
(i) the designation of such Refinancing Term Loans as a new “Class” for all
purposes hereof, (ii) the stated maturity dates applicable to the Refinancing
Term Loans of such Class, provided that such stated maturity dates shall not be
earlier than the latest Maturity Date applicable to the Class repaid or prepaid
with the proceeds thereof, (iii) any amortization applicable thereto and the
effect thereon of any prepayment of such Refinancing Term Loans, provided that
the weighted

 

74



--------------------------------------------------------------------------------

average life to maturity of any Refinancing Term Loans shall be no shorter than
the remaining weighted average life to maturity of the Class of Terms Loans
repaid or prepaid with the proceeds thereof, (iv) the interest rate or rates
applicable to the Refinancing Term Loans of such Class, (v) any closing fees or
original issue discount applicable thereto, (vi) the initial Interest Period or
Interest Periods applicable to the Refinancing Term Loans of such Class and
(vii) any voluntary or mandatory prepayment requirements applicable to the
Refinancing Term Loans of such Class (which prepayment requirements may provide
that such Refinancing Term Loans may participate in any mandatory prepayment on
a pro rata basis with any other Term Loans (or on a basis less than pro rata),
but may not provide for prepayment requirements that are more favorable to the
Lenders holding such Refinancing Term Loans than to the Lenders holding any
Tranche B Term Loans) and any restrictions on the voluntary or mandatory
prepayments of Refinancing Term Loans of such Class (including any prepayment
premiums). Except as contemplated by the preceding sentence and except for
technical matters and similar immaterial terms, the terms of the Refinancing
Term Loans shall be substantially the same as the terms of the Tranche B Term
Loans. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Facility Agreement. Each Refinancing Facility
Agreement may, without the consent of any Lender other than the applicable
Refinancing Term Lenders, effect such amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section 2.21,
including any amendments necessary to treat the applicable Refinancing Term
Loans as a new “Class” of loans hereunder.

SECTION 3. CONDITIONS PRECEDENT

3.1. Amendment and Restatement Effective Date. The obligation of each applicable
Lender to make a Credit Extension on the Amendment and Restatement Effective
Date is subject to the satisfaction (or waiver in accordance with Section 9.5)
of the conditions precedent set forth in Section 3 of the Amendment and
Restatement Agreement:

3.2. Each Credit Extension. The obligation of each Lender to make any Credit
Extension on any Credit Date, including the Amendment and Restatement Effective
Date, is subject to the satisfaction (or waiver in accordance with Section 9.5)
of the following conditions precedent:

(a) the Administrative Agent shall have received a fully completed and executed
Funding Notice;

(b) the representations and warranties of each Credit Party set forth in the
Credit Documents shall be true and correct (i) in the case of the
representations and warranties qualified or modified as to materiality in the
text thereof, in all respects and (ii) otherwise, in all material respects, in
each case on and as of such Credit Date, except in the case of any such
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be so true and correct on and as of
such earlier date; and

(c) at the time of and immediately after giving effect to such Credit Extension,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom.

 

75



--------------------------------------------------------------------------------

On the date of any Credit Extension, Parent and the Borrower shall be deemed to
have represented and warranted that the conditions specified in Sections 3.2(b)
and 3.2(c) have been satisfied.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce the Agents and the Lenders to enter into this Agreement and
to make each Credit Extension to be made thereby, each of Parent and the
Borrower represents and warrants to each Agent and each Lender on the Amendment
and Restatement Effective Date and on each Credit Date as follows:

4.1. Organization; Qualification; Requisite Power and Authority. Parent and each
Restricted Subsidiary (a) is duly organized, validly existing and in good
standing (to the extent that the concept is applicable in such jurisdiction)
under the laws of the jurisdiction of its organization, (b) is duly qualified
and in good standing as a foreign corporation, partnership or company in each
other jurisdiction in which it owns or leases property or in which the conduct
of its business requires it to so qualify or be licensed, except where the
failure to so qualify or be licensed would not be reasonably likely to have a
Material Adverse Effect, and (c) has all requisite corporate, limited liability
company, partnership or limited partnership (as applicable) power and authority
to own and operate its properties and to carry on its business and operations as
now conducted and as proposed to be conducted, to execute, deliver and perform
the Credit Documents to which it is a party and to perform the other
Transactions to be performed by it.

4.2. Capital Stock and Ownership. Schedule 4.2 sets forth, as of the Closing
Date, the name and jurisdiction of organization of, and the percentage of each
class of Capital Stock owned by Parent or any Subsidiary in, (a) each Subsidiary
and (b) each joint venture and other Person in which Parent or any Subsidiary
owns any Capital Stock, and identifies each Designated Subsidiary and each
Restricted Subsidiary as such. The shares of Capital Stock of each Restricted
Subsidiary have been duly authorized and validly issued and, to the extent such
concept is applicable, are fully paid and non-assessable. Schedule 4.2 sets
forth, as of the Closing Date, (i) the percentage of each class of Capital Stock
of each Subsidiary owned by any Person other than Parent or any Subsidiary and
(ii) all outstanding Preferred Stock, if any, of any Subsidiary, including the
number, date of issuance and the holder of record of such Preferred Stock.
Except as set forth on Schedule 4.2, as of the Closing Date, there is no
existing option, warrant, call, right, commitment or other agreement to which
Parent or any Subsidiary is a party requiring, and there are no shares of
Capital Stock of any Subsidiary outstanding that upon exercise, conversion or
exchange would require, the issuance by any Subsidiary of any additional Capital
Stock or other securities exercisable for, convertible into, exchangeable for or
evidencing the right to subscribe for or purchase any Capital Stock of any
Subsidiary.

4.3. Powers. The execution, delivery and performance by each Credit Party of
each Credit Document to which it is or is to be a party, the incurrence by each
Credit Party of its applicable Obligations under the Credit Documents and the
incurrence of Liens by each Credit Party pursuant to the Credit Documents to
secure its applicable Obligations is within such Credit Party’s corporate,
limited liability company, partnership or limited partnership (as applicable)
powers, have been duly authorized by all necessary corporate, limited liability
company, partnership or limited partnership (as applicable) action, and do not
(a) contravene such Credit

 

76



--------------------------------------------------------------------------------

Party’s Organizational Documents, (b) violate any law, rule, regulation
(including Regulation X), order, writ, judgment, injunction, decree,
determination or award binding upon any Credit Party, except to the extent that
any such violation, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, (c) conflict with or result in the
breach of, or constitute (alone or with notice or lapse of time, or both) a
default under, or give rise to a right to require any payment, repurchase or
redemption to be made by Parent or any Subsidiary under, or give rise to a right
of, or result in, any termination, cancelation, or acceleration or right of
renegotiation of any obligation under (i) the ABL Credit Agreement, the Senior
Notes Indenture, the Convertible Subordinated Notes Indentures, the Cook County
Loan Agreement, the IFA Loan Agreement, the Parent Guarantee Agreement, the
Support Agreement, the NFC Credit Agreement, the Shy Settlement Agreement or any
agreement or instrument governing or evidencing any other Material Indebtedness
of Parent or any of its Subsidiaries or (ii) any other contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument binding on Parent
or any Subsidiary or any properties of Parent or any Subsidiary, except, in the
case of clause (ii), to the extent any such conflict, breach, default, right or
result, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, or (d) except for Liens created under the Credit
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the properties of Parent or any Restricted Subsidiary.
Neither Parent nor any Restricted Subsidiary is in violation of any law
(including any Anti-Terrorism Law and any applicable Environmental Law), rule,
regulation, order, writ, judgment, injunction, decree, determination or award,
in each case (other than the violation or breach of any Anti-Terrorism Law)
except any violation or breach that, individually or in the aggregate, would not
be reasonably likely to have a Material Adverse Effect.

4.4. Governmental Authorization. No Governmental Authorization, and no notice to
or filing with, any Governmental Authority is or will be required for (a) the
due execution, delivery, recordation, registration, filing or performance by any
Credit Party of any Credit Document to which it is or is to be a party or the
consummation of any of the other Transactions or (b) the exercise by the
Administrative Agent or any Lender of its rights under the Credit Documents,
except for authorizations, approvals, actions, notices, registrations and
filings which have been duly obtained, taken, given or made and are in full
force and effect, routine renewals of existing licenses and permits of Parent
and the Subsidiaries in the ordinary course of business, filings and recordings
with respect to the Collateral necessary to perfect Liens created under the
Credit Documents and such filings as may be required under Federal and state
securities laws for purposes of disclosure.

4.5. Due Execution. Each Credit Document has been duly executed and delivered by
each Credit Party that is a party thereto and is the legal, valid and binding
obligation of such Credit Party, enforceable against such Credit Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

4.6. No Action, Suit, Etc. There are no Adverse Proceedings, including any
Environmental Claim, that (a) individually or in the aggregate could reasonably
be expected to have a Material Adverse Effect or (b) purport to affect the
legality, validity or enforceability of any Credit Document or otherwise involve
any of the Credit Documents or the Transactions.

 

77



--------------------------------------------------------------------------------

4.7. No Material Adverse Effect. There has been no Material Adverse Effect since
April 30, 2015.

4.8. Historical Financial Statements. The Historical Financial Statements
(i) were prepared in accordance with GAAP consistently applied, except as
otherwise expressly noted therein and (ii) fairly present, in all material
respects, the consolidated financial position of Parent and the Subsidiaries as
of the respective dates thereof and the consolidated results of operations and
cash flows of Parent and the Subsidiaries for each of the periods then ended,
subject, in the case of any such unaudited financial statements, to changes
resulting from audit and normal year-end adjustments.

4.9. Information. No written information (including the Lender Presentation),
certificate, exhibit or report (other than any projections, budgets, estimates,
forward-looking information and information of a general economic or industry
specific nature) about Parent or any Subsidiary prepared by or on behalf of
Parent or any Subsidiary and furnished by or on behalf of Parent or any
Subsidiary to the Administrative Agent, any other Agent or any Lender in
connection with the negotiation or syndication of the Credit Documents or
pursuant to the terms of the Credit Documents, when furnished and taken as a
whole, contained any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
were made, and any financial projections, budgets, estimates and other
forward-looking information prepared by or on behalf of Parent or any Subsidiary
and so furnished by or on behalf of Parent or any Subsidiary to the
Administrative Agent, any other Agent or any Lender were prepared in good faith
based upon estimates and assumptions believed by Parent to be reasonable at the
time such information was so furnished and, if furnished prior to the Amendment
and Restatement Effective Date in connection with the Amendment and Restatement
Agreement, as of the Amendment and Restatement Effective Date (it being
understood and agreed that such information is not a guarantee of performance or
facts and that actual results during the period or periods covered by any such
information may differ from the projected results and such differences may be
material).

4.10. Margin Regulations. Neither Parent nor any Subsidiary is engaged in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock, and no proceeds of any Loan will be used to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock.

4.11. Governmental Regulation. Neither Parent nor any Restricted Subsidiary is
required to be registered as an “investment company”, or an “affiliated person”
of, or “promoter” or “principal underwriter” for, an “investment company”, as
such terms are defined in the Investment Company Act of 1940. Neither the
execution, delivery and performance by any Credit Party of each Credit Document
to which it is or is to be a party, nor the making of any Loan, nor the
application of the proceeds or repayment thereof by the Borrower, nor the
consummation of the other transactions contemplated by the Credit Documents,
will violate any provision of the Investment Company Act of 1940, the Federal
Power Act or any other Federal or state statute or regulation that may limit
ability of Parent or any Restricted Subsidiary to incur the Obligations or that
may otherwise render all or any portion of the Obligations unenforceable.

 

78



--------------------------------------------------------------------------------

4.12. Solvency. Immediately after the consummation of the Transactions to occur
on the Closing Date and immediately following the making of each Loan (including
the Loans made on the Amendment and Restatement Effective Date) and after giving
effect to the application of the proceeds of each Loan (a) Parent and the
Subsidiaries, taken as a whole, are and will be Solvent and (b) NFC and its
Subsidiaries, taken as a whole, are and will be Solvent.

4.13. ERISA. (a) Parent, each Restricted Subsidiary and each of their respective
ERISA Affiliates are in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code, and other Federal and state laws
with respect to each Employee Benefit Plan, and have performed all their
obligations under each Employee Benefit Plan, except where the failure to comply
or perform could not reasonably be expected to have a Material Adverse Effect.
Each Employee Benefit Plan that is intended to qualify under Section 401(a) of
the Internal Revenue Code has received a favorable opinion, determination or
advisory letter or similar document from the IRS or an applicable Governmental
Authority and, nothing has occurred since the date of such letter that could
reasonably be expected to result in the loss of, such qualification. Parent,
each Restricted Subsidiary and each of their respective ERISA Affiliates have
made all required contributions to each Employee Benefit Plan subject to
Section 412 of the Internal Revenue Code and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the
Internal Revenue Code has been made with respect to any Employee Benefit Plan
(except as allowed by applicable law).

(b) There are no pending or, to the knowledge of Parent or any Restricted
Subsidiary, threatened claims, actions or lawsuits by any Governmental Authority
with respect to any Employee Benefit Plan that could reasonably be expected to
have a Material Adverse Effect. No ERISA Event has occurred or is reasonably
expected to occur which could reasonably be expected to have a Material Adverse
Effect. None of Parent, any Restricted Subsidiary or any of their respective
ERISA Affiliates has (i) incurred, or reasonably expects to incur, any liability
under Title IV of ERISA (other than premiums due and not delinquent under
Section 4007 of ERISA) or (ii) has engaged in a transaction that could
reasonably be expected to be subject to Section 4069 or 4212(c) of ERISA.

(c) With respect to any Employee Benefit Plan (i) neither any Employee Benefit
Plan nor any trust created thereunder, nor any trustee or administrator thereof,
has engaged in a “prohibited transaction”, as such term is defined in
Section 4975 of the Internal Revenue Code, which could subject the Employee
Benefit Plan, any such trust, or any trustee or administrator thereof, or any
party dealing with the Employee Benefit Plan or any such trust to the tax or
penalty on prohibited transactions imposed by Section 4975 of the Internal
Revenue Code, and which has had or could reasonably be expected to have a
Material Adverse Effect; and (ii) the performance of the transactions
contemplated by this Agreement will not involve any such prohibited transaction.

(d) There have been no “reportable events”, as such term is defined in
Section 4043 of ERISA, within the last five years except for the reportable
events that did not and could not reasonably be expected to have a Material
Adverse Effect.

(e) Neither any Pension Plan nor any trusts created thereunder has incurred any
“accumulated funding deficiency” (whether or not waived), as such term was
defined in Section

 

79



--------------------------------------------------------------------------------

302 of ERISA prior to the effective date of the Pension Protection Act of 2006,
nor has any Pension Plan or such trust failed to satisfy the minimum funding
standards (whether or not waived), as defined in Section 302 of ERISA on and
after the effective date of the Pension Protection Act of 2006 within the last
five years, in either case which have had, or could reasonably be expected to
have, a Material Adverse Effect. The conditions for imposition of a Lien under
Section 303 of ERISA do not exist with respect to any Pension Plan and no
Pension Plan has been in violation of the limitations imposed by Section 436 of
the Internal Revenue Code.

(f) Except as could not reasonably be expected to have a Material Adverse
Effect, Parent, each Restricted Subsidiary and each of their respective ERISA
Affiliates, (i) have fulfilled in all material respects their obligations under
the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Employee Benefit Plan to which it has any such obligation; and
(ii) have not incurred any material and past due liability to the PBGC. Except
as could not reasonably be expected to have a Material Adverse Effect, none of
Parent, any Restricted Subsidiary or any of their respective ERISA Affiliates is
required to make or accrue, nor within the last five years has contributed or
been obligated to contribute to, a Multiemployer Plan.

(g) None of Parent, any Restricted Subsidiary or any of their respective ERISA
Affiliates has incurred or is reasonably expected to incur any material
Withdrawal Liability.

(h) None of Parent, any Restricted Subsidiary or any of their respective ERISA
Affiliates has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or has been terminated, within the
meaning of Title IV of ERISA, and no such Multiemployer Plan is reasonably
expected to be in reorganization or to be terminated, within the meaning of
Title IV of ERISA.

(i) Except as could not reasonably be expected to have a Material Adverse
Effect, none of Parent, any Restricted Subsidiary or any of their respective
ERISA Affiliates has incurred or could reasonably be expected to incur any
liability with respect to the termination or wind-up of any Employee Benefit
Plan.

4.14. Environmental. (a) Except as would not reasonably be expected to have a
Material Adverse Effect, (i) the operations, products and properties of Parent
and each Subsidiary comply in all respects with all applicable Environmental
Laws and Environmental Permits, (ii) all past non-compliance with such
Environmental Laws and Environmental Permits has been fully and finally resolved
without ongoing obligations or costs, and (iii) no facts, circumstances or
conditions exist that (x) could form or have formed the basis of an
Environmental Claim against or liability under Environmental Law of Parent or
any Subsidiary or involving any of their current or former properties or
(y) could cause or have caused any such property to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law.

(b) In each case except as would not reasonably be expected to have a Material
Adverse Effect: (i) none of the properties currently or formerly owned or
operated by Parent or any Subsidiary is listed or proposed for listing on the
NPL or on the CERCLIS or any analogous

 

80



--------------------------------------------------------------------------------

foreign, state or local list or is adjacent to any such property; (ii) there are
no and never have been any underground or aboveground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by Parent or any Subsidiary, to the best of its
knowledge, on any property formerly owned or operated by Parent or any
Subsidiary; there is no asbestos or asbestos-containing material on any property
currently owned or operated by any Parent or any Subsidiary; and (iii) Hazardous
Materials have not been Released on, at or from any property currently or
formerly owned or operated by Parent or any Subsidiary or at any property where
Parent or any Subsidiary has disposed of, transported or arranged for the
disposal or transport of any wastes.

(c) In each case except as would not reasonably be expected to have a Material
Adverse Effect: (i) neither Parent nor any Subsidiary is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to Release of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any governmental or
regulatory authority or the requirements of any Environmental Law; (ii) all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
Parent or any Subsidiary have been disposed of in a manner that would not
reasonably be expected to result in liability to Parent or any Subsidiary and
(iii) neither Parent nor any Subsidiary is otherwise subject to any order,
decree, judgment, settlement agreement or, whether contingent or otherwise,
liability under or relating to any Environmental Law.

4.15. Taxes. Parent and each Subsidiary has timely filed all Tax returns and
reports of Parent and the Subsidiaries required to be filed by any of them and,
except to the extent not required by Section 5.4, has paid when due and payable
all material Tax liabilities, together with all assessments, fees and other
governmental charges upon Parent and the Subsidiaries and upon their properties,
income, business and franchises that are due and payable.

4.16. Existing Indebtedness. Set forth on Schedule 4.16 is a complete and
accurate list of all Material Indebtedness of Parent and the Restricted
Subsidiaries outstanding as of the Closing Date (other than the Indebtedness
created under the Credit Documents and the Indebtedness of Parent or any
Restricted Subsidiary owed to Parent or any other Restricted Subsidiary),
showing as of the Closing Date the primary obligor and the principal amount
outstanding thereunder, each guarantor thereof, the maturity date thereof and
the amortization schedule therefor.

4.17. Existing Liens. Set forth on Schedule 4.17 is a complete and accurate list
of all Liens on the property or assets of Parent or any Restricted Subsidiary
securing Material Indebtedness outstanding as of the Closing Date, showing as of
the Closing Date the holder of each such Lien, the principal amount of
obligations secured thereby and the property or assets subject thereto.

4.18. Insurance. Schedule 4.18 sets forth a true, complete and correct
description of all property damage, machinery breakdown, business interruption
and liability insurance maintained by or on behalf of Parent and the Restricted
Subsidiaries as of the Closing

 

81



--------------------------------------------------------------------------------

Date. As of the Amendment and Restatement Effective Date, all such insurance is
in full force and effect and all premiums in respect of such insurance have been
duly paid. Parent believes that the insurance maintained by or on behalf of
Parent and the Restricted Subsidiaries complies with the requirements of
Section 5.8.

4.19. Security Interest in Collateral. (a) The Guarantee and Collateral
Agreement, upon execution and delivery thereof by the parties thereto, will
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and enforceable security interest in all the Collateral of the
type in which a security interest can be created under Article 9 of the UCC, and
(i) upon the proper filing of UCC financing statements required pursuant to the
Collateral and Guarantee Requirement (and payment of any applicable fees), the
security interests created under the Guarantee and Collateral Agreement will
constitute a fully perfected and continuing security interest in all right,
title and interest of the Credit Parties in the Collateral (other than
certificated securities (as defined in the UCC)) to the extent perfection in
such Collateral can be perfected through the filing of UCC financing statements
enforceable against the applicable Credit Parties (subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law), being
prior superior in right to any other Person, and (ii) when Collateral
constituting certificated securities (as defined in the UCC) is delivered to the
Collateral Agent, together with instruments of transfer duly endorsed in blank,
the security interest created under the Collateral and Guarantee Agreement will
constitute a fully perfected and continuing security interest in all right,
title and interest of the pledgors thereunder in such Collateral, being prior
and superior in right to any other Person, except in each case for rights
secured by the Liens permitted by Section 6.1.

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Real Estate Asset subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a fully perfected
security interest in all right, title and interest of the mortgagors in the Real
Estate Assets subject thereto and the proceeds thereof, prior and superior in
right to any other Person, but subject to the Liens permitted by Section 6.1.

(c) Upon the recordation of the Intellectual Property Security Agreements with
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and the filing of the financing statements referred to in
Section 4.19(a), the security interest created under the Collateral and
Guarantee Agreement will constitute a fully perfected and continuing security
interest in all right, title and interest of the Credit Parties in the
Intellectual Property in which a security interest may be perfected by filing in
the United States Patent and Trademark Office or United States Copyright Office,
in each case prior and superior in right to any other Person, but subject to
Liens permitted by Section 6.1 (it being understood that subsequent recordings
in the United States Patent and Trademark Office or the United States Copyright
Office may be necessary to perfect a security interest in such Intellectual
Property acquired by the Credit Parties after the Closing Date).

 

82



--------------------------------------------------------------------------------

4.20. Anti-Corruption Laws and Sanctions. Neither Parent nor any Subsidiary nor,
to the knowledge of Parent or any Subsidiary, any director, officer, agent,
employee or Affiliate of Parent or any Subsidiary, is currently the subject of
any U.S. sanctions administered by OFAC. No portion of the proceeds of any Loan
will be used, directly or indirectly, or otherwise made available (i) for any
payments to any officer or employee of a Governmental Authority, or any Person
controlled by a Governmental Authority, or any political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, (ii) to fund or facilitate any activities of or business with any
Person or country, region or territory that is the subject of any U.S. sanctions
administered by OFAC or (iii) in violation of any Anti-Corruption Law. Parent,
the Borrower, and each of their respective Subsidiaries are in compliance with
Anti-Corruption Laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

4.21. Labor Disputes. Except as would not reasonably be expected to have a
Material Adverse Effect: (a) there are no strikes, lockouts, slowdowns or other
material labor dispute against Parent or any Restricted Subsidiary pending or,
to the knowledge of Parent or any Restricted Subsidiary, threatened, (b) the
hours worked by and payments made to employees of each of Parent or any
Restricted Subsidiary have not been in violation of the Fair Labor Standards Act
or any other applicable Federal, state, local or foreign law dealing with such
matters and (c) all payments due from Parent or any Restricted Subsidiary on
account of wages and employee health and welfare insurance and other benefits,
including benefits paid or accrued in connection with the Shy Settlement
Agreement, have been paid or accrued as a liability on the books of Parent or
such Restricted Subsidiary to the extent required by GAAP. Except as would not
reasonably be expected to have a Material Adverse Effect, the consummation of
the Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Parent or any Restricted Subsidiary (or any predecessor) is a party or
by which Parent or any Restricted Subsidiary (or any predecessor) is bound.

4.22. No Defaults. No Default or Event of Default has occurred and is
continuing. Neither Parent nor any Subsidiary is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any contract, loan agreement, indenture, mortgage, deed of trust or
other instrument binding on Parent or any Subsidiary or on any properties of
Parent or any Subsidiary, and no event has occurred or condition exists that,
alone or with the giving of notice or the lapse of time or both, could
constitute such a default, except where any of the foregoing, individually or in
the aggregate, has not had and could not reasonably be expected to have a
Material Adverse Effect.

4.23. Properties. (a) Title. Parent and each Restricted Subsidiary has (i) good,
sufficient and marketable title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), (iii) valid licensed rights in (in the case of
licensed interests in Intellectual Property) and (iv) good title to (in the case
of all other personal property) all of their assets reflected in the Historical
Financial Statements or, after the first delivery thereof, in the consolidated
financial statements of Parent most recently delivered pursuant to
Section 5.1(a) or 5.1(b), in each case except for assets

 

83



--------------------------------------------------------------------------------

disposed of since the date of such financial statements in the ordinary course
of business or as otherwise permitted by this Agreement and except for Liens
permitted by Section 6.1 and defects that, individually or in the aggregate, do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of Parent or any Restricted Subsidiary.

(b) Real Estate. (i) Set forth on Schedule 4.23(b)(i) is a true and complete
list, as of the Closing Date, of each Real Estate Asset owned in fee by Parent
or any Restricted Subsidiary and the description thereof, identifying each such
asset that is a Material Real Estate Asset and the proper jurisdiction for the
filing of a Mortgage in respect thereof.

(ii) Set forth on Schedule 4.23(b)(ii) is a true and complete list of all
leases, subleases and assignments of leases, together with all amendments,
modifications, supplements, renewals or extensions thereof, affecting any
Material Real Estate Asset to which Parent or any Restricted Subsidiary is a
party.

(iii) As of the Amendment and Restatement Effective Date, neither Parent nor any
Restricted Subsidiary (A) has received notice, or has knowledge, of any pending
or contemplated condemnation or similar proceeding affecting any Material Real
Estate Asset or any sale or disposition thereof in lieu of condemnation or
(B) except as set forth on Schedule 4.23(b)(iii)(B), is or could be obligated
under any right of first refusal, option or other contractual right to sell,
transfer or otherwise dispose of any Material Real Estate Asset or any interest
therein.

(c) Intellectual Property. Parent and each Restricted Subsidiary owns, or is
licensed to use, all Intellectual Property that is necessary for the conduct of
its business as currently conducted and proposed to be conducted, and without
conflict with the rights of any other Person, except to the extent any such
conflict, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. No Intellectual Property used by Parent or any
Restricted Subsidiary in the operation of its business infringes upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any Intellectual Property owned or used
by Parent or any Restricted Subsidiary is pending or, to the knowledge of Parent
or any Restricted Subsidiary, threatened against Parent or any Restricted
Subsidiary that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect. As of the Amendment and Restatement Effective
Date, all Intellectual Property registered in the United States or used by any
Domestic Subsidiary in the United States and material to the business of any
Credit Party (other than the Intellectual Property owned by Navistar Canada on
the Amendment and Restatement Effective Date) is owned by an IP Subsidiary.

4.24. Senior Indebtedness. The Loans and the other Obligations of the applicable
Credit Parties constitute “Senior Indebtedness” and “Designated Senior
Indebtedness” of such Person under and as defined in the Convertible
Subordinated Notes Indentures. In the event any Credit Party shall at any time
issue or have outstanding any other Subordinated Indebtedness, such Credit Party
shall take all such actions as shall be necessary to cause the Obligations to
constitute “senior indebtedness” and “designated senior indebtedness” (however

 

84



--------------------------------------------------------------------------------

denominated) in respect of such Subordinated Indebtedness and to enable the
Lenders, or an agent on their behalf, to have and exercise any payment blockage
or other remedies available or potentially available to holders of senior
indebtedness under the terms of such Subordinated Indebtedness. Without limiting
the foregoing, the Obligations are hereby designated as “senior indebtedness”
and as “designated senior indebtedness” (however denominated) under and in
respect of any indenture or other agreement or instrument under which any
Subordinated Indebtedness (including the Convertible Subordinated Notes) is
outstanding or by which it is governed and are further given all such other
designations as shall be required under the terms of any such Subordinated
Indebtedness in order that the Lenders, or an agent on their behalf, may have
and exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

4.25. Shy Agreement. (a) Parent has delivered to the Arrangers and the
Administrative Agent a true and complete copy, in all material respects, of the
Shy Settlement Agreement, including any amendment thereto.

(b) Schedule 4.25 sets forth, as of the Closing Date, a true and complete list
of the “Employers”, the “Principal Properties” and the “Restricted Subsidiaries”
(as each such term is defined in the Shy Settlement Agreement) and, in the case
of “Principal Properties”, the exact name of the Person that owns each such
Principal Property and a reasonable description thereof.

4.26. “In the Business of Selling” Inventory. Each Credit Party that owns any
Collateral subject to any Certificate-of-Title Statute (a) holds such Collateral
(other than any such Collateral used by such Credit Party or its Subsidiaries in
the ordinary course of their operations) as Inventory held for sale or lease by
such Credit Party or leased by such Credit Party as lessor, (b) is “in the
business of selling” Inventory of that kind for purposes of the applicability of
UCC Section 9-311(d) and (c) does not engage in the business of leasing
Inventory of that kind.

SECTION 5. AFFIRMATIVE COVENANTS

Until the Term Loan Commitments shall have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, each of Parent and the Borrower covenants and agrees with the
Agents and the Lenders that:

5.1. Financial Statements and Other Reports. Parent and the Borrower will
deliver to the Administrative Agent and, where applicable, to the Lenders:

(a) Annual Financial Statements. Within 90 days after the end of each Fiscal
Year, commencing with the Fiscal Year ending October 31, 2012, the consolidated
balance sheet of Parent and the Subsidiaries as of the end of such Fiscal Year
and the related consolidated statements of operations, comprehensive income
(loss), stockholders’ equity (deficit) and cash flows of Parent and the
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by (i) a report and opinion of KPMG LLP or other
independent registered public accounting firm of national recognized standing,
which report and opinion shall state that such

 

85



--------------------------------------------------------------------------------

consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Parent and the Subsidiaries as of the dates
indicated and the consolidated results of operations and cash flows of Parent
and the Subsidiaries for the periods indicated in accordance with GAAP applied
on a basis consistent with prior years (except as otherwise disclosed in such
financial statements) and shall not be subject to any “going concern” statement
or like qualification or exception or any qualification or exception as to the
scope of such audit and (ii) information historically presented in Exhibit 99.1
of Parent’s Annual Report on Form 10-K;

(b) Quarterly Financial Statements. Within 45 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year, the consolidated balance sheet
of Parent and the Subsidiaries as of the end of such Fiscal Quarter and the
related consolidated statements of operations, comprehensive income (loss),
stockholders’ equity (deficit) and cash flows of Parent and the Subsidiaries for
such Fiscal Quarter (in the case of such statements of operations) and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, in each case setting forth in comparative form, as applicable,
the corresponding figures for the corresponding Fiscal Quarter of the previous
Fiscal Year and the corresponding portion of the previous Fiscal Year, all in
reasonable detail, together with a Financial Officer Certification;

(c) Compliance Certificate. Together with each delivery of the consolidated
financial statements of Parent and the Subsidiaries pursuant to Section 5.1(a)
or 5.1(b), a completed Compliance Certificate executed by a Financial Officer of
Parent, which Compliance Certificate shall (i) include a certification that no
Credit Party is engaged in the business of leasing any goods that are subject to
any Certificate-of-Title Statute and that are of the same kind as any Collateral
and (ii) provide notice if any Credit Party obtains knowledge that the component
of such Credit Party’s business that constitutes the “business of leasing”
exceeds 5% of such Credit Party’s aggregate revenues for such Fiscal Year or
Fiscal Quarter, as the case may be;

(d) Information Regarding Credit Parties. Prompt written notice of any change in
(i) any Credit Party’s legal name, as set forth in its Organizational Documents,
(ii) any Credit Party’s form of organization, (iii) any Credit Party’s
jurisdiction of organization, (iv) the location of the chief executive office of
any Credit Party or (v) any Credit Party’s Federal Taxpayer Identification
Number or state organizational identification number, with each Credit Party
hereby agreeing not to effect or permit any such change unless all filings have
been made under the UCC or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral as contemplated in
the Collateral Documents;

(e) Collateral Verification. Commencing with the Fiscal Year ending October 31,
2013, together with each delivery of the consolidated financial statements of
Parent and the Subsidiaries pursuant to Section 5.1(a), a completed Supplemental
Collateral Questionnaire executed by an Authorized Officer of Parent, together
with all attachments contemplated thereby;

 

86



--------------------------------------------------------------------------------

(f) PATRIOT Act. Promptly following the Administrative Agent’s request therefor,
deliver to the Administrative Agent all documentation and other information that
the Administrative Agent reasonably requests on its behalf or on behalf of any
Lender in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act and the Proceeds of Crime Act;

(g) ERISA. (i) ERISA Events; ERISA Reports. (a) Promptly and in any event within
15 Business Days after Parent, any Restricted Subsidiary or any of their
respective ERISA Affiliates knows that any ERISA Event has occurred which is
reasonably expected to result in a Material Adverse Effect, a statement of a
Financial Officer of Parent describing such ERISA Event and the action, if any,
that Parent, such Restricted Subsidiary or such ERISA Affiliate has taken and
proposes to take with respect thereto, and (b) promptly and in any event within
15 Business Days after the date any records, documents or other information are,
or are required to be, furnished to the PBGC or any other applicable
Governmental Authority with respect to any Employee Benefit Plan pursuant to
Section 4010 of ERISA, a copy of such records, documents and information;

(ii) Plan Terminations. Promptly and in any event within 15 Business Days after
receipt thereof by Parent, any Restricted Subsidiary or any of their respective
ERISA Affiliates, copies of each written notice from the PBGC stating its
intention to terminate any Employee Benefit Plan or to have a trustee appointed
to administer any Employee Benefit Plan;

(iii) Plan Annual Reports. Promptly upon the request of the Administrative
Agent, copies of each Schedule SB or MB, as applicable (Actuarial Information)
to the annual report (Form 5500 Series) with respect to each Employee Benefit
Plan;

(iv) Multiemployer Plan Notices. Promptly and in any event within 15 Business
Days after receipt thereof by Parent, any Restricted Subsidiary or any of their
respective ERISA Affiliates from the sponsor of a Multiemployer Plan, copies of
each written notice concerning (A) the imposition of Withdrawal Liability by any
such Multiemployer Plan, (B) the reorganization or termination, within the
meaning of Title IV of ERISA, of any such Multiemployer Plan or (C) the amount
of liability incurred, or that may be incurred, by Parent, such Restricted
Subsidiary or such ERISA Affiliate in connection with any event described in
clause (A) or (B); and

(v) Other Notices. Promptly and in any event within fifteen Business Days after
receipt thereof by Parent, any Restricted Subsidiary or any of their respective
ERISA Affiliates, copies of such other documents or governmental reports or
filings relating to any Employee Benefit Plan or the Shy Settlement Agreement as
the Administrative Agent may reasonably request, including any documents
described in Section 101(k)(1) of ERISA or any notices described in
Section 101(l)(1) of ERISA that Parent or the Borrower may request with respect
to any Multiemployer Plan; provided, however, that if Parent or the Borrower has
not requested such documents or notices from such administrator or sponsor of
the applicable Multiemployer Plan, Parent or the Borrower shall promptly make a
request for such documents or notices from such administrator or sponsor and
shall provide copies of such documents and notices promptly after receipt
thereof;

 

87



--------------------------------------------------------------------------------

(h) Creditor Reports. Promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of Indebtedness of Parent or any
Restricted Subsidiary pursuant to the terms of any Material Indebtedness and not
otherwise required to be furnished to the Lenders pursuant to any other clause
of this Section 5.1;

(i) Insurance. As soon as available and in any event within 90 days after the
end of each Fiscal Year, a report summarizing the property damage, machinery
breakdown, business interruption and liability insurance coverage (specifying
type, amount and carrier) in effect for Parent and each Restricted Subsidiary
and containing such additional information as the Administrative Agent may
reasonably specify; and

(j) Other Information. Subject to Section 5.6(b), deliver to the Administrative
Agent promptly following the Administrative Agent’s request therefor, such other
information regarding the operations, business affairs and financial condition
of Parent or any Subsidiary, or compliance with the terms of any Credit
Document, as the Administrative Agent may reasonably request (on behalf of
itself or any Lender).

Parent, the Borrower and each Lender acknowledge that certain of the Lenders may
be Public Lenders and, if documents or notices required to be delivered pursuant
to this Section 5.1, Section 5.2 or otherwise are being distributed through the
Platform, any document or notice that Parent or the Borrower has indicated
contains Non-Public Information will not be posted on the portion of the
Platform that is designated for Public Lenders. Parent and the Borrower agree to
clearly designate all information provided to any Agent by or on behalf of any
Credit Party that is suitable to make available to Public Lenders. If Parent or
the Borrower has not indicated whether a document or notice delivered pursuant
to this Section 5.1 or Section 5.2 contains Non-Public Information, the
Administrative Agent reserves the right to post such document or notice solely
on the portion of the Platform that is designated for Lenders that wish to
receive Non-Public Information. Each of Parent and the Borrower hereby
(i) authorizes the Administrative Agent to make the financial statements to be
provided under Section 5.1(a) and (b) above, along with the Credit Documents,
available to Public Lenders and (ii) agrees that at the time such financial
statements are provided hereunder, they shall already have been made available
to holders of its securities. Neither Parent nor the Borrower will request that
any other material be posted to Public Lenders without expressly representing
and warranting to the Administrative Agent in writing that such materials do not
constitute Non-Public Information or that neither Parent nor the Borrower has
outstanding publicly traded securities, including 144A securities. In no event
shall the Administrative Agent post compliance certificates or budgets to Public
Lenders.

Information required to be delivered pursuant to Section 5.1(a) or 5.1(b) shall
be deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on the Platform or shall be available on the website of the
SEC at http://www.sec.gov or on the website of Parent. Information required to
be delivered pursuant to this Section 5.1 or Section 5.2 may also be delivered
by electronic communications pursuant to procedures approved by the
Administrative Agent. Each Lender shall be solely responsible for timely
accessing posted documents and maintaining its copies of such documents.

 

88



--------------------------------------------------------------------------------

5.2. Notices of Material Events. Parent and the Borrower will deliver to the
Administrative Agent prompt written notice of the following after any Authorized
Officer of Parent or the Borrower obtains knowledge thereof:

(a) as soon as possible, but in any event within five Business Days of obtaining
such knowledge, the occurrence of any Default or Event of Default;

(b) (i) any Adverse Proceeding as to which an adverse determination is
reasonably probable and that, if adversely determined, would reasonably be
expected to have a Material Adverse Effect or that in any manner questions the
validity or enforceability of any of the Credit Documents or otherwise directly
involves any of the Credit Documents or the Transactions or (ii) any material
and adverse development in any Adverse Proceeding referred to in clause
(i) above;

(c) the occurrence of any Asset Sale or Insurance/Condemnation Event;

(d) as soon as possible, but in any event within two Business Days of obtained
such knowledge, the occurrence of a Receivables Trigger Event;

(e) any material breach of the terms of, or the occurrence of a default or an
event of default under, any Master Intercompany Agreement to which any Credit
Party is a party, and notice (in reasonable detail) of any written notices
delivered thereunder; or

(f) any event or condition that has had, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

Each notice delivered under this Section 5.2 shall be accompanied by a
certificate of an Authorized Officer of Parent and the Borrower setting forth
the details of the event or development requiring such notice and any action
Parent or any Restricted Subsidiary has taken, is taking or proposes to take
with respect thereto.

5.3. Existence; Conduct of Business. Parent and each Restricted Subsidiary will,
do or cause to be done all things reasonably necessary (a) to preserve, renew
and keep in full force and effect its legal existence and the rights,
qualifications, licenses, permits, franchises, Governmental Authorizations,
rights to Intellectual Property, licenses and permits (except as such would
otherwise reasonably expire, be abandoned or permitted to lapse in the ordinary
course of business), necessary or desirable in the normal conduct of its
business, except to the extent failure to maintain would not reasonably be
expected to have a Material Adverse Effect; provided, however, that the
foregoing shall not prohibit any transaction permitted under Section 6.8; and
(b) to maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except, other than with respect
to legal existence, to the extent such failure to do so would not reasonably be
expected to have a Material Adverse Effect.

5.4. Payment of Taxes. Parent and each Subsidiary will pay or discharge all
material Tax liabilities, before the same shall become delinquent or in default,
except where (a)(i) the validity or amount thereof is being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
and (ii) Parent and each Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, or (b) the failure to make payment
pending such contest would not reasonably be expected to have a Material Adverse
Effect.

 

89



--------------------------------------------------------------------------------

5.5. Maintenance of Properties. (a) Parent and each Restricted Subsidiary will
(i) at all times maintain and preserve all material property necessary to the
normal conduct of its business in satisfactory repair, working order and
condition, ordinary wear and tear excepted and casualty or condemnation
excepted, and (ii) make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements to the Collateral as
necessary in accordance with prudent industry practice in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times, except, in each case, where the failure to do so, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

(b) Parent and each Restricted Subsidiary will take all actions reasonably
necessary to protect all Intellectual Property used or useful in the business of
Parent and the Restricted Subsidiaries, including (i) protecting the secrecy and
confidentiality of the confidential information and trade secrets of Parent and
each Restricted Subsidiary by having and enforcing a policy requiring all
employees, consultants, licensees, vendors and contractors to execute
confidentiality and invention assignment agreements and (ii) taking all actions
reasonably necessary to ensure that none of the trade secrets of Parent or any
Restricted Subsidiary shall fall or has fallen into the public domain, except in
each case where the failure to take any such action, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

5.6. Books and Records; Inspection Rights. (a) Parent and each Restricted
Subsidiary will (i) keep proper books of record and account in accordance with
GAAP in which entries full, true and correct in all material respects are made
of dealings and transactions in relation to its business and activities and
(ii) subject to the limitations in Section 5.6(b), permit the Administrative
Agent (including employees of the Administrative Agent or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent), once
a year, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, including environmental
assessment reports and Phase I or Phase II studies, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times during normal business hours and at the expense of Parent;
provided that following the occurrence of an Event of Default, and so long as
such Event of Default shall be continuing, Parent and each Restricted Subsidiary
shall permit the Administrative Agent or any representative designated by the
Administrative Agent (including employees of the Administrative Agent or any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent) to conduct visits as described above at any time during normal business
hours and on reasonable prior notice as the Administrative Agent may deem
reasonably necessary; provided further that Parent shall be given the
opportunity to be present during any discussions between the Administrative
Agent (or any of its agents) and Parent’s accountants.

(b) Notwithstanding anything to the contrary in this Section 5.6 or
Section 5.1(j), neither Parent nor any Restricted Subsidiary will be required to
disclose, permit the inspection, examination or making of extracts, or
discussion of, any documents, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in

 

90



--------------------------------------------------------------------------------

respect of which disclosure to the Administrative Agent or any Lender (or their
authorized representative) is then prohibited by law or any agreement binding on
Parent or any Restricted Subsidiary, (iii) is subject to attorney-client or
similar privilege that constitutes attorney work-product or (iv) is subject to
confidentiality obligations owed to a third party.

5.7. Compliance with Laws. Parent and each Subsidiary will comply in all
material respects with all laws applicable to it or its property, including
compliance with Environmental Laws, ERISA and other applicable laws relating to
Employee Benefit Plans, the Racketeer Influenced and Corrupt Organizations
Chapter of the Organized Crime Control Act of 1970 and Anti-Terrorism Laws, in
each case (other than Anti-Terrorism Laws) except where the failure to comply,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

5.8. Insurance. Parent and the Restricted Subsidiaries will maintain, with
financially sound and reputable insurance companies insurance in such amounts
and against such risks, as are customarily maintained by similarly situated
companies engaged in the same or similar businesses operating in the same or
similar locations, provided that Parent and the Restricted Subsidiaries may
self-insure as is customary by similarly situated companies engaged in the same
or similar businesses operating in the same or similar locations, except that
with respect to any Collateral, neither Parent nor any Restricted Subsidiary may
self-insure above a reasonable and customary deductible. Parent will deliver to
the Administrative Agent, promptly following request, information in reasonable
and customary detail as to the insurance so maintained. Without limiting the
generality of the foregoing, Parent and the Restricted Subsidiaries will
maintain or cause to be maintained, with financially sound and reputable
insurance companies, flood insurance with respect to each Flood Hazard Property
that is located in a community that participates in the Flood Program, in each
case in compliance with any applicable regulations of the Board of Governors.
Each such policy of insurance maintained by or on behalf of the Credit Parties
shall (a) in the case of liability insurance policies (other than workers’
compensation and other policies for which such endorsements are not customary),
name the Collateral Agent, for the benefit of the Secured Parties, as an
additional insured thereunder and (b) in the case of business interruption and
casualty insurance policies, contain a loss payable clause or endorsement,
reasonably satisfactory in form and substance to the Collateral Agent, that
names the Collateral Agent, for the benefit of the Secured Parties, as the loss
payee thereunder, and shall provide that it shall not be canceled or not renewed
(i) by reason of nonpayment of premium upon not less than 10 days’ prior written
notice thereof by the insurer to the Collateral Agent (giving the Collateral
Agent the right to cure defaults in the payment of premiums) or (ii) for any
other reason upon not less than 30 days’ (or such shorter number of days as may
be agreed to by the Collateral Agent or as may be the maximum number of days
permitted by applicable law) prior written notice thereof by the insurer to the
Collateral Agent.

5.9. Subsidiaries. If any Person becomes a Restricted Subsidiary of Parent (or
any Subsidiary of Parent not theretofore a Designated Subsidiary becomes a
Designated Subsidiary), Parent and the Borrower will, as promptly as
practicable, and in any event within 30 days (or such longer period as the
Administrative Agent may agree to in writing), notify the Administrative Agent
thereof and cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Restricted Subsidiary (if such Restricted Subsidiary is a
Designated Subsidiary) and with respect to any Capital Stock or Indebtedness of
such Restricted Subsidiary owned by any Credit Party.

 

91



--------------------------------------------------------------------------------

5.10. Additional Collateral. Parent and the Borrower will furnish to the
Administrative Agent prompt written notice of (a) the acquisition by any Credit
Party of, or any real property of any Credit Party otherwise becoming, a
Material Real Estate Asset after the Closing Date and (b) the acquisition by any
Credit Party of any other material assets after the Closing Date, other than any
such assets constituting Collateral under the Collateral Documents in which the
Collateral Agent shall have a valid, legal and perfected security interest (with
the priority contemplated by the applicable Collateral Document) upon the
acquisition thereof.

5.11. Further Assurances. Each Credit Party will execute and deliver any and all
further financing statements, instruments, assignments, title certificates, or
other documents or agreements, and take any and all further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents), that may be required under any applicable
law, or that the Administrative Agent may reasonably request, to cause the
Collateral and Guarantee Requirement to be and remain satisfied at all times or
otherwise to effectuate the provisions of the Credit Documents, all at the
expense of the Credit Parties. Each Credit Party will provide to the
Administrative Agent, from time to time, upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Collateral Documents.

5.12. Maintenance of Ratings. Parent will use commercially reasonable efforts to
maintain continuously a public corporate family rating from Moody’s and a public
corporate credit rating from S&P, in each case in respect of Parent, and a
public credit rating from each of Moody’s and S&P in respect of the Borrower’s
senior secured debt.

5.13. Maintenance of Status as Senior Indebtedness. Each Credit Party will at
all times cause the Obligations to constitute “Senior Indebtedness” and
“Designated Senior Indebtedness” under and as defined in the Convertible
Subordinated Notes Indentures. In the event any Credit Party shall at any time
issue or have outstanding any other Subordinated Indebtedness, such Credit Party
shall take all such actions as shall be necessary to cause the Obligations to
constitute “senior indebtedness” and “designated senior indebtedness” (however
denominated) in respect of such Subordinated Indebtedness and to enable the
Lenders, or an agent on their behalf, to have and exercise any payment blockage
or other remedies available or potentially available to holders of senior
indebtedness under the terms of such Subordinated Indebtedness.

5.14. Cooperation with Syndication Efforts. In connection with the syndication
of the term loan credit facility provided herein, Parent and the Borrower will
comply with their covenants to assist and cooperate with the syndication thereof
as separately agreed by Parent, the Borrower and the Arrangers.

5.15. Use of Proceeds. The Borrower will not use, directly or indirectly, or
otherwise make available any portion of the proceeds of any Loan to (i) make any
payments to any officer or employee of a Governmental Authority, or any Person
controlled by a Governmental Authority, or any political party, official of a
political party, candidate for political

 

92



--------------------------------------------------------------------------------

office, or anyone else acting in an official capacity, in order to obtain,
retain or direct business or obtain any improper advantage, in violation of the
United States Foreign Corrupt Practices Act of 1977, (ii) fund or facilitate any
activities of or business with any Person or country, region or territory that
is the subject of United States sanctions administered by OFAC or (iii) violate
any Anti-Corruption Law.

SECTION 6. NEGATIVE COVENANTS

Until the Term Loan Commitments shall have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, each Parent and the Borrower covenants and agrees with the
Agents and the Lenders that:

6.1. Limitation on Liens. Neither Parent nor any of its Restricted Subsidiaries
will create, incur, assume or suffer to exist any Liens upon any of their
respective properties or assets (including, without limitation, any asset in the
form of the right to receive payments, fees or other consideration or benefits)
whether owned on the Closing Date or acquired after the Closing Date, other
than:

(a) Liens created under the Credit Documents;

(b) Permitted Liens;

(c) Liens (including extensions, replacements and renewals thereof) in respect
of Acquired Indebtedness permitted by this Agreement; provided that the Liens in
respect of such Acquired Indebtedness secured such Acquired Indebtedness at the
time of the incurrence of such Acquired Indebtedness and such Liens and the
Acquired Indebtedness were not incurred by Parent, any of its Restricted
Subsidiaries or by the Person subject to the transaction described in the
definition of the term “Acquired Indebtedness” or from whom the assets were
acquired in connection with, or in anticipation of, the incurrence of such
Acquired Indebtedness by Parent or any of its Restricted Subsidiaries, and
provided further that such Liens in respect of such Acquired Indebtedness do not
extend to or cover any property or assets of Parent or of any Restricted
Subsidiary of Parent other than the property or assets that secured the Acquired
Indebtedness prior to the time such Indebtedness became Acquired Indebtedness of
Parent or any of its Restricted Subsidiaries;

(d) Liens on Receivables and other assets referred to in the definition of the
term “Qualified Securitization Transaction” granted in connection with any
Qualified Securitization Transaction;

(e) Liens arising from claims of holders of Indebtedness against funds held in a
defeasance trust for the benefit of such holders; and

(f) Liens (i) on property or assets of Parent or any Restricted Subsidiary of
Parent securing Indebtedness incurred by such Person pursuant to Section 6.2(c),
(ii) on cash or Cash Equivalents, or on property or assets of Parent or any
Restricted Subsidiary of Parent, securing Indebtedness incurred by such Person
pursuant to Section 6.2(g) and (iii) on property or assets of any Foreign
Subsidiary of Parent securing Indebtedness incurred by such Person pursuant to
Section 6.2(y).

 

93



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, neither Parent nor any of its
Restricted Subsidiaries (nor, in the case of clause (ii) or (v) below, any of
its Unrestricted Subsidiaries) will create, incur, assume or suffer to exist:

(i) any Liens securing any Indebtedness or other obligations incurred under the
terms of the ABL Loan Documents unless the property or assets subject thereto
constitute ABL Collateral;

(ii) any Liens on any Shy Principal Properties, or on any Capital Stock of, or
any Shy Restricted Indebtedness issued by, any Shy Restricted Subsidiary, except
any Lien otherwise permitted by this Section 6.1 if, under the terms of the Shy
Settlement Agreement, such Lien may be created, incurred, assumed or suffered to
exist without any requirement that any obligation under the Shy Settlement
Agreement (including any obligation under the Health Benefit Program or the
Basic Life Insurance Program (each such term as defined in the Shy Settlement
Agreement)) be secured on an equal and ratable basis;

(iii) any Liens (other than Liens created by the Credit Documents) on any
Capital Stock of NFC securing obligations of Parent or any of its Restricted
Subsidiaries;

(iv) any Liens securing the obligations of Parent or the Borrower under the
Parent Guarantee Agreement or the Support Agreement; or

(v) any Liens on any assets of any Subsidiary of Parent securing any
Indebtedness of Parent or any Restricted Subsidiary of Parent (other than Liens
securing Indebtedness in respect of which such Subsidiary is the direct
obligor), except to the extent the guarantee arising from such Liens would be
permitted by Section 6.2, including the last sentence thereof.

6.2. Limitation on Incurrence of Indebtedness. Neither Parent nor any of its
Restricted Subsidiaries will incur, directly or indirectly, any Indebtedness,
except:

(a) Indebtedness of Parent or the Borrower, if immediately after giving effect
to the incurrence of such Indebtedness and the receipt and application of the
net proceeds thereof, the Consolidated Cash Flow Ratio of Parent for the most
recent period of four full Fiscal Quarters for which quarterly or annual
financial statements have been delivered pursuant to Section 5.1(a) or 5.1(b)
next preceding the incurrence of such Indebtedness would be greater than 2.0 to
1.0;

(b) Indebtedness outstanding on the Senior Notes Issue Date or incurred pursuant
to Section 3.10(a) of the Senior Notes Indenture prior to the Closing Date (or
that is Indebtedness incurred to renew, extend, refinance or refund Indebtedness
outstanding on the Senior Notes Issue Date (or Indebtedness incurred pursuant to
Section 3.10(a) of the Senior Notes Indenture prior to the Closing Date) and
that satisfies the requirements of clause (m) of this Section with respect
thereto), in each case that is outstanding on the Closing Date;

(c) Indebtedness of Parent or any Restricted Subsidiary of Parent under Credit
Facilities (which, for the avoidance of doubt, shall include Indebtedness
incurred pursuant to this

 

94



--------------------------------------------------------------------------------

Agreement) in an aggregate amount at any one time outstanding pursuant to this
clause (c) not to exceed the greater of (i) $200,000,000 or (ii) the sum of
(A) 85.0% of the total book value of accounts receivable and (B) 60% of the
total book value of inventory of Parent and its Restricted Subsidiaries, in each
case as reflected on Parent’s and its Restricted Subsidiaries’ most recent
consolidated financial statements prepared in accordance with GAAP and delivered
pursuant to Section 5.1(a) or 5.1(b); provided that the amount in clause (ii) of
this clause (c) shall not exceed $1,000,000,000;

(d) Indebtedness owed by Parent to any Restricted Subsidiary of Parent or
Indebtedness owed by a Restricted Subsidiary of Parent to Parent or a Restricted
Subsidiary of Parent; provided that upon either (i) the transfer or other
disposition by such Restricted Subsidiary or Parent of any Indebtedness so
permitted under this clause (d) to a Person other than Parent or another
Restricted Subsidiary of Parent or (ii) the issuance, sale, transfer or other
disposition of shares of Capital Stock (other than directors’ qualifying shares)
or other ownership interests (including by consolidation or merger) of such
Restricted Subsidiary to a Person other than Parent or another such Restricted
Subsidiary of Parent, the provisions of this clause (d) shall no longer be
applicable to such Indebtedness and such Indebtedness shall be deemed to have
been incurred at the time of any such issuance, sale, transfer or other
disposition, as the case may be;

(e) Indebtedness of Parent or any of its Restricted Subsidiaries under any Hedge
Agreement in each case incurred in the ordinary course of business to (i) hedge
or mitigate risks to which Parent or any Restricted Subsidiary has actual
exposure or (ii) effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of Parent or any
Restricted Subsidiary;

(f) Acquired Indebtedness, if either (i) Parent would be permitted to incur at
least $1.00 of additional Indebtedness pursuant to clause (a) above after giving
pro forma effect to the relevant transaction described in the definition of the
term “Acquired Indebtedness” and incurrence of such Acquired Indebtedness or
(ii) (A) Parent’s Consolidated Cash Flow Ratio for the most recent period of
four full Fiscal Quarters for which financial statements have been delivered
pursuant to Section 5.1(a) or 5.1(b) after giving pro forma effect to such
relevant transaction and incurrence of such Acquired Indebtedness as of the
beginning of such period would be greater than (B) Parent’s Consolidated Cash
Flow Ratio for such period immediately prior to, and without giving pro forma
effect to, such transaction and incurrence of such Acquired Indebtedness;

(g) Indebtedness incurred by Parent or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including, without limitation, letters of
credit in response to worker’s compensation claims or self-insurance;

(h) Indebtedness arising from agreements of Parent or any of its Restricted
Subsidiaries providing for adjustment of purchase price, earn-out or other
similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or a Subsidiary of Parent;

 

95



--------------------------------------------------------------------------------

(i) obligations in respect of performance and surety bonds and completion
guarantees provided by Parent or any of its Restricted Subsidiaries in the
ordinary course of business;

(j) Indebtedness consisting of notes issued to employees, officers or directors
in connection with the redemption or repurchase of Capital Stock held by such
Persons in an aggregate amount not in excess of $2,500,000 at any time
outstanding;

(k) Indebtedness consisting of take-or-pay obligations contained in supply
agreements entered into by Parent or its Restricted Subsidiaries in the ordinary
course of business;

(l) the guarantee by Parent or any of its Restricted Subsidiaries of
Indebtedness of Parent or any Restricted Subsidiary permitted to be incurred
under another provision of this Section;

(m) Indebtedness incurred to renew, extend, refinance or refund (collectively
for purposes of this clause (m) to “refund”) any Indebtedness incurred pursuant
to clause (a), (b) or (f) above, this clause (m) or clause (o) below (including
any successive refundings); provided that:

(i) such Indebtedness does not exceed the principal amount (or accreted amount,
if less) of the Indebtedness so refunded plus the amount of any premium required
to be paid in connection with such refunding pursuant to the terms of the
Indebtedness refunded or the amount of any premium reasonably determined by
Parent as necessary to accomplish such refunding by means of a tender offer,
exchange offer or privately negotiated repurchase, plus the expenses of Parent
or such Restricted Subsidiary incurred in connection therewith, and

(ii) (A) in the case of any refunding of Indebtedness that is pari passu with
the Obligations or any Obligations Guarantee, such refunding Indebtedness is
made pari passu with or subordinate in right of payment to the Obligations or
such Obligations Guarantee, as the case may be, and, in the case of any
refunding of Indebtedness that is subordinate in right of payment to the
Obligations or any Obligations Guarantee, such refunding Indebtedness is
subordinate in right of payment to the Obligations or such Obligations
Guarantee, as the case may be, on terms no less favorable to the Lenders than
those contained in the Indebtedness being refunded,

(B) the refunding Indebtedness by its terms, or by the terms of any agreement or
instrument pursuant to which such Indebtedness is issued, does not have an
Average Life that is less than the remaining Average Life of the Indebtedness
being refunded (in the event that any portion of such refunding Indebtedness has
a scheduled maturity prior to the latest Maturity Date in effect at the time of
incurrence of such refunding Indebtedness); provided that (1) the refunding
Indebtedness shall not require or permit any repayment, prepayment, redemption,
defeasance or other retirement (including pursuant to any required offer to
purchase to be made by Parent or any of its Restricted Subsidiaries) of such
Indebtedness (except any of the foregoing at the option

 

96



--------------------------------------------------------------------------------

of the issuer thereof) prior to the earlier of (x) the final stated maturity of
the Indebtedness being refunded and (y) the first anniversary of the latest
Maturity Date in effect at the time of the incurrence of such refunding
Indebtedness and (2) refunding Indebtedness incurred in respect of the
Convertible Subordinated Notes shall not have a final stated maturity date
earlier than, and shall not require any repayment, prepayment, redemption,
defeasance or other retirement (including pursuant to any required offer to
purchase to be made by Parent or any of its Restricted Subsidiaries) prior to,
91 days after the latest Maturity Date in effect at the time of such incurrence,
other than, in the case of clauses (1) and (2), a repayment, prepayment,
redemption, defeasance or other retirement at the option of the holder of such
Indebtedness (including pursuant to a required offer to purchase made by Parent
or any of its Restricted Subsidiaries) which is conditioned upon a “change of
control” of Parent or an “asset sale”, so long as any rights of the holder
thereof upon the occurrence of such a change of control or asset sale event are
subject to the prior payment in full of all Obligations, and

(C) Indebtedness of a Restricted Subsidiary (other than the Borrower in the case
of a refunding of Indebtedness of the Borrower) may not be incurred to refund
any Indebtedness of Parent or the Borrower;

(n) Indebtedness of Parent under the Senior Notes, the Cook County Loan
Agreement and the IFA Loan Agreement outstanding on the Closing Date and the
related guarantees thereof by the Borrower outstanding on the Closing Date;

(o) Indebtedness of Parent under the Convertible Subordinated Notes outstanding
on the Closing Date and any obligations of Parent with respect to any hedging
and other arrangements entered into by Parent to increase the effective
conversion premium with respect to such Convertible Subordinated Notes;

(p) the consummation of any Qualified Securitization Transaction;

(q) Attributable Indebtedness relating to any Sale/Leaseback Transaction with
respect to the purchase of tooling and related manufacturing equipment in the
ordinary course of business, provided that (i) in the case of such Attributable
Indebtedness outstanding on the Closing Date, the aggregate amount thereof
outstanding at any time shall not exceed $85,000,000 and (ii) in the case of
such Attributable Indebtedness incurred after the Closing Date in respect of
tooling and related manufacturing equipment owned by Parent or any Restricted
Subsidiary on the Closing Date, the aggregate amount thereof outstanding at any
time shall not exceed $25,000,000;

(r) the incurrence by Parent or any Restricted Subsidiary of Indebtedness
(including Capitalized Lease Obligations) to finance the purchase, lease or
improvement of property (real or personal) or equipment (whether through the
direct purchase of assets or the Capital Stock of any Person owning such assets)
in an aggregate principal amount outstanding at any time not to exceed
$75,000,000;

 

97



--------------------------------------------------------------------------------

(s) the accrual of interest, accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, and the payment of dividends on Disqualified
Capital Stock or Preferred Stock in the form of additional shares of the same
class of Disqualified Capital Stock or Preferred Stock; provided in each such
case that the amount thereof is included in Consolidated Fixed Charges of Parent
as accrued;

(t) Indebtedness under the Support Agreement and the Master Intercompany
Agreements;

(u) Indebtedness consisting of guarantees by Parent of obligations with respect
to the Financial Services Segment in Mexico; provided that the aggregate amount
of such guarantees shall not exceed $112,000,000 at any time outstanding;

(v) Indebtedness of Parent or any Restricted Subsidiary arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently (except in the case of daylight overdrafts) drawn
against insufficient funds in the ordinary course of business; provided,
however, that such Indebtedness is extinguished within five business days after
incurrence;

(w) unsecured Indebtedness of Parent, the Borrower or any Guarantor Subsidiary
that is subordinated in right of payment to the Obligations or the Obligations
Guarantee of such Person, as applicable, on subordination terms customary for
high yield senior subordinated notes, not to exceed in the aggregate
$200,000,000 at any time outstanding; provided that such Indebtedness shall not
require or permit any repayment, prepayment, redemption, defeasance or other
retirement (including pursuant to any required offer to purchase to be made by
Parent, the Borrower or any Guarantor Subsidiary) of such Indebtedness (except
any of the foregoing at the option of the issuer thereof) prior to the first
anniversary of the latest Maturity Date in effect at the time of the incurrence
of such Indebtedness, other than a repayment, prepayment, redemption, defeasance
or other retirement at the option of the holder of such Indebtedness (including
pursuant to a required offer to purchase made by Parent or any of its Restricted
Subsidiaries) which is conditioned upon a “change of control” of Parent or an
“asset sale”, so long as any rights of the holder thereof upon the occurrence of
such a change of control or asset sale event are subject to the prior payment in
full of all Obligations;

(x) Indebtedness consisting of guarantees of Indebtedness in lieu of capital
contributions, purchases of Capital Stock or other Investments; provided that
such guarantee constitutes (i) a Restricted Payment permitted pursuant to
Section 6.3(a) or Section 6.3(b)(xiv) or (ii) a Permitted Investment pursuant to
clause (o) or (p) of the definition of “Permitted Investments” and in each case
such guarantee reduces the amounts available to make other Restricted Payments
or Permitted Investments, as the case may be;

(y) Indebtedness of any Foreign Subsidiary incurred for working capital in the
ordinary course of business;

(z) Indebtedness of Parent or any of its Restricted Subsidiaries not otherwise
permitted to be incurred pursuant to clauses (a) through (y) of this Section,
which, together with any other outstanding Indebtedness incurred pursuant to
this clause (z), has an aggregate principal amount not in excess of $125,000,000
at any time outstanding; and

 

98



--------------------------------------------------------------------------------

(aa) Indebtedness under any Permitted Receivables Financing.

For purposes of determining compliance with this Section, in the event that an
item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (aa) above, Parent shall, in its
sole discretion, classify such item of Indebtedness and may divide and classify
such Indebtedness in more than one of the types of Indebtedness described, and
may later reclassify any item of Indebtedness described in clauses (a) through
(aa) (provided that at the time of reclassification it meets the criteria in
such category or categories). In addition, for purposes of determining any
particular amount of Indebtedness under this Section, guarantees, Liens or
letter of credit obligations supporting Indebtedness otherwise included in the
determination of such particular amount shall not be included so long as
incurred by a Person that could have incurred such Indebtedness.

For purposes of determining compliance with any dollar-denominated restriction
on the incurrence of Indebtedness denominated in a foreign currency, the
dollar-equivalent principal amount of such Indebtedness incurred pursuant
thereto shall be calculated based on the relevant currency exchange rate in
effect on the date that such Indebtedness was incurred.

If Indebtedness is secured by a letter of credit that serves only to secure such
Indebtedness, then the total amount deemed incurred and outstanding shall be
equal to the greater of (a) the principal amount of such Indebtedness and
(b) the amount that may be drawn under such letter of credit.

Notwithstanding anything herein to the contrary:

(i) no Restricted Subsidiary of Parent will, directly or indirectly, assume or
guarantee any Indebtedness of Parent or the Borrower, other than (A) guarantees
by the Borrower of Indebtedness of Parent under the Senior Notes, the Cook
County Loan Agreement or the IFA Loan Agreement, (B) guarantees by such
Restricted Subsidiary of Indebtedness of the Borrower incurred pursuant to
clause (c), clause (w) or, so long as the aggregate principal amount of such
Indebtedness does not exceed $50,000,000, clause (z) above or, so long as such
Indebtedness is incurred under the ABL Credit Agreement (or any permitted
renewal, extension, refinancing, replacement or refunding thereof), clause
(g) above, (C) guarantees by such Restricted Subsidiary existing on the Closing
Date and permitted under Section 6.2(b) and (D) guarantees by such Restricted
Subsidiary of other Indebtedness, provided that (x) the aggregate principal
amount of all Indebtedness of Parent or the Borrower that is guaranteed by
Restricted Subsidiaries pursuant to clauses (C) and (D) shall not exceed
$35,000,000 at any time outstanding and (y) after giving effect to all such
guarantees, no such Restricted Subsidiary shall, or shall be required to,
guarantee the Senior Notes, the Cook County Loan Agreement or the IFA Loan
Agreement;

(ii) no Restricted Subsidiary of Parent (other than, in the case of the Support
Agreement, the Borrower) will, directly or indirectly, assume, guarantee or
otherwise incur any obligations under the Parent Guarantee Agreement or the
Support Agreement or, except under the Master Intercompany Agreements, otherwise
assume or guarantee any Indebtedness of NFC, the Mexican Finance Subsidiary or
any of their respective Subsidiaries;

 

99



--------------------------------------------------------------------------------

(iii) (A) all Indebtedness owing by a Credit Party to Parent or any Restricted
Subsidiary of Parent shall be unsecured and subordinated in right of payment to
the Obligations pursuant to the terms of the Intercompany Subordination
Agreement, and (B) in the case of any guarantee by Parent or any Restricted
Subsidiary of Parent of Indebtedness of Parent or any Restricted Subsidiary of
Parent, if such Indebtedness is subordinated in right of payment to the
Obligations, such guarantee must also be subordinated in right of payment to the
Obligations on terms no less favorable to the Lenders than those contained in
such Indebtedness; and

(iv) none of (A) NFC or any of its Subsidiaries, (B) the Mexican Finance
Subsidiary or any of its Subsidiaries, (C) any Subsidiary of Parent that is a
CFC or a CFC Holding Company or (D) solely with respect to the Senior Notes, the
Cook County Loan Agreement, the IFA Loan Agreement and the ABL Credit Agreement
(and any renewal, extension, refinancing, replacement or refunding of any of the
foregoing), any other Unrestricted Subsidiary will, directly or indirectly,
guarantee any Indebtedness of Parent or any Restricted Subsidiary (other than,
in the case of a CFC or CFC Holding Company, another CFC or CFC Holding Company)
unless such Subsidiary shall have become a Guarantor Subsidiary by executing and
delivering a supplement to the Guarantee and Collateral Agreement, in the form
specified therein, and shall have otherwise satisfied the Collateral and
Guarantee Requirement.

6.3. Limitation on Restricted Payments. (a) Neither Parent nor any of its
Restricted Subsidiaries will, directly or indirectly:

(i) declare or pay any dividend, or make any distribution of any kind or
character (whether in cash, property or securities), in respect of any class of
its Capital Stock or to the holders thereof in their capacity as stockholders,
excluding any (A) dividend or distributions payable solely in shares of its
Qualified Capital Stock or in options, warrants or other rights to acquire its
Qualified Capital Stock or (B) in the case of any Restricted Subsidiary of
Parent, dividends or distributions payable to Parent or a Restricted Subsidiary
of Parent on a pro rata basis to all holders of the Capital Stock of such
Restricted Subsidiary;

(ii) purchase, redeem or otherwise acquire or retire for value shares of Capital
Stock of Parent, or any options, warrants or rights to purchase or acquire
shares of Capital Stock of Parent, excluding any Indebtedness that is
convertible into, or exchangeable for, Capital Stock of Parent and excluding any
such shares of Capital Stock, options, warrants or rights which are owned by
Parent or a Restricted Subsidiary of Parent;

(iii) make any Investment (other than a Permitted Investment); or

(iv) repay, prepay, redeem, defease, repurchase, retire or otherwise acquire or
retire for value, prior to the scheduled final maturity, repayment or sinking
fund payment, the Senior Notes or any Indebtedness (other than Indebtedness
permitted under Section 6.2(d)) which is subordinate in right of payment to any
Obligations or any Obligations Guarantee (other than the redemption, defeasance,
repurchase, retirement or other acquisition or retirement, in each case within
one year of the date of the scheduled final maturity, repayment or sinking fund
payment of such Indebtedness) (each of the transactions described in clauses (i)
through (iv) of this Section 6.3(a) (other than any exception to any such
clause) being a “Restricted Payment”);

 

100



--------------------------------------------------------------------------------

if at the time thereof:

(A) a Default or an Event of Default shall have occurred and be continuing, or

(B) upon giving effect to such Restricted Payment, Parent could not incur at
least $1.00 of additional Indebtedness pursuant to Section 6.2(a), or

(C) upon giving effect to such Restricted Payment, the aggregate of all
Restricted Payments made on or after the Closing Date exceeds the sum (without
duplication) of:

(1) 50% of cumulative Consolidated Net Income of Parent (or, in the case
cumulative Consolidated Net Income of Parent shall be negative, less 100% of
such deficit) for the period (treated as a single accounting period) from
August 1, 2012 through the last day of Parent’s most recently ended Fiscal
Quarter for which financial statements have been delivered pursuant to
Section 5.1(a) or 5.1(b); plus

(2) 100% of the aggregate Net Proceeds and the fair market value of marketable
securities received by Parent after the Closing Date from the issuance of
Qualified Capital Stock of Parent and warrants, rights or options on Qualified
Capital Stock of Parent (other than in respect of any such issuance to a
Subsidiary of Parent) and the principal amount of Indebtedness of Parent or any
Restricted Subsidiary of Parent (other than (x) the Senior Notes, (y) any
Indebtedness that is subordinate in right of payment to any Obligations or any
Obligations Guarantee (including the Convertible Subordinated Notes) or (z) any
Indebtedness owed by Parent or any Restricted Subsidiary of Parent to Parent or
any Subsidiary of Parent) that has been converted into or exchanged for
Qualified Capital Stock of Parent after the Closing Date; plus

(3) in the case of the disposition or repayment of any Investment constituting a
Restricted Payment made after the Closing Date, an amount equal to the return of
capital with respect to such Investment, less the cost of the disposition of
such Investment (including any payments made on guarantees constituting
Investments); plus

(4) 100% of the aggregate Net Proceeds received after the Closing Date from
Unrestricted Subsidiaries (other than NFC or Navistar Financial Mexico)
resulting from the receipt of cash dividends or other similar cash distributions
or payments, repayments of loans or advances or other transfers of assets or
proceeds from the disposition of Capital Stock, in each case to Parent or any
Restricted Subsidiary from, or with respect to, interests in Unrestricted
Subsidiaries (other than NFC or Navistar Financial Mexico); provided that any
such amounts included in this subclause (4) shall not be included in
Consolidated Net Income of Parent for purposes of subclause (1) above; plus

 

101



--------------------------------------------------------------------------------

(5) the portion (proportionate to Parent’s equity interest in such Subsidiary)
of the fair market value of the net assets of an Unrestricted Subsidiary at the
time such Unrestricted Subsidiary is designated a Restricted Subsidiary not to
exceed the amount of Investments made by Parent or any Restricted Subsidiary
(and treated as a Restricted Payment) in such Unrestricted Subsidiary.

For purposes of determining the amount available for or expended for Restricted
Payments under this clause (C), property other than cash shall be valued at its
fair market value and shall be valued in good faith and set forth in a
certificate of an Authorized Officer delivered to the Administrative Agent when
the fair market value of such property exceeds $25,000,000.

(b) Notwithstanding the foregoing, the provisions set forth in paragraph
(a) above will not prohibit:

(i) any dividend on any class of Capital Stock of Parent paid within 60 days
after the declaration thereof if, on the date when such dividend was declared,
Parent could have paid such dividend in accordance with the provisions of this
Agreement;

(ii) the renewal, extension, refunding or refinancing of any Indebtedness
otherwise permitted pursuant to Section 6.2;

(iii) the exchange or conversion of any Indebtedness of Parent or any of its
Restricted Subsidiaries for or into Qualified Capital Stock of Parent;

(iv) so long as no Default or Event of Default has occurred and is continuing,
any Investment made in exchange for or out of the Net Proceeds of a
substantially concurrent sale or a sale within 60 days preceding such Investment
(other than to a Subsidiary of Parent) of Qualified Capital Stock of Parent;
provided that the proceeds of such sale of Qualified Capital Stock shall not be
(and have not been) included in clause (C) of paragraph (a) above;

(v) the redemption, repurchase, retirement or other acquisition of any Capital
Stock of Parent or the payment of any dividend or other distribution in respect
of any class of its Capital Stock in exchange for or out of the Net Proceeds of
the substantially concurrent sale or a sale within 60 days preceding such
redemption, repurchase, retirement, other acquisition, dividend or other
distribution (other than to a Subsidiary of Parent) of Qualified Capital Stock
of Parent; provided that the proceeds of such sale of Qualified Capital Stock
shall not be (and have not been) included in clause (C) of paragraph (a) above;

(vi) so long as no Event of Default has occurred and is continuing, the
repayment, prepayment, redemption, defeasance, repurchase, retirement or other
acquisition of any subordinated Indebtedness of Parent, the Borrower or a
Guarantor Subsidiary in exchange for or out of the Net Proceeds of the
substantially concurrent sale or a sale within 60 days preceding such repayment,
prepayment, redemption, defeasance, repurchase, retirement or other acquisition
(other than to a Subsidiary of Parent) of Qualified Capital Stock of Parent;
provided that the proceeds of such sale of Qualified Capital Stock shall not be
(and have not been) included in clause (C) of paragraph (a) above;

 

102



--------------------------------------------------------------------------------

(vii) cash payments (A) made with respect to the hedging arrangements entered
into by Parent or any of its Restricted Subsidiaries to increase the effective
conversion premium of the Convertible Subordinated Notes, (B) made to net share
settle Convertible Subordinated Notes in an amount not to exceed the principal
amount thereof or (C) made in lieu of the issuance of fractional shares in
connection with the conversion of the Convertible Subordinated Notes;

(viii) the declaration and payment of dividends to holders of any class of
Disqualified Capital Stock of Parent or a Restricted Subsidiary of Parent or
Preferred Stock of any Restricted Subsidiary of Parent issued after the Closing
Date; provided that such Disqualified Capital Stock or Preferred Stock was
issued in accordance with Section 6.2 and such dividends constitute Consolidated
Fixed Charges;

(ix) so long as no Event of Default has occurred and is continuing, any purchase
or redemption or other retirement for value of Capital Stock of Parent
(including purchases of stock from current or former employees, employees’
spouses, estates or estate planning vehicles in accordance with the terms of
employee stock purchase plans) pursuant to any shareholders agreement,
management agreement or employee stock option agreement in accordance with the
provisions of any such arrangement in an amount in any calendar year not to
exceed $5,000,000 (with unused amounts in any calendar year carried over to
succeeding years subject to a maximum of $15,000,000 in any calendar year);

(x) repurchases of Capital Stock deemed to occur upon the exercise of stock
options or warrants if such Capital Stock represents a portion of the exercise
price thereof or tax withholding related to the exercise of stock options or
warrants in connection with the vesting of restricted stock;

(xi) payments not to exceed $10,000,000 per annum in the aggregate to enable
Parent to make payments to holders of its Capital Stock in lieu of issuance of
fractional shares of its Capital Stock;

(xii) so long as no Event of Default has occurred and is continuing, the
redemption of any other stock purchase rights under a rights plan in an
aggregate amount not to exceed $2,500,000;

(xiii) so long as no Event of Default has occurred and is continuing,
Investments in Permitted Joint Ventures and designations of Restricted
Subsidiaries as Unrestricted Subsidiaries; provided that, after giving pro forma
effect to such Investment or designation, Parent could incur at least $1.00 of
additional Indebtedness pursuant to Section 6.2(a); and

(xiv) if no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof, any other Restricted Payment which,
together with all other Restricted Payments made pursuant to this clause (xiv),
does not to exceed $50,000,000 in aggregate since the Closing Date.

 

103



--------------------------------------------------------------------------------

Each Restricted Payment described in clauses (i), (vii), (ix) and (xiii) of this
paragraph (b) shall be taken into account (and the Restricted Payments described
in the remaining clauses shall not be taken into account) for purposes of
computing the aggregate amount of all Restricted Payments made pursuant to
clause (C) of paragraph (a) above.

For purposes of determining compliance with this Section, in the event that a
proposed Restricted Payment (or portion thereof) meets the criteria of more than
one of the categories of Restricted Payments described in clauses (i) through
(xiv) of paragraph (b) above, or is entitled to be incurred pursuant to
paragraph (a) above, Parent will be entitled to classify such Restricted Payment
(or portion thereof) on the date of its making in any manner that complies with
this Section 6.3.

(c) Notwithstanding anything herein to the contrary:

(i) neither Parent nor any of its Restricted Subsidiaries will, directly or
indirectly, repay, prepay, redeem, defease, repurchase, retire or otherwise
acquire for value any Indebtedness that is subordinated in right of payment to
any Obligations or any Obligations Guarantee (other than Indebtedness permitted
under Section 6.2(d)) other than (A) with the Net Proceeds of the substantially
concurrent sale or a sale within 60 days preceding such repayment, prepayment,
redemption, defeasance, repurchase, retirement or other acquisition (other than
to a Subsidiary of Parent) of Qualified Capital Stock of Parent, (B) pursuant to
a refunding or refinancing of such Indebtedness permitted under Section 6.2,
(C) as permitted under clause (vii) of paragraph (b) above or (D) to the extent
that such repayment, prepayment, redemption, defeasance, repurchase, retirement
or other acquisition for value does not constitute a Restricted Payment because
it is made within one year of the date of the scheduled final maturity of such
Indebtedness, repayment or sinking fund payment of such Indebtedness;

(ii) no Guarantor Subsidiary will, directly or indirectly, (A) declare or pay
any dividend, or make any distribution of any kind or character, to Parent or
the Borrower payable in any property or assets of such Guarantor Subsidiary
(other than cash, Cash Equivalents or shares of its Qualified Capital Stock) or
(B) purchase, redeem or otherwise acquire or retire for value shares of Capital
Stock of the Borrower or shares of Capital Stock of such Guarantor Subsidiary
held by Parent or the Borrower, in each case with any property or assets of such
Restricted Subsidiary (other than cash, Cash Equivalents or shares of its
Qualified Capital Stock);

(iii) (A) no Subsidiary of Parent (other than the Borrower) will, directly or
indirectly, assume or guarantee any obligations of Parent, the Borrower or any
other Shy Obligor under the Shy Settlement Agreement (including any obligations
under the Health Benefit Program or the Basic Life Insurance Program (each such
term as defined in the Shy Settlement Agreement)), provided that Unrestricted
Subsidiaries may guarantee such obligations of Parent, the Borrower or any other
Shy Obligor in an aggregate amount not to exceed $10,000,000 at any time, (B) no
Subsidiary of Parent

 

104



--------------------------------------------------------------------------------

will, directly or indirectly, assume or guarantee any Indebtedness of Parent or
any Restricted Subsidiary of Parent, except as permitted by Section 6.2,
including the last sentence thereof, and (C) no Restricted Subsidiary of Parent
(other than, in the case of the Support Agreement, the Borrower) will, directly
or indirectly, assume, guarantee or otherwise incur any obligations under the
Parent Guarantee Agreement or the Support Agreement or, except under the Master
Intercompany Agreements, otherwise assume or guarantee any Indebtedness of NFC,
the Mexican Finance Subsidiary or any of their respective Subsidiaries;

(iv) no Guarantor Subsidiary will sell, transfer, lease or otherwise dispose of
(including pursuant to any Permitted Investment or any Restricted Payment) any
property or asset to Parent, the Borrower or any other Shy Obligor, other than
cash, Cash Equivalents, shares of its Qualified Capital Stock and inventory and
equipment in the ordinary course of business and, to the extent permitted by
Section 6.8(c)(ii), mergers or consolidations of any Shy Obligor with or into
any Shy Obligor;

(v) neither Parent nor the Borrower will make any Material Acquisition (it being
understood that a Material Acquisition made by a Subsidiary of Parent or the
Borrower shall not be deemed to have been made by Parent or the Borrower);

(vi) no Credit Party shall make any Investment that would result in such Credit
Party becoming engaged in the business of leasing goods that are subject to any
Certificate-of-Title Statute and that are of the same kind as of any Collateral
(or would result in the acquisition of any Person, if required to become a
Credit Party as a result of such Investment, that is engaged in the business of
leasing any goods that are subject to any Certificate-of-Title Statute and that
are of the same kind as any Collateral at the time of such acquisition); and

(vii) in the event Parent or any of its Restricted Subsidiaries shall have made
a Restricted Payment in reliance on Section 6.3(a), then, to the extent such
Restricted Payment was permitted to be made as a result of inclusion in the
Consolidated Net Income of Parent of net income of NFC or Navistar Financial
Mexico (or their respective Subsidiaries), neither Parent nor any of its
Restricted Subsidiaries shall make any Restricted Payment (other than a
Restricted Payment by the Borrower to NFC required to be made by the Support
Agreement) to NFC, Navistar Financial Mexico or any of their respective
Subsidiaries during the twelve-month period immediately following such
Restricted Payment.

6.4. Limitation on Certain Asset Dispositions; Capital Stock of Subsidiaries.
(a) Neither Parent nor any of its Restricted Subsidiaries will sell, transfer,
lease or otherwise dispose of any property or asset, including any Capital
Stock, owned by it, except:

(i) any sale, transfer or other disposition of shares of Capital Stock, property
or assets by a Restricted Subsidiary of Parent to Parent or to any Restricted
Subsidiary of Parent;

 

105



--------------------------------------------------------------------------------

(ii) (A) any sale, transfer or other disposition of inventory in the ordinary
course of its business, (B) the granting of any option or other right to
purchase, lease or otherwise acquire inventory in the ordinary course of its
business, (C) any sale, transfer or other disposition of wholesale notes, retail
notes, finance leases, operating leases, finance receivables, retail accounts
receivable and other receivables, in each case of the type sold by Parent and
its Restricted Subsidiaries to NFC or any of its Subsidiaries prior to the
Closing Date in the ordinary course of business consistent with past practice,
(D) any sale, transfer or other disposition of defaulted receivables for
collection or (E) any sale, transfer or other disposition of accounts receivable
pursuant to any Permitted Receivables Financing for the fair market value
thereof;

(iii) dispositions of assets or shares of Capital Stock of a Restricted
Subsidiary in a single market transaction or series of related transactions with
an aggregate fair market value less than $10,000,000;

(iv) the grant in the ordinary course of business of any non-exclusive (or
exclusive as to a particular country (if other than the United States, Canada or
Mexico) or a particular use) license of patents, trademarks, registrations
therefor and other similar intellectual property, provided that such license
does not adversely affect in any material respect the value of the intellectual
property of Parent and its Restricted Subsidiaries (including the value thereof
as Collateral), taken as a whole, or interfere in any material respect with the
ordinary conduct of business of Parent and its Restricted Subsidiaries;

(v) the granting of any Lien (or foreclosure thereon) securing Indebtedness to
the extent that such Lien is granted in compliance with Section 6.1;

(vi) any sale, transfer or other disposition constituting a Permitted Investment
or Restricted Payment made in compliance with Sections 6.3 and 6.7 (but subject
to the last sentence of Section 6.8);

(vii) any disposition of assets or property in the ordinary course of business
to the extent such property or assets are surplus, negligible, obsolete,
uneconomical, worn-out or no longer useful in Parent’s or any of its
Subsidiaries’ business;

(viii) sales of accounts receivable, equipment and related assets (including
contract rights) of the type specified in the definition of “Qualified
Securitization Transaction” to a Securitization Subsidiary for the fair market
value thereof;

(ix) transfers of accounts receivable, equipment and related assets (including
contract rights) of the type specified in the definition of “Qualified
Securitization Transaction” (or a fractional undivided interest therein) by a
Securitization Subsidiary in a Qualified Securitization Transaction;

(x) any sale, transfer or other disposition of Capital Stock of, or Indebtedness
or other securities of, any Unrestricted Subsidiary that was formed or
designated as an Unrestricted Subsidiary after the Closing Date; provided that
the Net Proceeds thereof shall be applied as required by Section 2.11;

 

106



--------------------------------------------------------------------------------

(xi) sale, transfer or other disposition of cash or Cash Equivalents or any
amounts received pursuant to a Hedge Agreement;

(xii) the surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind;

(xiii) dispositions of assets in any Insurance/Condemnation Event; and

(xiv) sales, transfers, leases and other dispositions of assets that are not
permitted by any other clause of this Section 6.4(a); provided that (A) all
sales, transfers, leases and other dispositions made in reliance on this clause
(xiv) shall be made for fair value and at least 75% cash consideration and
(B) the Net Proceeds thereof shall be applied as required by Section 2.11.

(b) Notwithstanding anything herein to the contrary, (i) neither Parent nor any
of its Restricted Subsidiaries will sell, transfer or otherwise dispose of any
shares of Capital Stock of any Restricted Subsidiary unless such shares of
Capital Stock constitute all the shares of Capital Stock of such Restricted
Subsidiary held by Parent and the Restricted Subsidiaries; (ii) no Restricted
Subsidiary will issue any additional shares of Capital Stock of such Restricted
Subsidiary other than (A) to Parent or any Restricted Subsidiary (or, if such
Restricted Subsidiary is not wholly owned, to all holders of its Capital Stock
on a pro rata basis) in compliance with Section 6.3, (B) directors’ qualifying
shares and (C) other nominal amounts of Capital Stock that are required to be
held by other Persons under applicable law; and (iii) neither Parent nor any of
its Restricted Subsidiaries will sell, transfer or otherwise dispose of any
shares of Capital Stock of NFC or Navistar Financial Mexico (other than pursuant
to any Lien thereon created by the Credit Documents) or cause or permit NFC or
Navistar Financial Mexico to cease to be a wholly owned Subsidiary of the
Borrower.

Notwithstanding the foregoing, the provisions of this Section shall not apply to
any Sale/Leaseback Transaction with respect to the purchase of tooling and
related manufacturing equipment in the ordinary course of business; provided
that the Attributable Indebtedness in respect thereof shall have been incurred
in compliance with Section 6.2(q).

Notwithstanding anything herein to the contrary, (i) no Guarantor Subsidiary
will sell, transfer, lease or otherwise dispose of (including pursuant to any
Permitted Investment or any Restricted Payment) any property or asset to Parent,
the Borrower or any other Shy Obligor, other than cash, Cash Equivalents,
receivables, shares of its Qualified Capital Stock and inventory and equipment
in the ordinary course of business and, to the extent permitted by
Section 6.8(c)(ii), mergers or consolidations of any Shy Obligor with or into
any Shy Obligor and (ii) neither Parent nor any Restricted Subsidiary will sell,
transfer, lease or otherwise dispose of any property or asset in any transaction
prohibited by Section 6.8, including the last sentence thereof.

6.5. Limitation on Sale/Leaseback Transactions. Neither Parent not any of its
Restricted Subsidiaries will enter into any Sale/Leaseback Transaction with
respect to any property unless:

 

107



--------------------------------------------------------------------------------

(a) the sale, transfer or other disposition of the property subject to such
Sale/Leaseback Transaction is permitted pursuant to Section 6.4 and Parent or
such Restricted Subsidiary would be entitled to incur Liens with respect to such
Sale/Leaseback Transaction pursuant to Section 6.1 and Indebtedness in an amount
equal to the Attributable Indebtedness with respect to such Sale/Leaseback
Transaction pursuant to Section 6.2;

(b) the Net Proceeds received by Parent or such Restricted Subsidiary in
connection with such Sale/Leaseback Transaction are at least equal to the fair
value (as determined by the board of directors of Parent or a member of senior
management of Parent) of such property; and

(c) Parent or such Restricted Subsidiary applies the Net Proceeds of such
transaction in compliance with Section 2.11.

Notwithstanding the foregoing, the provisions of this Section shall not prohibit
Parent or any Restricted Subsidiary from entering into any Sale/Leaseback
Transaction with respect to the purchase of tooling and related manufacturing
equipment in the ordinary course of business; provided that the Attributable
Indebtedness in respect thereof shall have been incurred in compliance with
Section 6.2(q).

Notwithstanding anything herein to the contrary, no Guarantor Subsidiary will
enter into any Sale/Leaseback Transaction with Parent, the Borrower or any other
Shy Obligor pursuant to which such Guarantor Subsidiary is the transferor of the
subject property.

6.6. Limitation on Payment Restrictions Affecting Subsidiaries. (a) Neither
Parent nor any of its Restricted Subsidiaries will, directly or indirectly,
create or suffer to exist or allow to become effective any consensual
encumbrance or restriction of any kind on the ability of any such Restricted
Subsidiary to:

(i) pay dividends, in cash or otherwise, or make other payments or distributions
on its Capital Stock or any other equity interest or participation in, or
measured by, its profits, owned by Parent or by any Restricted Subsidiary of
Parent, or make payments or prepayments on any Indebtedness owed to Parent or to
any Restricted Subsidiary of Parent;

(ii) make loans or advances or make Investments in Parent or any Restricted
Subsidiary of Parent; or

(iii) transfer any of their respective property or assets to Parent or to any
Restricted Subsidiary of Parent.

(b) The restrictions in paragraph (a) above will not apply to encumbrances or
restrictions existing under or by reason of:

(i) applicable law, regulations or order;

(ii) customary provisions restricting subletting or assignment of any lease,
sublease, license, sublicense or service contract;

 

108



--------------------------------------------------------------------------------

(iii) Indebtedness or any other contractual requirements (including pursuant to
any corporate governance documents in the nature of a charter or by-laws) of a
Securitization Subsidiary arising in connection with a Qualified Securitization
Transaction, provided that any such encumbrances and restrictions apply only to
such Securitization Subsidiary;

(iv) any agreement in effect on the Closing Date, as any such agreement is in
effect on the Closing Date;

(v) any agreement (including Acquired Indebtedness) of any Restricted Subsidiary
in effect on the date on which such Restricted Subsidiary became a Subsidiary of
Parent and not entered into in anticipation or contemplation of becoming a
Subsidiary of Parent; provided that such encumbrance or restriction shall not
apply to any assets of Parent or its Restricted Subsidiaries other than such
Restricted Subsidiary;

(vi) restrictions imposed under the (A) the ABL Loan Documents as in effect on
the Amendment and Restatement Effective Date, (B) the Senior Notes Indenture,
the Cook County Loan Agreement and the IFA Loan Agreement, in each case as in
effect on the Closing Date, and (C) the Credit Documents;

(vii) restrictions relating to any Lien permitted under this Agreement imposed
by the holder of such Lien;

(viii) restrictions imposed under any agreement to sell assets permitted under
this Agreement to any Person pending the closing of such sale;

(ix) any other agreement governing Indebtedness entered into after the Closing
Date that contains encumbrances and restrictions that are not materially more
restrictive with respect to any Restricted Subsidiary than those in effect on
the Closing Date with respect to such Restricted Subsidiary pursuant to
agreements in effect on the Closing Date;

(x) customary provisions in partnership agreements, limited liability company
organizational governance documents, joint venture agreements and other similar
agreements entered into in the ordinary course of business that restrict the
transfer of ownership interests in such partnership, limited liability company,
joint venture or similar Person;

(xi) Indebtedness incurred in compliance Section 6.2(r), provided that such
encumbrance or restriction applies only to assets financed with proceeds of such
Indebtedness;

(xii) restrictions on cash or other deposits or net worth imposed by suppliers
or landlords under contracts entered into in the ordinary course of business;

(xiii) encumbrances or restrictions contained in Indebtedness of Restricted
Subsidiaries permitted to be incurred under clauses (c), (y) and (z) of
Section 6.2; provided that any such encumbrances or restrictions are ordinary
and customary with

 

109



--------------------------------------------------------------------------------

respect to the type of Indebtedness being incurred under the relevant
circumstances and either (A) such encumbrances or restrictions do not materially
impair any Credit Party’s ability to make payment on the Obligations when due or
(B) such encumbrances or restrictions only apply if a default occurs in respect
of a payment or financial covenant relating to such Indebtedness;

(xiv) encumbrances or restrictions imposed by (A) the Support Agreement, as in
effect on the Closing Date, or (B) the Master Intercompany Agreements or the Shy
Settlement Agreement; and

(xv) any encumbrances or restrictions imposed by any amendments, refinancings or
replacements of the contracts, instruments or obligations referred to in
clauses (i) through (xiv) above; provided that such amendments, refinancings or
replacements are no more materially restrictive with respect to such
encumbrances and restrictions than those prior to such amendment, refinancing or
replacement.

6.7. Limitation on Transaction with Affiliates. (a) Neither Parent nor any of
its Restricted Subsidiaries will:

(i) sell, lease, transfer or otherwise dispose of any of its property or assets
to,

(ii) purchase any property or assets from,

(iii) make any Investment in, or

(iv) enter into or amend or extend any contract, agreement or understanding with
or for the benefit of, any Affiliate of Parent or of any Subsidiary (an
“Affiliate Transaction”),

other than Affiliate Transactions that are on terms that are fair and reasonable
to Parent or such Restricted Subsidiary of Parent and that are no less favorable
to Parent or such Restricted Subsidiary of Parent than those that could be
obtained in a comparable arm’s length transaction by Parent or such Restricted
Subsidiary of Parent from an unaffiliated party; provided that if Parent or any
Restricted Subsidiary of Parent enters into an Affiliate Transaction or series
of Affiliate Transactions involving or having an aggregate value of more than
$25,000,000, a majority of the disinterested members of the board of directors
of Parent or a committee thereof shall, prior to the consummation of such
Affiliate Transaction, have determined (as evidenced by a resolution thereof)
that such Affiliate Transaction meets the foregoing standard; provided further
that if Parent or any Restricted Subsidiary of Parent enters into an Affiliate
Transaction or series of Affiliate Transactions involving or having an aggregate
value of more than $75,000,000, Parent delivers to the Administrative Agent an
opinion issued by an independent accounting, appraisal or investment banking
firm of national standing stating that such Affiliate Transaction is fair to
Parent or such Restricted Subsidiary from a financial point of view.

(b) The restrictions in paragraph (a) above shall not apply to:

(i) any transaction between Restricted Subsidiaries of Parent, or between Parent
and any Restricted Subsidiary of Parent;

 

110



--------------------------------------------------------------------------------

(ii) transactions entered into pursuant to the terms of the Master Intercompany
Agreements, the Tax Allocation Agreements or the Support Agreement;

(iii) transactions entered into in the ordinary course of business (it being
understood that, in the case of any transaction of the type expressly set forth
in any of the other clauses of this paragraph (b), such transaction shall only
be permitted under this clause (iii) to the extent it is permitted under such
other clause);

(iv) any transaction effected in connection with a Qualified Securitization
Transaction;

(v) reasonable fees and compensation paid to and advances of expenses to and
indemnity provided on behalf of officers, directors, employees or consultants of
Parent or any Subsidiary in the reasonable determination of a member of senior
management of Parent or by Parent’s board of directors;

(vi) any agreement as in effect as of the Closing Date or any amendment thereto
or any transaction contemplated thereby (including pursuant to any amendment
thereto) or in any replacement agreement thereto so long as any such amendment
or replacement agreement is not more disadvantageous to the Lenders in any
material respect than the original agreement as in effect on the Closing Date;

(vii) Restricted Payments and Permitted Investments (other than clause (e)
thereof) permitted by this Agreement;

(viii) loans or advances to officers, directors, employees or consultants of
Parent or any of its Subsidiaries in the ordinary course of business in an
aggregate amount outstanding at any time not to exceed $2,500,000;

(ix) transactions with Unrestricted Subsidiaries, joint venture partners,
customers, clients, suppliers or purchasers or sellers of goods or services, in
each case in the ordinary course of business which are fair to Parent or its
Restricted Subsidiaries, in the reasonable determination of the senior
management of Parent, or are on terms at least as favorable as might reasonably
have been obtained at such time from an unaffiliated party;

(x) any employment, compensation or severance arrangement entered into by Parent
or any of its Subsidiaries in the ordinary course of business that is not
otherwise prohibited by this Agreement; and

(xi) the issuance or sale of Capital Stock (other than Disqualified Stock) of
Parent to any Affiliate of Parent and the granting of registration and other
customary rights in connection therewith.

 

111



--------------------------------------------------------------------------------

6.8. Consolidation, Merger or Other Fundamental Changes. (a) Neither Parent nor
any of its Restricted Subsidiaries will consolidate or merge with or into any
other Person, or liquidate, wind-up or dissolve (or suffer any liquidation or
dissolution), except that Parent may consolidate or merge with or into any other
Person (other than the Borrower or any Guarantor Subsidiary), provided that:

(i) (A) Parent shall be the surviving or continuing corporation or (B) the
Person (if other than Parent) formed by such consolidation or into which Parent
is merged (1) shall be a corporation, limited liability company or partnership
organized and validly existing under the laws of any State of the United States,
(2) shall expressly assume, by counterpart agreement (in form and substance
satisfactory to the Administrative Agent) executed and delivered to the
Administrative Agent, the Obligations Guarantee of Parent and the performance of
every covenant of the Credit Documents on the part of Parent to be performed or
observed and (3) shall take all actions as may be required to preserve the
enforceability of the Credit Documents and cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Person;

(ii) immediately after giving effect to such transaction and the assumption
contemplated by clause (i)(B)(2) above (including giving effect to any
Indebtedness and Acquired Indebtedness incurred or anticipated to be incurred in
connection with or in respect of such transaction), (A) Parent (in the case of
clause (A) of the foregoing clause (i)) or such Person (in the case of
clause (B) of the foregoing clause (i)) could incur at least $1.00 of additional
Indebtedness pursuant to clause (a) of Section 6.2 or (B) Parent’s or such
Person’s Consolidated Cash Flow Ratio for the most recent period of four full
Fiscal Quarters for which financial statements have been delivered pursuant to
Section 5.1(a) or 5.1(b) after giving pro forma effect to such transaction as of
the beginning of such period would be greater than Parent’s Consolidated Cash
Flow Ratio for such period immediately prior to such transaction;

(iii) immediately before and after giving effect to such transaction and the
assumption contemplated by clause (i)(B)(2) above (including giving effect to
any Indebtedness and Acquired Indebtedness incurred or anticipated to be
incurred in connection with or in respect of the transaction) no Default and no
Event of Default shall have occurred or be continuing; and

(iv) Parent or such Person shall have delivered to the Administrative Agent a
certificate of an Authorized Officer and an opinion of counsel in form and
substance satisfactory to the Administrative Agent, each stating that such
consolidation or merger and, if a counterpart agreement is required in
connection with such transaction, such counterpart agreement, comply with this
Section and that all conditions precedent in this Agreement relating to such
transaction have been satisfied.

Upon any such consolidation or merger in accordance with this paragraph (a), the
successor Person formed by such consolidation or into which Parent is merged
will succeed to, and be substituted for, and may exercise every right and power
of, Parent under this Agreement and the other Credit Documents with the same
effect as if such successor had been named as Parent herein and therein.

 

112



--------------------------------------------------------------------------------

(b) Notwithstanding paragraph (a) above:

(i) any Person (other than Parent or the Borrower) may merge or consolidate with
or into any Restricted Subsidiary of Parent (other than the Borrower) in a
transaction in which the surviving entity is a Restricted Subsidiary of Parent
(and, if any party to such merger or consolidation is a Guarantor Subsidiary, is
a Guarantor Subsidiary);

(ii) any Restricted Subsidiary of Parent (other than the Borrower) may merge or
consolidate with or into any Person (other than Parent or the Borrower) in a
transaction permitted under Section 6.4 in which, after giving effect to such
transaction, the surviving entity is not a Subsidiary;

(iii) any Restricted Subsidiary (other than the Borrower) that has assets with a
total book value of $5,000,000 or less may liquidate or dissolve (other than, in
the case of a Guarantor Subsidiary, into Parent, the Borrower or any other Shy
Obligor);

provided that, in the case of clauses (i) and (ii) above, any such merger or
consolidation shall not be permitted unless it, and each Investment resulting
therefrom, is also permitted under Section 6.3.

(c) Notwithstanding anything herein to the contrary, neither Parent nor any
Restricted Subsidiary will (i) permit or cause any Domestic Subsidiary to be
merged or consolidated with or into any Foreign Subsidiary, (ii) permit or cause
any Subsidiary Guarantor to be merged or consolidated with or into any Shy
Obligor (other than any merger or consolidation of a Shy Obligor with another
Shy Obligor, in each case so long as Parent and the Borrower are not party to
such merger or consolidation), (iii) sell, transfer or otherwise dispose of the
Capital Stock of, or property or assets owned by, any Domestic Subsidiary to any
Foreign Subsidiary or any CFC Holding Company (other than (A) cash, Cash
Equivalents, receivables and inventory and equipment in the ordinary course of
business, (B) the sales, transfers and other dispositions of assets identified
on Schedule 6.3(p) and (C) assets held by a Domestic Subsidiary on a temporary
basis as part of a transaction or series of related transactions constituting a
sale, transfer or disposition of assets between two or more Foreign Subsidiaries
or CFC Holding Companies), (iii) permit or cause any Intellectual Property
registered in the United States or used by any Domestic Subsidiary in the United
States and material to the business of any Credit Party (other than the
Intellectual Property owned by Navistar Canada on the Closing Date) to be owned
by any Subsidiary other than an IP Subsidiary or (iv) permit or cause any Credit
Party to be merged or consolidated with or into any Person engaged in the
business of leasing any goods that are subject to any Certificate-of-Title
Statute and that are of the same kind as any Collateral.

6.9. No Further Negative Pledges. Neither Parent nor any of its Restricted
Subsidiaries will, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of Parent or any of its Restricted Subsidiaries to
create, incur or permit to exist any Lien upon any of its assets, whether now
owned or hereafter acquired, to secure any Obligations; provided that the
foregoing shall not apply to (a) restrictions and conditions imposed by law or
by any Credit Document, (b) restrictions and conditions existing on the date
hereof and restrictions and conditions set forth in the ABL Credit Agreement as
of the Amendment and Restatement Effective Date, and

 

113



--------------------------------------------------------------------------------

amendments, modifications, extensions and renewals thereof (including any such
extension or renewal arising as a result of an extension, renewal or refinancing
of any Indebtedness containing such restriction or condition), provided, in each
case, that the scope of any such restriction or condition shall not have been
expanded as a result thereof, (c) in the case of any Subsidiary that is not a
wholly owned Subsidiary or the Capital Stock of any Person that is not a
Subsidiary or that is an Unrestricted Subsidiary, restrictions and conditions
imposed by any agreement or document governing Indebtedness of such Subsidiary,
Person or Unrestricted Subsidiary or by its Organizational Documents or any
related joint venture, shareholders’ or similar agreement, provided in each case
that such restrictions and conditions apply only to such Subsidiary and to any
Capital Stock of such Subsidiary or to the Capital Stock of such other Person or
Unrestricted Subsidiary, as applicable, (d) restrictions and conditions imposed
by any agreement or document governing secured Indebtedness permitted by
Section 6.2(r) or governing Liens permitted by clause (d), (e), (g), (i), (r),
(s) or (y) of the definition of the term “Permitted Liens”, provided that such
restrictions and conditions apply only to the assets securing such Indebtedness
or subject to such Liens, (e) restrictions and conditions imposed by agreements
relating to Indebtedness permitted by Section 6.2(f), provided that such
restrictions and conditions apply only to Persons that are permitted under such
Section to be obligors in respect of such Indebtedness and are not less
favorable to the Lenders than the restrictions and conditions imposed by such
Indebtedness (or, in the case of any refunding Indebtedness in respect thereof
incurred pursuant to Section 6.2(m), by the applicable Indebtedness originally
incurred under Section 6.2(f)) at the time such Indebtedness first became
subject to Section 6.2, (f) in connection with the sale of any Capital Stock of
a Subsidiary or any other assets, customary restrictions and conditions
contained in agreements relating to such sale pending the completion thereof,
provided that such restrictions and conditions apply only to the Subsidiary or
the other assets to be sold and such sale is permitted under Section 6.4,
(g) restrictions and conditions imposed by any agreement or document governing
Indebtedness of any Restricted Subsidiary that is not, and is not required to
become, a Credit Party hereunder, provided that such restrictions and conditions
apply only to such Restricted Subsidiary, and (h) restrictions and conditions
imposed by customary provisions in leases, licenses and other agreements
restricting the assignment thereof or, in the case of any lease or license,
permitting to exist any Lien on the assets leased or licensed thereunder.
Nothing in this Section 6.9 shall be deemed to modify the requirements set forth
in the definition of the term “Collateral and Guarantee Requirement” or the
obligations of the Credit Parties under Sections 5.9, 5.10 or 5.11 or under the
Collateral Documents.

6.10. Amendment or Waivers of Organizational Documents and Certain Agreements.
Neither Parent nor any of its Restricted Subsidiaries will agree to any
amendment, restatement, supplement or other modification to, or waiver of any of
its rights under, (a) any ABL Loan Documents (as in effect on the Amendment and
Restatement Effective Date), to the extent such amendment, restatement,
supplement, modification or waiver would place restrictions on Parent or its
Subsidiaries providing Collateral or Obligations Guarantees or would place
restrictions on the payment, repayment or prepayment of any Obligations (other
than, in each case, any such restrictions set forth in the ABL Credit Agreement
as in effect on the Amendment and Restatement Effective Date), (b) the Senior
Notes Indenture, the Convertible Notes Indenture, the Cook County Loan Agreement
or the IFA Loan Agreement, in each case to the extent such amendment,
restatement, supplement, modification or waiver would be materially adverse to
the interests of the Lenders, (c) its Organizational Documents, in each case

 

114



--------------------------------------------------------------------------------

to the extent such amendment, restatement, supplement, modification or waiver
would be materially adverse to the interests of the Lenders, or (d) any Master
Intercompany Agreement, any Tax Allocation Agreement, the Support Agreement or
the Parent Guarantee Agreement, in each case to the extent such amendment,
restatement, supplement, modification or waiver is in a manner adverse in any
material respect to the interests of Parent and its Restricted Subsidiaries,
taken as a whole.

6.11. Conduct of Business; Corporate Separateness. (a) Neither Parent nor any of
its Restricted Subsidiaries will engage in any business other than a Permitted
Business; provided that no Credit Party owning any Collateral subject to any
Certificate-of-Title Statute will make any change in the nature of its business
such that such Credit Party (i) would cease to hold such Collateral (including
used trucks, but excluding any such Collateral used by such Credit Party or its
subsidiaries in the ordinary course of its operations) as Inventory held for
sale or lease by such Credit Party or leased by such Credit Party as lessor,
(ii) would no longer be “in the business of selling” Inventory of that kind for
purposes of the applicability of UCC Section 9-311(d) or (iii) would engage in
the business of leasing Inventory of that kind.

(b) Notwithstanding anything herein to the contrary, no IP Subsidiary will
(i) engage in any business or activity other than the ownership of Intellectual
Property and activities incidental thereto, including licensing of such
Intellectual Property to Restricted Subsidiaries of Parent in the ordinary
course of business as permitted by this Agreement, or (ii) own or acquire any
assets (other than Intellectual Property, permitted licenses thereof, cash and
Cash Equivalents) or incur any liabilities (other than Indebtedness under the
Credit Documents, guarantees permitted by clause (i)(B) of the last sentence of
Section 6.2, liabilities imposed by law, including liabilities in respect of
Taxes, and other liabilities incidental to its existence and permitted business
and activities).

(c) Neither Parent nor any of its Restricted Subsidiary shall cause or permit
its management, business and affairs to be conducted in any manner, or otherwise
take any action, that could reasonably be expected to result in such Person not
being perceived as a legal entity separate and distinct from each of such other
Persons or that otherwise could reasonably be expected to impair the corporate
separateness of such Person.

6.12. Sales of Receivables. Neither Parent nor any of its Restricted
Subsidiaries will, after the occurrence and during the continuance of a
Receivables Trigger Event with respect to a counterparty under any Master
Intercompany Agreement, sell, transfer, assign or otherwise dispose of any
Receivables or other receivables or instruments to such counterparty under such
Master Intercompany Agreement.

6.13. Designation of Designated Senior Debt. Neither Parent nor any of its
Restricted Subsidiaries will designate any Indebtedness of Parent or any of its
Restricted Subsidiaries as “Designated Senior Debt” (or any similar term) under
and as defined in the Convertible Subordinated Notes Indentures or any other
Indebtedness that is subordinated in right of payment to the Obligations or any
Obligations Guarantee, other than (a) Indebtedness under the Senior Notes
Indenture and any renewal, extension, refinancing or refunding thereof incurred
pursuant to Section 6.2, (b) Indebtedness under the ABL Credit Agreement and any
renewal, extension, refinancing or refunding thereof incurred pursuant to
Section 6.2(c), 6.2(g) or 6.2(m), (c) Indebtedness under the Cook County Loan
Agreement and the IFA Loan Agreement and any renewal, extension, refinancing or
refunding thereof incurred pursuant to Section 6.2, and (d) Indebtedness
incurred and outstanding under Section 6.2(z).

 

115



--------------------------------------------------------------------------------

6.14. Fiscal Year. Neither Parent nor any of its Restricted Subsidiaries will
change its Fiscal Year to end on a date other than October 31.

SECTION 7. EVENTS OF DEFAULT

7.1. Events of Default. If any one or more of the following conditions or events
(any such condition or event, an “Event of Default”) shall occur:

(a) Failure to Make Payments When Due. Failure by the Borrower (i) to pay, when
due, any principal of any Loan, whether at stated maturity, by acceleration, by
notice of voluntary prepayment, by mandatory prepayment or otherwise, or (ii) to
pay, within five Business Days after the date due, any interest on any Loan or
any fee or any other amount due hereunder;

(b) Default in Other Agreements. (i) Failure by Parent or any Subsidiary, after
giving effect to any applicable grace period, to make any payment that shall
have become due and payable (whether of principal, interest or otherwise and
regardless of amount) in respect of any Material Indebtedness, or (ii) any
condition or event shall occur that results in any Material Indebtedness
becoming due, or being required to be prepaid, repurchased, redeemed or
defeased, prior to its stated maturity or, in the case of any Hedge Agreement,
being terminated prior to its stated termination date, or that enables or
permits the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf, or, in the case of any Hedge Agreement, the
applicable counterparty, with or without the giving of notice (but after the
lapse of any applicable grace periods), to cause such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its stated maturity or, in the case of any Hedge Agreement, to
cause the termination thereof prior to its stated termination date; provided
that this clause (b) shall not apply to any secured Indebtedness becoming due as
a result of the voluntary sale or transfer of the assets securing such
Indebtedness or to any Indebtedness becoming due as a result of a voluntary
refinancing thereof permitted under Section 6.2;

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Sections 2.3, 5.1(a), 5.1(b),
5.1(c), 5.2(a), 5.3 (with respect to Parent and the Borrower only), 5.13, 5.15
or 6;

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by or on behalf of any Credit Party in
any Credit Document or in any report, certificate or statement at any time
provided in writing by or on behalf of any Credit Party pursuant to or in
connection with any Credit Document shall be incorrect in any material respect
as of the date made or deemed made;

(e) Other Defaults under Credit Documents. Failure of any Credit Party to
perform or comply with any term or condition contained herein or in any other
Credit Document, other than any such term or condition referred to in any other
clause of this Section 7.1, and such failure shall not have been remedied within
30 days after the earlier of (i) an officer of any Credit Party becoming aware
of such failure or (ii) receipt by Parent or the Borrower of notice from the
Administrative Agent or any Lender of such failure;

 

116



--------------------------------------------------------------------------------

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Parent or any Subsidiary in an involuntary case under any Debtor Relief Laws,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable federal or state law; or (ii) an involuntary case
shall be commenced against Parent or any Subsidiary under any Debtor Relief
Laws; or a decree or order of a court having jurisdiction in the premises for
the involuntary appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Parent or any Subsidiary,
or over all or a substantial part of its property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Parent or any Subsidiary, or over all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against all or a substantial part of the property of Parent or any
Subsidiary, and any such event described in this clause (ii) shall continue for
45 days without having been dismissed or discharged;

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. Parent or any Subsidiary
shall have an order for relief entered with respect to it or shall commence a
voluntary case under any Debtor Relief Laws, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any Debtor Relief Law, or shall consent to the
appointment of or taking possession by a receiver, liquidator, sequestrator,
trustee, custodian or other officer having similar powers over Parent or any
Subsidiary, or over all or a substantial part of its property (other than any
liquidation permitted by Section 6.8(b)(iii)); or Parent or any Subsidiary shall
make any assignment for the benefit of creditors; or Parent or any Subsidiary
shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the board of directors
(or similar governing body) of Parent or any Subsidiary (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to in this Section 7.1(g) or in Section 7.1(f);

(h) Judgments and Attachments. (i) One or more judgments for the payment of
money in an aggregate amount of $50,000,000 or more (other than any such
judgment covered by insurance (other than under a self-insurance program) to the
extent a claim therefor has been made in writing and liability therefor has not
been denied by the insurer, so long as such insurer is financially sound), shall
be rendered against Parent, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of Parent or any
Subsidiary to enforce any such judgment; or (ii) any judgment, injunction or
other judicial order (other than any Excluded Matter) shall be rendered against
Parent, any Subsidiary or any combination thereof that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect and
there shall be any period of 20 consecutive days during which a stay of
enforcement of such judgment, injunction or order, by reason of a pending appeal
or otherwise, shall not be in effect;

 

117



--------------------------------------------------------------------------------

(i) Employee Benefit Plans. There shall occur one or more ERISA Events that
individually or in the aggregate have resulted in, or could reasonably be
expected to have a Material Adverse Effect;

(j) Change of Control. A Change of Control shall occur; or

(k) Obligations Guarantees, Collateral Documents and other Credit Documents. Any
Obligations Guarantee for any reason shall cease to be, or shall be asserted by
any Credit Party not to be, in full force and effect (other than in accordance
with its terms), or shall be declared to be null and void; any Lien purported to
be created under any Collateral Document shall cease to be, or shall be asserted
by any Credit Party not to be, a valid and perfected Lien on any material
Collateral, with the priority required by the applicable Collateral Document,
except as a result of (i) a sale or other disposition of the applicable
Collateral in a transaction permitted under the Credit Documents or (ii) the
Collateral Agent’s failure to maintain possession of any stock certificate,
promissory note or other instrument delivered to it under the Collateral
Documents; this Agreement or any Collateral Document shall cease to be in full
force and effect (other than in accordance with its terms), or shall be declared
null and void, or any Credit Party shall contest the validity or enforceability
of any Credit Document or deny that it has any further liability, including with
respect to future advances by Lenders, under any Credit Document to which it is
a party;

THEN, (i) upon the occurrence of any Event of Default described in
Section 7.1(f) or 7.1(g) with respect to Parent or the Borrower, automatically,
and (ii) upon the occurrence and during the continuance of any other Event of
Default, upon notice to the Borrower by the Administrative Agent provided at the
request of (or with the consent of) the Requisite Lenders, (A) the Term Loan
Commitments shall immediately terminate, (B) the unpaid principal amount of and
accrued interest on the Loans and all other Obligations shall immediately become
due and payable, in each case without presentment, demand, protest or other
requirement of any kind, all of which are hereby expressly waived by each Credit
Party, and (C) the Administrative Agent may cause the Collateral Agent to
enforce any and all Liens created pursuant to the Collateral Documents.

SECTION 8. AGENTS

8.1. Appointment of Agents. JPMorgan Chase Bank, N.A. is hereby appointed
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents, and each Lender hereby authorizes JPMorgan Chase Bank, N.A. to act as
the Administrative Agent and the Collateral Agent in accordance with the terms
hereof and of the other Credit Documents. Each such Agent hereby agrees to act
in its capacity as such upon the express conditions contained herein and in the
other Credit Documents, as applicable. The provisions of this Section 8, other
than Sections 8.7 and 8.8(c), are solely for the benefit of the Agents and the
Lenders, and no Credit Party shall have any rights as a third party beneficiary
of any of the provisions thereof. In performing its functions and duties
hereunder, no Agent assumes, and shall not be deemed to have assumed, any
obligation towards or relationship of agency or trust with or for Parent or any
Subsidiary.

 

118



--------------------------------------------------------------------------------

8.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such actions and to exercise such powers, rights and remedies hereunder and
under the other Credit Documents as are specifically delegated or granted to
such Agent by the terms hereof and thereof, together with such actions, powers,
rights and remedies as are reasonably incidental thereto. Each Agent shall have
only those duties and responsibilities that are expressly specified herein and
in the other Credit Documents. No Agent shall have, by reason hereof or of any
of the other Credit Documents, a fiduciary relationship in respect of any Lender
or any other Person (regardless of whether or not a Default or an Event of
Default has occurred), it being understood and agreed that the use of the term
“agent” herein or in any other Credit Documents (or any other similar term) with
reference to any Agent is not intended to connote any fiduciary or other implied
obligations arising under any agency doctrine of any applicable law, and that
such term is used as a matter of market custom; and nothing herein or in any of
the other Credit Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or of
any of the other Credit Documents except as expressly set forth herein or
therein. Without limiting the generality of the foregoing, no Agent shall,
except as expressly set forth herein and in the other Credit Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to Parent or any of its Affiliates that is communicated to
or obtained by the Person serving as such Agent or any of its Affiliates in any
capacity.

8.3. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for (i) the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or of any other Credit
Document; (ii) the creation, perfection, maintenance, preservation, continuation
or priority of any Lien or security interest created, purported to be created or
required under any Credit Document; (iii) the value or the sufficiency of any
Collateral; (iv) the satisfaction of any condition set forth in Section 3 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to such Agent; (v) the failure of any Credit Party, Lender or any
other Agent to perform its obligations hereunder or under any other Credit
Document; or (vi) for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to the Lenders or by or on behalf of
any Credit Party to any Agent or any Lender in connection with the Credit
Documents and the transactions contemplated thereby or for the financial
condition or affairs of any Credit Party or any other Person liable for the
payment of any Obligations, nor shall any Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Credit Documents or
as to the use of the proceeds of the Loans or as to the existence or possible
existence of any Default or Event of Default (nor shall any Agent be deemed to
have knowledge of the existence or possible existence of any Default or Event of
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to such Agent by Parent, the Borrower or any Lender) or to
make any disclosures with respect to the foregoing. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not have any liability
arising from, or be responsible for any loss, cost or expense suffered by the
Borrower or any Lender as a result of, confirmations of the amount of
outstanding Loans or of the Weighted Average Yield.

 

119



--------------------------------------------------------------------------------

(b) Exculpatory Provisions. Neither any Agent nor any of its Related Parties
shall be liable to the Lenders for any action taken or omitted by such Agent
under or in connection with any of the Credit Documents except to the extent
caused by such Agent’s gross negligence or willful misconduct, as determined by
a final, non-appealable judgment of a court of competent jurisdiction. Each
Agent shall be entitled to refrain from the taking of any action (including the
failure to take an action) in connection herewith or with any of the other
Credit Documents or from the exercise of any power, discretion or authority
(including the making of any requests, determinations, judgments, calculations
or the expression of any satisfaction or approval) vested in it hereunder or
thereunder unless and until such Agent shall have received instructions in
respect thereof from the Requisite Lenders (or such other Lenders as may be
required, or as such Agent shall believe in good faith to be required, to give
such instructions under Section 9.5) and, upon receipt of such instructions from
the Requisite Lenders (or such other Lenders, as the case may be), such Agent
shall be entitled to act or (where so instructed) refrain from acting, or to
exercise such power, discretion or authority, in accordance with such
instructions; provided that such Agent shall not be required to take any action
that, in its opinion, could expose such Agent to liability or be contrary to any
Credit Document or applicable law, including any action that may be in violation
of the automatic stay under any Debtor Relief Laws. Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any telephonic
notice, electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise provided by the proper Person (whether or not such Person in fact
meets the requirements set forth in the Credit Documents for being the
signatory, sender or provider thereof) and on opinions and judgments of
attorneys (who may be attorneys for Parent and the Subsidiaries), accountants,
insurance consultants, architects, engineers and other experts or professional
advisors selected by it, and such Agent shall not be liable for any action it
takes or omits to take in good faith in reliance on any of the foregoing
documents; and (ii) no Lender shall have any right of action whatsoever against
any Agent as a result of such Agent acting or (where so instructed) refraining
from acting hereunder or any of the other Credit Documents in accordance with
the instructions of the Requisite Lenders (or such other Lenders as may be
required, or as such Agent shall believe in good faith to be required, to give
such instructions under Section 9.5). In determining compliance with any
condition hereunder to the making of any Credit Extension that by its terms must
be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
reasonably in advance of such Credit Extension.

(c) Delegation of Duties. Each Agent may perform any and all of its duties and
exercise any and all of its powers, rights and remedies under this Agreement or
under any other Credit Document by or through any one or more sub-agents
appointed by such Agent. Each Agent and any such of its sub-agents may perform
any and all of its duties and exercise any and all of its powers, rights and
remedies by or through their respective Affiliates. The exculpatory,
indemnification and other provisions set forth in this Section 8.3 and in
Sections 8.6 and 9.3 shall apply to any such sub-agent or Affiliate (and to
their respective Related Parties) as if they were named as such Agent. No Agent
shall be responsible for the negligence or misconduct of any sub-agent appointed
by it except to the extent that a court of competent jurisdiction determines in
a final, non-appealable judgment that such Agent acted with gross negligence or
willful

 

120



--------------------------------------------------------------------------------

misconduct in the selection of such sub-agent. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by any Agent, (i) such
sub-agent shall be a third party beneficiary under the exculpatory,
indemnification and other provisions set forth in this Section 8.3 and Sections
8.6 and 9.3 and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such provisions
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the Lenders and (ii) such sub-agent shall only have
obligations to such Agent and not to any Credit Party, any Lender or any other
Person, and no Credit Party, Lender or any other Person shall have any rights,
directly or indirectly, as a third party beneficiary or otherwise, against such
sub-agent.

(d) Notwithstanding anything herein to the contrary, none of the Arrangers or
any of the co-agents, bookrunners or managers listed on the cover page hereof
shall have any duties or responsibilities under this Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, the Collateral Agent or a Lender hereunder, but all such
Persons shall have the benefit of the exculpatory, indemnification and other
provisions set forth in this Section 8 and in Sections 8.6 and 9.3 and shall
have all of the rights and benefits of a third party beneficiary with respect
thereto, including an independent right of action to enforce such provisions
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties and the Lenders. The exculpatory, indemnification and
other provisions set forth in this Section 8 and in Sections 8.6 and 9.3 shall
apply to any Affiliate or other Related Party of any Arranger or any Agent in
connection with the arrangement and syndication of the credit facilities
provided herein (including pursuant to Section 2.20 and 2.21) and any amendment,
supplement or modification hereof or of any other Credit Document (including in
connection with any Extension Offer), as well as activities as an Agent.

8.4. Agents Entitled to Act in Individual Capacity. Nothing herein or in any
other Credit Document shall in any way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, any Agent in its individual
capacity as a Lender hereunder. With respect to its Loans, each Agent shall have
the same rights and powers hereunder as any other Lender and may exercise the
same as if it were not performing the duties and functions delegated to it
hereunder. Each Agent and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust, financial
advisory, commodity, derivative or other business with Parent or any of its
Affiliates as if it were not performing the duties and functions specified
herein, and may accept fees and other consideration from Parent and its
Affiliates for services in connection herewith and otherwise, in each case
without having to account therefor to the Lenders. Each Agent and its
Affiliates, when acting under any agreement in respect of any such activity or
under any related agreements, will be acting for its own account as principal
and will be under no obligation or duty as a result of such Agent’s role in
connection with the credit facilities provided herein or otherwise to take any
action or refrain from taking any action (including refraining from exercising
any right or remedy that might be available to it).

 

121



--------------------------------------------------------------------------------

8.5. Lenders’ Representations, Warranties and Acknowledgments. (a) Each Lender
represents and warrants that it has made, and will continue to make, its own
independent investigation of the financial condition and affairs of Parent and
the Subsidiaries in connection with Credit Extensions or taking or not taking
action under or based upon any Credit Document, in each case without reliance on
any Agent or any of its Related Parties. No Agent shall have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Credit Extensions or at any time or
times thereafter.

(b) Each Lender, by delivering its signature page to this Agreement, the
Amendment and Restatement Agreement, an Assignment Agreement or a Refinancing
Facility Agreement and funding its Loans on the Closing Date and/or the
Amendment and Restatement Effective Date or by funding any Refinancing Term
Loan, as the case may be, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, the Requisite Lenders or any other Lenders, as
applicable, on the Closing Date, the Amendment and Restatement Effective Date or
as of the date of funding of such Refinancing Term Loans.

8.6. Right to Indemnity. Each Lender, in proportion to its applicable Pro Rata
Share (determined as set forth below), severally agrees to indemnify each Agent
and each Related Party thereof, to the extent that such Agent or such Related
Party shall not have been reimbursed by any Credit Party, for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses (including fees, expenses and other charges of
counsel) or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against such Agent or any such Related Party in
exercising the powers, rights and remedies, or performing the duties and
functions, of such Agent under the Credit Documents or any other documents
contemplated by or referred to therein or otherwise in relation to its capacity
as an Agent; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided that in no event shall this sentence require any Lender to
indemnify such Agent against any liability, obligation, loss, damage, penalty,
claim, action, judgment, suit, cost, expense or disbursement in excess of such
Lender’s applicable Pro Rata Share thereof; and provided further that this
sentence shall not be deemed to require any Lender to indemnify such Agent
against any liability, obligation, loss, damage, penalty, claim, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence. For purposes of this Section 8.6, “Pro Rata
Share” shall be determined as of the time that the applicable indemnity payment
is sought (or, in the event at such time all the Term Loan Commitments shall
have terminated and all the Loans shall have been repaid in full, as of the time
most recently prior thereto when any Loans or Term Loan Commitments remained
outstanding).

8.7. Successor Administrative Agent and Collateral Agent. Subject to the terms
of this Section 8.7, the Administrative Agent may resign at any time from its
capacity as such. Any resignation of the Administrative Agent shall be deemed to
be a resignation of the Collateral Agent, and any successor Administrative Agent
appointed pursuant to this Section 8.7

 

122



--------------------------------------------------------------------------------

shall, upon its acceptance of such appointment, become the successor Collateral
Agent for all purposes of the Credit Documents. In connection with such
resignation, the Administrative Agent shall give notice of its intent to resign
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Requisite Lenders shall have the right to appoint a successor reasonably
acceptable to the Borrower. If no successor shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its intent to resign, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
reasonably acceptable to the Borrower. Upon the acceptance of its appointment as
Administrative Agent and Collateral Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and Collateral Agent,
and the retiring Administrative Agent and Collateral Agent shall be discharged
from its duties and obligations hereunder and under the other Credit Documents.
The fees payable by Parent and the Borrower to a successor Administrative Agent
and Collateral Agent shall be the same as those payable to its predecessor
unless otherwise agreed by Parent, the Borrower and such successor.
Notwithstanding the foregoing, in the event no successor shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders and the Borrower, whereupon, on the date of effectiveness of such
resignation stated in such notice, (a) the retiring Administrative Agent and
Collateral Agent shall be discharged from its duties and obligations hereunder
and under the other Credit Documents, provided that, solely for purposes of
maintaining any security interest granted to the Collateral Agent under any
Collateral Document for the benefit of the Secured Parties, the retiring
Collateral Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and, in the case of any
Collateral in the possession of the Collateral Agent, shall continue to hold
such Collateral, in each case until such time as a successor Collateral Agent is
appointed and accepts such appointment in accordance with this paragraph (it
being understood and agreed that the retiring Collateral Agent shall have no
duty or obligation to take any further action under any Collateral Document,
including any action required to maintain the perfection of any such security
interest), and (b) the Requisite Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent and Collateral Agent, provided that (i) all payments required to be made
hereunder or under any other Credit Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (ii) all notices and other communications required or
contemplated to be given or made to the Administrative Agent or the Collateral
Agent shall also directly be given or made to each Lender. Following the
effectiveness of the Administrative Agent’s and Collateral Agent’s resignation
from its capacity as such, the provisions of this Section 8 and of Section 9.3
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent or
Collateral Agent, as applicable, and in respect of the matters referred to in
the proviso under clause (a) above.

8.8. Collateral Documents and Obligations Guarantee. (a) Agents under Collateral
Documents and the Obligations Guarantee. Each Secured Party hereby further
authorizes the Administrative Agent and the Collateral Agent to be the agent for
and representative of the Secured Parties with respect to the Obligations
Guarantee, the Collateral

 

123



--------------------------------------------------------------------------------

and the Collateral Documents and authorizes the Administrative Agent and the
Collateral Agent to execute and deliver, on behalf of such Secured Party, any
Collateral Documents that the Administrative Agent or the Collateral Agent
determines in its discretion to execute and deliver in connection with the
satisfaction of the Collateral and Guarantee Requirement (and hereby grants to
the Administrative Agent and the Collateral Agent any power of attorney that may
be required under any applicable law in connection with such execution and
delivery on behalf of such Secured Party).

(b) Right to Realize on Collateral and Enforce Obligations Guarantee.
Notwithstanding anything contained in any of the Credit Documents to the
contrary, the Credit Parties, the Administrative Agent, the Collateral Agent and
each Secured Party hereby agree that (i) except with respect to the exercise of
setoff rights of any Lender or with respect to a Secured Party’s right to file a
proof of claim in any proceeding under the Debtor Relief Laws, no Secured Party
shall have any right individually to realize upon any of the Collateral or to
enforce any Obligations Guarantee, it being understood and agreed that all
powers, rights and remedies under the Credit Documents may be exercised solely
by the Administrative Agent or the Collateral Agent, as applicable, for the
benefit of the Secured Parties in accordance with the terms thereof and that all
powers, rights and remedies under the Collateral Documents may be exercised
solely by the Collateral Agent for the benefit of the Secured Parties in
accordance with the terms thereof and (ii) in the event of a foreclosure or
similar enforcement action by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition (including pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or any other applicable section of the
Bankruptcy Code), the Collateral Agent (or any Lender, except with respect to a
“credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or any other
applicable section of the Bankruptcy Code) may be the purchaser or licensor of
any or all of such Collateral at any such sale or other disposition and the
Collateral Agent, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities)
shall be entitled, upon instructions from the Requisite Lenders, for the purpose
of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold or licensed at any such sale or other
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale or other disposition.

(c) Release of Collateral and Obligations Guarantees. Notwithstanding anything
to the contrary herein or in any other Credit Document:

(i) When all Obligations (excluding contingent obligations as to which no claim
has been made) have been paid in full and all Term Loan Commitments have
terminated, upon request of the Borrower, the Administrative Agent and the
Collateral Agent shall (without notice to, or vote or consent of, any Secured
Party) take such actions as shall be required to release its security interest
in all Collateral, and to release all Obligations Guarantees provided for in any
Credit Document.

(ii) If all the Capital Stock of any Guarantor Subsidiary held by Parent and the
Subsidiaries shall be sold or otherwise disposed of (including by merger or
consolidation) in any transaction permitted by this Agreement, and as a result
of such sale or other disposition such Guarantor Subsidiary shall cease to be a
Subsidiary, such

 

124



--------------------------------------------------------------------------------

Guarantor Subsidiary shall, upon consummation of such sale or other disposition,
automatically be discharged and released from its Obligations Guarantee and all
security interests created by the Collateral Documents in Collateral owned by
such Guarantor Subsidiary shall be automatically released, without any further
action by any Secured Party or any other Person. Upon any sale or other transfer
by any Credit Party (other than to Parent or any Restricted Subsidiary) of any
Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Collateral Document in any Collateral pursuant to Section 9.5,
the security interests in such Collateral created by the Collateral Documents
shall be automatically released, without any further action by any Secured Party
or any other Person. In connection with any termination or release pursuant to
this Section 8.8(c), the Administrative Agent and the Collateral Agent shall
execute and deliver to any Credit Party, at such Credit Party’s expense, all
documents that such Credit Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 8.8(c) shall be without recourse to or warranty by the Administrative
Agent or the Collateral Agent.

(d) Additional Exculpatory Provisions. The Collateral Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of any Collateral,
the existence, priority or perfection of the Collateral Agent’s Lien on any
Collateral or any certificate prepared by any Credit Party in connection
therewith, nor shall the Collateral Agent be responsible or liable to the
Secured Parties for any failure to monitor or maintain any portion of the
Collateral.

(e) Acceptance of Benefits. Each Secured Party, whether or not a party hereto,
will be deemed, by its acceptance of the benefits of the Collateral or the
Obligations Guarantees, to have agreed to the provisions of this Section 8
(including the authorization and the grant of the power of attorney pursuant to
Section 8.8(a)) and all the other provisions of this Agreement relating to
Collateral, any Obligations Guarantee or any Collateral Document and to have
agreed to be bound by the Credit Documents as a Secured Party thereunder. It is
understood and agreed that the availability of benefits of the Collateral and
the Obligations Guarantee to any Secured Party that is not a party hereto is
made available on an express condition that, and is subject to, such Secured
Party not asserting that it is not bound by the appointments and other
agreements expressed herein to be made, or deemed herein to be made, by such
Secured Party.

8.9. Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if the Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding Tax from such payment, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.

 

125



--------------------------------------------------------------------------------

8.10. Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Laws with
respect to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Administrative Agent,
the Collateral Agent and any other Secured Party (including any claim under
Sections 2.5, 2.7, 2.13, 2.15, 2.16, 2.17, 9.2 and 9.3) allowed in such judicial
proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due to the Administrative Agent, in
such capacity, or to its Related Parties under the Credit Documents (including
under Sections 9.2 and 9.3). To the extent that the payment of any such amounts
due to the Administrative Agent, in such capacity, or to its Related Parties out
of the estate in any such proceeding shall be denied for any reason, payment of
the same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money, securities and other property that the Lenders
or other Secured Parties may be entitled to receive in such proceeding, whether
in liquidation or under any plan of reorganization or arrangement or otherwise.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender, or to vote in respect of the claim of
any Lender in any such proceeding.

8.11. Collateral Cooperation Agreement. (a) Each Secured Party hereby
irrevocably authorizes and directs the Administrative Agent and the Collateral
Agent to execute and deliver, in each case on behalf of such Secured Party and
without any further consent, authorization or other action by such Secured
Party:

(i) on the Closing Date, the Collateral Cooperation Agreement; and

 

126



--------------------------------------------------------------------------------

(ii) any documents relating thereto.

(b) Each Secured Party hereby irrevocably (i) agrees that, upon the execution
and delivery thereof, such Secured Party will be bound by the provisions of the
Collateral Cooperation Agreement as if it were a signatory thereto and will take
no actions contrary to the provisions of the Collateral Cooperation Agreement,
(ii) agrees that no Secured Party shall have any right of action whatsoever
against the Administrative Agent or the Collateral Agent as a result of any
action taken by the Administrative Agent or the Collateral Agent pursuant to
this Section 8.11 or in accordance with the terms of the Collateral Cooperation
Agreement and (iii) authorizes and directs the Administrative Agent and the
Collateral Agent to carry out the provisions and intent of the Collateral
Cooperation Agreement.

(c) Each Secured Party hereby irrevocably further authorizes and directs the
Administrative Agent and the Collateral Agent to execute and deliver, in each
case on behalf of such Secured Party and without any further consent,
authorization or other action by such Secured Party, any amendments, supplements
or other modifications of Collateral Cooperation Agreement that the Borrower may
from time to time request, in connection with the amendment, extension, renewal,
refinancing or replacement of the ABL Credit Agreement, to give effect to any
such amendment, extension, renewal, refinancing or replacement.

The Administrative Agent and the Collateral Agent shall have the benefit of the
provisions of this Section 8 with respect to all actions taken by it pursuant to
this Section 8.11 or in accordance with the terms of the Collateral Cooperation
Agreement to the full extent thereof.

SECTION 9. MISCELLANEOUS

9.1. Notices. (a) Notices Generally. Any notice or other communication hereunder
given to any Credit Party, the Administrative Agent, the Collateral Agent or any
Lender shall be given to such Person at its address as set forth on Schedule 9.1
or, in the case of any Lender, at its address (or fax number) set forth in its
Administrative Questionnaire. Except in the case of notices and other
communications expressly permitted to be given by telephone and as otherwise
provided in Section 9.1(b), each notice or other communication hereunder shall
be in writing and shall be delivered in person or sent by facsimile (except for
any notices or other communication given to the Administrative Agent or the
Collateral Agent), courier service or certified or registered United States mail
and shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, when sent by facsimile as shown
on the transmission report therefor (except that, if not sent during normal
business hours for the recipient, shall be deemed to have been received at the
opening of business on the next Business Day for the recipient) or upon receipt
if sent by United States mail; provided that no notice or other communication
given to the Administrative Agent shall be effective until received by it; and
provided further that any such notice or other communication shall, at the
request of the Administrative Agent, be provided to any sub-agent thereof
appointed pursuant to Section 8.3(c) from time to time. Any party hereto may
change its address (including fax or telephone number) for notices and other
communications hereunder by notice to each of the Administrative Agent and the
Borrower.

 

127



--------------------------------------------------------------------------------

(b) Electronic Communications.

(i) Notices and other communications to any Lender hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites, including the Platform) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. Each of the Administrative Agent, the Collateral Agent, Parent
and the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications or rescinded by such Person by
notice to each other such Person. Unless the Administrative Agent otherwise
prescribes, (A) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgment); provided that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient; and
(B) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (A) of notification that such
notice or communication is available and identifying the website address
therefor.

(ii) Each Credit Party understands that the distribution of materials through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of the Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents or any of their Related Parties
warrants as to the accuracy, adequacy or completeness of the Approved Electronic
Communications or the Platform, and each of the Agents and their Related Parties
expressly disclaims liability for errors or omissions in the Platform and the
Approved Electronic Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by any Agent or any of its Related Parties in connection
with the Platform or the Approved Electronic Communications.

(iv) Each Credit Party and each Lender agrees that the Administrative Agent may,
but shall not be obligated to, store any Approved Electronic Communications on
the Platform in accordance with the Administrative Agent’s customary document
retention procedures and policies.

 

128



--------------------------------------------------------------------------------

(v) Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information. In the event that any Public Lender has determined for itself to
not access any information disclosed through the Platform or otherwise, such
Public Lender acknowledges that (i) other Lenders may have availed themselves of
such information and (ii) neither any Credit Party nor any Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other
Credit Documents.

9.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Credit Parties agree to pay promptly (a) all the actual costs
and reasonable out-of-pocket expenses (including the reasonable fees, expenses
and other charges of one primary counsel (plus reasonably necessary local
counsel)) incurred by any Agent, any Arranger or any of their respective
Affiliates in connection with the structuring, arrangement and syndication of
the credit facilities provided herein and any credit or similar facility
refinancing, extending or replacing, in whole or in part, the credit facilities
provided herein, including the preparation, execution, delivery and
administration of the Arrangement Letter, the Fee Letters, this Agreement, the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) or any other document or matter
requested by the Borrower, (b) all the actual costs and reasonable out-of-pocket
expenses of creating, perfecting, recording, maintaining and preserving Liens in
favor of the Collateral Agent, for the benefit of the Secured Parties, including
filing and recording fees, expenses and taxes, stamp or documentary taxes,
search fees, title insurance premiums and reasonable fees, expenses and other
charges of counsel to the Collateral Agent and (c) after the occurrence and
during the continuance of a Default or an Event of Default, all costs and
expenses, including reasonable fees, expenses and other charges of counsel and
costs of settlement, incurred by any Agent, Arranger or Lender in enforcing any
Obligations of or in collecting any payments due from any Credit Party hereunder
or under the other Credit Documents by reason of such Default or Event of
Default (including in connection with the sale, lease or license of, collection
from, or other realization upon any of the Collateral or the enforcement of any
Obligations Guarantee) or in connection with any refinancing or restructuring of
the credit arrangements provided hereunder in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy cases or proceedings. All amounts due
under this Section 9.2 shall be payable promptly after written demand therefor
(which shall include documentation reasonably supporting such request).

9.3. Indemnity. (a) In addition to the payment of expenses pursuant to
Section 9.2, whether or not the transactions contemplated hereby shall be
consummated, each Credit Party agrees to defend (subject to the applicable
Indemnitee’s selection of counsel), indemnify, pay and hold harmless each Agent
(and each sub-agent thereof), Arranger, Lender

 

129



--------------------------------------------------------------------------------

and each of their respective Related Parties (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities. THE FOREGOING INDEMNIFICATION SHALL
APPLY WHETHER OR NOT SUCH INDEMNIFIED LIABILITIES ARE IN ANY WAY OR TO ANY
EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY,
OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND
BY ANY INDEMNITEE; provided that no Credit Party shall have any obligation to
any Indemnitee hereunder with respect to any Indemnified Liabilities (i) to the
extent such Indemnified Liabilities have been found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee (or its directors, officers,
employees or agents to the extent acting at the direction of such Indemnitee) or
from a material breach in bad faith by such Indemnitee (or its directors,
officers, employees or agents to the extent acting at the direction of such
Indemnitee) of its agreements hereunder or (ii) to the extent arising out of any
action, claim or proceeding not involving an act or omission of Parent, any
Subsidiary or any of their respective Related Parties and that is brought by an
Indemnitee against another Indemnitee (other than against any Agent in its
capacity as such). All amounts due under this Section 9.3 shall be payable
promptly after written demand therefor (which shall include documentation
reasonably supporting such request).

(b) No Credit Party shall be liable for any settlement of any proceedings
effected without the written consent of Parent (which consent shall not be
unreasonably withheld, delayed or conditioned), provided that (i) if settled
with Parent’s written consent or if there is a final judgment against an
Indemnitee in any such proceedings, each Credit Party agrees to indemnify and
hold harmless each Indemnitee from and against any and all Indemnified
Liabilities by reason of such settlement or judgment in accordance with
Section 9.3(a) and (ii) no such consent of Parent shall be required for, and an
Indemnitee shall be entitled to indemnification in accordance with
Section 9.3(a) with respect to, any such settlement in the event that (A) Parent
or any other Credit Party was offered the ability to assume the defense of the
proceedings that were the subject matter of such settlement and elected not to
so assume or (B) such settlement is entered into more than 30 days after receipt
by Parent of a request by such Indemnitee for reimbursement of its legal or
other expenses incurred in connection with such proceedings and the Credit
Parties shall not have reimbursed such Indemnitee in accordance with such
request prior to the date of such settlement. No Credit Party shall, without the
prior written consent of an Indemnitee, effect any settlement of any pending or
threatened proceeding in respect of which indemnity could have been sought
hereunder by such Indemnitee unless such settlement (x) includes an
unconditional release of such Indemnitee in form and substance reasonably
satisfactory to such Indemnitee from all liability on claims that are the
subject matter of such proceeding and (y) does not include any statement as to
or any admission of fault, culpability or a failure to act by or on behalf of
such Indemnitee.

(c) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against any Agent, Arranger or Lender
or any Related Party of any of the foregoing on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
any duty imposed by any applicable legal requirement) arising out of, in
connection with, as a result of, or in any way related to this Agreement or any
other Credit Document or any agreement or instrument contemplated hereby

 

130



--------------------------------------------------------------------------------

or thereby or referred to herein or therein, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof or any act or
omission or event occurring in connection therewith, and each Credit Party
hereby waives, releases and agrees not to sue upon any such claim or any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

(d) Each Credit Party agrees that no Agent, Arranger or Lender or Related Party
of any of the foregoing will have any liability to any Credit Party or any
Person asserting claims on behalf of or in right of any Credit Party or any
other Person in connection with or as a result of this Agreement or any other
Credit Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, in each case, except, subject to
Section 9.3(c), in the case of any Credit Party to the extent that any losses,
claims, damages, liabilities or expenses have been found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Agent, Arranger or
Lender (or its directors, officers or employees) in performing its obligations
under this Agreement or any other Credit Document.

9.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender is
hereby authorized by each Credit Party at any time or from time to time, without
notice to any Credit Party, any such notice being hereby expressly waived, to
set off and to appropriate and to apply any and all deposits (general or
special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts or accounts identified as
payroll accounts) and any other Indebtedness at any time held or owing by such
Lender to or for the credit or the account of any Credit Party against and on
account of the obligations and liabilities of any Credit Party to such Lender
hereunder and under the other Credit Documents, including all claims of any
nature or description arising out of or connected hereto or thereto,
irrespective of whether or not (a) such Lender shall have made any demand
hereunder or (b) the principal of or the interest on the Loans or any other
amounts due hereunder shall have become due and payable and although such
obligations and liabilities, or any of them, may be contingent or unmatured.
Each Lender agrees to notify the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

9.5. Amendments and Waivers. (a) Requisite Lenders’ Consent. Except as provided
in Sections 2.20, 2.21 and 8.11, none of this Agreement, any other Credit
Document or any provision hereof or thereof may be waived, amended or modified,
and no consent to any departure by any Credit Party therefrom may be made,
except, subject to the additional requirements of Sections 9.5(b) and 9.5(c) and
as otherwise provided in Sections 9.5(d) and 9.5(e), in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Parent, the Borrower and the Requisite Lenders and, in the case of any other
Credit Document, pursuant to an agreement or agreements in writing entered into
by the Administrative Agent or the Collateral Agent, as applicable, and the
Credit Party or Credit Parties that are parties thereto, in each case with the
consent of the Requisite Lenders; provided that any

 

131



--------------------------------------------------------------------------------

provision of this Agreement or any other Credit Document may be amended by an
agreement in writing entered into by Parent, the Borrower and the Administrative
Agent to cure any ambiguity, omission, defect or inconsistency (as determined by
the Administrative Agent), so long as, in each case, (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
(ii) the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Requisite Lenders stating that the Requisite Lenders object to such
amendment.

(b) Affected Lenders’ Consent. In addition to any consent required pursuant to
Section 9.5(a), without the written consent of each Lender that would be
directly affected thereby, no waiver, amendment or other modification of this
Agreement or any other Credit Document, or any consent to any departure by any
Credit Party therefrom, shall be effective if the effect thereof would be to:

(i) increase any Term Loan Commitment or postpone the scheduled expiration date
of any Term Loan Commitment (it being understood that no waiver, amendment or
other modification of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Term Loan Commitment of any Lender);

(ii) extend the scheduled final maturity date of any Loan;

(iii) waive, reduce or postpone any scheduled amortization payment (but not any
voluntary or mandatory prepayment) of any Loan;

(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.7) or
any fee or any premium payable hereunder, or waive or postpone the time for
payment of any such interest or fees or premiums;

(v) reduce the principal amount of any Loan;

(vi) waive, amend or otherwise modify any provision of this Section 9.5(b),
Section 9.5(c) or any other provision of this Agreement or any other Credit
Document that expressly provides that the consent of all Lenders is required to
waive, amend or otherwise modify any rights thereunder or to make any
determination or grant any consent thereunder (including such provision set
forth in Section 9.6(a));

(vii) amend the definition of the term “Requisite Lenders” or the term “Pro Rata
Share”; provided that additional extensions of credit made pursuant to
Sections 2.20 and 2.21 shall be included, and with the consent of the Requisite
Lenders other additional extensions of credit pursuant hereto may be included,
in the determination of “Requisite Lenders” or “Pro Rata Share” on substantially
the same basis as the Term Loan Commitments and the Loans are included on the
Closing Date; or

 

132



--------------------------------------------------------------------------------

(viii) release all or substantially all of the Collateral from the Liens of the
Collateral Documents, or all or substantially all of the Guarantors from the
Obligations Guarantee (or limit liability of all or substantially all of the
Guarantors in respect of the Obligations Guarantee), in each case except as
expressly provided in the Credit Documents and except in connection with a
“credit bid” undertaken by the Collateral Agent at the direction of the
Requisite Lenders pursuant to section 363(k), section 1129(b)(2)(a)(ii) or any
other section of the Bankruptcy Code or any other sale or other disposition of
assets in connection with an enforcement action with respect to the Collateral
permitted pursuant to the Credit Documents (in which case only the consent of
the Requisite Lenders will be required for such release) (it being understood
that (A) an amendment or other modification of the type of obligations secured
by the Collateral Documents or guaranteed thereunder shall not be deemed to be a
release of the Collateral from the Liens of the Collateral Documents or a
release or limitation of the Obligations Guarantee and (B) an amendment or other
modification of Section 6.4 or 6.8 shall only require the consent of the
Requisite Lenders);

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any waiver, amendment or other modification, or
any consent, described in clauses (vi), (vii) and (viii).

(c) Other Consents. No waiver, amendment or other modification of this Agreement
or any other Credit Document, or any consent to any departure by any Credit
Party therefrom, shall:

(i) (A) waive, amend or otherwise modify Section 2.12 or any other provisions of
any Credit Document in a manner that by its terms adversely affects the rights
in respect of payments due to Lenders of any Class differently than Lenders of
any other Class, without the consent of Lenders representing a Majority in
Interest of each affected Class, provided that the Requisite Lenders may waive,
in whole or in part, any prepayment of Loans hereunder so long as the
application, as between Classes, of any portion of such prepayment that is still
required to be made is not altered, or (B) waive, amend or otherwise modify this
Section 9.5(c)(i) or any other provision of this Agreement or any other Credit
Document that expressly provides that the consent of all Lenders of any Class or
a Majority in Interest of Lenders of any Class is required to waive, amend or
otherwise modify any rights thereunder or to make any determination or grant any
consent thereunder, in each case without the consent of each Lender of such
Class or a Majority in Interest of the Lenders of such Class, as the case may
be; provided that nothing in this Section 9.5(c)(i) shall be deemed to restrict
the amendments contemplated by Sections 2.20 and 2.21; and

(ii) waive, amend or otherwise modify the rights or obligations of any Agent
without the prior written consent of such Agent.

(d) Class Amendments. Notwithstanding anything to the contrary in
Section 9.5(a), any waiver, amendment or modification of this Agreement or any
other Credit Document, or any consent to any departure by any Credit Party
therefrom, that by its terms affects the rights or duties under this Agreement
of the Lenders of a particular Class or Classes (but not Lenders of

 

133



--------------------------------------------------------------------------------

any other Class), may be effected by an agreement or agreements in writing
entered into by Parent, the Borrower and the requisite number or percentage in
interest of each affected Class of Lenders that would be required to consent
thereto under this Section 9.5 if such Class of Lenders were the only Class of
Lenders hereunder at the time.

(e) Certain Authorizations. Notwithstanding anything herein to the contrary, the
Administrative Agent and the Collateral Agent may, without the consent of any
Secured Party, consent to a departure by any Credit Party from any covenant of
such Credit Party set forth in this Agreement or any Collateral Document to the
extent such departure is consistent with the authority of the Collateral Agent
set forth in the definition of the term “Collateral and Guarantee Requirement”.

(f) Requisite Execution of Amendments, Etc. The Administrative Agent may, but
shall have no obligation to, with the concurrence of any Lender, execute
waivers, amendments, modifications, waivers or consents on behalf of such
Lender. Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given. No notice to or demand on
any Credit Party in any case shall entitle any Credit Party to any other or
further notice or demand in similar or other circumstances. Any amendment,
modification, waiver or consent effected in accordance with this Section 9.5
shall be binding upon each Person that is at the time thereof a Lender and each
Person that subsequently becomes a Lender.

9.6. Successors and Assigns; Participations. (a) Generally. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby. No Credit Party’s rights or
obligations under the Credit Documents, nor any interest therein, may be
assigned or delegated by any Credit Party (except, in the case of Parent or any
Guarantor Subsidiary, any assignment or delegation by operation of law as a
result of any merger or consolidation of Parent or such Guarantor Subsidiary
permitted by Section 6.8) without the prior written consent of the
Administrative Agent and each Lender, and any attempted assignment or delegation
without such consent shall be null and void. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
the participants referred to in Section 9.6(g) (to the extent provided in clause
(iii) of such Section) and, to the extent expressly contemplated hereby,
Affiliates of any Agent or any Lender, the other Indemnitees and other express
third party beneficiaries hereof) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Register. The Borrower, the Administrative Agent, the Collateral Agent and
the Lenders shall deem and treat the Persons recorded as Lenders in the Register
as the holders and owners of the corresponding Term Loan Commitments and Loans
recorded therein for all purposes hereof. No assignment or transfer of any Term
Loan Commitment or Loan shall be effective unless and until recorded in the
Register, and following such recording, unless otherwise determined by the
Administrative Agent (such determination to be made in the sole discretion of
the Administrative Agent, which determination may be conditioned on the consent
of the assigning Lender and the assignee), shall be effective notwithstanding
any defect in the Assignment Agreement relating thereto. Each assignment and
transfer shall be recorded in the Register following receipt by the
Administrative Agent of the fully executed Assignment

 

134



--------------------------------------------------------------------------------

Agreement, together with the required forms and certificates regarding tax
matters and any fees payable in connection therewith, in each case as provided
in Section 9.6(d); provided that the Administrative Agent shall not be required
to accept such Assignment Agreement or so record the information contained
therein if the Administrative Agent reasonably believes that such Assignment
Agreement lacks any written consent required by this Section 9.6 or is otherwise
not in proper form, it being acknowledged that the Administrative Agent shall
have no duty or obligation (and shall incur no liability) with respect to
obtaining (or confirming the receipt) of any such written consent or with
respect to the form of (or any defect in) such Assignment Agreement, any such
duty and obligation being solely with the assigning Lender and the assignee.
Each assigning Lender and the assignee, by its execution and delivery of an
Assignment Agreement, shall be deemed to have represented to the Administrative
Agent that all written consents required by this Section 9.6 with respect
thereto (other than the consent of the Administrative Agent) have been obtained
and that such Assignment Agreement is otherwise duly completed and in proper
form. The date of such recordation of an assignment and transfer is referred to
herein as the “Assignment Effective Date” with respect thereto. Any request,
authority or consent of any Person that, at the time of making such request or
giving such authority or consent, is recorded in the Register as a Lender shall
be conclusive and binding on any subsequent holder, assignee or transferee of
the corresponding Term Loan Commitments or Loans. Notwithstanding anything in
this Agreement to the contrary, the Loans and Term Loan Commitments are intended
to be treated as registered obligations for tax purposes and the right, title
and interest of the Lenders in and to the Loans and Term Loan Commitments shall
be transferable only in accordance with the terms hereof. This Section 9.6(b)
shall be construed so that the Loans and Term Loan Commitments are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Internal Revenue Code.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Term Loan Commitment or Loans owing
to it or other Obligations to:

(i) any Eligible Assignee of the type referred to in clause (a) of the
definition of the term “Eligible Assignee” upon the giving of notice to the
Administrative Agent; or

(ii) any Eligible Assignee of the type referred to in clause (b) of the
definition of the term “Eligible Assignee” upon (i) the giving of notice to the
Administrative Agent and (ii) except in the case of assignments made by or to
any Arranger during the primary syndication of the credit facilities provided
herein on the Amendment and Restatement Effective Date, receipt of prior written
consent (such consent not to be unreasonably withheld or delayed) of the
Administrative Agent; provided that:

(A) in the case of any such assignment or transfer (other than to any Eligible
Assignee meeting the requirements of clause (i) above), the amount of the Term
Loan Commitment or Loans of the assigning Lender subject thereto shall not be
less than $1,000,000 (with concurrent assignments to Eligible Assignees that are
Affiliates or Related Funds thereof to be aggregated for purposes of the
foregoing minimum assignment amount requirements) or, in each case, such lesser
amount as shall be agreed to by the Borrower and the Administrative Agent or as
shall constitute the aggregate amount of the Term Loan Commitments or Loans of
the applicable Class of the assigning Lender; and

 

135



--------------------------------------------------------------------------------

(B) each partial assignment or transfer shall be of a uniform, and not varying,
percentage of all rights and obligations of the assigning Lender hereunder;
provided that a Lender may assign or transfer all or a portion of its Term Loan
Commitment or of the Loans owing to it of any Class without assigning or
transferring any portion of its Term Loan Commitment or of the Loans owing to
it, as the case may be, of any other Class.

(d) Mechanics. Assignments and transfers of Loans and Term Loan Commitments by
Lenders shall be effected by the execution and delivery to the Administrative
Agent of an Assignment Agreement. In connection with all assignments, (i) there
shall be delivered to the Administrative Agent such forms, certificates or other
evidence, if any, with respect to United States federal income Tax withholding
matters as the assignee thereunder may be required to deliver pursuant to
Section 2.17(f), together with payment to the Administrative Agent of a
registration and processing fee of $3,500 (except that no such registration and
processing fee shall be payable in connection with an assignment by or to any
Arranger or any Affiliate thereof), and (ii) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain Non-Public Information)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable law, including Federal,
state and foreign securities laws.

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof (or of any Refinancing Facility Agreement or the Amendment and
Restatement Agreement) or upon succeeding to an interest in the Term Loan
Commitments and Loans, as the case may be, represents and warrants as of the
Closing Date (or, in the case of any Refinancing Facility Agreement, as of the
date of the effectiveness thereof), the Amendment and Restatement Effective Date
or as of the applicable Assignment Effective Date, as applicable, that (i) it is
an Eligible Assignee, (ii) it has experience and expertise in the making of or
investing in commitments or loans such as the applicable Term Loan Commitments
or Loans, as the case may be, (iii) it will make or invest in, as the case may
be, its Term Loan Commitments or Loans for its own account in the ordinary
course and without a view to distribution of such Term Loan Commitments or Loans
within the meaning of the Securities Act or the Exchange Act or other United
States federal securities laws (it being understood that, subject to the
provisions of this Section 9.6, the disposition of such Term Loan Commitments or
Loans or any interests therein shall at all times remain within its exclusive
control) and (iv) it will not provide any information obtained by it in its
capacity as a Lender to Parent, the Borrower or any Affiliate of any of the
foregoing. It is understood and agreed that the Administrative Agent and each
assignor Lender shall be entitled to rely, and shall incur no liability for
relying, upon the representations and warranties of an assignee set forth in
this Section 9.6(e) and in the applicable Assignment Agreement.

 

136



--------------------------------------------------------------------------------

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 9.6, as of the Assignment Effective Date with respect to any assignment
and transfer of any Term Loan Commitment or Loan, (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in such Term Loan Commitment or Loan as reflected in the Register
and shall thereafter be a party hereto and a “Lender” for all purposes hereof,
(ii) the assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned and transferred to the assignee,
relinquish its rights (other than any rights that survive the termination hereof
under Section 9.8) and be released from its obligations hereunder (and, in the
case of an assignment covering all the remaining rights and obligations of an
assigning Lender hereunder, such Lender shall cease to be a party hereto as a
“Lender” (but not, if applicable, in any other capacity hereunder) on such
Assignment Effective Date, provided that such assigning Lender shall continue to
be entitled to the benefit of all rights that survive the termination hereof
under Section 9.8, and (iii) if any such assignment and transfer occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness thereof or as promptly thereafter as practicable, surrender its
applicable Notes to the Administrative Agent for cancellation, and thereupon the
Borrower shall issue and deliver new Notes, if so requested by the assignee
and/or assigning Lender, to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new Term Loan Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Eligible Assignee in all or any part of its Term Loan
Commitments or Loans or in any other Obligation; provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Credit Parties, the Administrative Agent, the
Collateral Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Each Lender that sells a participation
pursuant to this Section 9.6(g) shall, acting solely for U.S. federal income tax
purposes as a non-fiduciary agent of the Borrower, maintain a register on which
it records the name and address of each participant to which it has sold a
participation and the principal amounts (and stated interest) of each such
participant’s interest in the Loans or other rights and obligations of such
Lender under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Term Loan
Commitments, Loans or other rights and obligations under any Credit Document),
except to the extent that such disclosure is necessary to establish that such
Term Loan Commitment, Loan or other right or obligation is in registered form
under Section 5f.103-1(c) of the U.S. Treasury Regulations. Unless otherwise
required by the IRS, any disclosure required by the foregoing sentence shall be
made by the relevant Lender directly and solely to the IRS. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes under this Agreement,
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

137



--------------------------------------------------------------------------------

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder, except that any participation
agreement may provide that the participant’s consent must be obtained with
respect to the consent of such Lender to any waiver, amendment, modification or
consent that is described in Section 9.5(b) that affects such participant or
requires the approval of all the Lenders.

(iii) The Credit Parties agree that each participant shall be entitled to the
benefits of Sections 2.15(c), 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 9.6(c);
provided that such participant (x) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under Section 9.6(c) and
(y) such participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.17, with respect to any participation, than the applicable
Lender would have been entitled to receive with respect to such participation
sold to such participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.19 with
respect to any participant. To the extent permitted by law, each participant
also shall be entitled to the benefits of Section 9.4 as though it were a
Lender, provided that such participant agrees to be subject to Section 2.14 as
though it were a Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 9.6, any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans or the other Obligations owed to such Lender, and its Notes, if any, to
secure obligations of such Lender, including to any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by any Federal Reserve Bank; provided that no Lender,
as between the Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge; and
provided further that in no event shall the applicable Federal Reserve Bank,
pledgee or trustee be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.

9.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

138



--------------------------------------------------------------------------------

9.8. Survival of Representations, Warranties and Agreements. All covenants,
agreements, representations and warranties made by the Credit Parties in the
Credit Documents and in the certificates or other documents delivered in
connection with or pursuant to this Agreement or any other Credit Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Credit Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any Agent, Arranger or Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any Credit Document is executed and
delivered or any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Term Loan Commitments have not expired or terminated.
The provisions of Sections 2.15(c), 2.16, 2.17, 8, 9.2, 9.3 and 9.4 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans or the
termination of this Agreement or any provision hereof.

9.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent, Arranger or Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver thereof or of any Default or Event of
Default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege, or any abandonment or discontinuance of steps to
enforce such power, right or privilege, preclude any other or further exercise
thereof or the exercise of any other power, right or privilege. The powers,
rights, privileges and remedies of the Agents, the Arrangers and the Lenders
hereunder and under the other Credit Documents are cumulative and shall be in
addition to and independent of all powers, rights, privileges and remedies they
would otherwise have. Without limiting the generality of the foregoing, the
execution and delivery of this Agreement or the making of any Loan hereunder
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Agent, Arranger or Lender may have had notice or
knowledge of such Default or Event of Default at the time.

9.10. Marshalling; Payments Set Aside. None of the Agents, the Arrangers or the
Lenders shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Credit Party makes a payment or payments to
any Agent, Arranger or Lender (or to the Administrative Agent or the Collateral
Agent, on behalf of any Agent, Arranger or Lender), or any Agent, Arranger or
Lender enforces any security interests or exercises any right of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.

9.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

139



--------------------------------------------------------------------------------

9.12. Independent Nature of Lenders’ Rights. Nothing contained herein or in any
other Credit Document, and no action taken by the Lenders pursuant hereto or
thereto, shall be deemed to constitute the Lenders as a partnership, an
association, a joint venture or any other kind of entity. The amounts payable at
any time hereunder to each Lender shall be a separate and independent debt, and
each Lender shall be entitled to protect and enforce its rights arising
hereunder and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

9.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

9.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

9.15. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) BELOW, ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO ARISING OUT OF OR RELATING HERETO
OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY
STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO
ACTIONS BY THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT IN RESPECT OF ANY
RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED BY LAWS OTHER THAN THE LAWS OF THE
STATE OF NEW YORK); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE
CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.1; (D) AGREES
THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND

 

140



--------------------------------------------------------------------------------

OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(E) AGREES THAT THE AGENTS, THE ARRANGERS AND THE LENDERS RETAIN THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION
WITH THE EXERCISE OF ANY RIGHTS UNDER ANY CREDIT DOCUMENT OR THE ENFORCEMENT OF
ANY JUDGMENT.

9.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

9.17. Confidentiality. Each Agent and each Lender shall hold all Confidential
Information (as defined below) obtained by such Agent or such Lender in
accordance with such Agent’s and such Lender’s customary procedures for handling
confidential information of such nature, it being understood and agreed by
Parent and the Borrower that, in any event, the Administrative Agent and the
Collateral Agent may disclose Confidential Information to the Lenders and the
other Agents and that each Agent and each Lender may disclose Confidential
Information (a) to Affiliates of such Agent or Lender and to its and their
respective Related Parties (and to other Persons authorized by a Lender or Agent
to organize, present or disseminate such information in connection with
disclosures otherwise made in accordance with this Section 9.17), it being
understood that the Persons to whom such disclosure is made will be

 

141



--------------------------------------------------------------------------------

informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential, (b) to any bona
fide or potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation of any Loans or other
Obligations or any participations therein or to any direct or indirect
contractual counterparties (or the professional advisors thereto) to any swap or
derivative transaction relating to the Credit Parties and their obligations
(provided that such assignees, transferees, participants, counterparties and
advisors are advised of and agree to be bound by either the provisions of this
Section 9.17 or other provisions at least as restrictive as this Section 9.17),
(c) to any rating agency when required by it, provided that, prior to any
disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any Confidential Information relating to the Credit Parties
received by it from any Agent or any Lender, (d) to the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Loans, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document, (f) in customary
“tombstone” or similar advertisements and (g) as required or requested by any
Governmental Authority or by the NAIC or any other regulatory authority
(including any self-regulatory organization having jurisdiction or claiming to
have jurisdiction over such Agent or such Lender) or pursuant to legal or
judicial process; provided that unless specifically prohibited by applicable law
or court order, such Agent or such Lender shall make reasonable efforts to
notify the Borrower of any request by any Governmental Authority (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Agent or such Lender by such Governmental
Authority) for disclosure of any Confidential Information prior to disclosure
thereof. For purposes of the foregoing, “Confidential Information” means, with
respect to any Agent or any Lender, any non-public information regarding the
business, assets, liabilities and operations of Parent and the Subsidiaries
obtained by such Agent or Lender under the terms of this Agreement. In addition,
each Agent and each Lender may disclose the existence of this Agreement and the
information about this Agreement to market data collectors, similar services
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement
and the other Credit Documents. Any Person required to maintain the
confidentiality of Confidential Information as provided in this Section 9.17
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Confidential Information as such Person would accord to its own confidential
information.

9.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest that would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest that would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of

 

142



--------------------------------------------------------------------------------

interest paid and the amount of interest that would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and the Borrower to conform
strictly to any applicable usury laws. Accordingly, if any Lender contracts for,
charges, or receives any consideration that constitutes interest in excess of
the Highest Lawful Rate, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
outstanding amount of the Loans made hereunder or be refunded to the Borrower.

9.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

9.20. Effectiveness; Entire Agreement. Subject to Section 3, this Agreement
shall become effective as provided in the Amendment and Restatement Agreement.
This Agreement and the other Credit Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof (but do not supersede any provisions of any commitment
letter, engagement letter or fee letter between or among any Credit Parties and
any Agent or Arranger or any Affiliate of any of the foregoing that by the terms
of such documents are stated to survive the effectiveness of this Agreement, all
of which provisions shall remain in full force and effect), and the Agents, the
Arrangers and their respective Related Parties are hereby released from all
liability in connection therewith, including any claim for injury or damages,
whether consequential, special, direct, indirect, punitive or otherwise.

9.21. PATRIOT Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Credit Party
in accordance with the PATRIOT Act.

9.22. Electronic Execution of Assignments. The words “execution”, “signed”,
“signature” and words of like import in any Assignment Agreement shall be deemed
to include electronic signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

9.23. No Fiduciary Duty. Each Agent, each Arranger, each Lender and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”) may have economic interests that conflict with those of the Credit
Parties, their equityholders and/or

 

143



--------------------------------------------------------------------------------

their Affiliates. Each Credit Party agrees that nothing in the Credit Documents
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between any Lender, on the one hand, and such
Credit Party, its equityholders or its Affiliates, on the other. The Credit
Parties acknowledge and agree that (a) the transactions contemplated by the
Credit Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Credit Parties, on the other, and (b) in connection therewith
and with the process leading thereto, (i) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Credit Party, its equityholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Credit Party, its equityholders or its Affiliates on other matters)
or any other obligation to any Credit Party except the obligations expressly set
forth in the Credit Documents and (ii) each Lender is acting solely as principal
and not as the agent or fiduciary of any Credit Party, its management,
equityholders, creditors or any other Person. Each Credit Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Credit Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transactions or the process leading
thereto.

[Remainder of page intentionally left blank]

 

144



--------------------------------------------------------------------------------

Schedule 1.1(a)

Excluded Pledge

 

1. Navistar Europe GmbH

 

2. Navistar Comercial S.A. de C.V.

 

3. Navistar Financial, S.A. de C.V., Sociedad Financiera de Objeto Multiple,
Entidad no Regulada

 

4. International Truck and Engine Investments Corporation

 

5. Navistar International Private Limited

 

6. Navistar Acceptance Corporation Limited

 

7. Navistar International Investment Holding Corporation

 

8. Core Molding Technologies, Inc.

 

9. Navistar International (Cayman Islands), Ltd.

 

10. Navistar International Employee Leasing Company

 

11. Navistar International Holdings (Canada) Corp.

 

12. Newstream Enterprises, LLC

 

13. Magnum Power Products, LLC



--------------------------------------------------------------------------------

Schedule 1.1(b)

Excluded Subsidiaries

 

1. Navistar Modec EV Alliance, LLC

 

2. Workhorse Custom Chassis, LLC



--------------------------------------------------------------------------------

Schedule 1.1(c)

Real Estate Assets

 

Credit Party/Name of Owner

  

Name/Address/City/State/Zip Code

Navistar, Inc.   

2050 N. Mannheim Rd

Melrose Park, IL 60160

  

 

2701 & 2601 Navistar Dr.

Lisle, IL 60532

  

 

4300 Oxford St.

Fort Wayne, IN 46806

  

 

1116 W. County Road 450 N

Brazil, IN 47834

  

 

5975 Urbana Rd

Springfield, OH 45502

  

 

100 Bishop Way

Brookfield, WI 53005

Pure Power Technologies, LLC   

 

121 Research Drive

Columbia, SC 29203



--------------------------------------------------------------------------------

Schedule 2.1

Commitments

Tranche B Term Loan Commitments

 

Lender

   Tranche B
Term Loan Commitment      Pro
Rata Share  

JPMorgan Chase Bank, N.A.

   $ 300,000,000.00         30.0 % 

Goldman Sachs Lending Partners LLC

   $ 300,000,000.00         30.0 % 

Bank of America, N.A.

   $ 200,000,000.00         20.0 % 

Credit Suisse AG, Cayman Islands Branch

   $ 200,000,000.00         20.0 %    

 

 

    

 

 

 

Total

   $ 1,000,000,000.00         100 %    

 

 

    

 

 

 

 



--------------------------------------------------------------------------------

Schedule 3.1(d)

Existing Material Indebtedness

 

Debt

   Outstanding as
of 08/10/12      Amortization
Schedule
(Y/N)      Maturity Date
(Calendar
Year)     

Issuer

   Guarantors

International Truck and Engine Corporation Cayman Islands Holding Company loan
to International of Mexico Holding Corporation (I/C Debt Unrestricted to
Restricted)

   $ 200,000,000         No         2015       International Truck and Engine
Corporation Cayman Islands Holding Company    None

Navistar International Corporation guarantee of Navistar Financial, S.A. de C.V.
SOFOM E.N.R. Debt

   $ 75,745,297         N/A         N/A       Navistar Financial, S.A. de C.V.
SOFOM E.N.R.    Navistar
International
Corporation



--------------------------------------------------------------------------------

Schedule 4.2

Capital Stock and Ownership

 

Issuer

  

Holder

  

Jurisdiction
of
Organization

  

Form of
Organization

  

Number and
Class Shares
Held

  

Percentage of
Ownership

  

Designated
Subsidiary

  

Restricted
Subsidiary

Navistar, Inc.    Navistar International Corporation    Delaware    Corporation
   1,000 Common    100%    Designated    Restricted Navistar Europe GmbH   
Navistar International Corporation    Germany    Gesellschaft mit beschränkter
Haftung    N/A    100%    No    Restricted Navistar Advanced Technologies
Incorporated    Navistar International Corporation    Delaware    Corporation   
1,000 Common    100%    No    Restricted Navistar Comercial S.A. de C.V.   
Navistar International Corporation    Mexico    Sociedad Anónima de Capital
Variable    1,375,095 Common    99.9999%    No    Unrestricted   

Navistar International Mexico, S. de

R.L. de C.V.

         1 Common    0.0001%       Navistar Financial, S.A. de C.V. SOFOM E.N.R.
   Navistar International Corporation    Mexico    Sociedad Anónima de Capital
Variable    N/A    80.0024%    No    Unrestricted    Navistar Comercial S.A. de
C.V.          N/A    19.9976%       Navistar Aftermarket Products, Inc.   
Navistar International Corporation    Delaware    Corporation    1,000 Common   
100%    Designated    Restricted International of Mexico Holding Corporation   
Navistar International Corporation    Delaware    Corporation    1,000 Common
Stock    100%    No    Restricted



--------------------------------------------------------------------------------

Issuer

  

Holder

  

Jurisdiction
of
Organization

  

Form of
Organization

  

Number and
Class Shares Held

  

Percentage of
Ownership

  

Designated
Subsidiary

  

Restricted
Subsidiary

Transproteccion Agente de Seguros S.A. de C.V.    Navistar Comercial S.A. de
C.V.    Mexico    Sociedad Anónima de Capital Variable    N/A    99.9091%    No
   Unrestricted    Navistar International Mexico, S. de R.L. de C.V.         
N/A    0.0909%       Servicios Corporativos NFC, S. de R.L. de C.V.    Navistar
Financial, S.A. de C.V. SOFOM E.N.R.    Mexico    Sociedad Anónima de Capital
Variable    $15,119,758.00 Class II Capital    99.9796%    No    Unrestricted   
Navistar Comercial, S.A. de C.V.          $3,000. Class I Capital    0.0198%   
      Navistar International Corporation          $77.00 Class I Capital   
0.0006%       Sturman Engine Systems, LLC    Navistar Advanced Technologies
Incorporated    Colorado    Limited Liability Company    N/A    45%    No    N/A
   Sturman Diesel Products          N/A    55%       Magnum Power Products, LLC
   Navistar Aftermarket Products, Inc.    Delaware    Limited Liability Company
   N/A    30%    No    N/A    Caterpillar, Inc.          N/A    70%      
Continental Mfg. Company, Inc.    Navistar, Inc.    Texas    Corporation   
1,000 Common    100%    Designated    Restricted Indianapolis Casting
Corporation    Navistar, Inc.    Delaware    Corporation    500 Common    100%
   Designated    Restricted



--------------------------------------------------------------------------------

Issuer

  

Holder

  

Jurisdiction
of
Organization

  

Form of
Organization

  

Number
and Class
Shares
Held

  

Percentage of
Ownership

  

Designated
Subsidiary

  

Restricted
Subsidiary

Harbour Assurance Company of Bermuda Limited    Navistar, Inc.    Bermuda   
Corporation    100,000 Common stock    100%    No    Unrestricted International
Engine Intellectual Property Company, LLC    Navistar, Inc.    Illinois   
Limited Liability Company    N/A    100%    Designated    Restricted IC Bus, LLC
   Navistar, Inc.    Arkansas    Limited Liability Company    N/A    100%   
Designated    Restricted Navistar Global Operations Corporation    Navistar,
Inc.    Delaware    Corporation    100,000    100%    No    Restricted
International Truck and Engine Overseas Corporation    Navistar, Inc.   
Delaware    Corporation    250    100%    No    Restricted Navistar Diesel of
Alabama, LLC    Navistar, Inc.    Delaware    Limited Liability Company    N/A
   100%    Designated    Restricted International Truck Intellectual Property
Company, LLC    Navistar, Inc.    Illinois    Limited Liability Company    N/A
   100%    Designated    Restricted International Truck and Engine Investments
Corporation    Navistar, Inc.    Delaware    Corporation    1,000 Common Stock
   100%    No    Unrestricted Core Molding Technologies, Inc. (Publically
traded)    Navistar, Inc.    Delaware    Corporation    664,000    9.2%    No   
N/A



--------------------------------------------------------------------------------

Issuer

  

Holder

  

Jurisdiction
of
Organization

  

Form of
Organization

  

Number
and Class
Shares
Held

  

Percentage of
Ownership

  

Designated
Subsidiary

  

Restricted
Subsidiary

Navistar Canada, Inc.    Navistar, Inc.    Ontario    Corporation    372,714
Common Stock    100%    No    Restricted Navistar Acceptance Corporation Limited
   Navistar, Inc.    Bermuda    Corporation    120 Common Stock    100%    No   
Unrestricted Navistar International Investment Holding Corporation    Navistar,
Inc.    Delaware    Corporation    1,000 Common Stock    100%    No   
Restricted SST Truck Company LLC    Navistar, Inc.    Delaware    Limited
Liability Company    N/A    100%    Designated    Restricted NC2 Global LLC   
Navistar, Inc.    Delaware    Limited Liability Company    N/A    99%    No   
Restricted    Navistar Aftermarket Products, Inc.             1%       Navistar
Financial Corporation    Navistar, Inc.    Delaware    Corporation    1,600,000
Common Stock    100%    No    Unrestricted Navistar International (Cayman
Islands) Ltd.    Navistar, Inc.    Cayman Islands    Corporation    10 Common
Shares    100%    No    Restricted Newstream Enterprises, LLC    Navistar, Inc.
   Missouri    Limited Liability Company    N/A    49%    No    N/A Navistar
International Employee Leasing Company    Navistar, Inc.    Delaware   
Corporation    100 Common Stock    100%    No    Restricted



--------------------------------------------------------------------------------

Issuer

  

Holder

  

Jurisdiction
of
Organization

  

Form of
Organization

  

Number
and Class
Shares
Held

  

Percentage of
Ownership

  

Designated
Subsidiary

  

Restricted
Subsidiary

Workhorse International Holding Company    Navistar, Inc.    Delaware   
Corporation    1,000 Common Stock    100%    Designated    Restricted Navistar
International Holdings (Canada) Corporation    Navistar, Inc.    Nova Scotia   
Corporation    100 Common Shares    100%    No    Restricted Pure Power
Technologies, LLC    Navistar, Inc.    Delaware    Limited Liability Company   
N/A    100%    Designated    Restricted Navistar Defense, LLC    Navistar, Inc.
   Delaware    Limited Liability Company    N/A    100%    Designated   
Restricted IC Bus of Oklahoma, LLC    IC Bus LLC    Delaware    Limited
Liability Company    N/A    100%    Designated    Restricted Custom Chassis
Products, LLC    International Truck and Engine Investments Corporation   
Delaware    Limited Liability Company    N/A    100% (Chapter 7 filed 5/28/09)
   No    Unrestricted Navistar International Hong Kong Limited    International
Truck and Engine Investments Corporation    Hong Kong    Corporation    1
Ordinary Share    100%    No    Unrestricted Navistar China (Cayman Islands)
Limited    International Truck and Engine Investments Corporation    Cayman
Islands    Corporation    1,000 Common Stock    100%    No    Unrestricted
Navistar Defence Africa (Proprietary) Limited    International Truck and Engine
Investments Corporation    South Africa    Corporation    Limited Liability
Company    100%    No    Unrestricted



--------------------------------------------------------------------------------

Issuer

  

Holder

  

Jurisdiction
of
Organization

  

Form of
Organization

  

Number and
Class Shares
Held

  

Percentage of
Ownership

  

Designated
Subsidiary

  

Restricted
Subsidiary

Navistar International Private Limited    Navistar Diesel of Alabama LLC   
India    Corporation    9,900 shares    99%    No    Restricted    Navistar,
Inc.          100 shares    1%       Navistar Big Bore Diesels, LLC    Navistar
Diesel of Alabama LLC    Delaware    Limited Liability Company    N/A    100%   
Designated    Restricted 1334869 Ontario Limited    Navistar Canada, Inc.   
Ontario    Corporation    1,000 Common Shares    100%    No    Restricted
International Industria Automotiva da America do Sul Ltda.    Navistar Canada,
Inc.    Brazil    Corporation    N/A    99.86%    No    Restricted   
International of Mexico Holding Corporation          N/A    0.14%       Co-Van
International Trucks, Inc.    Navistar Canada, Inc.    British Columbia   
Corporation    N/A    100%    No    Unrestricted MWM International Motores S.A.
   International Industria Automotiva da America do Sul Ltda.    Argentina   
Corporation    15,980,468    90.4%    No    Restricted    International of
Mexico Holding Corporation          1,691,769    9.6%       Powertrain Industria
e Comercia Ltda.    International Industria Automotiva da America do Sul Ltda.
   Brazil    Joint Venture -Foreign    N/A    50%    No    N/A    Cummins Brasil
Ltda.          N/A    50%      



--------------------------------------------------------------------------------

Issuer

  

Holder

  

Jurisdiction
of
Organization

  

Form of
Organization

  

Number
and Class
Shares
Held

  

Percentage of
Ownership

  

Designated
Subsidiary

  

Restricted
Subsidiary

Cascadia International Truck, Inc.    Co-Van International Trucks, Inc.   
British Columbia    Corporation    N/A    100%    No    Unrestricted Harbour
International Trucks Ltd.    Co-Van International Trucks, Inc.    Federally
Chartered    Corporation    N/A    100%    No    Unrestricted Amminex A/S   
Navistar International Investment Holding Corporation    Denmark    Corporation
   638,787 Class E Shares    23.9%    No    N/A International Truck Leasing
Corp.    Navistar Financial Corporation    Delaware    Corporation    1,000
Common Stock    100%    No    Unrestricted Navistar Financial Asset Sales Corp.
   Navistar Financial Corporation    Delaware    Corporation    1,000 Common
Stock    100%    No    Unrestricted Navistar Financial Retail Receivables
Corporation    Navistar Financial Corporation    Delaware    Corporation   
1,000 Common Stock    100%    No    Unrestricted Navistar Financial Securities
Corporation    Navistar Financial Corporation    Delaware    Corporation   
1,000 Common Stock    100%    No    Unrestricted Navistar Leasing Services
Corporation    Navistar Financial Corporation    Delaware    Corporation   
13,618 Common Stock    100%    No    Unrestricted Truck Retail Accounts
Corporation    Navistar Financial Corporation    Delaware    Corporation   
1,000 Common Stock    100%    No    Unrestricted



--------------------------------------------------------------------------------

Issuer

  

Holder

  

Jurisdiction
of
Organization

  

Form of
Organization

  

Number
and Class
Shares
Held

  

Percentage of
Ownership

  

Designated
Subsidiary

  

Restricted
Subsidiary

Navistar Financial Fleet Funding Corp.    Navistar Financial Corporation   
Delaware    Corporation    1,000 Common Stock    100%    No    Unrestricted
Navistar Defence Canada, Inc.    Navistar Defense, LLC    Alberta    Corporation
   100 Common    100%    No    Restricted Navistar Defense Europe B.V.   
Navistar Defense, LLC    Netherlands    Corporation    N/A    100%    No   
Restricted Navistar Defense U.K. Limited    Navistar Defense Europe B.V.   
England    Corporation    N/A    100%    No    Restricted Bison Coach, LLC   
Workhorse International Holding Company    Delaware    Limited Liability Company
   N/A    100%    No    Restricted Navistar RV, LLC (f/k/a Monaco RV, LLC)   
Workhorse International Holding Company    Delaware    Limited Liability Company
   N/A    100%    No    Restricted Navistar Modec EV Alliance, LLC    Workhorse
International Holding Company    Delaware    Limited Liability Company    N/A   
100%    No    Restricted UpTime Parts, LLC    Workhorse International Holding
Company    Delaware    Limited Liability Company    N/A    100%    Designated   
Restricted Workhorse Custom Chassis, LLC    Workhorse International Holding
Company    Illinois    Limited Liability Company    N/A    100%    No   
Restricted Workhorse Sales Corp.    Workhorse Custom Chassis, LLC    Delaware   
Corporation    1,000 Capital Stock    100%    No    Restricted



--------------------------------------------------------------------------------

Issuer

  

Holder

  

Jurisdiction
of
Organization

  

Form of
Organization

  

Number
and Class
Shares
Held

  

Percentage of
Ownership

  

Designated
Subsidiary

  

Restricted
Subsidiary

International Truck and Engine Corporation Cayman Islands Holding Company   
International of Mexico Holding Corporation    Cayman Islands    Corporation   
900 Shares    100%    No    Unrestricted Navistar International Truck Mexico
Corp.    International of Mexico Holding Corporation    Delaware    Corporation
   1,000 Common Stock    100%    No    Restricted Navistar International Mexico,
S. de R.L. de C.V.    International of Mexico Holding Corporation    Mexico   
Limited Liability Company    99.99 Common Stock    99.99%    No    Restricted   
International Truck and Engine Corporation U.S. Holding Company, LLC         
0.01 Common Stock    0.01%       Navistar Mexico, S. de R.L. de C.V.    Navistar
International Mexico, S. de R.L. de C.V.    Mexico    Limited Liability Company
   N/A    99.99%    No    Restricted    Navistar International Corporation      
   N/A    0.01%       Servicios Administrativos Navistar, S.A. de C.V.   
Navistar International Mexico, S. de R.L. de C.V.    Mexico    Corporation   
49,999 Stated Capital    99.99%    No    Restricted    International of Mexico
Holding Corporation          1 Stated Capital    0.01%       International Parts
Distribution S.A. de C.V.    Navistar International Mexico, S. de R.L. de C.V.
   Mexico    Corporation    49,999 Common Stock    99.99%    No    Restricted   
International of Mexico Holding Corporation          1 Common Stock    0.01%   
   International Gas Supplier, S. de R.L. de C.V.    Navistar Mexico, S. de R.L.
de C.V.    Mexico    Limited Liability Company    N/A    99.97%    No   
Restricted    Blue Diamond Truck, S. de R.L. de C.V.          N/A    0.03%      



--------------------------------------------------------------------------------

Issuer

  

Holder

  

Jurisdiction of
Organization

  

Form of
Organization

  

Number
and Class
Shares
Held

  

Percentage of
Ownership

  

Designated
Subsidiary

  

Restricted
Subsidiary

Navistar International Luxembourg S.a.r.l.    International Truck and Engine
Corporation Cayman Islands Holding Company    Luxembourg    Société à
responsabilité limitée    100 Common    100%    No    Unrestricted Navistar
Defense Engineering, LLC    International Truck and Engine Corporation Cayman
Islands Holding Company    Delaware    Limited Liability Company    N/A    100%
   No    Unrestricted Navistar Hong Kong Holding Company Limited   
International Truck and Engine Corporation Cayman Islands Holding Company   
Hong Kong    Corporation    N/A    100%    No    Unrestricted Navistar Korea
Limited    International Truck and Engine Corporation Cayman Islands Holding
Company    South Korea    Limited Liability Company    5,000 Shares    100%   
No    Unrestricted Navistar Cayman Islands Intellectual Property Company   
International Truck and Engine Corporation Cayman Islands Holding Company   
Cayman Islands    Corporation    51,000 Shares    100%    No    Unrestricted
International DealCor Operations, Ltd.    International Truck and Engine
Corporation Cayman Islands Holding Company    Cayman Islands    Corporation   
1,000 Ordinary Shares    100%    No    Unrestricted International Truck and
Engine Holding Corporation U.S. Holding Company, LLC    International Truck and
Engine Corporation Cayman Islands Holding Company    Delaware    Limited
Liability Company    N/A    100%    No    Unrestricted



--------------------------------------------------------------------------------

Issuer

  

Holder

  

Jurisdiction of
Organization

  

Form of
Organization

  

Number and
Class Shares
Held

  

Percentage of
Ownership

  

Designated
Subsidiary

  

Restricted
Subsidiary

Blue Diamond Truck, S.de R.L. de C.V.    International Truck and Engine
Corporation Cayman Islands Holding Company    Mexico    Joint-Venture - Foreign
   N/A    74%    No    Unrestricted    Ford Motor Company          N/A    25%   
      International Truck and Engine Holding Corporation U.S. Holding Company,
LLC          N/A    1%       Blue Diamond Parts, LLC    International Truck and
Engine Corporation Cayman Islands Holding Company    Delaware    Limited
Liability Company    N/A    75%    No    Unrestricted    Ford Motor Company   
      N/A    25%       World Truck Rapid Services, LLC    International Truck
and Engine Corporation Cayman Islands Holding Company    Delaware    Limited
Liability Company    3,000 Common Shares    100%    No    Unrestricted Navistar
Luxembourg Intellectual Property Company    Navistar Cayman Islands Intellectual
Property Company    Luxembourg    Limited Liability Company    124 Subscription
Payment    100%    No    Unrestricted International Truck and Engine Mauritius
Holding, Ltd.    Navistar Cayman Islands Intellectual Property Company   
Mauritius    Corporation    71,030,481    100%    No    Unrestricted Navistar
(Gibraltar) Holding Limited    Navistar Cayman Islands Intellectual Property
Company    Gibraltar    Corporation    N/A    100%    No    Unrestricted



--------------------------------------------------------------------------------

Issuer

  

Holder

  

Jurisdiction
of
Organization

  

Form of
Organization

  

Number and
Class Shares
Held

  

Percentage of
Ownership

  

Designated
Subsidiary

  

Restricted
Subsidiary

Mahindra Navistar Engines Private Limited    International Truck and Engine
Mauritius Holding    India    Joint Ventures - Foreign    N/A    48.999393%   
No    Unrestricted    Mahindra & Mahindra          N/A    51%         
International of Mexico Holding Corporation          N/A    0.000001         
International Truck and Engine Corporation Cayman Islands Holding Company      
   N/A    0.000604          Navistar Cayman Islands Intellectual Property
Company          N/A    0.000001          Navistar Luxembourg Intellectual
Property Company          N/A    0.000001       Mahindra Navistar Automotives
Limited    International Truck and Engine Mauritius Holding    India    Joint
Ventures - Foreign    N/A    49%    No    Unrestricted    Mahindra & Mahindra   
      N/A    51%       Navistar Eurasia, LLC    International Truck and Engine
Holding Corporation US Holding Company, LLC    Russian Federation    Limited
Liability Company (Russian)    N/A    99%    No    Unrestricted    International
Truck and Engine Investments Corporation             1%       WTRS Cumberland,
Inc.    World Truck Rapid Service, LLC    Illinois    Corporation    3,000
Common Shares    100%    No    Unrestricted NC2 Global (Gibraltar) Limited   
NC2 Global LLC    Gibraltar    Corporation    N/A    100%    No    Restricted



--------------------------------------------------------------------------------

Issuer

  

Holder

  

Jurisdiction of
Organization

  

Form of
Organization

  

Number and
Class Shares
Held

  

Percentage of
Ownership

  

Designated
Subsidiary

  

Restricted
Subsidiary

NC2 Luxembourg Holding S.a.r.l.    NC2 Global (Gibraltar) Limited    Luxembourg
   Société à responsabilité limitée    N/A    100%    No    Restricted NC2
Luxembourg Development S.a.r.l.    NC2 Luxembourg Holding S.a.r.l.    Luxembourg
   Société à responsabilité limitée    N/A    100%    No    Restricted NC2
Luxembourg S.a.r.l.    NC2 Luxembourg Development S.a.r.l.    Luxembourg   
Société à responsabilité limitée    N/A    100%    No    Restricted NC2 Trucks
Southern Africa (Proprietary) Limited    NC2 Luxembourg S.a.r.l.    South Africa
   Corporation    N/A    100%    No    Restricted NC2 Luxembourg Property
S.a.r.l.    NC2 Luxembourg S.a.r.l.    Luxembourg    Société à responsabilité
limitée    N/A    100%    No    Restricted NC2 Brasil Industria e Comercio de
Cominhoes Ltda.    NC2 Luxembourg S.a.r.l.    Brazil    Limited Liability
Company    N/A    99%    No    Restricted    NC2 Luxembourg Development S.a.r.l.
         N/A    1%    No    Restricted NC2 Global Australia Proprietary Limited
   NC2 Luxembourg S.a.r.l.    Victoria    Corporation    10 Shares    100%    No
   Restricted Prarie International Trucks, Inc.    International DealCor
Operations, Ltd.    Delaware    Corporation    N/A    100%    No    Unrestricted
Piedmont International Trucks, LLC    International DealCor Operations, Ltd.   
Delaware    Limited Liability Company    N/A    100%    No    Unrestricted



--------------------------------------------------------------------------------

Issuer

  

Holder

  

Jurisdiction
of
Organization

  

Form of
Organization

  

Number and
Class Shares
Held

  

Percentage of
Ownership

  

Designated
Subsidiary

  

Restricted
Subsidiary

Cascadia International, LLC    International DealCor Operations, Ltd.   
Delaware    Limited Liability Company    N/A    100%    No    Unrestricted
Western Michigan International Trucks, LLC    International DealCor Operations,
Ltd.    Delaware    Limited Liability Company    N/A    100%    No   
Unrestricted Western Toronto International Trucks, Inc.    International DealCor
Operations, Ltd.    Ontario    Corporation    N/A    100%    No    Unrestricted
East Coast International Trucks, Inc.    International DealCor Operations, Ltd.
   New Brunswick    Corporation    N/A    100%    No    Unrestricted Brickyard
International Trucks, LLC    International DealCor Operations, Ltd.    Delaware
   Limited Liability Company    N/A    100%    No    Unrestricted Freedom
International Trucks of New Jersey, Inc.    International DealCor Operations,
Ltd.    New Jersey    Corporation    N/A    100%    No    Unrestricted I-10
International Trucks, Inc.    International DealCor Operations, Ltd.    Delaware
   Corporation    N/A    100%    No    Unrestricted Chicago International Trucks
- Chicago, LLC    International DealCor Operations, Ltd.    Delaware    Limited
Liability Company    N/A    100%    No    Unrestricted Parts and Service
Ventures, Inc.    International DealCor Operations, Ltd.    Ontario   
Corporation    100 Common Shares    100%    No    Unrestricted



--------------------------------------------------------------------------------

Issuer

  

Holder

  

Jurisdiction
of
Organization

  

Form of
Organization

  

Number and
Class Shares
Held

  

Percentage of
Ownership

  

Designated
Subsidiary

  

Restricted
Subsidiary

Maudlin

International Parts and Services of Daytona Beach, LLC

   Parts and Service Ventures, Inc.    Delaware    Limited Liability Company   
N/A    49%    No    N/A Carolina International Trucks of Anderson, LLC    Parts
and Service Ventures, Inc.    Delaware    Limited Liability Company    N/A   
49%    No    N/A Distribuidora de Camiones International, S. de R.L. de C.V.   
Parts and Service Ventures, Inc.    Mexico    Limited Liability Company    N/A
   99.99%    No    Unrestricted    Navistar Mexico, S. de R.L. de C.V.         
N/A    0.01%       Maudlin International Parts and Services of Palm Bay, LLC   
Parts and Service Ventures, Inc.    Delaware    Limited Liability Company    N/A
   49%    No    N/A Parts and Service Ventures Canada, Inc.    Parts and Service
Ventures, Inc.    Ontario    Corporation    100 Common Shares    100%    No   
Unrestricted 1200698 Alberta, Ltd. dba Glover International Trucks    Parts and
Service Ventures Canada, Inc.    Alberta    Corporation    100 Class A Shares   
50%    No    N/A    Glover International Trucks Ltd.          100 Class A Shares
   50%       Diamond International Trucks (Fort McMurray), Ltd.    Parts and
Service Ventures Canada, Inc.    Alberta    Corporation    100 Class A Shares   
50%    No    N/A    Diamond International Trucks Ltd.          100 Class A
Shares    50%      



--------------------------------------------------------------------------------

Issuer

  

Holder

  

Jurisdiction
of
Organization

  

Form of
Organization

  

Number and
Class Shares
Held

  

Percentage of
Ownership

  

Designated
Subsidiary

  

Restricted
Subsidiary

Anhui Jihnghuai Navistar Diesel Engine Co., Ltd.    Anhui Jianghuai Automobile
Co., Ltd.    China    Joint Ventures - Foreign    N/A    50%    No    N/A   
International Truck and Engine Investments Corporation          N/A    50%      
Navistar Asia Pacific Pte. Ltd.    Navistar Cayman Islands Intellectual Property
Company    Singapore    Private Company    N/A    100%    No    Unrestricted
Navistar (Shanghai) Trading Co., Ltd.    Navistar Hong Kong Holding Company
Limited    China    Corporation    N/A    100%    No    Unrestricted



--------------------------------------------------------------------------------

Schedule 4.16

Existing Indebtedness

 

Debt

   Outstanding
as of
08/10/12      Amortization
Schedule
(Y/N)      Maturity
Date
(Calendar
Year)     

Issuer

   Guarantors

8.25% Senior Notes, due 2021 ($1B Senior Notes)

   $ 900,000,000         No         2021       Navistar International
Corporation    Navistar,
Inc.

3.0% Senior Subordinated Convertible Notes, due 2014 (includes $20M of Green
shoe that was received on 10/30/09)

   $ 569,972,000         No         2014       Navistar International
Corporation    None

Loan Agreement related to 6.5% Tax Exempt Bonds, due 2040 (RZFB)

   $ 225,000,000         No         2040       Navistar International
Corporation    Navistar,
Inc.

Asset-Based Credit Facility (ABL)

   $ 238,000,000         No         2016       Navistar, Inc.    None

International Truck and Engine Corporation Cayman Islands Holding Company loan
to International of Mexico Holding Corporation (I/C Debt Unrestricted to
Restricted)

   $ 200,000,000         No         2015       International Truck and Engine
Corporation Cayman Islands Holding Company    None

Navistar International Corporation guarantee of Navistar Financial, S.A. de C.V.
SOFOM E.N.R. Debt

   $ 75,745,297         N/A         N/A       Navistar Financial, S.A. de C.V.
SOFOM E.N.R.    Navistar
International
Corporation



--------------------------------------------------------------------------------

Schedule 4.17

Existing Liens

None.



--------------------------------------------------------------------------------

Schedule 4.18

Insurance

 

Coverage

   Type    Exp. Date     

Policy Limit (000)

  

Insurer

Property

   Replacement Cost       $2,500 PD + BI combined    Self-Insured Retention   
     

 

        12/15/12       $5,000,000 Total Insurable Value   

FM Global

(Policy No. FD436)

General Liability - Non-Products

  

   $2,000 Each Occurrence    Self-Insured Retention

General Liability - US Products

         $10,000 Each Occurrence (U.S.)    Self-Insured Retention   

 

Excess Liability

   Occurrence Reported      08/14/13       $25,000 (inclusive of SIR)   
Lexington (Chartis)         08/14/13       $25,000 excess $25,000    XL Europe
        08/14/13       $25,000 excess $50,000    AWAC         08/14/13      
$50,000 excess $75,000    Swiss Re         08/14/13       $25,000 excess
$125,000    AWAC         08/14/13       $75,000 excess $150,000    XL Bermuda   
     08/14/13       $25,000 excess $225,000    Chubb Atlantic

Automobile Liability

   Occurrence      01/01/13       $2,000    Zurich American

Workers Compensation /

   Occurrence      01/01/13       “A” Statutory    Zurich American

Employers Liability

         “B” $ 2,000 per Accident   

Excess Work Comp / EL
(IL, IN, OH, AR, AL, OK)

   Occurrence      01/01/13       “A” Statutory excess $ 1,000 SIR “B” $ 1,000
per Accident excess $ 1,000 SIR    Zurich American

 

(1)  Schedule does not include executive liability and professional liability
insurance programs.



--------------------------------------------------------------------------------

Schedule 4.23(b)(i)

Owned Real Estate

 

Credit Party/Name of Owner

 

Name/Address/City/State/Zip Code

   County/
Parish    Material Real
Estate Asset Navistar, Inc.  

2800 E. 106th Street

Chicago, IL 60617

   Cook    No Navistar, Inc.  

2050 N. Mannheim Rd

Melrose Park, IL 60160

   Cook    Yes Navistar, Inc.  

2701 & 2601 Navistar Dr.

Lisle, IL 60532

   DuPage    Yes Navistar, Inc.  

500 42nd St

Rock Island, IL 61201

   Rock Island    No Navistar, Inc.  

4300 Oxford St.

Fort Wayne, IN 46806

   Allen    Yes Navistar, Inc.  

2911 Meyer Rd.

Fort Wayne, IN 46806

   Allen    Yes Navistar, Inc.  

1116 W. County Road 450 N

Brazil, IN 47834

   Clay    Yes Navistar, Inc.  

5975 Urbana Rd

Springfield, OH 45502

   Clark    Yes Navistar, Inc.  

2069 Lagonda Ave

Springfield, OH 45503

   Clark    No Navistar, Inc.  

2312 Milwaukee Way

Tacoma, WA 98421

   Pierce    Yes Navistar, Inc.  

100 Bishop Way

Brookfield, WI 53005

   Waukesha    Yes Navistar, Inc.  

6125 Urbana Rd.

Springfield, OH 45502

   Clark    No Navistar, Inc.  

5565 Brookville Rd

Indianapolis, IN 46219

   Marion    No Navistar, Inc.  

1401 Perkins Ave

Waukesha, WI 53186

   Waukesha    No Navistar, Inc.  

10400 W. North Ave

Melrose Park, IL 60160

   Cook    No Pure Power Technologies, LLC  

121 Research Drive

Columbia, SC 29203

   Richland    Yes SST Truck Company LLC  

2801 Wood Drive

Garland, TX 75041

   Dallas    Yes IC Bus, LLC  

751 S. Harkrider,

Conway, AR 72034

   Faulkner    No Navistar RV, LLC  

2700 Nappanee,

Elkhart, IN

   Elkhart    No



--------------------------------------------------------------------------------

Credit Party/Name of Owner

 

Name/Address/City/State/Zip Code

   County/
Parish    Material Real
Estate Asset Navistar RV, LLC  

804 S. Higby,

Milford, IN 46542

   Kosciusko    No Navistar RV, LLC  

606 Nelson’s Parkway

Wakarusa, IN 46573

   Elkhart    No Navistar RV, LLC  

606 Nappanee

Wakarusa, IN 46573

   Elkhart    No Navistar Big Bore Diesels, LLC  

485 Short Pike Rd

Huntsville, AL 35824

   Madison    No Workhorse International Holding Company  

940 S. State Route 32

Union City, IN 47390

   Randolph    No SST Truck Company, LLC  

4030 Forest Lane

Garland, TX 75042

   Dallas    No Pure Power Technologies, LLC  

1410 Northpoint Boulevard

Blythewood, SC 29016

   Richland    No Workhorse International Holding Company  

30725 Diamond Hill Drive,

Harrisburg, OR 97446

   Linn    No



--------------------------------------------------------------------------------

Schedule 4.23(b)(ii)

Leases

 

Credit Party/Name of Owner

  

Name/Address/City/State/Zip

Code

   Lessee    Description Navistar, Inc.   

1116 W. County Road 450 N

Brazil, IN 47834

   McGrenHo, L.L.C.    Lease dated April 30, 2010.

 

First Amendment dated

August 17, 2010.

Navistar, Inc.   

2312 Milwaukee Way

Tacoma, WA 98421

   Cascadia


International, LLC

   Real Estate Lease dated
10/31/06; expired 10/31/11,
but continuing as a month-
to-month lease according to
10/31/06 lease’s terms.



--------------------------------------------------------------------------------

Schedule 4.23(b)(iii)(B)

Obligations to Sell Material Real Estate Assets

 

1. Navistar, Inc. has entered into an agreement for the sale and transfer of
4300 Oxford Street, Fort Wayne, Indiana, to be consummated after the Amendment
and Restatement Date.



--------------------------------------------------------------------------------

Schedule 4.25

Shy Settlement Agreement

Employers*

Navistar International Corporation

Navistar Financial Corporation

Indianapolis Casting Corporation

Navistar Global Operations Company (f/k/a Navistar International Export
Corporation)

International Truck and Engine Overseas Corporation (f/k/a Navistar
International Overseas Corporation)

Navistar, Inc.

Pure Power Technologies, LLC

 

* Excludes Employers under the Shy Settlement Agreement that have been sold
Principal Properties

 

    

OWNER/LESSEE

  

ADDRESS

  

CITY

  

ST

  

COUNTY

1.    IC Bus, LLC    751 S. Harkrider    Conway    AR    Faulkner 2.       2322
N. Mingo Rd.*    Tulsa    OK    Tulsa 3.    Navistar RV, LLC (f/k/a Monaco RV
LLC)    2700 Nappanee    Elkhart    IN    Elkhart 4.       606 Nelson’s Parkway
   Wakarusa    IN    Elkhart 5.       606 Nappanee    Wakarusa    IN    Elkhart
6.    Navistar Big Bore Diesels, LLC    485 Short Pike Road    Huntsville    AL
   Madison 7.    Navistar, Inc.    10400 W North Ave.    Melrose Park    IL   
Cook 8.       5565 Brookville Rd    Indianapolis    IN    Marion 9.       6125
Urbana Rd    Springfield    OH    Clark 10.       1401 Perkins Ave.    Waukesha
   WI    Waukesha 11.    Pure Power Technologies, LLC    1410 Northpoint Blvd   
Blythewood    SC    Richland 12.    SST Truck Company LLC    4030 Forest Lane   
Garland    TX    Dallas 13.    Workhorse International Holding Company    922 S.
State Road 32    Union City    IN    Randolph 14.       30725 Diamond Hill Road
   Harrisburg    OR    Linn 15.       804 S. Higby    Milford    IN    Kosciusko
16.    Navistar Defense, LLC    901 E. Half Mile St.*    West Point    MS   
Clay 17.    Continental Mfg. Company, Inc.    9797 Galveston Rd.*    Houston   
TX    Harris 18.    Navistar Diesel of Alabama, LLC    646 James Record Rd.*   
Huntsville    AL    Madison

 

* Indicates leased property



--------------------------------------------------------------------------------

Shy Restricted Subsidiaries

Navistar RV, LLC (f/k/a Monaco RV LLC)

Navistar Big Bore Diesels, LLC

Navistar, Inc.

Pure Power Technologies, LLC

SST Truck Company LLC

Workhorse International Holding Company

IC Bus, LLC

Navistar Defense, LLC

Continental Mfg. Company, Inc.



--------------------------------------------------------------------------------

Schedule 6.3(p)

Tax Restructuring Transactions

 

1. The creation of a new Subsidiary organized in the Netherlands (“Dutch
Holdco”) and wholly-owned by Navistar International Truck Mexico LLC (“NITM”);

 

2. The contribution by NITM of its 99.99% share of the Equity Interests of
Navistar International Mexico, S. de R.L. de C.V. (“Navistar Mexico”) to Dutch
Holdco; and

 

3. The sale by the Borrower of all of the Equity Interests of its wholly-owned
Subsidiary, Navistar Canada, Inc., to Dutch Holdco at fair market value in
exchange for a note.



--------------------------------------------------------------------------------

Schedule 9.1

Notices

Notice Addresses

NAVISTAR, INC.

2701 Navistar Drive

Lisle, IL 60532

Attention: Treasurer

Facsimile: (630) 753-7550

E-mail: jim.moran@navistar.com

NAVISTAR INTERNATIONAL CORPORATION

2701 Navistar Drive

Lisle, IL 60532

Attention: Treasurer

Facsimile: (630) 753-7550

E-mail: jim.moran@navistar.com

in each case, with a copy to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attention:         Maureen Sweeney, P.C.

                          Michelle Kilkenney

Facsimile:        (312) 862-2200

E-mail:             msweeney@kirkland.com

                          mkilkenney@kirkland.com



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

Administrative Agent’s Principal Office and as Lender:

JPMorgan Chase Bank, N.A.

Agency Group

500 Stanton Christiana Road

Ops 2, Floor 3

Newark, Delaware 19173

Attention of Emily Cousineau (Fax No. (302) 634-8612)

with a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 27th Floor

New York, New York 10179

Attention of Richard Duker (Fax No. (212) 270-5100)



--------------------------------------------------------------------------------

EXHIBIT A TO

THE CREDIT AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Assignment Effective Date set forth below and is entered into by and between the
Assignor identified below and the Assignee identified below. Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as it may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Effective Date
inserted by the Administrative Agent as contemplated below, (a) the interest in
and to all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto that represents the amount and percentage interest identified
below of all of the Assignor’s outstanding rights and obligations under the
facility identified below and (b) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor in its capacity as a Lender under the Credit Agreement against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
Transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(a) above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (a) and (b) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Credit Agreement, without representation or warranty by the Assignor.

 

1. Assignor:                                              

 

2. Assignee:                                              

 

3. Is the Assignee a Lender/an Affiliate of a Lender/a Related
Fund?    Yes:    No:

   Specify if “Yes”.

 

4. Is the Assignee a “Disqualified Lender”?    Yes:    No:

   If “Yes”, then no assignment to such Assignee may be made pursuant to the
terms of the Credit Agreement.

 

5. Borrower: Navistar, Inc., a Delaware corporation (the “Borrower”).

 

6. Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement.

Exhibit A to Credit Agreement



--------------------------------------------------------------------------------

7. Credit Agreement: Credit Agreement dated as of August 17, 2012, among the
Borrower, Navistar International Corporation, a Delaware corporation, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent.

 

8. Assigned Interest:

Facility Assigned

   Aggregate Amount of
Tranche B Term Loans
for all Lenders    Amount of Tranche B
Term Loans
Assigned1    Percentage Assigned
of Tranche B Term
Loans2 Tranche B Term Loans    $                        $                       
                    % [            ]3    $                       
$                                            %

Assignment Effective Date:                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH DATE SHALL BE THE ASSIGNMENT EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

9. Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]       [NAME OF ASSIGNEE] Notices:          Notices:      

 

        

 

  

 

        

 

  

 

        

 

   Attention:          Attention:    Facsimile:          Facsimile: with a copy
to:       with a copy to:   

 

        

 

  

 

        

 

  

 

        

 

   Attention:          Attention:    Facsimile:          Facsimile:    Wire
Instructions:          Wire Instructions:

 

1  In the case of partial assignments, the amount of Tranche B Term Loans
assigned shall not be less than $1,000,000 (other than in the case of
assignments of Tranche B Term Loans to any Lender, any Affiliate of any Lender
or any Related Fund, which are not subject to a minimum assignment amount
requirement).

2  Set forth, to at least 9 decimals, as a percentage of the Tranche B Term
Loans of all Lenders thereunder.

3  In the event any new Class of Loans is established under Section 2.20 or
2.21, refer to the Class of Loans assigned.

 

Exhibit A to Credit Agreement



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:     Title:  

ASSIGNEE

[NAME OF ASSIGNEE]

By:     Title:  

 

[Consented to and]1 Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:     Title:  

 

1  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement. See Section 9.6(c)(ii).



--------------------------------------------------------------------------------

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

 

1. Representations and Warranties.

 

  1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Credit Agreement or any
other instrument or document delivered pursuant thereto, other than this
Assignment (herein collectively the “Credit Documents”), (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of any
Credit Document, or any collateral thereunder, (iii) the financial condition of
Parent, the Subsidiaries or any other Affiliate of Parent or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by Parent, the Subsidiaries or any other Affiliate of Parent or any
other Person of any of their respective obligations under any Credit Document.

 

  1.2.

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it is an Eligible Assignee under the
Credit Agreement, (iii) it has experience and expertise in the making of or
investing in commitments or loans such as the Assigned Interest, as the case may
be, (iv) it will acquire the Assigned Interest for its own account in the
ordinary course and without a view to distribution of the Assigned Interest
within the meaning of the Securities Act or the Exchange Act or other United
States federal securities laws (it being understood that, subject to the
provisions of Section 9.6 of the Credit Agreement, the disposition of the
Assigned Interest or any interests therein shall at all times remain within its
exclusive control), (v) it is not a Disqualified Lender, (vi) it shall not
provide any information obtained by it in its capacity as Lender to Parent, the
Borrower or any Affiliate of any of the foregoing, (vii) from and after the
Assignment Effective Date, it shall be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (viii) it has received a copy of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
to purchase the Assigned Interest on the basis of which it has made such
analysis and decision, (ix) attached to this Assignment is any tax documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee and (x) if it shall



--------------------------------------------------------------------------------

  not be a Lender, attached to this Assignment is an Administrative
Questionnaire required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Collateral Agent, any Arranger, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at that time,
continue to make its own credit decisions in taking or not taking action under
the Credit Documents, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Documents are required
to be performed by it as a Lender.

 

2. Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts that have accrued to but excluding the Assignment Effective Date and to
the Assignee for amounts that have accrued from and after the Assignment
Effective Date.

 

3. General Provisions. This Assignment shall be binding upon the parties hereto
and their respective successors and assigns permitted in accordance with the
Credit Agreement and shall inure to the benefit of the parties hereto and their
respective successors and assigns. The fee required to be paid by Section 9.6(d)
of the Credit Agreement has been paid in full in cash. This Assignment may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment by facsimile or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Assignment. This Assignment
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York, without regard to conflict of laws principles thereof
that would result in the application of any law other than the law of the State
of New York.

[Remainder of page intentionally left blank]

Annex 1 to Exhibit A

 

2



--------------------------------------------------------------------------------

EXHIBIT B TO

THE CREDIT AGREEMENT

CLOSING DATE CERTIFICATE

[DATE]

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1. I am a [            ] of Navistar International Corporation, a Delaware
corporation (“Parent”).

2. I have reviewed the terms of the Credit Agreement dated as of August 17, 2012
(the “Credit Agreement”), among Navistar, Inc., a Delaware corporation (the
“Borrower”), Parent, a Delaware corporation, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent, and the
Credit Documents referred to therein and in my opinion I have made such
examination or investigation as is necessary to enable me to express an informed
opinion as to the matters referred to herein. Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement.

3. Based upon my review and examination described in paragraph 2 above, I
certify, in my capacity as a [            ] of Parent and not in my individual
capacity, that:

(a) the representations and warranties of each Credit Party set forth in the
Credit Documents are true and correct (i) in the case of the representations and
warranties qualified or modified as to materiality in the text thereof, in all
respects and (ii) otherwise, in all material respects, in each case on and as of
the date hereof, except in the case of any such representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty shall be so true and correct on and as of such earlier date;

(b) no Default or Event of Default has occurred and is continuing or would
result from any Credit Extension made by a Lender on the date hereof;

(c) immediately after giving effect to the Transactions, none of Parent or any
Restricted Subsidiary has outstanding any Indebtedness (other than Indebtedness
with a principal amount not in excess of $50,000,000 individually), Preferred
Stock or preference Capital Stock, other than (i) Indebtedness incurred under
the Credit Documents, (ii) Indebtedness under the ABL Loan Documents, (iii) the
Convertible Subordinated Notes, (iv) the Senior Notes, (v) Indebtedness under
the Cook County Loan Agreement, (vi) Indebtedness under the IFA Loan Agreement,
(vii) Indebtedness of Parent or any Restricted Subsidiary owing to Parent or any
Restricted Subsidiary, (viii) the Convertible Junior Preference Stock, Series D,
of Parent, (ix) the Nonconvertible Junior Preference Stock, Series B, of Parent
and (x) the Indebtedness set forth on Schedule 3.1(d) of the Credit Agreement;

(d) the Collateral and Guarantee Requirement has been satisfied, except as to
matters identified in the Post-Closing Letter Agreement; and

 

Exhibit B to the Credit Agreement



--------------------------------------------------------------------------------

(e) there exists no pending or threatened litigation or proceeding that involve
the Credit Documents or the financing contemplated by the Credit Agreement.

The foregoing certifications are made and delivered as of the date first written
above.

 

NAVISTAR INTERNATIONAL CORPORATION, By:      

Name:

Title: [            ]

 

Exhibit B to the Credit Agreement

2



--------------------------------------------------------------------------------

EXHIBIT C TO

THE CREDIT AGREEMENT

COMPLIANCE CERTIFICATE

Reference is made to that certain Credit Agreement dated as of August 17, 2012
(as it may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Navistar, Inc., a Delaware corporation, Navistar
International Corporation, a Delaware corporation (“Parent”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent. Capitalized terms used but not otherwise defined herein shall have the
meanings specified in the Credit Agreement.

The undersigned hereby certifies as follows:

1. I am a [            ]1 of Parent.

2. [The audited consolidated financial statements required by Section 5.01(a) of
the Credit Agreement as of the end of and for the Fiscal Year ended
[            ], setting forth in each case in comparative form the corresponding
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, together with (a) a report and opinion of KPMG LLP2
required by, and in compliance with, Section 5.1(a)(i) of the Credit Agreement
and (b) information historically presented in Exhibit 99.1 of Parent’s Annual
Report on Form 10-K have been filed by Parent with the SEC and are available on
the website of the SEC at http://www.sec.gov.] [or] [Attached as Schedule I
hereto are the audited consolidated financial statements required by
Section 5.1(a) of the Credit Agreement as of the end of and for the Fiscal Year
ended [            ], setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year, all in reasonable detail and
prepared in accordance with GAAP, together with (a) a report and opinion of KPMG
LLP required by, and in compliance with, Section 5.1(a)(i) of the Credit
Agreement and (b) information historically presented in Exhibit 99.1 of Parent’s
Annual Report on Form 10-K.]

[or]

[The consolidated financial statements required by Section 5.01(b) of the Credit
Agreement as of the end of and for the Fiscal Quarter ended [            ],
setting forth in each case in comparative form, as applicable, the corresponding
figures for the corresponding Fiscal Quarter of the previous Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, have been filed by
Parent with the SEC and are available on the website of the SEC at
http://www.sec.gov.] [or] [Attached as Schedule I hereto are the consolidated
financial statements required by Section 5.1(b) of the Credit Agreement as of
the end of and for the Fiscal Quarter ended [            ].] Such financial
statements fairly present, in all material respects, the consolidated financial
position of Parent and the Subsidiaries as of the dates indicated and the
consolidated results of operations and cash flows of Parent and the Subsidiaries
for the periods indicated, in each case in accordance with GAAP applied on a
consistent basis (except as otherwise disclosed in such financial statements),
subject to changes resulting from audit and normal year-end adjustments.

 

1  Needs to be capacity specified in the definition of the term “Financial
Officer”.

2  Or other independent registered public accounting firm of national recognized
standing.

 

Exhibit C to Credit Agreement



--------------------------------------------------------------------------------

3. Enclosed with this Compliance Certificate is a completed Supplemental
Collateral Questionnaire required by Section 5.1(e) of the Credit Agreement.

4. [Enclosed with this Compliance Certificate is a report delivered pursuant to
Section 5.1(i) of the Credit Agreement that summarizes the property damage,
machinery breakdown, business interruption and liability insurance coverage
(specifying type, amount and carrier) in effect for Parent and each Restricted
Subsidiary.]3

5. I have reviewed the definition of “Certificate-of-Title Statute” and I have
made, or have caused to be made under my supervision, a review in reasonable
detail of the business conducted by each of the Credit Parties. Based on the
foregoing examination, none of the Credit Parties is engaged in the business of
leasing any goods that are subject to any Certificate-of-Title Statute and that
are of the same kind as any Collateral.

6. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of Parent and the Subsidiaries during the accounting
period covered by the attached financial statements. The foregoing examination
did not disclose, and I have no actual knowledge of, the existence of any event
or condition that constitutes a Default or an Event of Default during or at the
end of the accounting period covered by the attached financial statements or as
of the date of this Compliance Certificate, except as set forth in a separate
attachment, if any, to this Compliance Certificate, describing in detail, the
nature of the condition or event, the period during which it has existed and the
action that Parent has taken, is taking or proposes to take with respect to each
such event or condition.

The foregoing certifications are made and delivered on [            ], 20[__]
pursuant to Section 5.1(c) of the Credit Agreement.

 

 

3  To be enclosed with each Compliance Certificate delivered in connection with
the delivery of the consolidated financial statements of Parent and the
Subsidiaries pursuant to Section 5.1(a) of the Credit Agreement (but not
Section 5.1(b) of the Credit Agreement).

 

Exhibit C to Credit Agreement

2



--------------------------------------------------------------------------------

EXHIBIT C TO

THE CREDIT AGREEMENT

 

This Compliance Certificate is being signed by the undersigned in [his][her]
capacity as a [            ] of Parent and not in [his][her] individual
capacity.

 

NAVISTAR INTERNATIONAL CORPORATION By:      

Name:

Title:

 

Exhibit C to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT D TO

THE CREDIT AGREEMENT

CONVERSION/CONTINUATION NOTICE

Reference is made to the Credit Agreement dated as of August 17, 2012 (as it may
be amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Navistar, Inc., a Delaware corporation (the “Borrower”),
Navistar International Corporation, a Delaware corporation, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent. Capitalized terms used but not otherwise defined herein shall have the
meanings specified in the Credit Agreement.

Pursuant to Section 2.6 of the Credit Agreement, the Borrower hereby
[irrevocably]1 notifies the Administrative Agent of the following information
with respect to the conversion or continuation requested hereby:

 

  1. Type of existing Borrowing to which this request applies2:
_______________________________________________

 

  2. Principal amount of existing Borrowing to be converted/continued3:
__________________________________________

 

  3. Type and principal amount of each new Borrowing resulting from the
requested conversion/continuation4:
______________________________________________

 

  4. Interest Period of each new Borrowing resulting from the requested
conversion/continuation (if applicable)5:
______________________________________________

 

  5. Effective date of election: ______________________________________________

 

1  Applicable only if a conversion to or continuation of a Eurodollar Rate
Borrowing and only on or after the Interest Rate Determination Date.

2  If a Eurodollar Rate Borrowing, specify last day of current Interest Period.

3  If different options are being elected with respect to different portions of
the existing Borrowing, indicate the portions thereof to be allocated to each
resulting Borrowing.

4  Base Rate Borrowing or Eurodollar Rate Borrowing. If different options are
being elected with respect to different portions of the existing Borrowing,
specify type for each resulting new Borrowing.

5  Applicable only if the resulting Borrowing is to be a Eurodollar Rate
Borrowing, and subject to the definition of “Interest Period”. If different
options are being elected with respect to different portions of the existing
Borrowing, specify for each resulting Borrowing.

 

Exhibit D to Credit Agreement



--------------------------------------------------------------------------------

 

Date: [            ], 201[            ]     NAVISTAR, INC.     By:          
Name:       Title: [Authorized Officer]

 

Exhibit D to Credit Agreement

2



--------------------------------------------------------------------------------

EXHIBIT E TO

THE CREDIT AGREEMENT

FUNDING NOTICE

Reference is made to the Credit Agreement dated as of August 17, 2012 (as it may
be amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Navistar, Inc., a Delaware corporation (the “Borrower”),
Navistar International Corporation, a Delaware corporation, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent. Capitalized terms used but not otherwise defined herein shall have the
meanings specified in the Credit Agreement.

Pursuant to Section 2.1 of the Credit Agreement, the Borrower desires that
Lenders make the following Tranche B Term Loans to the Borrower in accordance
with the applicable terms and conditions of the Credit Agreement on
[            ], 201[ ] (the “Credit Date”):

 

 

Tranche B Term Loans

     

¨       Base Rate Loans:

   $[        ,        ,        ]   

¨       Eurodollar Rate Loans, with an initial Interest Period of
                 month(s):

   $[        ,        ,        ]   

The Borrower hereby certifies that:

(a) the representations and warranties of each Credit Party set forth in the
Credit Documents are true and correct (i) in the case of the representations and
warranties qualified or modified as to materiality in the text thereof, in all
respects and (ii) otherwise, in all material respects, in each case on and as of
the Credit Date, except in the case of any such representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty was so true and correct on and as of such earlier date; and

(b) at the time of and immediately after giving effect to such Credit Extension,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom.

 

Date: [            ], 2012     NAVISTAR, INC.     By:           Name:      
Title: [Authorized Officer]

 

Exhibit E to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT F TO

THE CREDIT AGREEMENT

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

August 17, 2012,

among

NAVISTAR INTERNATIONAL CORPORATION,

NAVISTAR, INC.,

CERTAIN OTHER SUBSIDIARIES PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

 

 

 

Exhibit F to Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

  

Definitions

  

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Other Defined Terms

     1   

ARTICLE II

  

Guarantee

  

SECTION 2.01. Guarantee

     7   

SECTION 2.02. Guarantee of Payment; Continuing Guarantee

     8   

SECTION 2.03. No Limitations

     8   

SECTION 2.04. Reinstatement

     9   

SECTION 2.05. Agreement to Pay; Subrogation

     9   

SECTION 2.06. Information

     9   

ARTICLE III

  

Pledge of Securities

  

SECTION 3.01. Pledge

     10   

SECTION 3.02. Delivery of the Pledged Collateral

     11   

SECTION 3.03. Representations and Warranties

     12   

SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests

     13   

SECTION 3.05. Registration in Nominee Name; Denominations

     13   

SECTION 3.06. Voting Rights; Dividends and Interest

     13   

ARTICLE IV

  

Security Interests in Personal Property

  

SECTION 4.01. Security Interest

     15   

SECTION 4.02. Representations and Warranties

     17   

SECTION 4.03. Covenants

     19   

SECTION 4.04. Other Actions

     21   

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral

     24   

ARTICLE V

  

Remedies

  

SECTION 5.01. Remedies Upon Default

     25   

SECTION 5.02. Application of Proceeds

     27   

SECTION 5.03. Grant of License to Use Intellectual Property

     27   

SECTION 5.04. Securities Act

     28   

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

ARTICLE VI

  

Indemnity, Subrogation and Subordination

  

SECTION 6.01. Indemnity and Subrogation

     28   

SECTION 6.02. Contribution and Subrogation

     29   

SECTION 6.03. Subordination

     29   

ARTICLE VII

  

Miscellaneous

  

SECTION 7.01. Notices

     29   

SECTION 7.02. Waivers; Amendment

     29   

SECTION 7.03. Collateral Agent’s Fees and Expenses; Indemnification

     30   

SECTION 7.04. Survival

     31   

SECTION 7.05. Counterparts; Effectiveness; Successors and Assigns

     32   

SECTION 7.06. Severability

     32   

SECTION 7.07. Right of Set-Off

     32   

SECTION 7.08. Governing Law; Jurisdiction; Consent to Service of Process

     32   

SECTION 7.09. WAIVER OF JURY TRIAL

     33   

SECTION 7.10. Headings

     34   

SECTION 7.11. Security Interest Absolute

     34   

SECTION 7.12. Termination or Release

     34   

SECTION 7.13. Additional Subsidiaries

     35   

SECTION 7.14. Collateral Agent Appointed Attorney-in-Fact

     35   

SECTION 7.15. Certain Acknowledgments and Agreements

     36   

SECTION 7.16. ABL Collateral

     36   

SECTION 7.17. Collateral Modification

     37   

SECTION 7.18. Certain Restrictions

     37   

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

Schedules

 

Schedule I   Subsidiary Credit Parties    Schedule II   Pledged Capital Stock;
Pledged Debt Securities    Schedule III   Intellectual Property    Schedule IV  
Commercial Tort Claims   

 

Exhibits

 

   Exhibit I   Form of Supplement    Exhibit II   Form of Patent and Trademark
Security Agreement    Exhibit III   Form of Copyright Security Agreement   

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT dated as of August 17, 2012 (this
“Agreement”), among NAVISTAR, INC., a Delaware corporation (the “Borrower”),
NAVISTAR INTERNATIONAL CORPORATION, a Delaware corporation (“Parent”), certain
other SUBSIDIARIES from time to time party hereto and JPMORGAN CHASE BANK, N.A.
(“JPMCB”), as Collateral Agent.

Reference is made to the Credit Agreement dated as of August 17, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Parent, the Lenders from time to time
party thereto and JPMCB, as Administrative Agent and Collateral Agent. The
Lenders have agreed to extend credit to the Borrower subject to the terms and
conditions set forth in the Credit Agreement. The obligations of the Lenders to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement. The Credit Parties (other than the Borrower) are
Affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. (a) Terms defined in the Credit Agreement are used
herein as defined therein, provided that each term defined in the New York UCC
(as defined herein) and not defined in this Agreement shall have the meaning
specified therein. The term “instrument” shall have the meaning specified in
Article 9 of the New York UCC.

(b) The rules of construction specified in Sections 1.2 and 1.3 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABL Collateral” has the meaning assigned to the term “Collateral” as defined
in, and as supplemented by the designation of additional “Designated Parts
Locations” for such “Collateral” and additional “Pledged Accounts” in accordance
with the terms of, the ABL Security Agreement, as in effect on the date hereof,
but (a) excluding therefrom any assets that, under the terms of the ABL Security
Agreement as in effect on the date hereof or as amended from time to time, are
expressly stated to be excluded from, or no longer included in, the definition
of such term, but only upon such assets ceasing to constitute “Collateral” as so
defined, and (b) disregarding in the definition thereof any reference to any
Proceeds (other than insurance proceeds and products thereof and, solely to the
extent such Proceeds are in the form of assets of the Borrower set forth in
clauses (a)(i) through (a)(vi) of Article II of the ABL Security Agreement, as
in effect on the date hereof, other Proceeds thereof).

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

“ABL Pledged Accounts” has the meaning assigned to the term “Pledged Accounts”
as defined in, and as supplemented by the designation of additional “Pledged
Accounts” in accordance with the terms of, the ABL Security Agreement, as in
effect on the date hereof.

“ABL Representative” has the meaning assigned to such term in the Collateral
Cooperation Agreement, and shall include any Person appointed by such ABL
Representative as its agent or sub-agent.

“ABL Secured Parties” has the meaning assigned to such term in the Collateral
Cooperation Agreement.

“ABL Security Agreement” means the Amended and Restated Security Agreement dated
as of the date hereof, between the Borrower and the ABL Representative.

“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account.

“Agreement” has the meaning set forth in the preamble hereto.

“Article 9 Collateral” has the meaning set forth in Section 4.01.

“Borrower” has the meaning set forth in the preamble hereto.

“Classes” has the meaning set forth in Section 7.17.

“Collateral” means Article 9 Collateral and Pledged Collateral (and, for the
avoidance of doubt, if, to the extent and for so long as any asset constitutes
an Excluded Asset, does not include such Excluded Asset).

“Collateral Questionnaire” means the Collateral Questionnaire dated the Closing
Date delivered by Parent and the Borrower to the Administrative Agent pursuant
to Section 3.1(e) of the Credit Agreement.

“Contributing Party” has the meaning set forth in Section 6.02.

“Copyright License” means any written agreement, now or hereafter in effect,
granting to any Person any right under any Copyright now or hereafter owned by
any other Person or that such other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.

 

Exhibit F to Credit Agreement

2



--------------------------------------------------------------------------------

“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all copyright rights in any work
subject to the copyright laws of the United States of America or any other
country, whether as author, assignee, transferee or otherwise, and (b) all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations, recordings
and applications in the United States Copyright Office or any similar office in
any other country, including, in the case of any Grantor, any of the foregoing
set forth next to its name on Schedule III.

“Credit Agreement” has the meaning set forth in the recitals hereto.

“Credit Parties” means Parent and the Subsidiary Credit Parties.

“Excluded Asset” means (a) the Excluded Capital Stock (including any Shy
Restricted Capital Stock); (b) any Shy Restricted Indebtedness; (c) any Shy
Restricted Property Asset and any other real property (other than Material Real
Estate Assets); (d) any ABL Collateral, but only if, to the extent and for so
long as the ABL Representative (for the benefit of the ABL Secured Parties)
shall have a legal, valid and perfected security interest in such ABL Collateral
in accordance with applicable law; (e) any lease, license, contract or agreement
that relates to a Health-Care Insurance Receivable or a General Intangible and
to which a Grantor is a party or any of its rights or interests thereunder if,
to the extent and for so long as the grant of the Security Interest therein
would constitute or result in the unenforceability of any right, title or
interest of any Grantor in, or a breach or termination pursuant to the terms of,
or a default under, any such lease, license, contract or agreement (other than
to the extent that any term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the New York UCC or any other applicable law or
principles of equity), provided that, to the extent severable, any portion of
such lease, license, contract or agreement that does not result in any of the
consequences specified above, including any Proceeds of such lease, license,
contract or agreement, shall not constitute an Excluded Asset; (f) any Excluded
Promissory Note; (g) any asset if, to the extent and for so long as the Security
Interest may not be granted therein as a matter of applicable law; (h) motor
vehicles and other assets subject to certificates of title, except to the extent
perfection of the Security Interest therein may be accomplished by filing of
financing statements in appropriate form in the applicable jurisdiction under
the Uniform Commercial Code of such jurisdiction; (i) any fixed or capital asset
subject to a Lien securing a Capitalized Lease Obligation of any Grantor or any
Purchase-Money Collateral (other than Inventory) subject to a Lien securing any
Purchase-Money Obligation of any Grantor (in each case, only if such Capitalized
Lease Obligation or such Purchase–Money Obligation, and such Lien, are each
permitted under the Credit Agreement), in each case, if, to the extent and for
so long as the grant of the Security Interest on such fixed or capital assets or
such Purchase-Money Collateral would constitute or result in a breach of, or a
default under, the definitive documentation creating such Liens; (j) any “intent
to use” trademark application for which a statement of use has not been filed
with the United States Patent and Trademark Office, but only to the extent that
the grant of the Security Interest would invalidate such trademark application;
(k) the Excluded Deposit Accounts; (l) any deferred Taxes, prepaid expenses and
good will, as such terms are defined under GAAP; and (m) any asset if, to the
extent and for so long as the Collateral Agent, in consultation with Parent,
determines such asset to be an “Excluded Asset” hereunder on the basis that the
cost of creating or perfecting pledges or security interests in such asset is
excessive in

 

Exhibit F to Credit Agreement

3



--------------------------------------------------------------------------------

view of the benefits to be obtained by the Secured Parties therefrom; provided
that “Excluded Assets” shall not include any Proceeds, products, substitutions
or replacements of an Excluded Asset (unless such Proceeds, products,
substitutions or replacements would otherwise constitute an Excluded Asset).

“Excluded Capital Stock” has the meaning set forth in Section 3.01.

“Excluded Deposit Accounts” means (a) any deposit account the funds in which are
used, in the ordinary course of business, solely for the payment of salaries and
wages, workers’ compensation, taxes and similar expenses, (b) any deposit
account or securities account the funds or financial assets in which consist
solely of funds held by any Credit Party in a bona fide trust for any director,
officer or employee of Parent or any Subsidiary or any employee benefit plan
maintained by Parent or any Subsidiary and (c) the ABL Pledged Accounts.

“Excluded Promissory Notes” has the meaning set forth in Section 3.01.

“Federal Securities Laws” has the meaning set forth in Section 5.04.

“Grantors” means Parent, the Borrower and each Guarantor Subsidiary.

“Guarantors” means Parent and each Guarantor Subsidiary.

“Guarantor Subsidiary” means each Subsidiary (other than the Borrower) party
hereto (including any such Subsidiary becoming a party hereto after the Closing
Date pursuant to a Supplement).

“Intellectual Property” means all intellectual and similar property of every
kind and nature, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, domain names, confidential or proprietary technical
and business information, know-how, show-how or other data or information,
software and databases and all embodiments or fixations thereof and related
documentation, registrations and franchises, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing.

“Intellectual Property Security Agreements” has the meaning set forth in
Section 4.02(b).

“JPMCB” has the meaning set forth in the preamble hereto.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party,
including, in the case of any Grantor, any of the foregoing set forth next to
its name on Schedule III.

“MIA Receivables” means any Accounts, Chattel Paper, Documents, Investment
Property, Instruments, Payment Intangibles, Letter-of-Credit Rights and any
other rights or claims to receive money generated from the sale of Article 9
Collateral and related assets sold pursuant to, and in accordance with, the
terms of any Master Intercompany Agreement.

 

Exhibit F to Credit Agreement

4



--------------------------------------------------------------------------------

“Navistar Canada” means Navistar Canada, Inc., an Ontario corporation.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) the due and punctual payment by the Borrower of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations of the Borrower
under the Credit Agreement and each of the other Credit Documents, including
obligations to pay fees, expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (b) the due and punctual performance
of all other obligations of Parent and the Borrower under or pursuant to the
Credit Agreement and each of the other Credit Documents and (c) the due and
punctual payment and performance of all the obligations of Parent and each
Guarantor Subsidiary, in each case under or pursuant to this Agreement and each
of the other Credit Documents (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding).

“Parent” has the meaning set forth in the preamble hereto.

“Part” means an accessory, appurtenance or part of a vehicle (including trucks,
buses and RVs), chassis, trailer or engine, or other Good, in each case, that is
to be installed, used or attached, is capable of being installed, used or
attached, or intended to be installed, used or attached at a later time, on or
in a vehicle (including trucks, buses and RVs), chassis, trailer or engine
(including, without limitation, engines, engine parts, electrical components,
cabs, kits for engine repair, brakes, turbochargers, suspension parts,
transmissions, axles, drivelines, and replacement parts); provided that Parts
does not include vehicles (including trucks, buses and RVs), chassis or trailers
themselves.

“Parts Inventory” has the meaning assigned to the term “Parts Inventory” as
defined in the ABL Security Agreement, as in effect on the date hereof.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Person any right to make, use or sell any invention on which a
Patent now or hereafter owned by any other Person, or that any other Person now
or hereafter otherwise has the right to license, is in existence, and all rights
of any such Person under any such agreement.

 

Exhibit F to Credit Agreement

5



--------------------------------------------------------------------------------

“Patents” means, with respect to any Person, all of the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
of America or the equivalent thereof in any other country, all registrations and
recordings thereof and all applications for letters patent of the United States
of America or the equivalent thereof in any other country, including
registrations, recordings and pending applications in the United States Patent
and Trademark Office or any similar offices in any other country, including, in
the case of any Grantor, any of the foregoing set forth next to its name on
Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

“Pledged Capital Stock” has the meaning set forth in Section 3.01.

“Pledged Collateral” has the meaning set forth in Section 3.01.

“Pledged Debt Securities” has the meaning set forth in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited or unlimited liability membership certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Restricted Pledge” means a pledge of all or substantially all of the assets of
Parent and the Subsidiaries on a consolidated basis or the Borrower and its
Subsidiaries on a consolidated basis, all within the meaning of Article III,
clause G(6) of the Restated Certificate of Incorporation of Parent, as such
clause is in effect on the Closing Date.

“Secured Parties” means (a) the Lenders, (b) the Agents (including former
Agents, as applicable), (c) the beneficiaries of each indemnification obligation
undertaken by any Credit Party under any Credit Document, (d) each other Person
to whom any Obligation is owed and (e) the successors and permitted assigns of
each of the foregoing.

“Security Interest” has the meaning set forth in Section 4.01(a).

“Shy Restricted Assets” means the Shy Restricted Capital Stock, the Shy
Restricted Indebtedness and the Shy Restricted Property Assets.

“Shy Restricted Capital Stock” means shares of capital stock in any Shy
Restricted Subsidiary owned by Parent or a Shy Restricted Subsidiary.

“Shy Restricted Indebtedness” means indebtedness for borrowed money issued by
any Shy Restricted Subsidiary and owned by Parent or any Shy Restricted
Subsidiary.

 

Exhibit F to Credit Agreement

6



--------------------------------------------------------------------------------

“Shy Restricted Property Assets” means any real property or fixtures
constituting a Shy Principal Property (as such definition is in effect on the
Closing Date on the basis of the Shy Settlement Agreement as in effect on the
Closing Date).

“Shy Restricted Subsidiary” means a “Restricted Subsidiary” as defined in the
Shy Settlement Agreement as in effect on the Closing Date.

“Subsidiary Credit Parties” means (a) the Subsidiaries identified on Schedule I
(including the Borrower) and (b) each other Subsidiary that becomes a party to
this Agreement after the Closing Date in accordance with the terms of the Credit
Agreement.

“Supplement” means an instrument substantially in the form of Exhibit I hereto,
or any other form mutually agreed upon by the Collateral Agent and the Borrower.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Trademark now or hereafter owned by
any other Person, or that any other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations, recordings and applications in the United States Patent and
Trademark Office or any similar offices in any other country or any political
subdivision thereof, and all extensions or renewals thereof, including, in the
case of any Grantor, any of the foregoing set forth next to its name on Schedule
III.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor irrevocably and unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Obligations (other than, in the case of any Subsidiary Credit Party, any
Obligations of Parent). Each Guarantor further agrees that the Obligations may
be extended or renewed, in whole or in part, or amended or modified, without
notice to or further assent from it, and that it will remain bound upon its
guarantee hereunder notwithstanding any extension, renewal, amendment or
modification of any Obligation. Each Guarantor waives, to the extent permitted
by applicable law, presentment to, demand of payment from and protest to the
Borrower or any other Credit Party of any of the Obligations, and also waives,
to the extent permitted by applicable law, notice of acceptance of its guarantee
hereunder and notice of protest for nonpayment.

 

Exhibit F to Credit Agreement

7



--------------------------------------------------------------------------------

SECTION 2.02. Guarantee of Payment; Continuing Guarantee. Each Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy, insolvency, receivership or similar proceeding
shall have stayed the accrual or collection of any of the Obligations or
operated as a discharge thereof) and not merely of collection, and waives, to
the extent permitted by applicable law, any right to require that any resort be
had by the Collateral Agent or any other Secured Party to any security held for
the payment of the Obligations or to any balance of any deposit account or
credit on the books of the Collateral Agent or any other Secured Party in favor
of the Borrower, any other Credit Party or any other Person. Each Guarantor
agrees that its guarantee hereunder is continuing in nature and applies to all
Obligations (other than, in the case of any guarantee by any Subsidiary Credit
Party, any Obligations of Parent), whether currently existing or hereafter
incurred.

SECTION 2.03. No Limitations. (a) Except for termination or release of a
Guarantor’s obligations hereunder as provided in Section 7.12, the obligations
of each Guarantor hereunder shall not be subject to any reduction, limitation
(other than as set forth in Section 7.18), impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations, any impossibility in the performance of the
Obligations, or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by (i) the failure of the Collateral Agent or any other
Secured Party to assert any claim or demand or to enforce any right or remedy
under the provisions of any Credit Document or otherwise; (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Credit Document or any other agreement, including with
respect to any other Guarantor under this Agreement; (iii) the release of any
security held by the Collateral Agent or any other Secured Party for any of the
Obligations; (iv) any default, failure or delay, wilful or otherwise, in the
performance of any of the Obligations; or (v) any other act or omission that may
or might in any manner or to any extent vary the risk of any Guarantor or
otherwise operate as a discharge of any Guarantor as a matter of law or equity
(other than the payment in full in cash of all the Obligations (it being
understood and agreed that if any payment in cash shall have been made by the
Credit Parties in respect of any Obligations, then, subject to Section 2.04, the
amount of the Obligations outstanding and guaranteed hereunder shall be reduced
to the extent of the amount of such payment)). Each Guarantor expressly
authorizes the Secured Parties to take and hold security for the payment and
performance of the Obligations, to exchange, waive or release any or all such
security (with or without consideration), to enforce or apply such security and
direct the order and manner of any sale thereof in their sole discretion or to
release or substitute any one or more other guarantors or obligors upon or in
respect of the Obligations, all without affecting the obligations of any
Guarantor hereunder.

 

Exhibit F to Credit Agreement

8



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other
Credit Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower or
any other Credit Party, other than the payment in full in cash of all the
Obligations (it being understood and agreed that if any payment in cash shall
have been made by the Credit Parties in respect of any Obligations, then,
subject to Section 2.04, the amount of the Obligations outstanding and
guaranteed hereunder shall be reduced to the extent of the amount of such
payment). The Collateral Agent and the other Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Credit Party or exercise any other
right or remedy available to them against the Borrower or any other Credit
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been paid in full in cash.
To the fullest extent permitted by applicable law, each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Credit Party, as the case may be, or any security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Collateral Agent or any other Secured Party upon
the bankruptcy or reorganization of the Borrower, any other Credit Party or
otherwise.

SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Credit Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation (other than, in the case of any Subsidiary Credit Party, if such
unpaid Obligation is an Obligation of Parent). Upon payment by any Guarantor of
any sums to the Collateral Agent as provided above, all rights of such Guarantor
against the Borrower or any other Credit Party arising as a result thereof by
way of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subject to Article VI.

SECTION 2.06. Information. Each Guarantor (a) assumes all responsibility for
being and keeping itself informed of the Borrower’s and each other Credit
Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and (b) agrees
that none of the Collateral Agent or the other Secured Parties will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.

 

Exhibit F to Credit Agreement

9



--------------------------------------------------------------------------------

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations (other than, in the case of pledges and
security interests granted by any Subsidiary Credit Party, any Obligation of
Parent), each Grantor hereby pledges to the Collateral Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, and hereby grants to
the Collateral Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, a security interest in all of such Grantor’s right, title
and interest in, to and under (a)(i) the shares of Capital Stock now owned or at
any time hereafter acquired by such Grantor, including those set forth opposite
the name of such Grantor on Schedule II, and (ii) all certificates and any other
instruments representing all such Capital Stock (collectively, the “Pledged
Capital Stock”), provided that the Pledged Capital Stock shall not include
(A) subject to clause (F) below, more than 65% of the issued and outstanding
voting Capital Stock of any CFC or any CFC Holding Company or any certificate or
any other instrument representing the portion of such issued and outstanding
voting Capital Stock that is so excluded, (B) any Shy Restricted Capital Stock
or any certificate or any other instrument representing any Shy Restricted
Capital Stock, (C) any Capital Stock in any Person that is not a wholly owned
Subsidiary or any certificate or any other instrument representing any such
Capital Stock if, for so long as and to the extent its Organizational Documents
or any related joint venture, shareholders’ or similar agreement prohibits or
restricts such pledge without the consent of any Person other than Parent or a
Subsidiary of Parent, (D) any Capital Stock in any Unrestricted Subsidiary that
is a Captive Insurance Company or any certificate or any other instrument
representing any such Capital Stock, (E) any Capital Stock in any Unrestricted
Subsidiary or any certificate or any other instrument representing any such
Capital Stock if, for so long as and to the extent the pledge of such Capital
Stock is prohibited or restricted under the definitive agreements or instruments
governing Indebtedness (other than any Indebtedness owing to Parent or an
Affiliate of Parent) of such Person existing on the Closing Date, (F) any
Capital Stock in Navistar Canada or any certificate or any other instrument
representing any such Capital Stock and (G) any Capital Stock in any Person set
forth in Schedule 1.1(a) of the Credit Agreement or any certificate or any other
instrument representing any such Capital Stock (the Capital Stock and all
certificates or other instruments representing such Capital Stock so excluded
under clause (A) through (G) above being collectively referred to herein as the
“Excluded Capital Stock”); (b)(i) the debt securities (other than any Shy
Restricted Indebtedness) now owned or at any time hereafter acquired by such
Grantor, including those listed opposite the name of such Grantor on
Schedule II, and (ii) the promissory notes and any other instruments evidencing
all such debt securities (collectively, the “Pledged Debt Securities”), provided
that Pledged Debt Securities shall not include any promissory note owned by any
Grantor (and all the obligors under which are Persons other than Parent or any
of its Subsidiaries) if, to the extent and for so long as such promissory note
contains a transfer provision restricting the creation of a security interest
therein or requiring the

 

Exhibit F to Credit Agreement

10



--------------------------------------------------------------------------------

consent of the obligor or obligors thereunder to the creation of such security
interest (other than to the extent that any such provision or requirement would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
New York UCC or any other applicable law or principles of equity) (the
promissory notes so excluded are collectively referred to herein as the
“Excluded Promissory Notes”); (c) all other property evidencing such Pledged
Capital Stock or such Pledged Debt Securities that may be delivered to and held
by the Collateral Agent pursuant to the terms of this Section 3.01 and
Section 3.02; (d) subject to Section 3.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clauses (a) and (b) above; (e) subject to
Section 3.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above; and (f) all Proceeds of any of the foregoing (the items referred to
in clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”). For the avoidance doubt, if, to the extent and for so long as any
asset constitutes an Excluded Asset, Pledged Collateral, Pledged Capital Stock
and Pledged Debt Securities shall not include any such Excluded Asset (and all
representations hereunder with respect to Pledged Collateral, Pledged Capital
Stock and Pledged Debt Securities (or, in each case, any portion thereof) and
all covenants hereunder (other than those set forth in Section 7.16) to deliver,
provide notice with respect to or take any other action with respect to Pledged
Collateral, Pledged Capital Stock and Pledged Debt Securities (or, in each case,
any portion thereof) shall not apply to any asset if, to the extent and for so
long as such asset constitutes an Excluded Asset).

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees to
deliver or cause to be delivered to the Collateral Agent any and all Pledged
Securities (other than promissory notes and other evidences of Indebtedness of
any Person in a principal amount of less than $2,500,000) (i) promptly after the
date hereof, in the case of any such Pledged Securities owned by such Grantor on
the date hereof, and (ii) promptly after the acquisition thereof (and, in any
event, as required under the Credit Agreement), in the case of any such Pledged
Securities acquired by such Grantor after the date hereof.

(b) Each Grantor will cause all Indebtedness for borrowed money (other than any
Shy Restricted Indebtedness) owed to such Grantor by Parent, the Borrower or any
other Subsidiary to be evidenced by the Intercompany Note that is delivered to
the Collateral Agent.

(c) Upon delivery to the Collateral Agent, any Pledged Collateral shall be
accompanied by undated stock powers or other undated instruments of transfer
duly executed by the applicable Grantor in blank or such other instruments and
documents as the Collateral Agent may reasonably request. Each delivery of
Pledged Securities after the date hereof shall be accompanied by a supplement to
Schedule II describing such Pledged Securities, provided that failure to deliver
such supplement shall not affect the validity of the pledge of any Pledged
Securities.

 

Exhibit F to Credit Agreement

11



--------------------------------------------------------------------------------

SECTION 3.03. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Collateral Agent, for the benefit of the Secured
Parties, as of the Closing Date that:

(a) Schedule II sets forth, as of the Closing Date, a true and complete list,
with respect to each Grantor, of (i) all the Pledged Capital Stock owned by such
Grantor and the percentage of the issued and outstanding units of each class of
the Capital Stock of the issuer thereof represented by the Pledged Capital Stock
owned by such Grantor and (ii) all the Pledged Debt Securities (other than
promissory notes and other evidences of Indebtedness of any Person constituting
Collateral in a principal amount of less than $2,500,000) owned by such Grantor;

(b) the Pledged Capital Stock and Pledged Debt Securities have been duly and
validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Capital Stock, are fully paid and nonassessable (if applicable) and
(ii) in the case of Pledged Debt Securities, are legal, valid and binding
obligations of the issuers thereof, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and to general principles of equity, regardless of whether considered
in a proceeding in equity or at law; provided that the foregoing
representations, insofar as they relate to the Pledged Debt Securities issued by
a Person other than Parent, the Borrower or any other Subsidiary, are made to
the knowledge of the Grantors;

(c) each of the Grantors has the organizational power and authority to pledge
the Pledged Collateral pledged by it hereunder in the manner hereby done;

(d) no consent or approval of any Governmental Authority, any securities
exchange or any other Person is or will be required for the validity of the
pledge of the Pledged Collateral effected hereby (other than such as have been
obtained and are in full force and effect), except to the extent that failure to
obtain such consent or approval could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and

(e) by virtue of the execution and delivery by the Grantors and the Collateral
Agent of this Agreement, when any Pledged Securities are delivered to the
Collateral Agent in accordance with this Agreement and when the Uniform
Commercial Code financing statements prepared by the Collateral Agent based upon
the information provided by the Grantors are duly filed (and applicable fees
paid), the Collateral Agent will obtain a legal, valid and perfected first
priority (subject to Liens permitted under the Credit Agreement) lien upon and
security interest in such Pledged Securities as security for the payment and
performance of the Obligations (other than, in the case of any such Pledged
Securities of any Subsidiary Credit Party, any Obligation of Parent) under the
laws of the United States.

 

Exhibit F to Credit Agreement

12



--------------------------------------------------------------------------------

SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests. Each Grantor acknowledges and agrees that to the extent any interest
in any limited liability company or limited partnership controlled now or in the
future by any Grantor and pledged hereunder is a “security” within the meaning
of Article 8 of the New York UCC and is governed by Article 8 of the New York
UCC, such interest shall be promptly certificated and shall at all times
hereafter continue to be such a security and represented by such certificate.
Each Grantor further acknowledges and agrees that with respect to any interest
in any limited liability company or limited partnership controlled now or in the
future by such Grantor and pledged hereunder that is not a “security” within the
meaning of Article 8 of the New York UCC, such Grantor shall at no time elect to
treat any such interest as a “security” within the meaning of Article 8 of the
New York UCC, nor shall such interest be represented by a certificate, unless
such Grantor provides prompt written notification to the Collateral Agent of
such election and such interest is thereafter represented by a certificate that
is promptly delivered to the Collateral Agent pursuant to the terms hereof.

SECTION 3.05. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Collateral Agent or,
if an Event of Default shall have occurred and be continuing and the Collateral
Agent has given the Grantors five Business Days’ prior written notice of its
intent to exercise its right to so hold the Pledged Securities, in its own name
as pledgee or in the name of its nominee (as pledgee or as sub-agent). Each
Grantor will promptly give to the Collateral Agent copies of any material
written notices received by it with respect to Pledged Securities registered in
the name of such Grantor. If an Event of Default shall have occurred and be
continuing, after the Collateral Agent has given five Business Days’ prior
written notice to the Grantors, the Collateral Agent shall at all times have the
right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any reasonable purpose
consistent with this Agreement.

SECTION 3.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have provided five Business Days’ prior written notice to the Grantors
that their rights under this Section 3.06 are being suspended prior to
suspending such rights:

(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement and the
other Credit Documents, provided that such rights and powers shall not be
exercised in any manner that would violate this Agreement or any other Credit
Document;

(ii) the Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to such Grantor, all such proxies, powers of attorney
and other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to paragraph (a)(i) of this Section; and

 

Exhibit F to Credit Agreement

13



--------------------------------------------------------------------------------

(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral, provided that any noncash dividends,
interest, principal or other distributions that would constitute Pledged Capital
Stock or Pledged Debt Securities, whether resulting from a subdivision,
combination or reclassification of the outstanding Capital Stock of the issuer
of any Pledged Securities or received in exchange for Pledged Securities or any
part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral
(except if, to the extent and for so long as such noncash dividend, interest,
principal or other distribution constitutes an Excluded Asset) and, if received
by any Grantor and required to be delivered to the Collateral Agent hereunder,
shall not be commingled by such Grantor with any of its other funds or property
but shall be held separate and apart therefrom, shall be held for the benefit of
the Collateral Agent and the other Secured Parties and shall be promptly
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsements, stock or note powers and other instruments of transfer
reasonably requested by the Collateral Agent).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Grantors of the suspension of their
rights under paragraph (a)(iii) of this Section, all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions. All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section shall be held for the benefit of the
Collateral Agent and the other Secured Parties, shall be segregated from other
property or funds of such Grantor and shall be promptly delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsements, stock powers or other instruments of transfer reasonably requested
by the Collateral Agent). Any and all money and other property paid over to or
received by the Collateral Agent pursuant to the provisions of this paragraph
(b) shall be retained by the Collateral Agent in an account to be established by
the Collateral Agent upon receipt of such money or other property, shall be held
as security for the payment and performance of the Obligations and shall be
applied in accordance with the provisions of Section 5.02. After all Events of
Default have been cured or waived, the Collateral Agent shall promptly repay to
each Grantor (without interest) all dividends, interest, principal or other
distributions that such Grantor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section and that remain in such
account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Grantors of the suspension of their
rights under paragraph (a)(i) of this Section, all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to paragraph (a)(i) of this Section, and the obligations of the
Collateral Agent under

 

Exhibit F to Credit Agreement

14



--------------------------------------------------------------------------------

paragraph (a)(ii) of this Section, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers, provided that, unless otherwise directed by the Requisite Lenders, the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, all rights vested
in the Collateral Agent pursuant to this paragraph shall cease, and the Grantors
shall have the voting and consensual rights and powers they would otherwise be
entitled to exercise pursuant to paragraph (a)(i) of this Section and the
obligations of the Collateral Agent under paragraph (a)(ii) of this Section
shall be in effect.

(d) Any notice given by the Collateral Agent to the Grantors suspending their
rights under paragraph (a) of this Section (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights and powers of
the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part without
suspending all such rights or powers (as specified by the Collateral Agent in
its sole and absolute discretion) and without waiving or otherwise affecting the
Collateral Agent’s right to give additional notices from time to time suspending
other rights and powers so long as an Event of Default has occurred and is
continuing.

ARTICLE IV

Security Interests in Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations (other than, in the case of
Security Interests granted by any Subsidiary Credit Party, any Obligation of
Parent), each Grantor hereby grants to the Collateral Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, a security interest
(the “Security Interest”) in all right, title and interest in, to and under any
and all of the following assets now owned or at any time hereafter acquired by
such Grantor or in, or to or under which such Grantor now has or at any time
hereafter may acquire any right, title or interest (collectively, the “Article 9
Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Money and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles, including all Intellectual Property;

(vii) all Instruments;

 

Exhibit F to Credit Agreement

15



--------------------------------------------------------------------------------

(viii) all Inventory;

(ix) all other Goods;

(x) all Investment Property;

(xi) all Letter-of-Credit Rights;

(xii) all Commercial Tort Claims specifically described on Schedule IV, as such
schedule may be supplemented from time to time (it being understood that such
Schedule IV shall be deemed supplemented by any reference to any Commercial Tort
Claim (and the description thereof) contained in a Supplement Collateral
Questionnaire delivered pursuant to Section 5.1(e) of the Credit Agreement, in
the same form as such reference and description are set forth on such
Supplemental Collateral Questionnaire).

(xiii) all books and records pertaining to the Article 9 Collateral; and

(xiv) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.

Notwithstanding anything herein to the contrary, if, to the extent and for so
long as any asset or property is an Excluded Asset, the Security Interest
granted under this Section shall not attach to, and Article 9 Collateral shall
not include, such asset (it being understood that (A) the Security Interest
shall immediately attach to, and Article 9 Collateral shall immediately include,
any such asset (or any portion thereof) upon such asset (or such portion
thereof) ceasing to be an Excluded Asset) and (B) all representations hereunder
with respect to Article 9 Collateral (or any portion thereof) and all covenants
hereunder (other than those set forth in Section 7.16) to deliver, provide
notice with respect to or take any other action with respect to Article 9
Collateral (or any portion thereof) shall not apply to any asset or property if,
to the extent and for so long as such asset or property constitutes an Excluded
Asset).

Notwithstanding the foregoing or anything herein to the contrary, automatically
upon the sale of any Receivables and related assets, if any, pursuant to a
Master Intercompany Agreement, the Security Interests in such Receivables and
related assets, if any, granted hereunder shall be immediately released and such
sold Receivables and related assets, if any, shall not be part of the Article 9
Collateral or the Collateral, provided that such release shall not be in
derogation or limitation of any rights in any other Article 9 Collateral,
including Article 9 Collateral described in clause (a)(i) above (and such
release shall be deemed to be in exchange for Article 9 Collateral described in
clause (a)(i) above).

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that (i) indicate the Collateral by
any description which

 

Exhibit F to Credit Agreement

16



--------------------------------------------------------------------------------

the Collateral Agent determines reasonably approximates the description
contained in this Agreement and (ii) contain the information required by Article
9 of the Uniform Commercial Code of each applicable jurisdiction for the filing
of any financing statement or amendment, including (A) whether such Grantor is
an organization, the type of organization and any organizational identification
number issued to such Grantor and (B) in the case of a financing statement filed
as a fixture filing, a sufficient description of the real property to which such
Article 9 Collateral relates. Each Grantor agrees to provide such information to
the Collateral Agent promptly upon request.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office)
such documents as may be reasonably necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Grantor, without the signature of any Grantor, and
naming any Grantor or the Grantors as debtors and the Collateral Agent as
secured party.

(c) The Security Interest and the security interest granted pursuant to
Article III are granted as security only and shall not subject the Collateral
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Grantor with respect to or arising out of the
Collateral.

SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Collateral Agent, for the benefit of the Secured
Parties, that:

(a) Each Grantor has good and valid rights in or title to the Article 9
Collateral with respect to which it has purported to grant the Security
Interest, (i) except for (A) minor defects in title that do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes and (B) Liens permitted by
Section 6.1 of the Credit Agreement and (ii) except as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
and has full organizational power and authority to grant to the Collateral Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained and except to the extent that
failure to obtain such consent or approval could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) The Collateral Questionnaire has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete as of the Closing Date. The Uniform Commercial
Code financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations prepared by the Collateral
Agent based upon the information provided to the Collateral Agent in the
Collateral Questionnaire for filing in each governmental, municipal or other
office specified in Schedules 2A and 2B to the Collateral Questionnaire (or
specified by notice from Parent and the Borrower to the

 

Exhibit F to Credit Agreement

17



--------------------------------------------------------------------------------

Collateral Agent after the Closing Date in the case of filings, recordings or
registrations required by Section 5.9, 5.10 or 5.11 of the Credit Agreement),
are all the filings, recordings and registrations (other than filings required
to be made in the United States Patent and Trademark Office and the United
States Copyright Office in order to perfect the Security Interest in Article 9
Collateral consisting of United States Patents, Trademarks and Copyrights) that
are necessary to establish a legal, valid and perfected security interest in
favor of the Collateral Agent (for the benefit of the Secured Parties) in
respect of all Article 9 Collateral in which the Security Interest may be
perfected by filing, recording or registration in the United States of America
(or any political subdivision thereof) and its territories and possessions. A
Patent and Trademark Security Agreement substantially in the form of Exhibit II
hereto, and a Copyright Security Agreement substantially in the form of Exhibit
III hereto (such agreements being collectively referred to herein as the
“Intellectual Property Security Agreements”), in each case containing a
description of the Article 9 Collateral consisting of United States registered
Patents, United States registered Trademarks (and Trademarks for which United
States registration applications are pending) and United States registered
Copyrights or exclusive Copyright Licenses, as applicable, and executed by each
Grantor owning any such Article 9 Collateral, have been delivered to the
Collateral Agent for recording with the United States Patent and Trademark
Office and the United States Copyright Office pursuant to 35 U.S.C. § 261,
15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as
applicable, to establish a legal, valid and perfected security interest in favor
of the Collateral Agent, for the benefit of the Secured Parties, in respect of
all Article 9 Collateral consisting of Patents, Trademarks, Copyrights and
exclusive Copyright Licenses in which a security interest may be perfected by
filing, recording or registration in the United States of America (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
Patents, Trademarks, Copyrights and exclusive Copyright Licenses (or
registration or recordation or application for registration or recordation
thereof) acquired or developed after the Closing Date and filing of Uniform
Commercial Code financing statements).

(c) The Security Interest constitutes a legal and valid security interest in all
the Article 9 Collateral securing the payment and performance of the
Obligations. The Security Interest is and shall be prior to any other Lien on
any of the Article 9 Collateral, other than Liens permitted under Section 6.1 of
the Credit Agreement that have priority as a matter of law.

(d) Schedule III sets forth, as of the Closing Date, a true and complete list,
with respect to each Grantor, of (i) all Patents that have been granted by the
United States Patent and Trademark Office, (ii) all Copyrights that have been
registered with the United States Copyright Office, (iii) all Trademarks that
have been registered with the United States Patent and Trademark Office and
Trademarks for which United States registration applications are pending, and
(iv) all exclusive Copyright Licenses under which such Grantor is a licensee, in
each case truly and completely specifying the name of the registered owner,
title, type or mark, registration or application number, expiration date (if
already registered) or filing date, a brief description thereof and, if
applicable, the licensee and licensor.

 

Exhibit F to Credit Agreement

18



--------------------------------------------------------------------------------

(e) Schedule IV sets forth, as of the Closing Date, a true and complete list,
with respect to each Grantor, of each Commercial Tort Claim in respect of which
a complaint or a counterclaim has been filed by such Grantor, seeking damages in
an amount reasonably estimated to exceed $2,500,000, including a summary
description of such claim.

SECTION 4.03. Covenants. (a) Each Grantor shall, at its own expense, take any
and all actions commercially reasonably necessary to defend title to the Article
9 Collateral against all Persons, except (i) with respect to Article 9
Collateral that such Grantor determines in its reasonable business judgment is
no longer necessary or beneficial to the conduct of such Grantor’s business or
(ii) to the extent not required under the Credit Agreement, and to defend the
Security Interest of the Collateral Agent in Article 9 Collateral and the
priority thereof against any Lien not permitted pursuant to Section 6.1 of the
Credit Agreement.

(b) Subject to the terms of the Credit Documents, each Grantor agrees, at its
own expense, to execute, acknowledge, deliver and cause to be duly filed all
such further instruments, financing statements, agreements and documents and
take all such other actions as the Collateral Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and Taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing and
recording of any financing statements (including fixture filings) or other
documents in connection herewith or therewith. Each Grantor will provide to the
Collateral Agent, from time to time promptly following reasonable request,
evidence reasonably satisfactory to the Collateral Agent as to the perfection
and priority of the Liens created or intended to be created pursuant to this
Agreement.

(c) Subject to the limitation on inspection rights and reimbursement obligations
in the Credit Agreement (including Section 5.6(b) thereof), the Collateral Agent
and such Persons as the Collateral Agent may reasonably designate shall have the
right, at the Grantors’ own cost and expense, to inspect the Article 9
Collateral, all records related thereto (and to make extracts and copies from
such records) and the premises upon which any of the Article 9 Collateral is
located, to discuss the Grantors’ affairs with the officers of the Grantors and
their independent accountants (provided that the applicable Grantor shall be
given the opportunity to be present during any discussions between the
Collateral Agent (or any of its agents) and such Grantor’s independent
accountants) and to verify under reasonable procedures, in accordance with
Section 5.6 of the Credit Agreement, the validity, amount, quality, quantity,
value, condition and status of, or any other matter relating to, the Article 9
Collateral, including, in the case of Accounts or Article 9 Collateral in the
possession of any third party, by contacting, after the occurrence and during
the continuance of an Event of Default and five Business Days’ prior written
notice to the Grantors, Account Debtors or the third party possessing such
Article 9 Collateral for the purpose of making such a verification. The
Collateral

 

Exhibit F to Credit Agreement

19



--------------------------------------------------------------------------------

Agent shall have the absolute right to share any information it gains from such
inspection or verification with any Secured Party (it being acknowledged that
such Secured Party may be subject to confidentiality obligations with respect to
such information, including pursuant to Section 9.17 of the Credit Agreement).

(d) At its option, the Collateral Agent may discharge past due Taxes,
assessments, charges, fees and Liens at any time levied or placed on the
Article 9 Collateral that are not permitted pursuant to the Credit Agreement,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Grantor fails to do so as required by this Agreement or the other
Credit Documents and within a reasonable amount of time after the Collateral
Agent has requested that it do so, and each Grantor jointly and severally agrees
to reimburse the Collateral Agent promptly following written demand for any
payment made or any out-of-pocket expenses incurred by the Collateral Agent
pursuant to the foregoing authorization to the extent such expenses are
reimbursable under the Credit Agreement, provided that nothing in this paragraph
shall be interpreted as excusing any Grantor from the performance of, or
imposing any obligation on the Collateral Agent or any Secured Party to cure or
perform, any covenants or other promises of any Grantor with respect to Taxes,
assessments, charges, fees and Liens and maintenance as set forth herein or in
the other Credit Documents.

(e) Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Collateral Agent and the Secured
Parties from and against any and all liability for such performance in
accordance with and subject to the limitations set forth in Section 9.3 of the
Credit Agreement.

(f) None of the Grantors shall make or permit to be made any transfer of the
Article 9 Collateral in violation of the provisions of this Agreement and the
other Credit Documents.

(g) None of the Grantors will, without the Collateral Agent’s prior written
consent, grant any extension of the time of payment of any Accounts included in
the Article 9 Collateral, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any Person liable for the
payment thereof or allow any credit or discount whatsoever thereon during the
continuance of an Event of Default, other than extensions, compromises,
settlements, releases, credits or discounts granted or made in the ordinary
course of business and consistent with its current practices or otherwise
permitted by the Credit Agreement.

(h) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to their assets in accordance with
the requirements set forth in Section 5.8 of the Credit Agreement. Each Grantor
irrevocably makes, constitutes and appoints the Collateral Agent (and all
officers, employees or agents designated by the Collateral Agent) as such
Grantor’s true and

 

Exhibit F to Credit Agreement

20



--------------------------------------------------------------------------------

lawful agent (and attorney-in-fact) for the purpose, upon the occurrence and
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Grantor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or part relating
thereto, the Collateral Agent may, with five Business Days’ prior written notice
to the Grantors, without waiving or releasing any obligation or liability of the
Grantors hereunder or any Event of Default, in its sole discretion, obtain and
maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Collateral Agent deems advisable. All sums
disbursed by the Collateral Agent in connection with this paragraph, including
reasonable attorneys’ fees, court costs, out-of-pocket expenses and other
charges relating thereto, shall be payable, promptly following written demand
(including documentation reasonably supporting such request), by the Grantors to
the Collateral Agent and shall be additional Obligations secured hereby.

(i) Notwithstanding anything to the contrary herein, no Grantor shall be
required to file or record this Agreement, any Intellectual Property Security
Agreement or any memorandum thereof or any instrument, financing statement,
agreement or any other document necessary to perfect the Security Interest and
the rights and remedies created hereby with any Governmental Authority outside
of the United States.

SECTION 4.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:

(a) Instruments and Tangible Chattel Paper. If any Grantor shall at any time
hold or acquire any Instruments or Tangible Chattel Paper included in Article 9
Collateral (other than any Instrument or Tangible Chattel Paper, in each case
with a face amount of less than $2,500,000 individually), such Grantor shall
promptly endorse, assign and deliver the same to the Collateral Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably request.

(b) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record,” as such term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, and such interest is included in Article 9 Collateral and valued
at $2,500,000 or more, such Grantor shall promptly notify the Collateral Agent
thereof and, at the request of the Collateral Agent, shall take such action as
the Collateral Agent may reasonably request to vest in the Collateral Agent
control under Section 9-105 of the New York UCC of such Electronic Chattel Paper
or control under Section 201

 

Exhibit F to Credit Agreement

21



--------------------------------------------------------------------------------

of the Federal Electronic Signatures in Global and National Commerce Act or, as
the case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record. The Collateral Agent
agrees with such Grantor that the Collateral Agent will arrange, pursuant to
procedures reasonably satisfactory to the Collateral Agent and such Grantor and
so long as such procedures will not result in the Collateral Agent’s loss of
control, for the Grantor to make alterations to the Electronic Chattel Paper or
transferable record permitted under Section 9-105 of the New York UCC or, as the
case may be, Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or Section 16 of the Uniform Electronic Transactions Act
for a party in control to allow without loss of control, unless an Event of
Default has occurred and is continuing or would occur after taking into account
any action by such Grantor with respect to such Electronic Chattel Paper or
transferable record.

(c) Deposit Accounts. Subject to the Post-Closing Letter Agreement, for each
Deposit Account that any Grantor at any time opens or maintains, such Grantor
shall promptly thereafter cause the depositary bank to agree to comply with
instructions from the Collateral Agent to such depositary bank directing the
disposition of funds from time to time credited to such Deposit Account, without
further consent of such Grantor, pursuant to an agreement reasonably
satisfactory to the Collateral Agent. The Collateral Agent agrees with each
Grantor that the Collateral Agent shall not give any such instructions or
withhold any withdrawal rights from any Grantor unless an Event of Default has
occurred and is continuing or, after giving effect to any withdrawal would
occur. The provisions of this paragraph shall not apply to (i) any Deposit
Account for which any Grantor, the depositary bank and the Collateral Agent have
entered into a cash collateral agreement specially negotiated among such
Grantor, the depositary bank and the Collateral Agent for the specific purpose
set forth therein, (ii) unless otherwise reasonably requested by the Collateral
Agent, Deposit Accounts for which the Collateral Agent is the depository bank,
(iii) the Excluded Deposit Accounts and (iv) Deposit Accounts the daily balance
in which does not at any time exceed $5,000,000 in the aggregate for all such
accounts.

(d) Investment Property. Except to the extent otherwise provided in Article III,
if any Grantor shall at any time hold or acquire any certificated securities
included in Pledged Collateral or Article 9 Collateral, such Grantor shall
promptly endorse, assign and deliver the same to the Collateral Agent,
accompanied by such undated instruments of transfer or assignment duly executed
in blank as the Collateral Agent may from time to time specify. If any
securities included in Pledged Collateral or Article 9 Collateral now or
hereafter acquired by any Grantor are uncertificated and are issued to such
Grantor or its nominee directly by the issuer thereof, such Grantor shall
promptly notify the Collateral Agent thereof and, at the Collateral Agent’s
request and option, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent and such Grantor, either promptly (i) cause
the issuer to agree to comply with instructions from the Collateral Agent as to
such securities, without further consent of any Grantor or such nominee, or
(ii) arrange for the Collateral Agent to

 

Exhibit F to Credit Agreement

22



--------------------------------------------------------------------------------

become the registered owner of the securities. If any securities, whether
certificated or uncertificated, or other investment property (in each case,
included in Pledged Collateral or Article 9 Collateral) now or hereafter
acquired by any Grantor are held by such Grantor or its nominee through a
securities intermediary or commodity intermediary, such Grantor shall promptly
notify the Collateral Agent thereof and, at the Collateral Agent’s reasonable
request and option, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either promptly (i) cause such securities
intermediary or commodity intermediary, as the case may be, to agree to comply
with entitlement orders or other instructions from the Collateral Agent to such
securities intermediary as to such security entitlements or to apply any value
distributed on account of any commodity contract as directed by the Collateral
Agent to such commodity intermediary, as the case may be, in each case without
further consent of any Grantor, such nominee, or any other Person, or (ii) in
the case of Financial Assets or other Investment Property held through a
securities intermediary, arrange for the Collateral Agent to become the
entitlement holder with respect to such Investment Property, with the Grantor
being permitted, only with the consent of the Collateral Agent, to exercise
rights to withdraw or otherwise deal with such Investment Property. The
Collateral Agent agrees with each of the Grantors that the Collateral Agent
shall not give any such entitlement orders or instructions or directions to any
such issuer, securities intermediary or commodity intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by any
Grantor, unless an Event of Default has occurred and is continuing, or, after
giving effect to any such investment and withdrawal rights, would occur. The
provisions of this paragraph shall not apply to Financial Assets or other
Investment Property credited to securities accounts for which the Collateral
Agent is the securities intermediary, unless otherwise reasonably requested by
the Collateral Agent.

(e) Letter-of-Credit Rights. In the event any Supplemental Collateral
Questionnaire delivered pursuant to Section 5.1(e) of the Credit Agreement or
any Supplement shall set forth any Letter-of-Credit Right with a face amount of
$2,500,000 or more and that is included in Article 9 Collateral and is not a
Supporting Obligation with respect to any of the Collateral, the applicable
Credit Party, at the request and option of the Collateral Agent, shall, pursuant
to an agreement in form and substance reasonably satisfactory to the Collateral
Agent and such Grantor, either (i) use commercially reasonable efforts to
arrange for the issuer and any confirmer of such letter of credit to consent to
an assignment to the Collateral Agent of the proceeds of any drawing under such
letter of credit or (ii) use commercially reasonable efforts to arrange for the
Collateral Agent to become the transferee beneficiary of such letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under such letter of credit are to be paid to the applicable Grantor
unless an Event of Default has occurred and is continuing.

 

Exhibit F to Credit Agreement

23



--------------------------------------------------------------------------------

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Except as otherwise determined in its reasonable business judgment, each
Grantor agrees that it will use commercially reasonable efforts not to do any
act or omit to do any act whereby any Patent included in Article 9 Collateral
and material to the conduct of the business of Parent, the Borrower and the
other Subsidiaries may become invalidated or dedicated to the public (except as
a result of expiration of such Patent at the end of its statutory term), and
agrees that it shall continue to mark any products covered by any such Patent
with the relevant patent number as necessary and sufficient to establish and
preserve its maximum rights under applicable patent laws.

(b) Except as otherwise determined in its reasonable business judgment, each
Grantor will use commercially reasonable efforts, for each Trademark included in
Article 9 Collateral and material to the conduct of the business of Parent, the
Borrower and the other Subsidiaries, (i) to maintain such Trademark in full
force free from any valid claim of abandonment or invalidity for non-use,
(ii) to maintain the quality of products and services offered under such
Trademark, (iii) if registered, to display such Trademark with notice of Federal
or foreign registration to the extent necessary and sufficient to establish and
preserve its maximum rights under applicable law and (iv) to not knowingly use
or knowingly permit the use of such Trademark in violation of any third party
rights to the extent such use could reasonably be expected to have a Material
Adverse Effect.

(c) Except as otherwise determined in its reasonable business judgment, each
Grantor will, for each work covered by a Copyright included in Article 9
Collateral and material to the conduct of the business of Parent, the Borrower
and the other Subsidiaries, use commercially reasonable efforts to continue to
publish, reproduce, display, adopt and distribute the work with appropriate
copyright notice as necessary and sufficient to establish and preserve its
maximum rights under applicable copyright laws.

(d) Within 45 days after the end of each Fiscal Quarter, each Grantor shall
notify the Collateral Agent of (i) any Patent, Trademark or Copyright included
in Article 9 Collateral and material to the conduct of the business of Parent,
the Borrower and the other Subsidiaries that may have become abandoned, lost or
dedicated to the public and (ii) any materially adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
United States Copyright Office or any court or similar office of any country)
regarding such Grantor’s ownership of any such Patent, Trademark or Copyright
its right to register the same or its right to keep and maintain the same.

(e) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall, upon request of the Collateral Agent, use its reasonable efforts
to obtain all requisite consents or approvals by the licensor of each Copyright
License, Patent License or Trademark License under which such Grantor is a
licensee to effect the assignment of all such Grantor’s right, title and
interest thereunder to the Collateral Agent or its designee.

 

Exhibit F to Credit Agreement

24



--------------------------------------------------------------------------------

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
tangible Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Collateral Agent, or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall determine (other than in violation of any then existing licensing
arrangements to the extent that waivers cannot be obtained), and (b) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to such Grantor to enter any premises where the Article 9
Collateral may be located for the purpose of taking possession of or removing
the Article 9 Collateral and, generally, to exercise any and all rights afforded
to a secured party under the Uniform Commercial Code or other applicable law,
provided that the Collateral Agent shall provide the applicable Grantor with
notice thereof prior to or promptly after such exercise. Without limiting the
generality of the foregoing, each Grantor agrees that the Collateral Agent shall
have the right, subject to the mandatory requirements of applicable law, to sell
or otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem appropriate.
The Collateral Agent shall be authorized at any such sale of securities (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold. Each such purchaser at any sale of Collateral
shall hold the property sold absolutely free from any claim or right on the part
of any Grantor, and each Grantor hereby waives (to the extent permitted by law)
all rights of redemption, stay and appraisal that such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

The Collateral Agent shall give the applicable Grantors 10 days’ prior written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such

 

Exhibit F to Credit Agreement

25



--------------------------------------------------------------------------------

time or times within ordinary business hours and at such place or places as the
Collateral Agent may fix and state in the notice (if any) of such sale. At any
such sale, the Collateral, or portion thereof, to be sold may be sold in one lot
as an entirety or in separate parcels, as the Collateral Agent may (in its sole
and absolute discretion) determine. The Collateral Agent shall not be obligated
to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent and the other Secured Parties shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. In the event of a foreclosure or similar
enforcement action by the Collateral Agent on any of the Collateral pursuant to
a public or private sale or other disposition (including pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or any other applicable section of the
Bankruptcy Code), the Collateral Agent (or any Lender, except with respect to a
“credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or any other
applicable section of the Bankruptcy Code) may be the purchaser or licensor of
any or all of such Collateral at any such sale or other disposition and the
Collateral Agent, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities)
shall be entitled, upon instructions from the Requisite Lenders, for the purpose
of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold or licensed at any such sale or other
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale or other disposition. For purposes hereof, a written binding agreement to
purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Collateral Agent shall be free to carry out such sale pursuant to
such agreement and no Grantor shall be entitled to the return of the Collateral
or any portion thereof subject thereto, notwithstanding the fact that after the
Collateral Agent shall have entered into such an agreement all Events of Default
shall have been remedied. As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may proceed by a suit or suits at
law or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court appointed
receiver. Any sale pursuant to the provisions of this Section shall be deemed to
conform to the commercially reasonable standards as provided in Section 9-610(b)
of the New York UCC or its equivalent in other jurisdictions.

 

Exhibit F to Credit Agreement

26



--------------------------------------------------------------------------------

SECTION 5.02. Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent, the Collateral Agent, any Arranger and any other Agent in connection with
such collection or sale or otherwise in connection with this Agreement, any
other Credit Document or any of the Obligations, including all court costs and
the fees and expenses of its agents and legal counsel, the repayment of all
advances made by the Administrative Agent or the Collateral Agent hereunder or
under any other Credit Document on behalf of any Grantor and any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Credit Document, in each case to the extent
reimbursable under the Credit Agreement;

SECOND, to the payment in full of all the Obligations (the amounts so applied to
be distributed among the Secured Parties pro rata in accordance with the amounts
of the Obligations owed to them on the date of any such distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

SECTION 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantors) to use, license or sublicense any
of the Article 9 Collateral consisting of Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof, the right to prosecute
and maintain all such Intellectual Property and the right to sue for
infringement of such Intellectual Property. The use of such license by the
Collateral Agent may be exercised, at the option of the Collateral Agent, only
upon the occurrence and during the continuation of an Event of Default, provided
that any license, sublicense or other transaction entered into by the Collateral
Agent in accordance herewith shall be binding upon the Grantors notwithstanding
any subsequent cure of an Event of Default.

 

Exhibit F to Credit Agreement

27



--------------------------------------------------------------------------------

SECTION 5.04. Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion, (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under the Federal Securities
Laws or, to the extent applicable, Blue Sky or other state securities laws and
(b) may approach and negotiate with a single potential purchaser to effect such
sale. Each Grantor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment in
respect of any Obligation shall be made by any Guarantor under this Agreement,
the Borrower shall indemnify such Guarantor for the full amount of such payment
and such Guarantor shall be subrogated to the rights of the Person to whom such
payment shall have been made to the extent of such payment and (b) in the event
any assets of any Grantor (other than the Borrower) shall be sold pursuant to
this Agreement or any other Collateral Document to satisfy in whole or in part
any Obligation, the Borrower shall indemnify such Grantor in an amount equal to
the greater of the book value and the fair market value of the assets so sold.

 

Exhibit F to Credit Agreement

28



--------------------------------------------------------------------------------

SECTION 6.02. Contribution and Subrogation. Each Guarantor and Grantor (a
“Contributing Party”) agrees (subject to Section 6.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation or assets of any other Grantor (other than the Borrower) shall be
sold pursuant to any Collateral Document to satisfy any Obligation and such
other Guarantor or Grantor (the “Claiming Party”) shall not have been fully
indemnified by the Borrower as provided in Section 6.01, the Contributing Party
shall indemnify the Claiming Party in an amount equal to the amount of such
payment or the greater of the book value and the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Guarantors and
Grantors on the date hereof (or, in the case of any Guarantor or Grantor
becoming a party hereto pursuant to Section 7.13, the date of the supplement
hereto executed and delivered by such Guarantor or Grantor); provided that in
the event the Claiming Party shall be Parent, none of the Subsidiary Credit
Parties shall have any obligation to indemnify Parent pursuant to this
paragraph. Any Contributing Party making any payment to a Claiming Party
pursuant to this Section 6.02 shall (subject to Section 6.03) be subrogated to
the rights of such Claiming Party under Section 6.01 to the extent of such
payment.

SECTION 6.03. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors and Grantors under Sections 6.01 and
6.02 and all other rights of the Guarantors and Grantors of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the payment in full in cash of all the Obligations. No failure
on the part of the Borrower or any other Guarantor or Grantor to make the
payments required by Sections 6.01 and 6.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Guarantor or Grantor with respect to its obligations
hereunder, and each Guarantor and Grantor shall remain liable for the full
amount of the obligations of such Guarantor or Grantor hereunder.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given in the manner
provided in Section 9.1 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Credit Party (other than the Borrower) shall be
given to it in care of Parent in the manner provided in Section 9.01 of the
Credit Agreement.

SECTION 7.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, Collateral Agent or any Lender in exercising any right or power hereunder
or under any other Credit Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or

 

Exhibit F to Credit Agreement

29



--------------------------------------------------------------------------------

discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent and the Lenders
hereunder and under the other Credit Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Credit Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the generality of the foregoing, the execution and
delivery of this Agreement or the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent,
Collateral Agent, any Arranger or any Lender may have had notice or knowledge of
such Default at the time. No notice or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Credit Party or Credit Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.5 of the Credit Agreement; provided that
the Collateral Agent may without the consent of any Secured Party consent to a
departure by any Credit Party from any covenant of such Credit Party set forth
herein or in any other Collateral Document to the extent such departure is
consistent with the authority of the Collateral Agent set forth in the
definition of the term “Collateral and Guarantee Requirement” in the Credit
Agreement.

(c) This Agreement shall be construed as a separate agreement with respect to
each Credit Party and may be amended, modified, supplemented, waived or released
with respect to any Credit Party without the approval of any other Credit Party
and without affecting the obligations of any other Credit Party hereunder.

SECTION 7.03. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
Guarantors and Grantors jointly and severally agree to reimburse the Collateral
Agent for its fees and expenses incurred hereunder as provided in Section 9.2 of
the Credit Agreement and with the same force and effect as if such Guarantors
and Grantors were parties to the Credit Agreement.

(b) The Guarantors and Grantors that are not a party to the Credit Agreement,
jointly and severally agree to indemnify and hold harmless each Indemnitee as
provided in Sections 9.3(a) and 9.3(b) of the Credit Agreement and with the same
force and effect as if such Guarantors and Grantors were parties to the Credit
Agreement.

(c) Any amounts payable as provided in paragraph (a) or (b) of this Section
shall be additional Obligations secured hereby and by the other Collateral
Documents. All amounts due under paragraph (a) or (b) of this Section shall be
payable promptly after written demand therefor (which shall include
documentation reasonably supporting such request in reasonable detail).

 

Exhibit F to Credit Agreement

30



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against any Agent, Arranger or Lender
or any Related Party of any of the foregoing on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
any duty imposed by any applicable legal requirement) arising out of, in
connection with, as a result of, or in any way related to this Agreement or any
other Credit Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and each Credit Party hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor.

(e) Each Credit Party agrees that no Agent, Arranger or Lender or Related Party
of any of the foregoing will have any liability to any Credit Party or any
Person asserting claims on behalf of or in right of any Credit Party or any
other Person in connection with or as a result of this Agreement or any other
Credit Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, in each case, except, subject to
Section 7.03(d), in the case of any Credit Party to the extent that any losses,
claims, damages, liabilities or expenses have been found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Agent, Arranger or
Lender (or its directors, officers or employees) in performing its obligations
under this Agreement or any other Credit Document.

SECTION 7.04. Survival. All covenants, agreements, representations and
warranties made by the Credit Parties in the Credit Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Credit Document shall be considered to have been
relied upon by each Agent, the Arrangers and the Lenders and shall survive the
execution and delivery of the Credit Documents and the making of any Loans,
regardless of any investigation made by or on behalf of any Agent, any Arranger,
any Lender or any other Person and notwithstanding that any Agent, any Arranger,
any Lender or any other Person may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any Credit Document is
executed and delivered or any credit is extended under the Credit Agreement, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under the
Credit Agreement is outstanding and unpaid and so long as the Term Loan
Commitments have not expired or terminated. The provisions of Section 7.03 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated by the Credit Documents, the repayment of the
Loans or the termination of this Agreement or any provision hereof.

 

Exhibit F to Credit Agreement

31



--------------------------------------------------------------------------------

SECTION 7.05. Counterparts; Effectiveness; Successors and Assigns. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective as to any Credit Party when a counterpart hereof executed
on behalf of such Credit Party shall have been delivered to the Collateral Agent
and a counterpart hereof shall have been executed on behalf of the Collateral
Agent, and thereafter shall be binding upon such Credit Party and the Collateral
Agent and their respective successors and permitted assigns, and shall inure to
the benefit of such Credit Party, the Collateral Agent and the other Secured
Parties and their respective successors and permitted assigns, except that no
Credit Party may assign or otherwise transfer any of its rights or obligations
hereunder or any interest herein or in the Collateral (and any attempted
assignment or transfer by any Credit Party shall be null and void), except as
expressly contemplated by this Agreement or the Credit Agreement. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 7.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 7.07. Right of Set-Off. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default each
Lender is hereby authorized by each Credit Party at any time or from time to
time, without notice to any Credit Party, any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts or accounts identified as
payroll accounts) and any other Indebtedness at any time held or owing by such
Lender to or for the credit or the account of any Credit Party against and on
account of the obligations and liabilities of any Credit Party to such Lender
hereunder and under the other Credit Documents, including all claims of any
nature or description arising out of or connected hereto or thereto,
irrespective of whether or not (a) such Lender shall have made any demand
hereunder or (b) the principal of or the interest on the Loans or any other
amounts due hereunder shall have become due and payable and although such
obligations and liabilities, or any of them, may be contingent or unmatured.
Each Lender agrees to notify the Collateral Agent promptly after any such
set-off and application; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

SECTION 7.08. Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT
INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN

 

Exhibit F to Credit Agreement

32



--------------------------------------------------------------------------------

ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Credit Document, or for recognition or enforcement of any judgment, and each of
Parent, the Borrower and each other Subsidiary Credit Party hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding brought by it or any of its Affiliates shall be brought, and shall be
heard and determined, exclusively in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Credit Document shall
affect any right that any Agent, any Arranger or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Credit
Document against Parent, the Borrower or any other Subsidiary Credit Party or
any of its properties in the courts of any jurisdiction.

(c) Each of the Credit Parties hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Credit Document in any court referred to
in paragraph (b) of this Section. Each of the Credit Parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 7.01. Nothing in this Agreement or any other
Credit Document will affect the right of any party to this Agreement or any
other Credit Document to serve process in any other manner permitted by law.

SECTION 7.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Exhibit F to Credit Agreement

33



--------------------------------------------------------------------------------

SECTION 7.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 7.11. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of the security interest in the
Pledged Collateral and all obligations of each Credit Party hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Credit Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment to or waiver of, or any consent to any departure from, the Credit
Agreement, any other Credit Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (c) any exchange, release or non-perfection of any Lien on other
collateral securing, or any release or amendment to or waiver of, or any consent
to any departure from, any guarantee of, all or any of the Obligations or
(d) any other circumstance (except for the payment of Obligations by such Credit
Party) that might otherwise constitute a defense available to, or a discharge
of, any Credit Party in respect of the Obligations or this Agreement.

SECTION 7.12. Termination or Release. (a) This Agreement, the Guarantees made
herein, the Security Interest and all other security interests granted hereby
shall terminate and be automatically released when all the Obligations
(excluding contingent obligations as to which no claim has been made) have been
paid in full in cash and the Lenders have no further commitment to lend under
the Credit Agreement.

(b) The Guarantees made herein, the Security Interest and all other security
interests granted hereby shall also terminate and be automatically released at
the time or times and in the manner set forth in Section 8.8 of the Credit
Agreement.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, the Collateral Agent shall execute and deliver to any
Credit Party, at such Credit Party’s expense, all documents that such Credit
Party shall reasonably request to evidence such termination or release and shall
promptly deliver any Pledged Collateral in the Collateral Agent’s possession
that is subject to such release. Any execution and delivery of documents by the
Collateral Agent pursuant to this Section shall be without recourse to or
warranty by the Collateral Agent.

 

Exhibit F to Credit Agreement

34



--------------------------------------------------------------------------------

SECTION 7.13. Additional Subsidiaries. Pursuant to the Credit Agreement, certain
Subsidiaries not a party hereto on the Closing Date are required to enter in
this Agreement after the Closing Date. Upon the execution and delivery by the
Collateral Agent and any such Subsidiary of a Supplement, such Subsidiary shall
become a Subsidiary Credit Party, a Guarantor and a Grantor hereunder, with the
same force and effect as if originally named as such herein. The execution and
delivery of any Supplement shall not require the consent of any other Credit
Party, except to the extent that such consent is obtained prior to such
execution. The rights and obligations of each Credit Party hereunder shall
remain in full force and effect notwithstanding the addition of any new
Subsidiary Credit Party as a party to this Agreement.

SECTION 7.14. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and, only upon the
occurrence and during the continuance of an Event of Default, taking any action
and executing any instrument that the Collateral Agent may deem necessary for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
or advisable to accomplish the purposes hereof, which appointment is
irrevocable, and coupled with an interest, until the termination of the
Guarantees made hereunder, the Security Interest and all other security
interests granted hereby or the release of such Grantor from its obligations
hereunder, in each case in accordance with Section 7.12. Without limiting the
generality of the foregoing, the Collateral Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor: (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) after giving five Business Days’ prior
written notice to such Grantor, to send verifications of Accounts to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (f) after giving five Business Days’ prior written
notice to such Grantor, to settle, compromise, compound, adjust or defend any
actions, suits or proceedings relating to all or any of the Collateral;
(g) after giving five Business Days’ prior written notice to such Grantor, to
notify, or to require any Grantor to notify, Account Debtors to make payment
directly to the Collateral Agent; and (h) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral for all purposes; provided that
nothing herein contained shall be construed as requiring or obligating the
Collateral Agent to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
Related Parties shall be responsible to any Grantor for any act or failure to
act hereunder, except for their own (or their Related Parties’) gross negligence
or wilful misconduct, as determined by a court of competent jurisdiction in a
final and non-appealable judgment.

 

Exhibit F to Credit Agreement

35



--------------------------------------------------------------------------------

SECTION 7.15. Certain Acknowledgments and Agreements. Each Subsidiary Credit
Party not a party to the Credit Agreement hereby acknowledges the agreements of
the Credit Parties set forth in the Credit Agreement (including in Section 2.17
of the Credit Agreement) and agrees to be bound by such agreements with the same
force and effect, and to the same extent, as if such Subsidiary Credit Party
were a party to the Credit Agreement.

SECTION 7.16. ABL Collateral. (a) ABL Pledged Accounts. The Borrower represents
and covenants that (i) other than as may result from inadvertent mistakes, no
ABL Pledged Account will, at any time, contain on deposit therein or credited
thereto any funds or financial assets (including Investment Property, cash and
Cash Equivalents) other than (A) insurance proceeds constituting ABL Collateral,
(B) any cash or Cash Equivalents constituting Proceeds of any sale or other
disposition of any Parts Inventory and (C) Proceeds of the assets of the
Borrower referred to in clauses (a)(ii) and (a)(iii) of Article II of the ABL
Security Agreement, as in effect on the date hereof, and (ii) neither the
Borrower nor any other Person authorized by the Borrower (other than the ABL
Representative or the applicable depositary bank) shall make any withdrawal or
transfer from (or give any entitlement order resulting in any such withdrawal or
transfer) any ABL Pledged Account except if funds or financial assets so
withdrawn or transferred are applied to satisfy obligations under the ABL Credit
Agreement or are deposited in or credited to a Deposit Account or Securities
Account that is subject to a perfected security interest of the Collateral Agent
pursuant to the Credit Documents (it being understood that, after such deposit
or credit, the Borrower or any other Person authorized by the Borrower may make
withdrawals or transfers of such funds or financial assets in accordance with
the terms of the Credit Documents). The Borrower shall not designate any Deposit
Account or Securities Account as a “Pledged Account” under the ABL Security
Agreement unless the Borrower shall have provided prior or contemporaneous
written notice of such designation to the Collateral Agent, accompanied by a
certificate of an Authorized Officer of the Borrower certifying that such
Deposit Account or Securities Account, as the case may be, complies and will
continue to comply with the requirements of this paragraph.

(b) Designated Parts Locations. The Borrower represents and covenants that
(i) no parts distribution center owned or leased by the Borrower that is a
“Designated Parts Location” under the ABL Security Agreement (including any such
additional location designated in accordance with the ABL Security Agreement)
contains any Inventory of any other Person or any Inventory of the Borrower and
(ii) no storage facility, third party processor or third party logistics
provider location that is a “Designated Parts Location” under the ABL Security
Agreement (including any such additional location designated in accordance with
the ABL Security Agreement) contains any Inventory of the Borrower, in each case
other than Parts of the Borrower intended to be sold by the Borrower in its
aftermarket parts services business and other Inventory that is immaterial in
view of the Inventory of the Borrower otherwise held at such “Designated Parts
Location”. The Borrower shall not designate any additional location

 

Exhibit F to Credit Agreement

36



--------------------------------------------------------------------------------

as a “Designated Parts Location” under the ABL Security Agreement unless the
Borrower shall have provided prior or contemporaneous written notice of such
designation to the Collateral Agent, accompanied by a certificate of an
Authorized Officer of the Borrower certifying that such location, as the case
may be, complies and will continue to comply with the requirements of this
paragraph.

SECTION 7.17. Collateral Modification. The creation of the security interest in
the assets identified in Sections 3.01 and 4.01, and the creation of the Liens
of the other Collateral Documents on the assets identified in the granting
clauses of such documents, are believed by Parent, based on (a) the familiarity
of members of its management with such assets and the industry in which Parent
and the Subsidiaries operate, (b) information developed and analysis conducted
by members of such management in connection with the financing transactions
contemplated hereby and (c) the advice of Morris, Nichols, Arsht & Tunnell LLP,
not to constitute a Restricted Pledge. If, contrary to the intent and
understanding of Parent and the other parties hereto, the creation of the
security interest in and such other Liens on such assets would, but for this
sentence, constitute a Restricted Pledge, then, notwithstanding any other
provision of this Agreement or any other Collateral Document, assets of the
following classes (“Classes”) will be excluded from the Collateral in the order
set forth below; provided that (i) only such Classes of assets will be excluded,
and within each applicable Class only such assets will be excluded, as shall be
strictly necessary in order that the security interest created hereunder and the
Liens of the other Collateral Documents shall not constitute a Restricted
Pledge, and (ii) if fewer than all the assets within a Class shall be required
to be excluded, the assets excluded shall be identified in the ascending order
of their individual fair values on the date hereof (or, in the case of any asset
acquired or created by a Grantor after the date hereof, on the date on which
such asset shall have been acquired or created), commencing with the assets with
the lowest fair values:

FIRST, the Class consisting of any assets identified in Sections 3.01 and 4.01
or in the granting clauses of the other Collateral Documents in which the
security interest or other Liens of the Collateral Agent have not been perfected
in accordance with applicable law, but only, as to each such asset, to the
extent and for so long as the security interest or such other Liens in such
asset have not been so perfected;

SECOND, the Class consisting of Capital Stock issued by any Subsidiary that is a
Subsidiary Credit Party; and

THIRD, the Class consisting of used Equipment at manufacturing plants of Parent
and the Subsidiary Credit Parties.

SECTION 7.18. Certain Restrictions. It is understood and agreed that (a) the
terms Pledged Collateral, Article 9 Collateral and Collateral do not and shall
not include any Shy Restricted Assets, in each case whether owned on the date
hereof or thereafter acquired, (b) the Lien and security interest created
hereunder or under any other Credit Documents in favor of the Collateral Agent,
for the benefit of the Secured Parties, do not and shall not attach to any Shy
Restricted Assets, in each case whether

 

Exhibit F to Credit Agreement

37



--------------------------------------------------------------------------------

owned on the date hereof or thereafter acquired, and (c) no Subsidiary of Parent
guarantees, or shall be deemed to have guaranteed, the payment of any
Indebtedness (as defined in the Senior Notes Indenture) of Parent pursuant to
the terms of this Agreement or any other Credit Document. Without limiting the
foregoing, it is further understood and agreed that during the term of this
Agreement, the specific assets that comprise Shy Restricted Assets may change,
but that the provisions of the immediately preceding sentence will apply
notwithstanding any such change.

[Signature Pages Follow]

 

Exhibit F to Credit Agreement

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NAVISTAR INTERNATIONAL CORPORATION,     by    

 

  Name:   Title:

 

NAVISTAR, INC.,     by    

 

  Name:   Title:

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

[GUARANTOR SUBSIDIARY]     by    

 

  Name:   Title:

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent,     by    

 

  Name:   Title:

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

SCHEDULE I

Subsidiary Credit Parties

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

SCHEDULE II

Pledged Capital Stock

 

Credit Party

   Issuer    Type of
Organization    Number
of Shares
Owned    Total Shares
Outstanding    % of
Interest
Pledged    Certificate No. (if
uncertificated,
please indicate so)    Par
Value

Pledged Debt Securities

 

Obligee/Creditor

   Obligor/Debtor    Type    Amount

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

SCHEDULE III

U.S. Copyright Registrations1

 

Registered Owner

   Title    Registration Number    Expiration Date

U.S. Copyright Applications2

 

Registered Owner

   Title    Application Number    Date Filed

U.S. Exclusive Copyright Licenses

 

Licensee

   Licensor    Title    Registration Number    Expiration Date

 

 

1  List in numerical order by Registration No.

2  List in numerical order by Application No.

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

U.S. Patent Registrations1

 

Registered Owner

   Title of Patent    Country    Type    Registration
Number    Issue Date    Expiration
Date

U.S. Patent Applications2

 

Registered Owner

   Title of Patent    Country    Type    Application
Number    Date Filed

 

 

1  List in numerical order by Registration No.

2  List in numerical order by Application No.

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

U.S. Trademark Registrations1

 

Registered Owner

   Mark    Country    Application
Number    Registration
Number    Registration
Date    Expiration
Date

U.S. Trademark Applications

 

Registered Owner

   Mark    Country    Application No.    Filing Date

 

 

1  List in numerical order by Registration No.

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

SCHEDULE IV

Commercial Tort Claims

 

Plaintiff

   Defendant    Description

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

Exhibit I to

Guarantee and Collateral Agreement

SUPPLEMENT NO.          dated as of [    ] (this “Supplement”), to the Guarantee
and Collateral Agreement dated as of August 17, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among Navistar International Corporation, a Delaware corporation
(“Parent”), NAVISTAR, INC., a Delaware corporation (the “Borrower”), the other
Subsidiaries from time to time party thereto and JPMorgan Chase Bank, N.A.
(“JPMCB”), as Collateral Agent.

A. Reference is made to the Credit Agreement dated as of August 17, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Parent, the Borrower, the Lenders from time to time
party thereto and JPMCB, as Administrative Agent and the Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Collateral
Agreement, as applicable. The rules of construction specified in Sections 1.2
and 1.3 of the Credit Agreement also apply to this Supplement, mutatis mutandis.

C. The Guarantors and Grantors have entered into the Collateral Agreement in
order to induce the Lenders to make extensions of credit to the Borrower under
the Credit Agreement. Section 7.13 of the Collateral Agreement provides that
additional Subsidiaries may become Subsidiary Credit Parties under the
Collateral Agreement by the execution and delivery of an instrument
substantially in the form of this Supplement. The undersigned Subsidiary (the
“New Subsidiary”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Subsidiary Credit Party under
the Collateral Agreement in order to induce the Lenders to make additional
extensions of credit under the Credit Agreement and as consideration for such
extensions of credit previously made and continuing to be outstanding.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.13 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Credit Party, a Guarantor
and a Grantor under the Collateral Agreement with the same force and effect as
if originally named therein as such, and the New Subsidiary hereby (a) agrees to
all the terms and provisions of the Collateral Agreement applicable to it in
such capacities and (b) represents and warrants that the representations and
warranties made by it in such capacities thereunder are true and correct (i) in
the case of representations and warranties qualified or modified as to
materiality in the text thereof, in all respects and (ii) otherwise, in all
material respects, in each case on and as of the date hereof, except in the case
of any representation and warranty that expressly relates to an earlier date, in
which case such representation and warranty is so true and correct (subject to
clauses (i) and (ii)

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

above) on and as of such earlier date. In furtherance of the foregoing, the New
Subsidiary, as security for the payment or performance, as the case may be, in
full of the Obligations (other than, in the case of security interests granted
by any Subsidiary Credit Party, any Obligation of Parent), does hereby grant to
the Collateral Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, a security interest in all of the New Subsidiary’s right,
title and interest in, to and under the Collateral of the New Subsidiary. Each
reference to a “Credit Party,” “Subsidiary Credit Party,” “Guarantor” or
“Grantor” in the Collateral Agreement shall be deemed to include the New
Subsidiary. The Collateral Agreement (including, for the avoidance of doubt,
Section 7.18 thereof) is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Collateral Agent and a counterpart hereof shall have been executed on behalf of
the Collateral Agent. Delivery of an executed counterpart of a signature page of
this Supplement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) Schedule I
sets forth, as of the date hereof, the true and correct legal name of the New
Subsidiary, its jurisdiction of organization and the location of its chief
executive office, (b) Schedule II sets forth, as of the date hereof, a true and
complete list of (i) all the Pledged Capital Stock owned by the New Subsidiary
and the percentage of the issued and outstanding units of each class of the
Capital Stock of the issuer thereof represented by the Pledged Capital Stock
owned by the New Subsidiary and (ii) all the Pledged Debt Securities owned by
the New Subsidiary and (c) Schedule III sets forth, as of the date hereof, a
true and complete list of (i) all Copyrights that have been registered with the
United States Copyright Office and that are owned by the New Subsidiary,
(ii) all exclusive Copyright Licenses under which the New Subsidiary is a
licensee, (iii) all Patents that have been granted by the United States Patent
and Trademark Office and that are owned by the New Subsidiary and (iv) all
Trademarks that have been registered with the United States Patent and Trademark
Office and Trademarks for which United States registration applications are
pending and that, in each case, are owned by the New Subsidiary, in each case
truly and completely specifying the name of the registered owner, title, type or
mark, registration or application number, expiration date (if already
registered) or filing date, a brief description thereof and, if applicable, the
licensee and

 

Exhibit F to Credit Agreement

2



--------------------------------------------------------------------------------

licensor, (d) Schedule IV sets forth, as of the date hereof, each Commercial
Tort Claim in respect of which a complaint or counterclaim has been filed by the
New Subsidiary seeking damages in an reasonably estimated to exceed $2,500,000,
including a summary description of such claim, and (e) Schedule V sets forth, as
of the date hereof, each Letter-of-Credit Right with a face amount of $2,500,000
or more and that is not a Supporting Obligation with respect to any of the
Collateral and that is owned by the New Subsidiary.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. This Supplement shall be construed in accordance with and governed by
the law of the State of New York.

SECTION 7. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent in
accordance with the terms of Section 9.2 of the Credit Agreement.

[Signature Pages Follow]

 

Exhibit F to Credit Agreement

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement as of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY],     by    

 

  Name:   Title:

 

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent,

    by    

 

  Name:   Title:

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

SCHEDULE I

 

Name

   Jurisdiction
of
Organization    Form of
Organization    Organizational
Identification
Number
(if any)    Federal
Taxpayer
Identification
Number
(if any)    Chief Executive
Office Address
(including county)

 

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

SCHEDULE II

Pledged Capital Stock

 

Credit Party

   Issuer    Type of
Organization    Number
of Shares
Owned    Total Shares
Outstanding    % of
Interest
Pledged    Certificate No. (if
uncertificated,
please indicate so)    Par
Value

Pledged Debt Securities

 

Obligee/Creditor

   Obligor/Debtor    Type    Amount

 

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

SCHEDULE III

U.S. Copyright Registrations1

 

Registered Owner

   Title    Registration Number    Expiration Date

U.S. Copyright Applications2

 

Registered Owner

   Title    Application Number    Date Filed

U.S. Exclusive Copyright Licenses

 

Licensee

   Licensor    Title    Registration Number    Expiration Date

 

 

1  List in numerical order by Registration No.

2  List in numerical order by Application No.

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

U.S. Patent Registrations1

 

Registered Owner

   Title of Patent    Country    Type    Registration
Number    Issue Date    Expiration
Date

U.S. Patent Applications2

 

Registered Owner

   Title of Patent    Country    Type    Application
Number    Date Filed

 

 

1  List in numerical order by Registration No.

2  List in numerical order by Application No.

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

U.S. Trademark Registrations22

 

Registered Owner

   Mark    Country    Application
Number    Registration
Number    Registration
Date    Expiration
Date

U.S. Trademark Applications

 

Registered Owner

   Mark    Country    Application No.    Filing Date

 

 

22  List in numerical order by Registration No.

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

SCHEDULE IV

Commercial Tort Claims

 

Credit Party/Plaintiff

   Defendant    Description      

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

SCHEDULE V

Letter-of-Credit Rights

 

L/C

Number

   Issuing Bank    Beneficiary    Purpose    Issue
Date    Expiration
Date    Face
Value

 

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

Exhibit II to

Guarantee and Collateral Agreement

[FORM OF] PATENT AND TRADEMARK SECURITY AGREEMENT dated as of [            ]
(this “Agreement”), among NAVISTAR INTERNATIONAL CORPORATION, a Delaware
corporation (“Parent”), NAVISTAR, INC., a Delaware corporation (the “Borrower”),
the other Subsidiary Credit Parties from time to time party hereto and JPMorgan
Chase Bank, N.A. (“JPMCB”), as Collateral Agent.

Reference is made to (a) the Credit Agreement dated as of August 17, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Parent, the Borrower, the Lenders from time to time
party thereto and JPMCB, as Administrative Agent and the Collateral Agent, and
(b) the Guarantee and Collateral Agreement dated as of August 17, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Collateral Agreement”), among Parent, the Borrower, certain other Subsidiaries
from time to time party thereto and JPMCB, as Collateral Agent. The Lenders have
agreed to extend credit to the Borrower subject to the terms and conditions set
forth in the Credit Agreement. The obligations of the Lenders to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. Parent and the Subsidiary Credit Parties party hereto (other
than the Borrower) are Affiliates of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit. Accordingly, the parties hereto agree
as follows:

SECTION 1. Terms. Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable. The rules of construction specified in Sections 1.2
and 1.3 of the Credit Agreement also apply to this Agreement, mutatis mutandis.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations (other than, in the
case of security interests granted by any Subsidiary Credit Party, any
Obligation of Parent), each Grantor pursuant to the Collateral Agreement did,
and hereby does, grant to the Collateral Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, a security interest in all
right, title and interest in, to and under any and all of the following assets
now owned or at any time hereafter acquired by such Grantor or in, to or under
which such Grantor now has or at any time hereafter may acquire any right, title
or interest (collectively, the “U.S. Patent and Trademark Collateral”):

(a) (i) all letters patent of the United States of America, all registrations
and recordings thereof, and all applications for letters patent of the United
States of America, including registrations, recordings and pending applications
in the United States Patent and Trademark Office, including those listed on
Schedule I, and (ii) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein; and

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

(b) all U.S. trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
logos, other source or business identifiers, designs and general intangibles of
like nature, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office
or any similar offices in any State of the United States of America, and all
extensions or renewals thereof, including those listed on Schedule II.

Notwithstanding anything herein to the contrary, if, to the extent and for so
long as any of the foregoing is an Excluded Asset, the security interest granted
under this Section shall not attach to, and U.S. Patent and Trademark Collateral
shall not include, such asset (it being understood that the security interest
shall immediately attach to, and U.S. Patent and Trademark Collateral shall
immediately include, any such asset (or any portion thereof) upon such asset (or
such portion thereof) ceasing to be an Excluded Asset).

SECTION 3. Collateral Agreement. The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the U.S. Patent and
Trademark Collateral are more fully set forth in the Collateral Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein (including, for the avoidance of doubt, Section 7.18
thereof). In the event of any conflict between the terms of this Agreement and
the Collateral Agreement, the terms of the Collateral Agreement shall govern and
control in all respects.

SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 5. Termination. The security interests granted in this Agreement shall
be terminated and released in accordance with Section 7.12 of the Collateral
Agreement.

[Signature Pages Follow]

 

Exhibit F to Credit Agreement

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NAVISTAR INTERNATIONAL CORPORATION,     by    

 

  Name:   Title:

 

NAVISTAR, INC., by    

 

  Name:   Title:

 

[NAME OF GRANTOR], by    

 

  Name:   Title:

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent,     by    

 

  Name:   Title:

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

SCHEDULE I

U.S. Patent Registrations1

 

Registered Owner

   Title of Patent    Country    Type    Registration
Number    Issue Date    Expiration
Date

U.S. Patent Applications2

 

Registered Owner

   Title of Patent    Country    Type    Application
Number    Date Filed

 

 

1 List in numerical order by Registration No.

2 List in numerical order by Application No.

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

SCHEDULE II

U.S. Trademark Registrations1

 

Registered Owner

   Mark    Country    Application
Number    Registration
Number    Registration
Date    Expiration
Date

U.S. Trademark Applications

 

Registered Owner

   Mark    Country    Application No.    Filing Date

 

 

1  List in numerical order by Registration No.

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

Exhibit III to

Guarantee and Collateral Agreement

[FORM OF] COPYRIGHT SECURITY AGREEMENT dated as of [            ] (this
“Agreement”), among NAVISTAR INTERNATIONAL CORPORATION, a Delaware corporation
(“Parent”), NAVISTAR, INC., a Delaware corporation (the “Borrower”), the other
Subsidiary Credit Parties from time to time party hereto and JPMorgan Chase
Bank, N.A. (“JPMCB”), as Collateral Agent.

Reference is made to (a) the Credit Agreement dated as of August 17, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Parent, the Borrower, the Lenders from time to time
party thereto and JPMCB, as Administrative Agent and Collateral Agent, and
(b) the Guarantee and Collateral Agreement dated as of August 17, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Collateral Agreement”), among Parent, the Borrower, certain other Subsidiaries
from time to time party thereto and JPMCB, as Collateral Agent. The Lenders have
agreed to extend credit to the Borrower subject to the terms and conditions set
forth in the Credit Agreement. The obligations of the Lenders to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. Parent and the Subsidiary Credit Parties party hereto (other
than the Borrower) are Affiliates of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit. Accordingly, the parties hereto agree
as follows:

SECTION 1. Terms. Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable. The rules of construction specified in Sections 1.2
and 1.3 of the Credit Agreement also apply to this Agreement, mutatis mutandis.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations (other than, in the
case of security interests granted by any Subsidiary Credit Party, any
obligation of Parent), each Grantor pursuant to the Collateral Agreement did,
and hereby does, grant to the Collateral Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, a security interest in all
right, title and interest in, to and under any and all of the following assets
now owned or at any time hereafter acquired by such Grantor or in, to or under
which such Grantor now has or at any time hereafter may acquire any right, title
or interest (collectively, the “U.S. Copyright Collateral”):

(a) (i) all copyright rights in any work subject to the copyright laws of the
United States of America, whether as author, assignee, transferee or otherwise,
and (ii) all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations,
recordings and applications in the United States Copyright Office, including
those listed on Schedule I; and

(b) all exclusive Copyright Licenses under which any Grantor is a licensee,
including those listed on Schedule I.

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, if, to the extent and for so
long as any of the foregoing is an Excluded Asset, the security interest granted
under this Section shall not attach to, and U.S. Copyright Collateral shall not
include, such asset (it being understood that the security interest shall
immediately attach to, and U.S. Copyright Collateral shall immediately include,
any such asset (or any portion thereof) upon such asset (or such portion
thereof) ceasing to be an Excluded Asset).

SECTION 3. Collateral Agreement. The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the U.S. Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein (including, for the avoidance of doubt, Section 7.18 thereof). In
the event of any conflict between the terms of this Agreement and the Collateral
Agreement, the terms of the Collateral Agreement shall govern and control in all
respects.

SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 5. Termination. The security interests granted in this Agreement shall
be terminated and released in accordance with Section 7.12 of the Collateral
Agreement.

[Signature Pages Follow]

 

Exhibit F to Credit Agreement

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NAVISTAR INTERNATIONAL CORPORATION,     by    

 

  Name:   Title:

 

NAVISTAR, INC., by    

 

  Name:   Title:

 

[NAME OF GRANTOR], by    

 

  Name:   Title:

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent,     by    

 

  Name:   Title:

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

SCHEDULE I

U.S. Copyright Registrations26

 

Registered Owner

   Title    Registration Number    Expiration Date

U.S. Copyright Applications27

 

Registered Owner

   Title    Application Number    Date Filed

U.S. Exclusive Copyright Licenses

 

Licensee

   Licensor    Title    Registration Number    Expiration Date

 

 

26  List in numerical order by Registration No.

27  List in numerical order by Application No.

 

Exhibit F to Credit Agreement

 



--------------------------------------------------------------------------------

EXHIBIT G TO

THE CREDIT AGREEMENT

INTERCOMPANY NOTE

August 17, 2012

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other Person listed on the signature pages hereto (each, in
such capacity, a “Payor”), hereby promises to pay on demand to such other Person
listed below that is a Credit Party (each, in such capacity, a “Payee”), in
lawful money of the United States of America, or in such other currency as
agreed to by such Payor and such Payee, in immediately available funds, at such
location as such Payee shall from time to time designate, the unpaid principal
amount of all Indebtedness (other than any Shy Restricted Indebtedness) owed by
such Payor to such Payee. Each Payor promises also to pay interest on the unpaid
principal amount of all such Indebtedness in like money at said location from
the date that such Indebtedness was incurred until it is paid in full at such
rate per annum as shall be agreed upon from time to time by such Payor and such
Payee.

Capitalized terms used in this Intercompany Note (this “Note”) but not otherwise
defined herein shall have the meanings given to them in that certain Credit
Agreement dated as of August 17, 2012 (as it may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Navistar,
Inc., a Delaware corporation (the “Borrower”), Navistar International
Corporation, a Delaware corporation (“Parent”), the Lenders party thereto from
time to time and JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent.

This Note is subject to the terms of the Credit Agreement, and shall be pledged
by each Payee that is a Credit Party to the Collateral Agent, for the benefit of
the Secured Parties, pursuant to the Credit Documents as security for the
payment or performance, as the case may be, in full of the Obligations, to the
extent required pursuant to the terms thereof (it being acknowledged that this
Note does not evidence any Shy Restricted Indebtedness and no Shy Restricted
Indebtedness is being pledged as a result of this Note notwithstanding the
above-referenced pledge of this Note itself). Each Payee hereby acknowledges and
agrees that upon the occurrence and during the continuance of an Event of
Default and following five Business Days’ prior written notice from the
Collateral Agent, (a) the Collateral Agent may exercise any and all rights of
any Credit Party with respect to this Note and (b) upon demand of the Collateral
Agent pursuant to the terms and conditions of the Credit Documents, all amounts
evidenced by this Note that are owed by any Payor to any Credit Party shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind (it being understood that the Collateral Agent may make any
such demand for all or any subset of the amounts owing to such Credit Party as
evidenced hereby and upon any or all Payors obligated to such Credit Party, all
without the consent or permission of any Payor or Payee). Each Payor also hereby
acknowledges and agrees that this Note constitutes notice of collateral
assignment, pursuant to the relevant Credit Documents, of the Indebtedness and
all other amounts evidenced by this Note and further acknowledges the receipt of
such notice of collateral assignment.

 

Exhibit G to Credit Agreement

 



--------------------------------------------------------------------------------

Upon the commencement of any insolvency or bankruptcy proceeding, or any
receivership, liquidation, reorganization or other similar proceeding in
connection therewith, in respect of any Payor owing any amounts evidenced by
this Note to any Credit Party, or in respect of all or a substantial part of any
such Payor’s property, or upon the commencement of any proceeding for voluntary
liquidation, dissolution or other winding up of any such Payor, in each case
except to the extent any of the foregoing is permitted by the Credit Agreement,
all amounts evidenced by this Note owing by such Payor to any and all Credit
Parties shall become immediately due and payable, without presentment, demand,
protest or notice of any kind.

Each Payee is hereby authorized to record all loans and advances (other than any
Shy Restricted Indebtedness) made by it to any Payor (all of which shall be
evidenced by this Note), and all repayments or prepayments thereof, in its books
and records, such books and records constituting prima facie evidence of the
accuracy of the information contained therein; provided that the failure of any
such Payee to so record any such information in accordance with this paragraph
shall not affect any such Payor’s obligations hereunder.

Each Payor hereby waives diligence (to the extent permitted by applicable law),
presentment, demand, protest or notice of any kind whatsoever in connection with
this Note. All payments under this Note shall be made without setoff,
counterclaim or deduction of any kind.

This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and its successors and assigns, including subsequent holders hereof.

From time to time after the date hereof, additional Subsidiaries of Parent may
become parties hereto (as Payor and/or Payee, as the case may be) by executing a
counterpart signature page to this Note (each additional Subsidiary, an
“Additional Party”). Upon delivery of such counterpart signature page to the
Payees, notice of which is hereby waived by the other Payors, each Additional
Party shall be a Payor and/or a Payee, as the case may be, and shall be as fully
a party hereto as if such Additional Party were an original signatory hereof.
Each Payor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Payor or Payee
hereunder. This Note shall be fully effective as to any Payor or Payee that is
or becomes a party hereto regardless of whether any other Person becomes or
fails to become or ceases to be a Payor or Payee hereunder.

No amendment, modification or waiver of, or consent with respect to, any
provisions of this Note shall be effective unless the same shall be in writing
and signed and delivered by each Payor and Payee whose rights or obligations
shall be affected thereby.

 

Exhibit G to Credit Agreement

 



--------------------------------------------------------------------------------

THIS NOTE AND ALL INDEBTEDNESS EVIDENCED HEREBY IS SUBJECT TO THE SUBORDINATION
PROVISIONS OF THE INTERCOMPANY SUBORDINATION AGREEMENT DATED AS OF AUGUST 17,
2012 (AS AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“INTERCOMPANY SUBORDINATION AGREEMENT”), AMONG PARENT, THE BORROWER, THE
RESTRICTED SUBSIDIARIES AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, NEITHER THE PRINCIPAL
OF NOR THE INTEREST ON, NOR ANY OTHER AMOUNTS PAYABLE IN RESPECT OF, ANY
INDEBTEDNESS CREATED OR EVIDENCED BY THIS NOTE SHALL BE PAID OR PAYABLE, EXCEPT
TO THE EXTENT PERMITTED UNDER THE CREDIT AGREEMENT AND THE INTERCOMPANY
SUBORDINATION AGREEMENT, WHICH IS INCORPORATED HEREIN BY REFERENCE WITH THE SAME
FORCE AND EFFECT AS IF FULLY SET FORTH HEREIN.

If (a) any Subsidiary (other than the Borrower or any Guarantor Subsidiary) of
Parent is designated to be an Unrestricted Subsidiary in accordance with the
Credit Agreement or (b) all the Capital Stock of any Subsidiary of Parent party
hereto held by Parent and the Subsidiaries shall be sold or otherwise disposed
of (including by merger or consolidation) in any transaction permitted by the
Credit Agreement, and as a result of such sale or other disposition such
Subsidiary shall cease to be a Subsidiary of Parent, then, in each case, all
Indebtedness in respect of which such Subsidiary is a Payor or a Payee shall
automatically cease to be evidenced by this Note.

This Note evidences all Indebtedness (other than any Shy Restricted
Indebtedness) of Parent, the Borrower and each other Subsidiary that is owing to
any Credit Party, whether or not any such Indebtedness is also evidenced by any
other promissory note, and supersedes all such other promissory notes (including
those set forth on Exhibit A attached hereto) executed prior to the date hereof
(but shall not constitute a novation, extinguishment or substitution of any of
the obligations thereunder). In the event of a conflict between the terms of any
such promissory note and the provisions of this Note, the provisions of this
Note shall control, and such promissory note shall be deemed modified to the
extent hereof.

 

Exhibit G to Credit Agreement

 



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

 

[                    ]

By:  

 

  Name:   Title:

 

Exhibit G to Credit Agreement

 



--------------------------------------------------------------------------------

EXHIBIT A

Superseded Promissory Notes

Amended and Restated Subordinated Promissory Note dated as of May 31, 2007, as
amended, in the original principal amount of $493,122,000, by Navistar, Inc.
(formerly known as International Truck and Engine Corporation) in favor of
Navistar International Corporation.

Intercompany Loan Agreement effective as of July 1, 1993, by Navistar
International Corporation in favor of Navistar, Inc. (formerly known as
International Truck and Engine Corporation).

Intercompany Account and Settlement Agreement dated as of January 31, 2006, by
and between Navistar, Inc. (formerly known as International Truck and Engine
Corporation) and International Truck and Engine Corporation Canada.

Intercompany Account and Settlement Agreement dated as of March 2, 2006, by and
between Navistar, Inc. (formerly known as International Truck and Engine
Corporation) and Camiones y Motores International de Mexico, S.A. de C.V.

Intercompany Loan Agreement effective as of October 19, 2011, as amended, by
International Industria Automotiva da America do Sul Ldta in favor of Navistar,
Inc.

Promissory Note dated as of February 28, 2011, by Pure Power Technologies, LLC
in favor of Indianapolis Casting Corporation, in the principal amount of
$9,371,000.

 

Exhibit G to Credit Agreement

 



--------------------------------------------------------------------------------

INTERCOMPANY SUBORDINATION AGREEMENT dated as of August 17, 2012 (this
“Agreement”), among NAVISTAR, INC., a Delaware corporation (the “Borrower”),
NAVISTAR INTERNATIONAL CORPORATION, a Delaware corporation (“Parent”), the other
Intercompany Lenders and Intercompany Debtors (each as defined below) from time
to time party hereto and JPMorgan Chase Bank, N.A. (“JPMCB”), as Collateral
Agent.

Reference is made to the Credit Agreement dated as of August 17, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Parent, the Lenders party thereto from
time to time and JPMCB, as Administrative Agent and Collateral Agent.

The Credit Agreement provides that Indebtedness owning by a Credit Party to
Parent or any Restricted Subsidiary of Parent shall be subordinated in right of
payment to the Obligations. For purposes of this Agreement, (a) “Intercompany
Indebtedness” means any Indebtedness owed by any Credit Party to Parent or any
Restricted Subsidiary of Parent, together with all interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the principal of such Indebtedness and all other monetary
obligations of any Credit Party arising from or in respect of such Indebtedness,
including obligations to pay fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) each of the
Credit Parties, in its capacity as an obligor in respect of any Intercompany
Indebtedness, is referred to herein as an “Intercompany Debtor”, (c) each of
Parent and the Restricted Subsidiaries, in its capacity as an obligee in respect
of any Intercompany Indebtedness, is referred to herein as an “Intercompany
Lender” and (d) the Lenders, the Agents (including former Agents, as applicable)
and the other Secured Parties are sometimes collectively referred to as “Senior
Lenders”.

The Lenders have agreed to extend credit to the Borrower, and to permit the
Credit Parties to incur Intercompany Indebtedness, subject to the terms and
conditions set forth in the Credit Agreement. Parent and the Restricted
Subsidiaries are required to execute and deliver this Agreement pursuant to the
terms of the Credit Agreement. In accordance with the Credit Agreement, each of
the parties hereto desires to enter into this Agreement in order to subordinate,
on the terms set forth herein, its rights, as an Intercompany Lender, to payment
under any Intercompany Indebtedness to the prior payment in full in cash of the
Obligations (other than contingent obligations as to which no claim has been
made). Parent and the Restricted Subsidiaries (other than the Borrower) are
Affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto agree as follows:

 

Exhibit H to Credit Agreement

1



--------------------------------------------------------------------------------

1. Definitions and Construction. Terms defined in the Credit Agreement or the
Guarantee and Collateral Agreement, as applicable, are used herein (including
the preliminary statements hereto) as defined therein. The rules of construction
specified in Section 1.3 of the Credit Agreement shall apply to this Agreement,
mutatis mutandis.

2. Subordination. (a) Each Intercompany Lender hereby agrees that all its right,
title and interest in, to and under any Intercompany Indebtedness owed by any
Intercompany Debtor shall be subordinate, and junior in right of payment, to the
extent and in the manner hereinafter set forth, to all Obligations of such
Intercompany Debtor until the payment in full in cash of all Obligations (other
than any contingent obligations as to which no claim has been made) of such
Intercompany Debtor (such Obligations, including interest thereon accruing after
the commencement of any proceedings referred to in paragraph (b) of this
Section, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as “Senior Indebtedness”); provided
that, subject to Sections 2(b) and 2(c) below, such Intercompany Debtor may make
payments to the applicable Intercompany Lender.

(b) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relating to any Intercompany Debtor or to its property,
and in the event of any proceedings for voluntary liquidation, dissolution or
other winding up of any Intercompany Debtor, whether or not involving insolvency
or bankruptcy, then (i) the holders of Senior Indebtedness shall be paid in full
in cash in respect of all amounts constituting Senior Indebtedness before any
Intercompany Lender shall be entitled to receive (whether directly or
indirectly), or make any demand for, any payment or distribution of any kind or
character, whether in cash securities or other property (other than Restructured
Debt Securities (as defined below)) (it being understood and agreed that if any
payment in cash shall have been made by the Credit Parties in respect of any
Obligations, then, subject to rescission or restoration of any part thereof upon
the bankruptcy or reorganization of the Borrower, any other Credit Party or
otherwise, the amount of the Obligations outstanding shall be reduced to the
extent of the amount of such payment), and whether directly, by purchase,
redemption, exercise of any right of setoff or otherwise, from such Intercompany
Debtor on account of any Intercompany Indebtedness owed by such Intercompany
Debtor to such Intercompany Lender (provided that the foregoing shall not impair
the right of any Intercompany Lender to file a proof of claim in any such
proceeding in accordance with the terms hereof) and (ii) until the holders of
Senior Indebtedness are paid in full in cash in respect of all Obligations
(other than contingent obligations as to which no claim has been made)
constituting Senior Indebtedness, any payment or distribution to which such
Intercompany Lender would otherwise be entitled, whether in cash, property or
securities (other than a payment of debt securities of such Intercompany Debtor
that are subordinated and junior in right of payment to the Senior Indebtedness
to at least the same extent (taken as a whole) as the Intercompany Indebtedness
described in this Agreement is subordinated and junior in right of payment to
the Senior Indebtedness then outstanding (such securities being hereinafter
referred to as “Restructured Debt Securities”)) shall instead be made to the
holders of Senior Indebtedness.

 

Exhibit H to Credit Agreement

2



--------------------------------------------------------------------------------

(c) If any Event of Default has occurred and is continuing and the Collateral
Agent has provided prior written notice to Parent requesting that no such
payment or distribution, or no such foregiveness or reduction, be made, then
(i) no payment or distribution of any kind or character, whether in cash
securities or other property (other than Restructured Debt Securities), and
whether directly, by purchase, redemption, exercise of any right of setoff or
otherwise, shall be made by or on behalf of any Intercompany Debtor, or any
other Person on its behalf, with respect to any Intercompany Indebtedness and
(ii) no Intercompany Indebtedness owing by any Intercompany Debtor to any
Intercompany Lender shall be forgiven or otherwise reduced in any way, other
than as a result of payment of such amount in full in cash.

(d) If any payment or distribution of any kind or character, whether in cash,
securities or other property (other than Restructured Debt Securities), and
whether directly, by purchase, redemption, exercise of any right of setoff or
otherwise, with respect to any Intercompany Indebtedness shall (despite these
subordination provisions) be received by any Intercompany Lender in violation of
paragraph (b) or (c) of this Section prior to all Senior Indebtedness having
been paid in full in cash (other than contingent obligations as to which no
claim has been made), such payment or distribution shall be held by such
Intercompany Lender (segregated from other property of such Intercompany Lender)
for the benefit of the Collateral Agent, and shall be paid over or delivered to
the Collateral Agent promptly upon receipt to the extent necessary to pay all
Senior Indebtedness in full in cash (other than contingent obligations as to
which no claim has been made).

(e) Each Intercompany Lender agrees to file all claims against each relevant
Intercompany Debtor in any bankruptcy or other proceeding in which the filing of
claims is required by law in respect of any Intercompany Indebtedness, and the
Collateral Agent shall be entitled to all of such Intercompany Lender’s rights
thereunder. If for any reason an Intercompany Lender fails to file such claim in
respect of any Intercompany Indebtedness at least five Business Days prior to
the last date on which such claim should be filed, such Intercompany Lender
hereby irrevocably appoints the Collateral Agent as its true and lawful
attorney-in-fact and the Collateral Agent is hereby authorized to act as
attorney-in-fact in such Intercompany Lender’s name to file such claim or, in
the Collateral Agent’s reasonable discretion, to cause proof of claim to be
filed in the name of such Intercompany Lender.

(f) Each Intercompany Lender and each Intercompany Debtor hereby agrees that the
subordination provisions set forth in this Agreement are for the benefit of the
Collateral Agent and the other holders of Senior Indebtedness. The Collateral
Agent may, on behalf of itself and such other holders of Senior Indebtedness,
proceed to enforce these subordination provisions set forth herein.

3. Waivers and Consents. (a) Each Intercompany Lender waives, to the extent
permitted by applicable law, the right to compel that any property or asset of
any Intercompany Debtor or any property or asset of any guarantor of the
Obligations or any other Person be applied in any particular order to discharge
the Obligations. Each Intercompany Lender expressly waives, to the extent
permitted by applicable law, the right to require the Collateral Agent or any
other Senior Lender to proceed against

 

Exhibit H to Credit Agreement

3



--------------------------------------------------------------------------------

any Intercompany Debtor, any guarantor of any Obligation or any other Person, or
to pursue any other remedy in its or their power that such Intercompany Lender
cannot pursue and that would lighten such Intercompany Lender’s burden,
notwithstanding that the failure of the Collateral Agent or any other Senior
Lender to do so may thereby prejudice such Intercompany Lender. Each
Intercompany Lender agrees that it shall not be discharged, exonerated or have
its obligations hereunder reduced by the Collateral Agent’s or any other Senior
Lender’s delay in proceeding against or enforcing any remedy against any
Intercompany Debtor, any guarantor of any Obligation or any other Person; by the
Collateral Agent or any other Senior Lender releasing any Intercompany Debtor,
any guarantor of any Obligation or any other Person from all or any part of the
Obligations; or by the discharge of any Intercompany Debtor, any guarantor of
any Obligation or any other Person by an operation of law or otherwise, with or
without the intervention or omission of the Collateral Agent or any other Senior
Lender.

(b) Each Intercompany Lender waives, to the extent permitted by applicable law,
all rights and defenses arising out of an election of remedies by the Collateral
Agent or any other Senior Lender, even though that election of remedies,
including any nonjudicial foreclosure with respect to any property or asset
securing any Obligation, has impaired the value of such Intercompany Lender’s
rights of subrogation, reimbursement, or contribution against any Intercompany
Debtor, any guarantor of the Obligations or any other Person. Each Intercompany
Lender expressly waives, to the extent permitted by law, any rights or defenses
(other than the defense of payment or performance) it may have by reason of
protection afforded to any Intercompany Debtor, any guarantor of the Obligations
or any other Person with respect to the Obligations pursuant to any
anti-deficiency laws or other laws of similar import that limit or discharge the
principal debtor’s indebtedness upon judicial or nonjudicial foreclosure of
property or assets securing any Obligation.

(c) Each Intercompany Lender agrees that, without the necessity of any
reservation of rights against it, and without notice to or further assent by it,
any demand for payment of any Obligation made by the Collateral Agent or any
other Senior Lender may be rescinded in whole or in part by such Person, and any
Obligation may be continued, and the Obligations or the liability of any
Intercompany Debtor, any guarantor thereof or any other Person obligated
thereunder, or any right of offset with respect thereto, may, from time to time,
in whole or in part, be renewed, extended, modified, accelerated, compromised,
waived, surrendered or released by the Collateral Agent or any other Senior
Lender, in each case without notice to or further assent by such Intercompany
Lender, which will remain bound hereunder, and without impairing, abridging,
releasing or affecting the subordination provided for herein.

(d) Each Intercompany Lender waives, to the extent permitted by applicable law,
any and all notice of the creation, renewal, extension or accrual of any of the
Obligations, and any and all notice of or proof of reliance by the Senior
Lenders upon this Agreement. The Obligations, and any of them, shall be deemed
conclusively to have been created, contracted or incurred, and the consent to
create the obligations of any Intercompany Debtor in respect of the Intercompany
Indebtedness shall be deemed conclusively to have been given, in reliance upon
this Agreement. Each Intercompany Lender waives, to the extent permitted by
applicable law, any protest, demand for payment and notice of default.

 

Exhibit H to Credit Agreement

4



--------------------------------------------------------------------------------

4. Obligations Unconditional. All rights and interests of the Collateral Agent
and the other Senior Lenders hereunder, and all agreements and obligations of
each Intercompany Lender and each Intercompany Debtor hereunder, shall remain in
full force and effect irrespective of:

(a) any lack of validity or enforceability of the Credit Agreement or any other
Credit Document;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations or any amendment or waiver or other
modification, whether by course of conduct or otherwise, of, or consent to
departure from, the Credit Agreement or any other Credit Document;

(c) any exchange, release or nonperfection of any Lien in any Collateral, or any
release, amendment, waiver or other modification, whether in writing or by
course of conduct or otherwise, of or consent to departure from, any guarantee
of any Obligation; or

(d) any other circumstances that might otherwise constitute a defense available
to, or a discharge of, any Intercompany Debtor in respect of the Obligations or
of such Intercompany Lender or such Intercompany Debtor in respect of the
subordination provisions set forth herein (other than the payment in full in
cash of the Obligations in accordance with the requirements of Section 7.12 of
the Guarantee and Collateral Agreement) (it being understood and agreed that if
any payment in cash shall have been made by the Credit Parties in respect of any
Obligations, then, subject to rescission or restoration of any part thereof upon
the bankruptcy or reorganization of the Borrower, any other Credit Party or
otherwise, the amount of the Obligations outstanding shall be reduced to the
extent of the amount of such payment).

5. Waiver of Claims. (a) To the maximum extent permitted by law, each
Intercompany Lender waives any claim it might have against the Collateral Agent
or any other Senior Lender with respect to, or arising out of, any action or
failure to act or any error of judgment, negligence, or mistake or oversight
whatsoever on the part of the Collateral Agent or any other Senior Lender or any
Related Party of any of the foregoing with respect to any exercise of rights or
remedies under the Credit Documents in the absence of the gross negligence or
wilful misconduct of such Person (or its directors, officers, employees or
agents to the extent acting at the direction of such Person) (such absence to be
presumed unless otherwise determined by a final, non-appealable judgment of a
court of competent jurisdiction). None of the Collateral Agent or any other
Senior Lender or any Related Party of any of the foregoing shall be liable for
failure to demand, collect or realize upon any of the Collateral or any
guarantee of any Obligation, or for any delay in doing so, or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Intercompany Debtor, any Intercompany Lender or any other Person or to take
any other action whatsoever with regard to the Collateral, or any part thereof,
or any such

 

Exhibit H to Credit Agreement

5



--------------------------------------------------------------------------------

guarantee, except, as it applies to any of the foregoing Persons, to the extent
such liability has been found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Person (or its Related Party to the extent acting at the
direction of such Person).

(b) Each Intercompany Lender, for itself and on behalf of its successors and
assigns, hereby waives, to the extent permitted by applicable law, any and all
now existing or hereafter arising rights it may have to require the Senior
Lenders to marshal assets for the benefit of such Intercompany Lender, or to
otherwise direct the timing, order or manner of any sale, collection or other
enforcement of the Collateral or enforcement of any rights or remedies under the
Credit Documents. The Senior Lenders are under no duty or obligation, and each
Intercompany Lender hereby waives, to the extent permitted by applicable law,
any right it may have to compel any Senior Lender, to pursue any guarantor or
other Person who may be liable for the Obligations, or to enforce any Lien in
any Collateral.

(c) Each Intercompany Lender hereby waives, to the extent permitted by
applicable law, and releases all rights which a guarantor or surety with respect
to the Senior Indebtedness could exercise.

6. Notices. All communications and notices hereunder shall be in writing and
given in the manner provided in Section 9.1 of the Credit Agreement. All
communications and notices to any Intercompany Lender or Intercompany Debtor, in
each case other than Parent or the Borrower, shall be given to it in care of
Parent in the manner provided in Section 9.1 of the Credit Agreement.

7. Waivers; Amendment. (a) No failure or delay by the Collateral Agent or any
other Senior Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Collateral Agent and the
other Senior Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by Parent, the Borrower, any other
Intercompany Lender or any other Intercompany Debtor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No notice or demand on
Parent, the Borrower, any other Intercompany Lender or any other Intercompany
Debtor in any case shall entitle Parent, the Borrower, any other Intercompany
Lender or any other Intercompany Debtor to any other or further notice or demand
in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent, Parent, the Borrower and the Intercompany Lenders or
Intercompany Debtors with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 9.5 of the Credit Agreement.

 

Exhibit H to Credit Agreement

6



--------------------------------------------------------------------------------

8. Successors and Assigns. (a) This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns permitted hereby.

(b) The Collateral Agent and the other Secured Parties shall have the rights of
assignment afforded them under the terms and conditions of the Credit Agreement.

9. Survival of Agreement. All covenants, agreements, representations and
warranties made by Parent, the Borrower, the other Intercompany Lenders and the
other Intercompany Debtors in this Agreement shall be considered to have been
relied upon by the Collateral Agent and the other Senior Lenders and shall
survive the execution and delivery of this Agreement, regardless of any
investigation made by or on behalf of the Collateral Agent or any other Senior
Lender and notwithstanding that the Collateral Agent or any other Senior Lender
may have had notice or knowledge of any default hereunder or incorrect
representation or warranty at the time this Agreement is executed and delivered
and shall continue in full force and effect until terminated in accordance with
Section 17. The provisions of Section 5 shall survive and remain in full force
and effect regardless of the termination of this Agreement or any provision
hereof. This Agreement shall apply in respect of the Obligations notwithstanding
any intermediate payment in whole or in part of the Obligations and shall apply
to the ultimate balance of the Obligations.

10. Counterparts; Effectiveness; Several Agreement. This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or in electronic format
(i.e., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement shall become effective as to any
Intercompany Lender or Intercompany Debtor when a counterpart hereof executed on
behalf of such Intercompany Lender or Intercompany Debtor shall have been
delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent and delivered to Parent. This
Agreement shall be construed as a separate agreement with respect to each
Intercompany Lender and each Intercompany Debtor and may be amended, modified,
supplemented, waived or released with respect to any Intercompany Lender or
Intercompany Debtor without the approval of any other Intercompany Lender or
Intercompany Debtor and without affecting the obligations of any other
Intercompany Lender or Intercompany Debtor hereunder.

11. Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

Exhibit H to Credit Agreement

7



--------------------------------------------------------------------------------

12. Further Assurances. Parent, the Borrower, each other Intercompany Lender and
each other Intercompany Debtor agrees that it will execute any and all further
documents, agreements and instruments, and take all such further actions that
may be required under any applicable law, or that the Collateral Agent may
reasonably request for the purposes of obtaining or preserving the full benefits
of the subordination provisions set forth herein and of the rights and powers
herein granted, all at the expense of Parent, the Borrower or such Intercompany
Lenders or such Intercompany Debtors.

13. Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent. (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of Parent, the Borrower,
each other Intercompany Lender and each other Intercompany Debtor hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding brought by it or any of its Affiliates shall be brought,
and shall be heard and determined, exclusively in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Collateral Agent or any other Senior Lender may otherwise have to
bring any action or proceeding relating to this Agreement against Parent, the
Borrower, any other Intercompany Lender, any other Intercompany Debtor or any of
its properties in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(d) Each party hereto irrevocably consents to the service of process by mailing
of copies of such process in the manner provided for notices in Section 6.
Nothing in this Agreement will affect the right of any party to this Agreement
or any Secured Party to serve process in any other manner permitted by law.

 

Exhibit H to Credit Agreement

8



--------------------------------------------------------------------------------

14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

15. Headings. Article and Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

16. Provisions Define Relative Rights. The subordination provisions set forth
herein are intended solely for the purpose of defining the relative rights of
Parent, the Borrower, the other Intercompany Lenders and the other Intercompany
Debtors, on the one hand, and the Collateral Agent and the other Secured
Parties, on the other, and no other Person shall have any right, benefit or
other interest under these subordination provisions.

17. Termination. This Agreement and the subordination provisions set forth
herein shall automatically terminate when all the Obligations (other than
contingent obligations as to which no claim has been made) have been paid in
full in cash and the Lenders have no further commitment to lend under the Credit
Agreement (it being understood and agreed that if any payment in cash shall have
been made by the Credit Parties in respect of any Obligations, then, subject to
rescission or restoration of any part thereof upon the bankruptcy or
reorganization of the Borrower, any other Credit Party or otherwise, the amount
of the Obligations outstanding shall be reduced to the extent of the amount of
such payment). If (a) any Subsidiary (other than the Borrower or any Guarantor
Subsidiary) of Parent shall be designated to be an Unrestricted Subsidiary in
accordance with the Credit Agreement or (b) all the Capital Stock of any
Subsidiary of Parent shall be sold or otherwise disposed of (including by merger
or consolidation) in any transaction permitted by the Credit Agreement, and as a
result of such sale or other disposition such Subsidiary shall cease to be a
Subsidiary of Parent, then, in each case, such Subsidiary shall, upon such
designation or consummation of such sale or other disposition, as applicable,
automatically be discharged and released from its obligations hereunder.

 

Exhibit H to Credit Agreement

9



--------------------------------------------------------------------------------

18. Additional Subsidiaries. Pursuant to the Credit Agreement, certain
Subsidiaries not a party hereto on the Closing Date are required to enter into
this Agreement. Upon execution and delivery after the date hereof by any
Subsidiary of a counterpart signature page hereto, such Subsidiary shall become
a party hereto with the same force and effect as if originally named as such
herein. The execution and delivery of such a counterpart signature page shall
not require the consent of any party hereto. The rights and obligations under
this Agreement of each other party hereto shall remain in full force and effect
notwithstanding the addition of any new Subsidiary as a party to this Agreement.

 

Exhibit H to Credit Agreement

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  [                    ] by       Name:   Title:

[SIGNATURE PAGE TO INTERCOMPANY SUBORDINATION AGREEMENT]

Exhibit H to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT I TO THE

CREDIT AGREEMENT

NAVISTAR INTERNATIONAL CORPORATION

SOLVENCY CERTIFICATE

August     , 2012

I,                     , hereby certify that I am the duly elected, qualified
and acting Chief Financial Officer of Navistar International Corporation, a
Delaware corporation (“Parent”), and am authorized to execute and deliver this
Certificate on behalf of Parent. This Certificate is delivered pursuant to
Section 3.1(i) that certain Credit Agreement, of even date herewith (the “Credit
Agreement”), among Navistar, Inc., a Delaware corporation, as borrower, Parent,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
and Collateral Agent for the Lenders. All capitalized terms used but not defined
in this Certificate shall have the meanings set forth in the Credit Agreement.

Solely in my capacity as Chief Financial Officer of Parent, and not
individually, I certify as of the date hereof that:

Immediately after the consummation of the Transactions occurring on the Closing
Date and immediately following the making of the Loans made on the Closing Date
and after giving effect to the application of proceeds thereof (a) Parent and
the Subsidiaries, taken as a whole, are Solvent and (b) NFC and its
Subsidiaries, taken as a whole, are Solvent.

 

Exhibit I to Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Solvency Certificate to be
duly executed and delivered as of the date first written above.

 

NAVISTAR INTERNATIONAL CORPORATION By:      

Name:

 

Title:

 

Exhibit I to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT J TO THE

CREDIT AGREEMENT

[FORM OF] SUPPLEMENTAL COLLATERAL QUESTIONNAIRE

Reference is made to the Credit Agreement dated as of August 17, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Navistar, Inc., a Delaware corporation, Navistar
International Corporation, a Delaware corporation (“Parent”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent. Capitalized terms used but not otherwise defined herein shall have the
meanings specified in the Credit Agreement or the Guarantee and Collateral
Agreement referred to therein, as applicable.

This Supplemental Collateral Questionnaire dated as of [            ], 201[    ]
is delivered pursuant to Section 5.1(e) of the Credit Agreement (this
certificate and each other certificate delivered pursuant to Section 5.1(e) of
the Credit Agreement being referred to as a “Supplemental Collateral
Questionnaire”).

The undersigned, solely in [his][her] capacity as an Authorized Officer of
Parent, hereby certifies to the Collateral Agent and each other Secured Party
that, as of the date hereof, there has been no change in the information set
forth in the Collateral Questionnaire delivered on the Closing Date (as
supplemented from time to time by each Supplemental Collateral Questionnaire
delivered after the Closing Date and prior to the date hereof, the “Prior
Collateral Questionnaire”) with respect to any Credit Party (which term, for
purposes of this Supplemental Collateral Questionnaire shall be deemed to
include each Subsidiary that becomes a party to the Guarantee and Collateral
Agreement after the Closing Date pursuant to a Supplement), other than as
follows:

SECTION 1. Legal Names. Except as set forth on Schedule 1 hereto, Schedule 1 of
the Prior Collateral Questionnaire sets forth the exact legal name of each
Credit Party, as such name appears in its Organizational Documents.

SECTION 2. Jurisdictions and Locations. Except as set forth on Schedule 2
hereto, Schedule 2A of the Prior Collateral Questionnaire sets forth (a) the
jurisdiction of organization and the form of organization of each Credit Party,
(b) the organizational identification number, if any, assigned to such Credit
Party by such jurisdiction and the federal taxpayer identification number, if
any, of such Credit Party and (c) the address (including the county) of the
chief executive office of such Credit Party.

SECTION 3. [RESERVED]

SECTION 4. [RESERVED]

SECTION 5. [RESERVED]

SECTION 6. Equity Interests. Except as set forth on Schedule 6 hereto, Schedule
6 of the Prior Collateral Questionnaire sets forth a complete and correct list,
for each Credit Party, of all the stock, partnership interests, limited
liability company membership interests or other Equity Interests owned by such
Credit Party that are required to be pledged in accordance with the Collateral
and Guarantee Requirement, specifying the issuer and certificate number of, and
the number and percentage of ownership represented by, such Equity Interests.

 

Exhibit J to Credit Agreement



--------------------------------------------------------------------------------

SECTION 7. Debt Instruments. Except as set forth on Schedule 7 hereto, Schedule
7 of the Prior Collateral Questionnaire sets forth a complete and correct list,
for each Credit Party, of all debt securities, promissory notes and other
evidence of Indebtedness held by such Credit Party that are required to be
pledged in accordance with the Collateral and Guarantee Requirement, including
all intercompany notes between or among Parent and its Subsidiaries to be
pledged, specifying the creditor and debtor thereunder and the type and
outstanding principal amount thereof.

SECTION 8. Material Real Estate Assets. Except as set forth on Schedule 8
hereto, Schedule 8 of the Prior Collateral Questionnaire sets forth a complete
and correct list, with respect to each Material Real Estate Asset, of (a) the
exact name of the Person that owns such property, as such name appears in its
certificate of organization, (b) if different from the name identified pursuant
to clause (a) of this Section 8, the exact name of the current record owner of
such property, as such name appears in the records of the county recorder’s
office for such property identified pursuant to clause (c) of this Section 8,
(c) the county recorder’s office in which a Mortgage with respect to such
property must be filed or recorded in order for the Collateral Agent to provide
constructive notice to third parties of its mortgage lien and (d) an estimate of
the fair value of such property. Copies of any deed, title insurance policies or
surveys in the possession of Parent or any Subsidiary relating to each Material
Real Estate Asset have been delivered to the Collateral Agent.

SECTION 9. Intellectual Property. Except as set forth on Schedule 9 hereto, set
forth on Schedule 9 of the Prior Collateral Questionnaire, in proper form for
filing with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, is a complete and correct list of each Credit
Party’s (a) U.S. Copyrights, U.S. Copyright Applications and exclusive U.S.
Copyright Licenses (where such Credit Party is the licensee thereunder),
(b) U.S. Patents and U.S. Patent Applications and (c) U.S. Trademarks and U.S.
Trademark Applications, in each case specifying the name of the registered
owner, title, type or mark, registration or application number, expiration date
(if already registered) or filing date, a brief description thereof and, if
applicable, the licensee and licensor.

SECTION 10. Commercial Tort Claims. Except as set forth on Schedule 10 hereto,
Schedule 10 of the Prior Collateral Questionnaire sets forth a complete and
correct list of commercial tort claims in excess of $2,500,000 held by any
Credit Party, including a brief description thereof.

SECTION 11. Deposit Accounts. Except as set forth on Schedule 11 hereto,
Schedule 11 of the Prior Collateral Questionnaire sets forth a complete and
correct list of all deposit accounts maintained by each Credit Party, specifying
the name and address of the depositary institution, the type of account, the
account number and whether such deposit account is required to be subject to a
Control Agreement under the Collateral and Guarantee Requirement.

 

Exhibit J to Credit Agreement



--------------------------------------------------------------------------------

SECTION 12. Securities Accounts. Except as set forth on Schedule 12 hereto,
Schedule 12 of the Prior Collateral Questionnaire sets forth a complete and
correct list of all securities accounts maintained by each Credit Party,
specifying the name and address of the financial institution holding the
securities account (including a securities intermediary or commodities
intermediary), the type of account, the account number and whether such
securities account is required to be subject to a Control Agreement under the
Collateral and Guarantee Requirement.

SECTION 13. Letter of Credit Rights. Except as set forth on Schedule 13 hereto,
Schedule 13 of the Prior Collateral Questionnaire sets forth a complete and
correct list of all letters of credit with a face value in excess of $2,500,000
issued in favor of any Credit Party as the beneficiary thereunder, other than
any such letters of credit that constitute “Supporting Obligations” within the
meaning of the UCC.

[Signature page follows]

Exhibit J to Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[            ] day of [            ], 201[    ].

 

NAVISTAR INTERNATIONAL CORPORATION,

by 

 

      Name:   Title:

Exhibit J to Credit Agreement



--------------------------------------------------------------------------------

Schedule 1

Legal Names

 

Credit Party’s Exact Legal Name

   Former Legal Names
(including date of change)   

Exhibit J to Credit Agreement



--------------------------------------------------------------------------------

Schedule 2

Jurisdictions and Locations

 

Credit Party

 

Jurisdiction

of

Organization

 

Form of

Organization

   Organizational
Identification
Number
(if any)    Federal
Taxpayer
Identification
Number
(if any)    Chief Executive Office
Address
(including county)             

Exhibit J to Credit Agreement



--------------------------------------------------------------------------------

Schedule 6

Equity Interests

 

Credit Party

 

Issuer

 

Type of
Organization

   Number
of Shares
Owned    Total Shares
Outstanding    % of
Interest
Pledged    Certificate No. (if
uncertificated,
please indicate so)    Par
Value                   

Exhibit J to Credit Agreement



--------------------------------------------------------------------------------

Schedule 7

Debt Instruments

 

Obligee/Creditor

   Obligor/Debtor    Type    Amount         

Exhibit J to Credit Agreement



--------------------------------------------------------------------------------

Schedule 8

Material Real Estate Assets

 

Credit Party/Name of Owner

  

Name/Address/City/State/Zip Code

   County/
Parish   

UCC Filing Office/Local Filing

Office

   Fair
Market
Value

CORPORATE

Exhibit J to Credit Agreement



--------------------------------------------------------------------------------

Schedule 9

Intellectual Property

I. Copyrights

 

Registered Owner

   Title    Registration Number    Expiration Date         

II. Copyright Applications

 

Registered Owner

   Title    Application Number    Date Filed         

III. Exclusive Copyright Licenses

 

Licensee

   Licensor    Title    Registration Number    Expiration Date            

IV. Patents

 

Registered Owner

   Title of Patent    Country    Type    Registration
Number    Issue Date    Expiration
Date                  

V. Patent Applications

 

Registered Owner

   Title of Patent    Country    Type    Application
Number    Date Filed               

VI. Trademarks

 

Registered Owner

   Mark    Country    Application
Number    Registration
Number    Registration
Date    Expiration
Date                  

VII. Trademark Applications

 

Registered Owner

   Mark    Country    Application No.    Filing Date            

 

Exhibit J to Credit Agreement



--------------------------------------------------------------------------------

Schedule 10

Commercial Tort Claims

 

Credit Party/Plaintiff

   Defendant    Description      

 

Exhibit J to Credit Agreement



--------------------------------------------------------------------------------

Schedule 11

Deposit Accounts

 

Credit Party

   Depositary Institution
(including address)    Type of
Account    Account Name
and Number    Subject to
Control
Agreement            

 

Exhibit J to Credit Agreement



--------------------------------------------------------------------------------

Schedule 12

Securities Accounts

 

Credit Party

   Financial Institution
(including address)    Type of Account    Account Number    Subject to
Control
Agreement            

 

Exhibit J to Credit Agreement



--------------------------------------------------------------------------------

Schedule 13

Letters of Credit

 

L/C

Number

   Issuing Bank    Beneficiary    Purpose    Issue
Date    Expiration
Date    Face
Value                  

 

 

Exhibit J to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT K-1 TO

THE CREDIT AGREEMENT

FORM OF

U.S. TAX CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 17, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Navistar, Inc., a Delaware corporation (the “Borrower”),
Navistar International Corporation, a Delaware corporation, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER]

 

By:  

 

  Name:   Title: Date: ________ __, 20[    ]

Exhibit K-1 to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT K- 2 TO

THE CREDIT AGREEMENT

FORM OF

U.S. TAX CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 17, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Navistar, Inc., a Delaware corporation (the “Borrower”),
Navistar International Corporation, a Delaware corporation, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

By:  

 

  Name:   Title: DATE:                          , 20[    ]

Exhibit K-2 to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT K-3 TO

THE CREDIT AGREEMENT

FORM OF

U.S. TAX CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 17, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Navistar, Inc., a Delaware corporation (the “Borrower”),
Navistar International Corporation, a Delaware corporation, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

By:  

 

  Name:   Title: Date:                          , 20[    ]

Exhibit K-3 to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT K-4 TO

THE CREDIT AGREEMENT

FORM OF

U.S. TAX CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of August 17, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Navistar, Inc., a Delaware corporation (the “Borrower”),
Navistar International Corporation, a Delaware corporation, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its partners/members are the sole
beneficial owners of such Loan(s) (as well as any promissory note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement, neither the undersigned nor any of its partners/members is a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Exhibit K-4 to Credit Agreement



--------------------------------------------------------------------------------

[NAME OF LENDER]

 

By:  

 

  Name:   Title: Date: ________ __, 20[    ]

 

Exhibit K-4 to Credit Agreement